    Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 1 of 385



                    UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA



IN RE: GENERIC PHARMACEUTICALS PRICING          MDL 2724
ANTITRUST LITIGATION                            16-MD-2724



HUMANA INC.                                    No. 2:18-cv-03299-CMR

                                 Plaintiff,

     v.                                        SECOND AMENDED
                                               COMPLAINT
ACTAVIS ELIZABETH, LLC, ACTAVIS HOLDCO US,
INC., ACTAVIS PHARMA, INC., AKORN, INC.,       JURY TRIAL DEMANDED
APOTEX CORP., BRECKENRIDGE
PHARMACEUTICAL, INC., DR. REDDY’S
LABORATORIES INC., ENDO INTERNATIONAL
PLC, EPIC PHARMA, LLC, FOUGERA
PHARMACEUTICALS INC., GLENMARK
PHARMACEUTICALS INC., USA, HERITAGE
PHARMACEUTICALS INC., HI-TECH PHARMACAL
CO., INC., IMPAX PHARMACEUTICALS, LLC F/K/A
IMPAX PHARMACEUTICALS, INC., LANNETT
COMPANY, INC., LUPIN PHARMACEUTICALS, INC.,
MAYNE PHARMA, INC., MORTON GROVE
PHARMACEUTICALS, INC., MYLAN
PHARMACEUTICALS, INC., MYLAN INC., MYLAN,
N.V., PAR PHARMACEUTICAL, INC., PAR
PHARMACEUTICAL COMPANIES, INC., PERRIGO
COMPANY PLC, PERRIGO NEW YORK, INC.,
SANDOZ, INC., SUN PHARMACEUTICAL
INDUSTRIES, INC., TARO PHARMACEUTICAL
INDUSTRIES LTD., TARO PHARMACEUTICALS USA,
INC., TELIGENT, INC., TEVA PHARMACEUTICALS
USA, INC., UDL LABORATORIES INC., UPSHER-
SMITH LABORATORIES, LLC, WEST-WARD
PHARMACEUTICALS CORP., WOCKHARDT USA
LLC, AND ZYDUS PHARMACEUTICALS (USA) INC.

                                 Defendants.




                         PUBLIC VERSION
          REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
        Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 2 of 385



                                                       TABLE OF CONTENTS

I.     NATURE OF THE CASE .................................................................................................................. 1
II.    THE DRUGS SUBJECT TO THE CONSPIRACY ...................................................................... 5
III.   JURISDICTION AND VENUE ....................................................................................................... 9
IV.    PARTIES ..............................................................................................................................................10
                      Plaintiff .................................................................................................................................10
                      Defendants ...........................................................................................................................12
                      Co-Conspirators ..................................................................................................................23
V.     REGULATORY AND ECONOMIC BACKGROUND ...........................................................24
                      Generic Drugs Should Provide Lower-Priced Options for Purchasers .....................24
                      The Prescription Drug Market..........................................................................................26
                      The Prescription Drug Distribution System ...................................................................27
                      The Market for Generic Drugs is Highly Susceptible to Collusion ............................28
VI.    THE FEDERAL AND STATE INVESTIGATIONS OF THE PRICE-FIXING
       CONSPIRACY ....................................................................................................................................30
                      Congress launched an investigation into generic price hikes .......................................30
                      The DOJ Investigates Criminal Generic Drug Collusion .............................................32
                      State Attorneys General launched their own investigation into generic drug price
                      hikes ......................................................................................................................................37
VII.   DEFENDANTS’ EXTENSIVE INTER-FIRM COMMUNICATIONS ................................40
                      Trade Association Meetings and Conferences ...............................................................41
                           1.          Generic Pharmaceutical Association .............................................................42
                           2.          Healthcare Distribution Management Association .....................................45
                           3.          Efficient Collaborative Retail Marketing ......................................................45
                           4.          Minnesota Multistate Contracting Pharmacy Alliance................................46
                           5.          Healthcare Supply Chain Association (HSCA) ............................................46
                      Industry Dinners and Private Meetings ...........................................................................48
                      Personal Telephone Calls, Emails and Text Message Communications ....................50
VIII. DEFENDANTS SIGNAL TO COMPETITORS THEIR INTENT TO SET AND
      MAINTAIN SUPRACOMPETITIVE PRICES ...........................................................................51
IX.    INDUSTRY ANALYSTS SUSPECT COLLUSION ...................................................................62
X.     THERE IS NO JUSTIFICATION FOR THE EXTRAORDINARY PRICE INCREASES
       OF THE SUBJECT DRUGS ............................................................................................................63
XI.    THE OVERARCHING GENERIC DRUG CONSPIRACY....................................................64
                                  i
                           PUBLIC VERSION
            REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
       Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 3 of 385



XII.   ALLEGATIONS SPECIFIC TO EACH OF THE SUBJECT DRUGS ..................................70
                  Acetazolamide .....................................................................................................................70
                                   Acetazolamide tablets ......................................................................................71
                      2.           Acetazolamide Capsules ..................................................................................75
                  Amitriptyline ........................................................................................................................78
                  Baclofen ................................................................................................................................81
                  Benazepril.............................................................................................................................82
                  Clobetasol.............................................................................................................................85
                  Clomipramine ......................................................................................................................90
                  Desonide ..............................................................................................................................92
                  Digoxin .................................................................................................................................95
                  Divalproex......................................................................................................................... 100
                  Doxycycline ...................................................................................................................... 102
                                   Doxycycline Hyclate ..................................................................................... 103
                                   Doxy DR ........................................................................................................ 108
                      3.           Doxycycline Monohydrate (“Doxy Mono”) ............................................. 120
                  Econazole .......................................................................................................................... 128
                  Fluocinonide ..................................................................................................................... 131
                  Leflunomide ...................................................................................................................... 134
                  Levothyroxine................................................................................................................... 137
                  Lidocaine ........................................................................................................................... 140
                  Nystatin ............................................................................................................................. 141
                                   Nystatin Cream .............................................................................................. 142
                                   Nystatin Ointment ........................................................................................ 144
                                   Nystatin Tablets............................................................................................. 146
                  Pravastatin ......................................................................................................................... 150
                  Propranolol ....................................................................................................................... 154
                  Theophylline ..................................................................................................................... 160
                  Ursodiol ............................................................................................................................. 165
                  Verapamil .......................................................................................................................... 167
XIII. DEFENDANTS KNEW THEIR ACTIONS WERE ILLEGAL .......................................... 171
XIV. HUMANA’S PURCHASES AND ANTITRUST INJURY ..................................................... 172
XV.    INTERSTATE TRADE AND COMMERCE ........................................................................... 177
                                      ii
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
          Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 4 of 385



XVI. TOLLING AND FRAUDULENT CONCEALMENT ........................................................... 178
XVII. DISCOVERY WILL ESTABLISH THE FULL SCOPE OF THE CONSPIRACY .......... 179
XVIII. CLAIMS FOR RELIEF .................................................................................................................. 179
XIX. DEMAND FOR JUDGMENT ..................................................................................................... 379
XX.      JURY TRIAL DEMANDED......................................................................................................... 379




                                           iii
                                    PUBLIC VERSION
                     REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
       Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 5 of 385



       Plaintiff Humana Inc. (“Humana”) files this Second Amended Complaint pursuant to the

Court’s Opinion in 16-MD-2724 dated February 15, 2019 (ECF No. 857) against Defendants

Actavis Elizabeth, LLC, Actavis Holdco US, Inc., Actavis Pharma, Inc., Akorn, Inc., Apotex Corp.,

Breckenridge Pharmaceutical, Inc., Dr. Reddy’s Laboratories Inc., Endo International plc, Epic

Pharma, LLC, Fougera Pharmaceuticals Inc., Glenmark Pharmaceuticals Inc., USA, Heritage

Pharmaceuticals Inc., Hi-Tech Pharmacal Co., Inc., Impax Laboratories, LLC, Lannett Company,

Inc., Lupin Pharmaceuticals, Inc., Mayne Pharma, Inc., Morton Grove Pharmaceuticals, Inc., Mylan

Pharmaceuticals, Inc., Mylan Inc., Mylan, N.V., Par Pharmaceutical, Inc., Par Pharmaceutical

Companies, Inc., Perrigo Company plc, Perrigo New York, Inc., Sandoz, Inc., Sun Pharmaceutical

Industries, Inc., Taro Pharmaceutical Industries Ltd., Taro Pharmaceuticals USA, Inc., Teligent, Inc.,

Teva Pharmaceuticals USA, Inc., UDL Laboratories Inc., Upsher-Smith Laboratories, LLC, West-

Ward Pharmaceuticals Corp., Wockhardt USA LLC, and Zydus Pharmaceuticals (USA) Inc.

(collectively “Defendants”) and alleges based on personal knowledge as to the facts pertaining to it

and information made public during ongoing government investigations of Defendants and other

generic drug companies, and upon information and belief as to all other matters, as follows:

  I.   NATURE OF THE CASE

       1.      Humana brings this action to recover damages it incurred from egregious

overcharges it paid for certain widely-used generic drugs, arising from a far-reaching conspiracy

among Defendants and others to blatantly fix the price of such drugs. This conspiracy increased the

Defendants’ profits, and that of others working with them, at the expense of Humana, a private

health benefit provider, as well as consumers and the government.

       2.      In the pharmaceutical industry, generic drug entry predictably and typically results in

increased price competition, which reduces the price of drugs for wholesalers, retailers, consumers

and third-party payers such as Humana. Defendants here, however, along with other generic drug
                                     1
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
       Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 6 of 385



manufacturers, conspired to manipulate the relevant markets, allocate these markets amongst

themselves, and obstruct generic competition in an ongoing scheme to fix, increase, stabilize, and/or

maintain the price of the drugs specified below. The scheme continues to affect the generic drug

markets identified in this Second Amended Complaint.

        3.      Defendants orchestrated their conspiracy through secret communications and

meetings, both at private and public events, like trade association meetings held by the Generic

Pharmaceutical Association (“GPhA”) (n/k/a Association for Accessible Medicines), the Healthcare

Distribution Management Association (“HDMA”) (n/k/a Healthcare Distribution Alliance), the

Efficient Collaborative Retail Marketing organization (“ECRM”), the Minnesota Multistate

Contracting Alliance for Pharmacy (“MMCAP”), and the Healthcare Supply Chain Association

(“HSCA”), among others.

        4.      The conduct alleged in this Second Amended Complaint is the subject of numerous

federal and state investigations.

        5.      Two executives of Defendant Heritage Pharmaceuticals, Inc. have pleaded guilty to

participating in a conspiracy to fix prices of Doxycycline—a drug subject to this Second Amended

Complaint—as well as Glyburide, between at least 2013 and 2015.

        6.      The Attorneys General of 47 states, Washington, D.C., and Puerto Rico have filed a

civil enforcement action against most of the Defendants here, alleging agreements to fix the price of

15 drugs, seven of which Humana brings this action for: Acetazolamide, Doxycycline Hyclate,

Doxycycline Monohydrate, Leflunomide, Nystatin, Theophylline ER, and Verapamil. Plaintiff States’

Consolidated Amended Complaint, Case No. 2:17-cv-03768-CMR, ECF No. 14 (E.D. Pa.) (“AG

Complaint”). The AG Complaint is the result of information gathered in response to private Civil

Investigative Demands that would otherwise remain undisclosed. The AG Complaint is not

exhaustive of the generic drugs and manufacturers involved in the price-fixing conspiracy. Rather,
                                      2
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
        Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 7 of 385



the AG Complaint alleges an “overarching conspiracy … to minimize if not thwart competition

across the generic drug industry.” 1 It also alleges that the investigation is continuing as to other

drugs and manufacturers. 2

        7.       The federal investigation is likewise ongoing. In a filing in In re: Generic Pharm. Pricing

Antitrust Litig., MDL No. 2724, ECF 561-1 (E.D. Pa. Oct. 27, 2017), the United States Department

of Justice (“DOJ”) stated that many generic drugs and manufacturers that have not yet been the

subject of federal enforcement actions are implicated in price-fixing agreements.

        8.       The DOJ convened a grand jury to investigate numerous Defendants named herein.

It also subpoenaed most or all of the Defendants and executed search warrants at the corporate

offices of two Defendants, as alleged in more detail below.

        9.       Predictably, the results of the conspiracy alleged herein were severe. The prices of

generic drugs skyrocketed at unprecedented rates, such as: (1) 75% for Acetazolamide; (2) 2,400%

for Amitriptyline; (3) 600% for Baclofen; (4) 400% for Benazepril; (5) 1,800% for Clobetasol;

(6) 2,600% for Clomipramine; (7) 140% for Desonide; (8) 630% for Digoxin; (9) 700% for

Divalproex; (10) 8,000% for some forms of Doxycycline; (11) 600% for Econazole; (12) 200% for

Fluocinonide; (13) 1,300% for Leflunomide; (14) 230% for Levothyroxine; (15) 300% for some

forms of Lidocaine; (16) 100% for Nystatin; (17) 500% for Pravastatin; (18) 1,000% for Propranolol;

(19) 150% for Theophylline ER; (20) 1,000% for Ursodiol; and (21) 100% for Verapamil

(collectively the “Subject Drugs”).

        10.      These price increases are consistent with Medicare Part D price increases found by

the Government Accountability Office (“GAO”) for many of the Subject Drugs. 3 Among the drugs



1 AG Amended Compl. ¶ 2, No. 17-cv-3768 (ECF No. 14)
2 Id. at ¶ 1.
3 Generic Drugs Under Medicare: Part D Generic Drug Prices Declined Overall, but Some Had Extraordinary Price

   Increases, GAO-16-706 (August 2016) (“the GAO Report”).
                                       3
                                PUBLIC VERSION
                 REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
            Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 8 of 385



for which GAO identified “extraordinary price increases” (defined as a price increase of 100% or

more between the first quarter of one year and the first quarter of the subsequent year) between the

first quarter of 2011 and the first quarter of 2015 were Acetazolamide, Amitriptyline, Baclofen,

Benazepril, Clobetasol, Clomipramine, Desonide, Digoxin, Divalproex, Doxycycline (in Hyclate

form), Econazole, Fluocinonide, Lidocaine, Nystatin, Pravastatin, Theophylline ER, and Ursodiol. 4

            11.         Defendants engaged in a broad, overarching conspiracy to inflate the prices of their

generic drug products en masse.

            12.         Defendants’ sinister scheme is composed of two main conduct areas with the grand

objective being to avoid price erosion, increase prices for targeted products, and maintain these

artificially inflated prices across their respective product portfolios without triggering a “fight to the

bottom” among competitors.

            13.         First, Defendants would communicate with one another to determine and agree on

how much market share and which customers each conspirator was entitled to. They effectuated

their market allocation by either refusing to bid for particular customers or providing outrageously

high cover bids. Second, competitors communicated to collectively raise and/or maintain prices for

a particular generic drug.

            14.         The market for each of the Subject Drugs was small enough to foster collusion, but

still large enough that prices should have remained at their historical, near marginal cost

levels. Defendants overcame this obstacle and produced extraordinary price increases, as reflected in

industry-wide data, by engaging in a concerted effort to grow their conspiracy and dominate the

market for the Subject Drugs.




4   Id. at Appx. III.
                                              4
                                       PUBLIC VERSION
                        REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
           Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 9 of 385



           15.       This industry-wide data is consistent with the substantial price increases Humana

suffered for the Subject Drugs.

           16.       Defendants knew their conduct was unlawful. They limited their communications to

in-person meetings, or mobile phone calls, to avoid creating a record of their conduct. When

communications were reduced to writing or text messages, Defendants often destroyed the evidence

of those communications. Defendants’ scheme violates Section 1 of the Sherman Act, 15 U.S.C. § 1,

and various state antitrust and unfair competition laws, as alleged herein.

           17.       Humana seeks treble damages and injunctive relief on account of Defendants’

unlawful scheme to fix, maintain, and stabilize prices for the Subject Drugs.

    II.    THE DRUGS SUBJECT TO THE CONSPIRACY

           18.       Humana purchased substantial quantities of the Subject Drugs described below

during the relevant time period for each drug. Humana paid grossly inflated prices for these Subject

Drugs due to the alleged price-fixing conspiracy, both directly from certain Defendants and from

other sources.

           19.       Acetazolamide ER. Acetazolamide ER (“Acetazolamide”) is an extended release

anhydrase inhibitor medicine to treat glaucoma, epilepsy, altitude sickness, periodic paralysis, and

heart failure.

           20.       Amitriptyline. Amitriptyline is a tricyclic antidepressant. Recognized as an

“Essential Medicine” by the WHO, 5 it is used to treat symptoms of depression.




5
    According to the WHO, "Essential medicines are those that satisfy the priority health care needs of the population.
    They are selected with due regard to public health relevance, evidence on efficacy and safety, and comparative cost-
    effectiveness. Essential medicines are intended to be available within the context of functioning health systems at all
    times in adequate amounts, in the appropriate dosage forms, with assured quality and adequate information, and at a
    price the individual and the community can afford." World Health Organization, Essential medicines, available at .
                                           5
                                    PUBLIC VERSION
                     REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
       Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 10 of 385



        21.     Baclofen. Baclofen is a muscle relaxant and an anti-spastic agent. It is typically used

to treat muscle symptoms caused by multiple sclerosis, including spasms, pain, and stiffness. It is

also used to treat muscle spasms in people with spinal injury or disease.

        22.     Benazepril. Benazepril Hydrochlorothiazide (“Benazepril”) is an angiotensin

converting enzyme (“ACE”) inhibitor. It is used to treat hypertension (high blood pressure).

        23.     Clobetasol. Clobetasol Propionate (“Clobetasol”) is a steroid and anti-inflammatory

agent. It is used to treat inflammation and itching caused by several skin conditions, such as allergic

reactions, eczema, and psoriasis. Clobetasol is one of the most prescribed dermatological drugs in

the United States. It comes in a variety of forms, including a cream, foam, gel, lotion, ointment,

shampoo, solution, and spray.

        24.     Clomipramine. Clomipramine is a tricyclic antidepressant. It is used to treat

symptoms of obsessive-compulsive disorder. It is included on the WHO’s list of Essential

Medicines.

        25.     Desonide. Desonide, which includes .05% topical ointment and .05% topical cream,

is a topical corticosteroid anti-inflammatory used to treat skin disorders including eczema, psoriasis,

and dermatitis. It is a low-potency medication and, therefore, is more commonly prescribed for

children or for adults to use in sensitive areas like the eyelids.

        26.     Digoxin. Digoxin is a cardiotonic glycoside. It is used to treat heart failure and atrial

fibrillation (irregular and/or rapid heart rate). It is included on the WHO’s list of Essential

Medicines.

        27.     Divalproex. Divalproex Sodium Extended Release (“Divalproex”) is used to treat

various types of seizure disorders, to treat manic episodes related to bipolar disorder, and to prevent

migraine headaches. It works by restoring the balance of neurotransmitters in the brain.



                                      6
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
       Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 11 of 385



        28.      Doxycycline. Doxycycline is a tetracycline antibiotic. It is used to treat bacterial

infections, such as acne, urinary tract infections, intestinal infections, eye infections, gonorrhea,

chlamydia, and periodontitis. It is also used to treat symptoms of rosacea. It is included on the

WHO’s list of Essential Medicines. Doxycycline Hyclate (“Doxy Hyclate”) is a water-soluble form

of Doxycycline that absorbs quickly into the bloodstream. A delayed release version of Doxycycline

Hyclate (“Doxy DR”) is used to treat acne. Doxycycline monohydrate (“Doxy Mono”) is

significantly less water soluble and absorbs more slowly than Doxy Hyclate. It is also used to

prevent malaria.

        29.      Econazole. Econazole refers to econazole nitrate cream 1%. Econazole is a topical

antifungal agent used to treat skin infections caused by fungus or yeast, including ringworm, tinea

versicolor, and yeast infections. Econazole is available in topical cream, ointment, emollient-cream,

or gel form.

        30.      Fluocinonide. Fluocinonide, which includes 0.05% topical cream, 0.05% topical

ointment, and 0.05% topical gel, is a topical glucocorticoid used to treat psoriasis and eczema.

Among other things, Fluocinonide reduces the swelling, itching, and redness that can occur in these

types of skin irritations.

        31.      Leflunomide. Leflunomide is an immunosuppressive and anti-inflammatory agent.

It is used to reduce inflammation that causes pain and swelling in patients with rheumatoid arthritis.

        32.      Levothyroxine. Levothyroxine is a manufactured, synthetic form of the thyroid

hormone, thyroxine. It is used to treat hypothyroidism, a condition in which the thyroid gland fails

to produce enough hormone. It is also used to treat goiter (enlarged thyroid gland), thyroid cancer,

and cretinism (congenital hypothyroidism). First manufactured in 1927, Levothyroxine is included

on the WHO’s list of Essential Medicines. Levothyroxine was, by number of prescriptions, the

second most popular prescription drug in the United States in the first quarter of 2016. Over 120
                                       7
                                PUBLIC VERSION
                 REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
       Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 12 of 385



million prescriptions are written, per annum, for Levothyroxine in the U.S, treating 15% of Americans

over the age of 55.

        33.     Lidocaine. Lidocaine is a local anesthetic agent. It is used to numb an area of the

body to reduce pain or discomfort caused by invasive medical procedures. It is sold in several

formulations and combinations, including Lidocaine-Prilocaine.

        34.     Nystatin. Nystatin is an antifungal medication. It is used to treat yeast infections,

diaper rash, thrush, and esophageal candidiasis. First discovered in 1950, it is included on the

WHO’s list of Essential Medicines.

        35.     Pravastatin. Pravastatin is an HMG CoA reductase inhibitor (known as a statin). It

is used to lower cholesterol and triglycerides in the blood. Pravastatin was, by number of

prescriptions, the twenty-third most popular prescription drug in the United States in the first

quarter of 2016.

        36.     Propranolol. Propranolol Hydrochloride (“Propranolol”) is a beta-blocker used to

treat hypertension, heart rhythm disorders, tremors, and other heart and circulatory conditions, and

to prevent heart attacks, migraine headaches, and angina (chest pain caused by reduced blood flow

to the heart). Propranolol is included on the WHO’s list of Essential Medicines. Propranolol is

available as a capsule, a tablet, an oral liquid solution, and an injection.

        37.     Theophylline ER. Theophylline ER (“Theophylline”) is an extended release

medication used to treat asthma and airway constriction associated with long-term asthma or other

lung problems including chronic bronchitis and emphysema.

        38.     Ursodiol. Ursodiol is a naturally occurring bile acid that is manufactured and sold as

a prescription medication to dissolve gallstones made of cholesterol in patients whose gallbladders

do not need to be removed or where surgery is not an option. It is also used to prevent the

formation of gallstones and to treat primary biliary cirrhosis (an autoimmune disease in which the
                                      8
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
       Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 13 of 385



bile ducts in the liver are destroyed). Ursodiol can also be used to prevent organ rejection in liver

transplant patients.

        39.     Verapamil. Verapamil is a calcium channel blocker. It is used to treat hypertension,

angina, and certain heart rhythm disorders. It is included on the WHO’s list of Essential Medicines.

III.    JURISDICTION AND VENUE

        40.     This Court has jurisdiction over this action pursuant to 15 U.S.C. §§ 15 and 26, and

28 U.S.C. §§ 1331 and 1337. Humana asserts claims for relief under Section 1 of the Sherman Act,

15 U.S.C. § 1, and Section 4 of the Clayton Act, 15 U.S.C. § 15. This Court has jurisdiction over the

state law claims alleged in this action pursuant to 28 U.S.C. § 1367, as the state law claims are so

related to the federal antitrust claims as to form part of the same case or controversy.

        41.     This Court has personal jurisdiction over Defendants because each Defendant

transacted business throughout the United States (including in this District), sold and distributed one

or more of the Subject Drugs throughout the United States (including in this District), has registered

agents in the United States (including in this District), may be found in the United States (including

in this District), engaged in an unlawful conspiracy to artificially increase prices for one or more of

the Subject Drugs that was directed at and had the intended effect of causing injury to persons

residing in, located in, or doing business throughout the United States (including in this District),

and is otherwise subject to the service of process provisions of 15 U.S.C. § 22.

        42.     Venue is proper in this District pursuant to 15 U.S.C. §§ 15 and 22 and 28 U.S.C.

§§ 1391(b)-(d). Defendants transact business within this District, have agents and can be found in

this District, and the relevant interstate trade and commerce is carried out, in substantial part, in this

District.

        43.     Defendants sold and distributed generic pharmaceuticals in a continuous and

uninterrupted flow of interstate commerce, which included sales of the Subject Drugs in the United

                                      9
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
       Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 14 of 385



States (including in this District). Defendants’ conduct had a direct, substantial, and reasonably

foreseeable effect on interstate commerce in the United States (including in this District).

IV.     PARTIES

                Plaintiff

        44.     Humana Inc. is incorporated in Delaware and headquartered at 500 West Main

Street, Louisville, Kentucky. Humana is publicly traded under the NYSE symbol “HUM.”

        45.     Humana is the parent company, and assignee of the claims, of subsidiaries and

affiliates that provide, inter alia: (1) Medicare benefits, through contracts with the Centers for

Medicare and Medicaid Services (“CMS”), for Medicare beneficiaries through a variety of Medicare

Advantage plans offered under Part C of Medicare, or prescription drug benefits under Part D of

Medicare; and (2) private commercial health insurance plan benefits that cover the medical expenses

incurred by plan beneficiaries on an individual or group basis. Humana’s subsidiaries provide these

benefits to beneficiaries in all 50 states, the District of Columbia, and Puerto Rico. Humana is the

second largest Medicare Advantage Organization in the United States. These assignor subsidiaries

and/or affiliates include: Arcadian Health Plan, Inc., CarePlus Health Plans, Inc., Cariten Health

Plan Inc., Cariten Insurance Company, CHA HMO, Inc., CompBenefits Insurance Company,

Emphesys Insurance Company, Health Value Management, Inc., dba ChoiceCare Network,

Humana AdvantageCare Plan, Inc., Humana Behavioral Health, Inc., Humana Benefit Plan of

Illinois, Inc., Humana Employers Health Plan of Georgia, Inc., Humana Health Benefit Plan of

Louisiana, Inc., Humana Health Company of New York, Inc., Humana Health Insurance Company

of Florida, Inc., Humana Health Plan of California, Inc., Humana Health Plan of Ohio, Inc.,

Humana Health Plan of Texas, Inc., Humana Health Plans of Puerto Rico, Inc., Humana Health

Plan, Inc., Humana Insurance Company, Humana Insurance Company of Kentucky, Humana

Insurance Company of New York, Humana Insurance of Puerto Rico, Inc., Humana Medical Plan

                                     10
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 15 of 385



of Pennsylvania, Inc., Humana Medical Plan of Utah, Inc., Humana Medical Plan, Inc., Humana

Regional Health Plan, Inc., Humana Wisconsin Health Organization Insurance Corporation and

M.D. Care, Inc. Humana’s subsidiaries and affiliates expressly have assigned the claims pleaded

herein to Humana.

       46.     Humana is also the parent and assignee of claims of its subsidiary Humana

Pharmacy, Inc. f/k/a Rightsource (“HPI”). HPI buys prescription drugs directly from

manufacturers and wholesalers and dispenses them to Humana’s benefits plan members on a mail-

order and retail pharmacy basis, pursuant to members’ doctors’ prescriptions. HPI has purchased

Acetazolamide, Amitriptyline, Baclofen, Benazepril, Clobetasol, Clomipramine, Desonide, Digoxin,

Divalproex, Doxycycline, Econazole, Fluocinonide, Leflunomide, Levothyroxine, Lidocaine,

Nystatin, Pravastatin, Propranolol, Theophylline, Ursodiol, and Verapamil from Defendants Actavis,

Akorn, Apotex, Breckenridge, Dr. Reddy’s, Endo, Fougera, Glenmark, Heritage, Hi-Tech, Impax,

Lannett, Lupin, Mayne, Mylan, Par, Perrigo, Sandoz, Sun, Taro, Teligent, Teva, UDL, Upsher-Smith,

West-Ward, Wockhardt, and Zydus (defined below), among others, pursuant to various agreements.

       47.     In addition, Humana is the parent and assignee of claims of its subsidiary Humana

Pharmacy Solutions, Inc. (“HPS”). HPS is a pharmacy benefit manager (“PBM”) that provides

Humana’s benefits plan members with benefits and services including processing and pricing

prescription drug claims.

       48.     Humana, either directly or through its health plan subsidiaries, insureds and

administers health plan benefits for its members and group customers, including self-funded group

customers that contract with Humana to administer claims on their behalf and pursue recoveries

related to those claims. Many of these health plan benefits provide members with prescription drug

coverage under which claims for drugs manufactured by Defendants were submitted and paid.

Humana is pursuing recovery related to those claims.
                                    11
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
       Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 16 of 385



                 Defendants

        49.      Defendant Actavis Elizabeth, LLC (“Actavis Elizabeth”) is a Delaware limited

liability company with its principal place of business in Elizabeth, New Jersey. It is a wholly-owned

subsidiary of Defendant Actavis Holdco and is a research and development and manufacturing

entity for the Actavis generic operations.

        50.      Defendant Actavis Holdco US, Inc. (“Actavis Holdco”) is a Delaware corporation

with its principal place of business in Parsippany, New Jersey. In March 2015, Actavis plc, the then-

parent company of Defendants Actavis Elizabeth, LLC and Actavis Pharma, Inc., merged with

Allergan, Inc. and changed its name to Allergan plc (“Allergan”). In August 2016, Teva

Pharmaceutical Industries Ltd., the Israeli parent company of Defendant Teva, purchased Allergan’s

generics business, which included Defendants Actavis Elizabeth and Actavis Pharma, Inc. The assets

and liabilities of Allergan’s generics business were transferred to the newly-formed Actavis Holdco.

Actavis Holdco is a wholly-owned subsidiary of Defendant Teva Pharmaceuticals USA, Inc.

        51.      Defendant Actavis Pharma, Inc. (“Actavis Pharma”) is a Delaware corporation with

its principal place of business in Parsippany, New Jersey. It is a wholly-owned subsidiary of Actavis

Holdco and is a principal operating company in the U.S. for the generic products Teva acquired

from Allergan.

        52.      Actavis Elizabeth, Actavis Holdco, and Actavis Pharma are collectively defined as

“Actavis.” During the relevant time period, Actavis participated in the alleged conspiracy, marketed

and sold one or more of the Subject Drugs throughout the United States and was a leading

manufacturer of Clobetasol, Doxycycline, Fluocinonide, Nystatin, Pravastatin, Propranolol,

Ursodiol, and Verapamil.

        53.      Defendant Akorn, Inc. (“Akorn”) is a Louisiana corporation with its principal place

of business in Lake Forest, Illinois. Akorn is the parent company of Defendant Hi-Tech Pharmacal

                                      12
                                PUBLIC VERSION
                 REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 17 of 385



Co., Inc. During the relevant time period, Akorn participated in the alleged conspiracy, marketed

and sold one or more of the Subject Drugs throughout the United States, and was a leading

manufacturer of Clobetasol and Lidocaine. Akorn sold Clobetasol and Lidocaine directly to

Humana. Defendant Apotex Corp. (“Apotex”) is a Delaware corporation with its principal place of

business in Weston, Florida. During the relevant time period, Apotex participated in the alleged

conspiracy, marketed and sold one or more of the Subject Drugs throughout the United States, and

was a leading manufacturer of Leflunomide and Pravastatin.

       54.     Defendant Breckenridge Pharmaceutical, Inc. (“Breckenridge”) is a Delaware

corporation with its principal place of business in Fairfield, New Jersey. During the relevant time

period, Breckenridge participated in the alleged conspiracy, marketed and sold one or more of the

Subject Drugs throughout the United States, and was a leading manufacturer of Propranolol.

       55.      Defendant Dr. Reddy’s Laboratories Inc. (“Dr. Reddy’s”) is a New Jersey

corporation with its principal place of business in Princeton, New Jersey. Dr. Reddy’s is a wholly-

owned subsidiary of Dr. Reddy’s Laboratories Ltd., an Indian company with its principal place of

business in Hyderabad, India. During the relevant time period, Dr. Reddy’s participated in the

alleged conspiracy, marketed and sold one or more of the Subject Drugs throughout the United

States, and was a leading manufacturer of Divalproex and Pravastatin.

       56.     Defendant Endo International plc (“Endo”) is an Irish company with global

headquarters in Dublin, Ireland, and U.S. headquarters in Malvern, Pennsylvania. Endo is the parent

company of Defendants Par Pharmaceutical, Inc. and Par Pharmaceutical Companies, Inc. In

August 2014, Endo’s subsidiary, Generics International (US), Inc. d/b/a Qualitest Pharmaceuticals,

acquired co-conspirator, DAVA Pharmaceuticals, Inc. (“DAVA”). In September 2015, Endo

completed the acquisition of Par Pharmaceuticals Holdings, Inc. and its subsidiaries, including

Defendants Par Pharmaceutical, Inc. and Par Pharmaceutical Companies, Inc., and merged Par’s
                                    13
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 18 of 385



business with Endo’s subsidiary co-conspirator Qualitest Pharmaceuticals, Inc. (“Qualitest”), naming

the segment Par Pharmaceutical, Inc. Par is thus the successor in interest to both DAVA and

Qualitest. During the relevant time period, Endo participated in the alleged conspiracy and acted to

reduce the supply and/or fix the price of one or more of the Subject Drugs, including Doxycycline,

and Propranolol. Endo purposefully directed these activities at the United States and this District,

and derived benefits from these activities. During the relevant time period, Endo, through its

subsidiaries Qualitest and DAVA, which later became Par, was a leading manufacturer of

Amitriptyline, Baclofen, Digoxin, Divalproex, Doxycycline, Nystatin, and Propranolol.

       57.     Defendant Epic Pharma, LLC (“Epic”) is a Delaware limited liability company with

its principal place of business in Laurelton, New York. During the relevant time period, Epic

participated in the alleged conspiracy, marketed and sold one or more of the Subject Drugs

throughout the United States, and was a leading manufacturer of Ursodiol.

       58.      Defendant Fougera Pharmaceuticals Inc. (“Fougera”) is a New York corporation

with its principal place of business in Melville, New York. It is under common ownership with

Defendant Sandoz, Inc., as both are wholly-owned subsidiaries of Novartis AG (“Novartis”).

Fougera specializes in the production, marketing, and sale of dermatological products. During the

relevant time period, Fougera participated in the alleged conspiracy, marketed and sold one or more

of the Subject Drugs throughout the United States, and was a leading manufacturer of Clobetasol,

Desonide, Econazole, Fluocinonide and Lidocaine.

       59.     Defendant Glenmark Pharmaceuticals Inc., USA (“Glenmark”), known between

2008 and 2015 as “Glenmark Generics Inc., USA,” is a Delaware corporation with its principal place

of business in Mahwah, New Jersey. During the relevant time period, Glenmark participated in the

alleged conspiracy, marketed and sold one or more of the Subject Drugs throughout the United

States, and was a leading manufacturer of Pravastatin.
                                    14
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 19 of 385



       60.     Defendant Heritage Pharmaceuticals Inc. (“Heritage”) is a Delaware corporation

with its principal place of business in Eatontown, New Jersey. Heritage is a wholly-owned subsidiary

of Defendant Emcure, an Indian company with its principal place of business in Pune, India. During

the relevant time period, Heritage participated in the alleged conspiracy, marketed, and sold one or

more of the Subject Drugs throughout the United States, and was a leading manufacturer of

Acetazolamide, Doxycycline, Leflunomide, Nystatin, Propranolol, Theophylline, and Verapamil.

       61.     Defendant Hi-Tech Pharmacal Co., Inc. (“Hi-Tech”) is a Delaware corporation with

its principal place of business in Amityville, New York. Hi-Tech is a wholly-owned subsidiary of

Defendant Akorn. Upon information and belief, in or around 2009, Defendant Hi-Tech obtained 5

generic ANDA applications from DFB Pharmaceuticals, Inc. During the relevant time period, Hi-

Tech participated in the alleged conspiracy, marketed and sold one or more of the Subject Drugs

throughout the United States, and was a leading manufacturer of Clobetasol and Lidocaine.

       62.     Defendant Impax Laboratories, LLC, formerly known as Impax Laboratories, Inc.,

(“Impax”) is a Delaware limited liability company with its principal place of business in Hayward,

California. During the relevant time period, Impax participated in the alleged conspiracy, marketed

and sold one or more of the Subject Drugs throughout the United States, and was a leading

manufacturer of Digoxin and Lidocaine.

       63.     Defendant Lannett Company, Inc. (“Lannett”) is a Delaware corporation with its

principal place of business in Philadelphia, Pennsylvania. During the relevant time period, Lannett

participated in the alleged conspiracy and marketed and sold one or more of the Subject Drugs

throughout the United States, and was a leading manufacturer of Acetazolamide, Baclofen, Digoxin,

Doxycycline, Levothyroxine, and Ursodiol.

       64.     Defendant Lupin Pharmaceuticals, Inc. (“Lupin”) is a Delaware corporation with its

principal place of business in Baltimore, Maryland. Lupin is a wholly-owned subsidiary of Lupin
                                    15
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 20 of 385



Limited, an Indian company with its principal place of business in Mumbai, India. During the

relevant time period, Lupin participated in the alleged conspiracy, marketed and sold one or more of

the Subject Drugs throughout the United States, and was a leading manufacturer of Pravastatin.

       65.     Defendant Mayne Pharma, Inc. (“Mayne”) is a Delaware corporation with its

principal place of business in Paramus, New Jersey. Mayne is a wholly-owned subsidiary of Mayne

Pharma Group Limited, an Australian company with its principal place of business in Salisbury,

Australia. In 2012, Mayne acquired Metrics, Inc. and its division Midlothian Laboratories

(“Midlothian”) and operated under the name Midlothian since that time. During the relevant time

period, Mayne participated in the alleged conspiracy, marketed and sold one or more of the Subject

Drugs throughout the United States, and was a leading manufacturer of Doxycycline.

       66.     Defendant Morton Grove Pharmaceuticals, Inc. (“Morton Grove”) is a Delaware

corporation with its principal place of business in Morton Grove, Illinois. Morton Grove is a

wholly-owned subsidiary of Wockhardt, Ltd., an Indian company with its principal place of business

in Mumbai, India. During the relevant time period, Morton Grove participated in the alleged

conspiracy, marketed and sold one or more of the Subject Drugs throughout the United States, and

was a leading manufacturer of Clobetasol.

       67.     Defendant Mylan Inc. is a Pennsylvania corporation with its principal place of

business in Canonsburg, Pennsylvania. It is the parent company of Defendant Mylan

Pharmaceuticals, Inc. and Defendant UDL Laboratories Inc. During the relevant time period, Mylan

Inc. participated in the alleged conspiracy and marketed and sold one or more of the Subject Drugs

throughout the United States.

       68.     Defendant Mylan Pharmaceuticals, Inc. is a West Virginia corporation with its

principal place of business in Morgantown, West Virginia. During the relevant time period, Mylan

Pharmaceuticals Inc., participated in the alleged conspiracy marketed and sold one or more of the
                                    16
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 21 of 385



Subject Drugs throughout the United States, and was a leading manufacturer of Amitriptyline,

Benazepril, Clomipramine, Digoxin, Divalproex, Doxycycline, Levothyroxine, Pravastatin,

Propranolol, and Verapamil.

       69.     Mylan N.V. is a Dutch company with its principal place of business and global

headquarters in Canonsburg, Pennsylvania. Mylan N.V. is the direct parent of Defendant Mylan Inc.

and the ultimate parent of Defendants Mylan Pharmaceuticals, Inc. and UDL Laboratories Inc.

During the relevant time period, Mylan N.V. participated in the alleged conspiracy and marketed and

sold one or more of the Subject Drugs throughout the United States.

       70.     Mylan Inc., Mylan Pharmaceuticals, Inc., and Mylan N.V. are collectively defined as

“Mylan.”

       71.     Defendant Par Pharmaceutical, Inc. is a New York corporation with its principal

place of business in Chestnut Ridge, New York.

       72.     Defendant Par Pharmaceutical Companies, Inc. is a Delaware corporation and the

immediate parent of Defendant Par Pharmaceutical, Inc. with its principal place of business in

Chestnut Ridge, New York.

       73.     Both Par Defendants are wholly-owned subsidiaries of Defendant Endo.

Throughout this Second Amended Complaint, Par Pharmaceutical, Inc. and Par Pharmaceutical

Companies, Inc. are collectively referred to as “Par.” During the relevant time period, Par

participated in the alleged conspiracy, marketed and sold one or more of the Subject Drugs

throughout the United States, and was a leading manufacturer of Amitriptyline, Baclofen, Digoxin,

Divalproex, Doxycycline, Nystatin, and Propranolol.

       74.     Defendant Perrigo Company plc (“Perrigo plc”) is an Irish company with its

principal place of business in Dublin, Ireland. Perrigo plc’s North American base of operations is



                                    17
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
       Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 22 of 385



located at 515 Eastern Avenue, Allegan, Michigan 49010. Perrigo plc’s prescription drug business

focuses primarily on the manufacture and sale of extended topical prescription pharmaceuticals.

        75.     Defendant Perrigo New York, Inc. (“Perrigo New York”) is a Delaware corporation

with its principal place of business in Bronx, New York. Perrigo New York is a wholly owned

subsidiary of Perrigo plc.

        76.     Throughout this Second Amended Complaint, Perrigo plc and Perrigo New York

will be referred to collectively as “Perrigo.” During the relevant time period, Perrigo participated in

the alleged conspiracy, marketed and sold one or more of the Subject Drugs throughout the United

States, and was a leading manufacturer of Clobetasol, Desonide, Econazole, and Nystatin.

        77.     Defendant Sandoz, Inc. (“Sandoz”) is a Colorado corporation with its principal place

of business in Princeton, New Jersey. During the relevant time period, Sandoz participated in the

alleged conspiracy, marketed and sold one or more of the Subject Drugs throughout the United

States, and was a leading manufacturer of Amitriptyline, Benazepril, Clobetasol, Clomipramine,

Desonide, Econazole, Fluocinonide, Lidocaine, Levothyroxine, and Nystatin.

        78.     Defendant Sun Pharmaceuticals Industries, Inc. (“Sun”) is a Michigan corporation

with its principal place of business in Cranbury, New Jersey. Until February 2011, Sun was known as

Caraco Pharmaceutical Laboratories, Ltd. Since 2011, Sun has been a wholly-owned subsidiary of

Sun Pharmaceutical Industries Ltd., an Indian company with its principal place of business in

Mumbai, India, which also owns, and owned throughout the relevant period, a large majority stake

of Defendants Taro Pharmaceutical Industries Ltd. and Taro Pharmaceuticals USA, Inc. In late

2012, Sun acquired URL Pharma, Inc. (“URL”) and its subsidiary, Mutual Pharmaceutical Company,

Inc. (“Mutual”), both of which have their principal place of business in Philadelphia, Pennsylvania.

Sun also does business under the name Caraco Pharmaceutical Laboratories (“Caraco”), a company

Sun acquired in 1997. Unless addressed individually, Sun, URL, Mutual and Caraco are collectively
                                     18
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
       Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 23 of 385



referred to herein as “Sun.” During the relevant time period, Sun participated in the alleged

conspiracy, marketed and sold one or more of the Subject Drugs throughout the United States, and

was a leading manufacturer of Digoxin, Doxycycline, and Nystatin.

        79.     Defendant Taro Pharmaceuticals Industries Ltd. (“Taro Israel”) is an Israeli

company with its principal place of business in Haifa Bay, Israel. Throughout the relevant time

period, the Indian parent company of Defendant Sun has owned a large majority stake of Taro

Israel. During the relevant time period, Taro Israel participated in the alleged conspiracy, marketed

and sold one or more of the Subject Drugs throughout the United States, either on its own or

through its subsidiaries, and was a leading manufacturer of Acetazolamide, Clobetasol, and

Clomipramine, Desonide, Econazole, Fluocinonide, and Nystatin.

        80.     Defendant Taro Pharmaceuticals USA, Inc. (“Taro USA”) is a New York

corporation with its principal place of business in Hawthorne, New York. Its immediate parent is

Defendant Taro Israel During the relevant time period, Taro USA participated in the alleged

conspiracy and marketed and sold one or more of the Subject Drugs throughout the United States.

        81.     Throughout this Second Amended Complaint, Taro Israel and Taro USA will be

collectively referred to as “Taro.”

        82.     Defendant Teligent, Inc. (f/k/a IGI Laboratories, Inc.) (“Teligent”) is a Delaware

corporation with its principal place of business in Buena, New Jersey. During the relevant time

period, Teligent participated in the alleged conspiracy, marketed and sold one or more of the Subject

Drugs throughout the United States, either on its own or through subsidiaries, and was a

manufacturer of Econazole.

        83.     Defendant Teva Pharmaceuticals USA, Inc. (“Teva”) is a Delaware corporation with

its principal place of business in North Wales, Pennsylvania. Teva is a wholly-owned subsidiary of

Teva Pharmaceutical Industries Ltd., an Israeli corporation with its principal place of business in
                                     19
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 24 of 385



Petah Tikva, Israel. During the relevant time period, Teva participated in the alleged conspiracy,

marketed and sold one or more of the Subject Drugs throughout the United States, and was a

leading manufacturer of Acetazolamide, Baclofen, Doxycycline, Fluocinonide, Leflunomide,

Nystatin, Pravastatin, and Propranolol, and Theophylline.

       84.     Defendant UDL Laboratories Inc. (“UDL”) is an Illinois corporation with its

principal place of business in Rockford, Illinois. UDL is a subsidiary of Defendant Mylan Inc.

During the relevant time period, UDL participated in the alleged conspiracy, produced and sold one

or more of the Subject Drugs throughout the United States, and was a leading manufacturer of

Propranolol.

       85.     Defendant Upsher-Smith Laboratories, LLC (formerly known as Upsher-Smith

Laboratories, Inc.) (“Upsher-Smith”) is a Minnesota limited liability company with its principal place

of business in Maple Grove, Minnesota. During the relevant time period, Upsher-Smith participated

in the alleged conspiracy, marketed and sold one or more of the Subject Drugs throughout the

United States, and was a leading manufacturer of Baclofen and Propranolol.

       86.     Defendant West-Ward Pharmaceuticals Corp. (“West-Ward”) is a Delaware

corporation with its principal place of business in Eatontown, New Jersey. During the relevant time

period, West-Ward participated in the alleged conspiracy, marketed and sold one or more of the

Subject Drugs throughout the United States, and was a leading manufacturer of Digoxin and

Doxycycline.

       87.     Defendant Wockhardt USA LLC (“Wockhardt”) is a Delaware limited liability

company with its principal place of business in Parsippany, New Jersey. Wockhardt is a wholly

owned subsidiary of Defendant Morton Grove. During the relevant time period, Wockhardt

participated in the alleged conspiracy, marketed and sold one or more of the Subject Drugs

throughout the United States, and was a leading manufacturer of Clobetasol.
                                    20
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 25 of 385



       88.     Defendant Zydus Pharmaceuticals (USA) Inc. (“Zydus”) is a New Jersey corporation

with its principal place of business in Pennington, New Jersey. Zydus is owned by Cadila Healthcare,

an Indian company with its principal place of business in Ahmedabad, India. During the relevant

time period, Zydus participated in the alleged conspiracy, marketed and sold one or more of the

Subject Drugs throughout the United States, and was a leading manufacturer of Acetazolamide,

Divalproex and Pravastatin.

       89.     All references to Defendants or any of them individually also includes their officers,

managers, agents, employees, and representatives.

       90.     Defendants Heritage, Teva and Zydus shall collectively be referred to as the

“Acetazolamide Capsules Defendants.” Defendants Lannett and Taro shall collectively be referred

to as the “Acetazolamide Tablet Defendants.” Acetazolamide Capsules Defendants and

Acetazolamide Tablet Defendants shall collectively be referred to as the “Acetazolamide

Defendants.”

       91.     Defendants Mylan, Par and Sandoz shall collectively be referred to as the

“Amitriptyline Defendants.”

       92.     Defendants Lannett, Par, Teva, and Upsher-Smith shall collectively be referred to as

the “Baclofen Defendants.”

       93.     Defendants Mylan and Sandoz shall collectively be referred to as the “Benazepril

Defendants.”

       94.     Defendants Actavis, Akorn, Fougera, Hi-Tech, Morton Grove, Perrigo, Sandoz,

Taro, and Wockhardt shall collectively be referred to as the “Clobetasol Defendants.”

       95.     Defendants Mylan, Sandoz, and Taro shall collectively be referred to as the

“Clomipramine Defendants.”



                                    21
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 26 of 385



       96.     Defendants Actavis, Fougera, Perrigo, Sandoz, and Taro shall collectively be referred

to as the “Desonide Defendants.”

       97.     Defendants Impax, Lannett, Mylan, Par, Sun, and West-Ward shall collectively be

referred to as the “Digoxin Defendants.”

       98.     Defendants Dr. Reddy’s, Mylan, Par, and Zydus shall collectively be referred to as

the “Divalproex Defendants.”

       99.     Defendants Actavis, Endo, Par, Sun, Teva, and West-Ward shall collectively be

referred to as the “Doxycycline Hyclate Regular Release Defendants;” Defendants Endo, Heritage,

Mayne, and Mylan shall collectively be referred to as the “Doxycycline Hyclate Delayed Release

Defendants;” and Defendants Endo, Heritage, Lannett, Mylan, and Par shall collectively be referred

to as the “Doxycycline Monohydrate Defendants.” Doxycycline Hyclate Regular Release

Defendants, Doxycycline Hyclate Delayed Release Defendants, Doxycycline Monohydrate

Defendants shall collectively be referred to as the “Doxycycline Defendants.”

       100.    Defendants Fougera, Perrigo, Sandoz, Taro, and Teligent shall collectively be

referred to as the “Econazole Defendants.”

       101.    Defendants Actavis, Fougera, Sandoz, Taro, and Teva shall collectively be referred to

as the “Fluocinonide Defendants.”

       102.    Defendants Apotex, Heritage, and Teva shall collectively be referred to as the

“Leflunomide Defendants.”

       103.    Defendants Lannett, Mylan, and Sandoz shall collectively be referred to as the

“Levothyroxine Defendants.”

       104.    Defendant Akorn, Fougera, Hi-Tech, Impax, and Sandoz shall collectively be

referred to as the “Lidocaine Defendants.”



                                    22
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
       Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 27 of 385



        105.    Defendants Heritage, Sun, and Teva shall collectively be referred to as the “Nystatin

Tablet Defendants;” Defendants Actavis, Perrigo, and Sandoz shall collectively be referred to as the

“Nystatin Ointment Defendants;” and Defendants Actavis, Par, Perrigo, Sandoz and Taro shall

collectively be referred to as the “Nystatin Cream Defendants.” Nystatin Tablet Defendants,

Nystatin Ointment Defendants, and Nystatin Cream Defendants shall collectively be referred to as

the “Nystatin Defendants.”

        106.    Defendants Actavis, Apotex, Dr. Reddy’s, Glenmark, Lupin, Mylan, Teva, and Zydus

shall collectively be referred to as the “Pravastatin Defendants.”

        107.    Defendants Actavis, Breckenridge, and Upsher-Smith shall collectively be referred to

as the “Propranolol Capsule Defendants.” Defendants Actavis, Endo (as Par’s parent), Heritage,

Mylan (on its own and as UDL’s parent), Par, Teva, and UDL shall collectively be referred to as the

“Propranolol Tablet Defendants.” Propranolol Capsule Defendants and Propranolol Tablet

Defendants shall collectively be referred to as the “Propranolol Defendants.”

        108.    Defendants Heritage and Teva shall be collectively referred to as the “Theophylline

Defendants.”

        109.    Defendants Actavis, Epic, and Lannett shall collectively be referred to as the

“Ursodiol Defendants.”

        110.    Defendants Actavis, Heritage, and Mylan shall collectively be referred to as the

“Verapamil Defendants.”

                Co-Conspirators

        111.    Various other persons, firms, entities, and corporations, not named as Defendants in

this Second Amended Complaint, have participated as co-conspirators with Defendants in the

violations alleged herein, and have aided, abetted, and performed acts and made statements in

furtherance of the conspiracy.

                                    23
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
          Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 28 of 385



           112.     The true names of additional co-conspirators are presently unknown to Humana.

Humana may amend this Second Amended Complaint to allege the true names of additional co-

conspirators as they are discovered.

           113.     At all relevant times, other persons, firms, and corporations, referred to herein as

“co-conspirators,” the identities of which are presently unknown, have willingly conspired with

Defendants in their unlawful scheme as described herein.

           114.     The acts alleged herein that were done by each of the co-conspirators were fully

authorized by each of those co-conspirators, or were ordered or committed by duly authorized

officers, managers, agents, employees, or representatives of each co-conspirator while actively

engaged in the management, direction, or control of its affairs.

           115.     The wrongful acts alleged to have been done by any one Defendant or co-

conspirator were authorized, ordered, or done by its directors, officers, managers, agents, employees,

or representatives while actively engaged in the management, direction, or control of such

Defendant’s or co-conspirator’s affairs.

    V.     REGULATORY AND ECONOMIC BACKGROUND

                    Generic Drugs Should Provide Lower-Priced Options for Purchasers

           116.     Generic drugs provide a lower-cost but therapeutically equivalent substitute for

brand-name drugs. Congress enacted the Hatch-Waxman Act (“Hatch-Waxman”) in 1984 to

encourage the production and sale of cheaper generic drugs by simplifying the regulatory hurdles

that generic pharmaceutical manufacturers must clear to market and sell their drug products. 6




6   Drug Price Competition and Patent Term Restoration Act, Pub. L. No. 98-417, 98 Stat. 1585 (1984).
                                         24
                                   PUBLIC VERSION
                    REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
        Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 29 of 385



         117.     To obtain marketing approval for a generic drug, an Abbreviated New Drug

Application (“ANDA”) must be filed with the Food and Drug Administration’s (“FDA”) Center for

Drug Evaluation and Research’s (“CDER”), Office of Generic Drugs (“OGD”).

         118.     When the FDA approves an ANDA, that generic drug receives an “AB” rating from

the FDA. This signifies the drug is therapeutically equivalent to a reference listed drug (“RLD”).

RLD can either be a brand-name drug or a generic drug if the brand is not currently marketed.

Therapeutic equivalence indicates the generic is both pharmaceutically equivalent (having the same

active ingredient(s), same dosage form and route of administration, and identical strength or

concentration) and bioequivalent (no significant difference in the rate and extent of absorption of

the active pharmaceutical ingredient) to the RLD.

         119.     Typically, AB-rated generic versions of brand-name drugs are priced significantly

below their brand-name counterparts. When multiple generic manufacturers enter the market, prices

erode, sometimes by as much as 90%, as price competition increases. Because of this, AB-rated

generic drugs gain market share rapidly. As more generic drugs enter the market, the price of those

drugs should progressively decrease, resulting in lower costs for purchasers, like Humana. These

cost reductions were the intent of Hatch-Waxman’s expedited generic approval pathway.

         120.     Because each generic of the same RLD is readily substitutable for another generic,

the products behave like commodities; price is the only differentiating feature, and the basis for

competition. 7 Generic competition, therefore, when functioning in a market undisturbed by




7See,e.g., Federal Trade Commission, Authorized Generic Drugs: Short-Term Effects and Long-Term Impact, at 17 (Aug.
  2011) ("[G]eneric drugs are commodity products marketed to wholesalers and drugstores primarily on the basis
  of price."), available at https://www.ftc.gov/sites/default/files/documents/reports/authorized-generic-drugs-
  short-term-effects-and-long-term-impact-report-federal-trade-commission/authorized-generic-drugs-short-term-
  effects-and-long-term-impact-report-federal-trade-commission.pdf; U.S. Cong. Budget Office, How Increased
  Competition from Generic Drugs Has Affected Proceed and Returns in the Pharmaceutical Industry (July 1998), available at
  https://www.cbo.gov/sites/default/files/105th-congress-1997-1998/reports/pharm.pdf.
                                       25
                                 PUBLIC VERSION
                  REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
         Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 30 of 385



anticompetitive forces, reduces drug costs by driving down prices for AB-rated generic versions of

brand-name drugs. Predictably, the longer generic drugs remain on the market, the lower their prices

will become.

          121.    In the United States, a prescription drug may be dispensed to a patient only by a

licensed pharmacist pursuant to a doctor’s prescription that identifies the drug, and the prescription

may only be filled with either the brand-name drug identified or an AB-rated generic version.

Pharmacists may (and, in most states, must) substitute an AB-rated generic for the brand-name drug,

without seeking or obtaining permission from the prescribing doctor.

          122.    Generic competition enables purchasers like Humana to purchase a generic version

of a brand-name drug at substantially lower prices. In fact, studies have shown that use of generic

drugs saved the United States healthcare system $1.68 trillion between 2005 and 2014. 8

                  The Prescription Drug Market

          123.    The United States is a venue ripe for illegal anticompetitive exploitation of

prescription drug prices due to laws that regulate how prescription drugs are prescribed and how the

prescriptions can be filled.

          124.    For most consumer products, the person responsible for paying for the product

selects the product. The pharmaceutical marketplace departs from this norm.

          125.    Prescription drugs may be dispensed only pursuant to a doctor’s prescription, and a

pharmacist may dispense only the brand-name drug named in the prescription or its AB-rated,

FDA-approved generic equivalent, as set forth above.




8   GPhA, Generic Drug Savings in the U.S. (7th ed. 2015) at 1, available at
    http://www.gphaonline.org/media/wysiwyg/PDF/GPhA Savings Report 2015.pdf.
                                       26
                                 PUBLIC VERSION
                  REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
       Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 31 of 385



        126.    In most instances, the patient and his health insurer pay for the prescription drug

that a doctor prescribes. Like the pharmacist, their “choice” is limited to the brand drug named in

the prescription or its AB-rated generic equivalent.

        127.    Therefore, the doctor’s prescription defines the relevant product market, because it

limits the consumer’s (and the pharmacist’s) choice to the drug named therein.

                The Prescription Drug Distribution System

        128.    Drug manufacturers supply drug products. Rather than develop new drugs, generic

manufacturers focus on manufacturing drugs that can be substituted for the brand drug product.

Generic drugs can be manufactured in a variety of forms, including tablets, capsules, injectables,

inhalants, liquids, ointments, creams, solutions, emollients, and gels. A manufacturer seeking to sell a

drug in the United States must obtain FDA approval. The FDA typically evaluates whether the drug

is safe and efficacious, the manufacturing process, labelling and quality control.

        129.    Generic manufacturers operate facilities and compete with one another to sell the

drugs they produce to wholesalers, distributors, retail pharmacy chains, mail-order and specialty

pharmacies, hospital chains, and some health plans. Competition among generic drug manufacturers

is dictated by price and supply; as such generic manufacturers do not differentiate their products.

Consequently, generic drugs are usually marketed only by the name of the active ingredient.

        130.    Drug suppliers can include the manufacturers or other companies that contract with

a manufacturer to sell a drug product made by the manufacturer. Drug manufacturers typically sell

their products through supply agreements negotiated with wholesalers, distributors, pharmacy

benefit managers, mail-order or specialty pharmacies.

        131.    Generic manufacturers report list prices for each generic drug that they offer,

including the average wholesale price (“AWP”) and wholesale acquisition cost (“WAC”).



                                    27
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
       Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 32 of 385



Manufacturers may supply the same generic drug as several different prices depending on the

customer or type of customer.

        132.    Generic manufacturers must also report their average manufacturer prices (“AMP”)

to the Centers for Medicare and Medicaid if they enter into a Medicaid rebate agreement. AMP is

the average price paid to the manufacturer for the drug in the United States by (a) wholesalers for

drugs distributed to retail community pharmacies and (b) retail community pharmacies that purchase

drugs directly from the manufacturer.

        133.    Wholesalers and distributors purchase pharmaceutical products from manufacturers

and distribute them to a variety of customers.

        134.    Pharmacies purchase drugs, either directly from manufacturers or from

wholesalers/distributors. Pharmacies may be traditional retail pharmacies, specialty pharmacies, or

mail-order pharmacies.

                The Market for Generic Drugs is Highly Susceptible to Collusion

        135.    Defendants’ anticompetitive conduct is a per se violation of Section 1 of the Sherman

Act, as it constitutes a conspiracy to fix prices and allocate markets and customers. As such,

Humana is not required to define relevant markets. However, there are certain features characteristic

of the market for generic drugs which indicate that it is susceptible to collusion and that collusion

caused the price increases.

        136.    Factors showing that a market is susceptible to collusion include:

                a. High level of industry concentration: A small number of competitors control

roughly 100% of the market for each of the Subject Drugs.

                b. Sufficient numbers to drive competition: While the market for each of the

Subject Drugs had a small enough number of competitors to foster collusion, the number of sellers

was large enough that prices should have remained at their historical, near marginal cost levels.

                                    28
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
       Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 33 of 385



                c. High barriers to entry: The high costs of manufacturing, developing, testing,

securing regulatory approval, and oversight are among the barriers to entry in the generic drug

market. The Defendants here control virtually all of the market for the Subject Drugs and sell those

drugs pursuant to FDA approvals granted years before the price hikes began in 2012. Any potential

new entrant would have to go through the lengthy ANDA approval process before commercially

marketing its product. This type of barrier to entry increases a market's susceptibility to a

coordinated effort among the dominant players to maintain supracompetitive prices.

                d. High inelasticity of demand and lack of substitutes: Each of the Subject

Drugs are generally a necessity for each patient it is prescribed, regardless of price. Substituting non-

AB rated drugs presents challenges, and both patients and physicians are unwilling to sacrifice

patient wellbeing for cost savings. For many patients, one of the Subject Drugs is the only effective

treatment.

                e. Commoditized market: Defendants’ products are fully interchangeable because

they are bioequivalent. Thus, pharmacists may freely substitute one for another.

                f. Absence of departures from the market: There were no departures from the

market during the relevant period that could explain the drastic price increases.

                g. Absence of non-conspiring competitors: Defendants have maintained all or

virtually all of the market share for each of the Subject Drugs between 2013 and the present. Thus,

Defendants have market power in the market for each of the Subject Drugs, which enables

them to increase prices without loss of market share to non­conspirators.

                h. Opportunities for contact and communication among competitors:

Defendants participate in the committees and events of the GPhA, HDMA, ECRM, MMCAP,

HSCA, and other industry groups, which provide and promote opportunities to communicate.

The grand jury subpoenas to Defendants targeting inter-Defendant communications further
                                     29
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
       Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 34 of 385



support the existence of communication lines between competitors with respect to generic

pricing and market allocation.

                i. Size of Price Increases: The magnitude of the price increases involved in

this case further differentiates it from examples of parallelism. Oligopolists seeking to test price

boundaries need to take a measured approach. But here the increases are not 5% or even 10%

jumps— they are of far greater magnitude. A rational company would not implement such large

increases unless it was certain that its conspirator-competitors would follow.

                j. Reimbursement of Generic Drugs: The generic market has institutional

features that would inhibit non-collusive, parallel price increases. As a result, the usual hesitance of

an oligopolist to unilaterally raise prices is embedded in the generic reimbursement system.

VI.     THE FEDERAL AND STATE INVESTIGATIONS OF THE PRICE-FIXING
        CONSPIRACY

        137.    Defendants and other generic drug makers’ conduct has resulted in extensive and

widespread scrutiny by federal and state regulators, including the DOJ Antitrust Division, the United

States Senate, the United States House of Representatives, and Attorneys General of 46 states, the

District of Columbia, and Puerto Rico (the “State AGs”).

        138.    The DOJ’s and State AGs’ investigations followed a Congressional hearing and

investigation, which itself was prompted by a January 2014 letter from the National Community

Pharmacists Association (“NCPA”) to the United States Senate Committee on Health, Education,

Labor and Pensions (“Senate HELP Cmte.”) and the United States House Energy and Commerce

Committee highlighting nationwide spikes in prices for generic drugs.

                Congress launched an investigation into generic price hikes

        139.    In January 2014, the NCPA urged the Senate HELP Cmte. and the United States

House Energy and Commerce Committee to hold hearings on significant spikes in generic


                                     30
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
       Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 35 of 385



pharmaceutical pricing, citing surveys and data from community pharmacists. The NCPA surveyed

over one thousand pharmacists who reported price hikes on essential generic pharmaceuticals

exceeding 1,000%.

        140.     On October 2, 2014, Senator Bernie Sanders, then Chair of the Subcommittee on

Primary Health and Retirement Security of HELP and Representative Elijah E. Cummings, Ranking

Member of the House Committee on Oversight and Government Reform, sent letters to 14 drug

manufacturers, including Defendants Actavis, Endo, Heritage, Lannett, Mylan, Par, Sun, and Teva,

requesting information about the escalating prices of generic drugs. 9

        141.     Senator Sanders and Representative Cummings issued a joint press release,

advising that “[w]e are conducting an investigation into the recent staggering price increases for

generic drugs used to treat everything from common medical conditions to life-threatening

illnesses.” They noted the “huge upswings in generic drug prices that are hurting patients” and

having a “very significant” impact, threatening pharmacists’ ability to remain in business. 10

        142.     On February 24, 2015, Senator Sanders and Representative Cummings sent a

letter requesting that the Office of the Inspector General (“OIG”) of the Department of Health

and Human Services (“HHS”) “examine recent increases in the prices being charged for generic

drugs and the effect these price increases have had on generic drug spending within the

Medicare and Medicaid programs.” 11 The OIG responded to the request on April 13, 2015,




9 Press Release, U.S. Senator Bernie Sanders, Congress Investigating Why Generic Drug Prices Are Skyrocketing
   (Oct. 2, 2014), available at https://www.sanders.senate.gov/newsroom/press-releases/congress-investigating-why-
   generic-drug-prices-are-skyrocketing.
10 Id.
11 Letter from Bernie Sanders, United States Senator, and Elijah Cummings, United States Representative, to

   Inspector Gen. Daniel R. Levinson, Dep't of Health & Human Servs. (Feb. 24, 2015), available at
   https://www.sanders.senate.gov/download/sanders-cummings-letter?inline=file.
                                      31
                                PUBLIC VERSION
                 REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
        Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 36 of 385



advising it would examine pricing for the top 200 generic drugs to “determine the extent to

which the quarterly [AMP] exceeded the specified inflation factor.” 12

         143.     In August 2016, the GAO issued GAO-16-706 (the “GAO Report”), a study

examining Medicare Part D prices for 1,441 generic drugs between 2010 and 2015. The study found

that 300 of the 1,441 drugs experienced at least one “extraordinary price increase” of 100% or more.

Among the drugs with extraordinary price increases were 17 of the Subject Drugs: Acetazolamide,

Amitriptyline, Baclofen, Benazepril, Clobetasol, Clomipramine, Desonide, Digoxin, Divalproex,

Doxycycline, Econazole, Fluocinonide, Lidocaine, Nystatin, Pravastatin, Theophylline, and

Ursodiol. 13

                  The DOJ Investigates Criminal Generic Drug Collusion

         144.     The DOJ opened a criminal investigation into collusion in the generic

pharmaceutical industry and empaneled a grand jury on or around November 3, 2014.

         145.     The DOJ initially focused on Glyburide and Subject Drug Doxycycline.

However, news reports, court filings, and other public statements corroborate the sweeping

nature of the DOJ’s investigation. Reportedly, the DOJ believes price-fixing between generic

pharmaceutical manufacturers is widespread and its investigation spans “more than a dozen

companies and about two dozen drugs.” 14

         146.     Most of the Defendants here have come under DOJ scrutiny.




12 Letter from Inspector Gen. Daniel R. Levinson, Dep't of Health & Human Servs., to Bernie Sanders, United
   States Senator (Apr. 13, 2015), available at https://www.sanders.senate.gov/download/oig-letter-to-sen-sanders-4-
   13-2015?inline=file.
13 GAO Report at Appx. III.
14 Joshua Sisco, DoJ believes collusion over generic drug prices widespread-source, POLICY AND REGULATORY REPORT (June 26,

   2015), available at http://www.mergermarket.com/pdf/DoJ-Collusion-Generic-Drug-Prices-2015.pdf; David
   McLaughlin and Caroline Chen, U.S. Charges in Generic-Drug Probe to be Filed by Year-End, BLOOMBERG MARKETS (Nov.
   3, 2016), available at https://www.bloomberg.com/news/articles/2016-11-03/u-s-charges-in-generic-drug-probe-
   said-to-be-filed-by-year-end.
                                       32
                                 PUBLIC VERSION
                  REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
        Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 37 of 385



         147.     The DOJ first charged two Heritage executives, Jeffrey Glazer and Jason Malek,

with criminal counts related to price collusion for generic Doxycycline Hyclate and Glyburide.

See United States of America v. Jeffrey A. Glazer, No. 2:16-cr-00506-RBS (E.D. Pa.); United States of

America v. Jason T Malek, No. 2:16-cr- 00508-RBS (E.D. Pa.).

         148.     On January 9, 2017, Glazer and Malek pleaded guilty to violating Section 1 of the

Sherman Act, 15 U.S.C. § 1, by conspiring to fix prices, rig bids, and engage in market and

customer allocation concerning Doxycycline Hyclate and Glyburide.

         149.     Defendants Actavis, Dr. Reddy’s, Endo, Fougera (through Sandoz), Impax, Lannett,

Mayne, Mylan, Par, Sandoz, Sun, Taro, Teva, and non-party to this Second Amended Complaint,

Aurobindo, have admitted to receiving grand jury subpoenas from the DOJ. The DOJ executed a

search warrant on Defendants Perrigo, Mylan, and non-party ACETO. 15 Finally, upon information

and belief, the DOJ has granted conditional amnesty to one of the Defendants in this case. 16 That

Defendant has chosen not to publicly acknowledge its amnesty at this point. Under DOJ Guidelines,

for DOJ to grant a company conditional amnesty, the amnesty applicant must confess to criminal

violations of the U.S. antitrust laws and inform on its co-conspirators based on information known

to the amnesty applicant.

         150.     Information disclosed by some Defendants evidence the broad scope of the

conspiracy investigated by the DOJ.

         151.     For example, in a quarterly report filed with the Securities and Exchange

Commission (“SEC”), Lannett disclosed that on November 3, 2014, its “Senior Vice President

of Sales and Marketing of the Company was served with a grand jury subpoena relating to a



15 A search warrant will only be issued if DOJ was able to persuade a federal judge that there was probable cause to
   believe that one or more antitrust violations had occurred, and that evidence of these violations would be found at the
   corporate offices of Mylan, Perrigo, or ACETO.
16 Upon information and belief, Defendant Heritage is participating in the DOJ’s leniency program.

                                       33
                                 PUBLIC VERSION
                  REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
       Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 38 of 385



federal investigation of the generic pharmaceutical industry into possible violations of the

Sherman Act.” 17 Lannett added that “[t]he subpoena requests corporate documents of the

Company relating to communications or correspondence with competitors regarding the sale of

generic prescription medications, but is not specifically directed to any particular product and is

not limited to any particular time period.” 18

        152.     In February 2016, Mylan disclosed in an annual report filed with the SEC that it

received a DOJ subpoena relating to Doxycycline, 19 and disclosed in a quarterly report in

November 2016 that it had received subpoenas relating to Propranolol and Verapamil. 20 In the

same report, Mylan also disclosed that the DOJ executed search warrants in connection with

the investigation. 21

        153.     Novartis, the parent company of Sandoz and Fougera disclosed that “[i]n March

2016, Sandoz Inc. received a subpoena from the Antitrust Division of the DOJ requesting

documents related to the marketing and pricing of generic pharmaceutical products sold by

Sandoz Inc. and its subsidiaries, including Fougera Pharmaceuticals, Inc. (Fougera) and related

communications with competitors. Sandoz Inc. is cooperating with this investigation which it

believes to be part of a broader inquiry into industry practice.” 22

        154.     On December 5, 2014, Defendant Par received a subpoena from the DOJ Antitrust

Division regarding its communications with competitors concerning Digoxin and Doxycycline. 23




17 Lannett Company, Inc., Quarterly Report (Form 10-Q) at 16 (Nov. 6, 2014).
18 Id.
19 Mylan Inc., Annual Report (Form 10-K) at 160 (Feb. 16, 2016).
20 Mylan Inc., Quarterly Report (Form 10-Q) at 58 (Nov. 9, 2016).
21 Id.
22 Novartis, 2016 ANNUAL REPORT at 217, available at

   https://www.novartis.com/sites/www.novartis.com/files/novartis-20-f-2016.pdf.
23 Par Pharmaceutical Companies, Inc., Annual Report (Form 10-K) at 37 (Mar. 12, 2015).

                                      34
                                PUBLIC VERSION
                 REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
        Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 39 of 385



         155.     Defendant Endo, Par’s parent, also received a subpoena duces tecum from the

Connecticut AG (“CTAG”) relating to the pricing of its generic products. 24

         156.     On May 2, 2017, Perrigo announced that “search warrants were executed at the

Company’s corporate offices associated with an ongoing investigation by the DOJ Antitrust

Division related to drug pricing in the pharmaceutical industry. As has been previously

disclosed by a number of companies, the Antitrust Division has been looking at industry-wide

pricing practices.” 25

         157.     According to a Form 6-K filed with the SEC by Taro Israel in September 2016,

on September 8, 2016 Defendant Taro USA “as well as two senior officers in its commercial

team, received grand jury subpoenas from the United States Department of Justice, Antitrust

Division, seeking documents relating to corporate and employee records, generic

pharmaceutical products and pricing, communications with competitors and others regarding

the sale of generic pharmaceutical products, and certain other related matters.” 26

         158.     On June 21, 2016, Defendant Teva received a subpoena from the DOJ Antitrust

Division “seeking documents and other information relating to the marketing and pricing of

certain of Teva USA’s generic products and communications with competitors about such

products. [Defendant] Actavis [at that point a subsidiary of Teva’s Israeli parent] received a

similar subpoena in June 2015.” 27

         159.     A DOJ grand jury subpoena is significant. Chapter 3 of the 2014 edition of the

DOJ’s Antitrust Division Manual, Section F.1, notes that when deciding whether to request the




24 Endo International PLC, Quarterly Report (Form 10-Q) at 29 (May 9, 2017).
25 Perrigo Discloses Investigation, PERRIGO (May 2, 2017), http://perrigo.investorroom.com/2017-05-02-Perrigo-Discloses-
   Investigation.
26 Taro Pharmaceutical Industries Ltd., Report of Foreign Private Issuer (Form 6-K) (Sept. 9, 2016).
27 Teva Pharmaceutical Industries Ltd., Report of Foreign Private Issuer (Form 6-K) at 33 (Nov. 15, 2016).

                                       35
                                 PUBLIC VERSION
                  REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
       Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 40 of 385



initiation of a grand jury investigation, “staff should consider carefully the likelihood that, if a grand

jury investigation developed evidence confirming the alleged anticompetitive conduct, the Division

would proceed with a criminal prosecution.” 28 Recommendations are made to the Assistant

Attorney General by the Deputy Assistant Attorney General (“DAAG”) for Operations, the

Criminal DAAG, and the Director of Criminal Enforcement. The request must be approved by the

field chief and the Assistant Attorney General. 29

        160.     The DOJ has intervened in numerous civil antitrust actions that are now part of the

consolidated and coordinated proceedings styled In re Generic Pharmaceuticals Pricing Antitrust Litigation,

No. 16-MD-2724 (E.D. Pa.), stating that these cases overlap with the DOJ’s ongoing criminal

investigation. In a civil antitrust action related to Propranolol, for example, the DOJ intervened and

requested a stay of discovery, stating that “the reason for the request for the stay is the government’s

ongoing criminal investigation and overlap of that investigation and this case,” and that “the

government’s ongoing investigation is much broader than the [Heritage executives’] informations

that were unsealed.” 30

        161.     In another civil action alleging price-fixing of Clobetasol and two other

dermatological drugs, the DOJ filed a letter requesting a stay of discovery, saying “there are

significant overlaps between the companies and drugs that are being investigated criminally and the

defendants and drugs identified in plaintiffs’ amended complaints.” The lawsuit targeted

manufacturers Akorn, Perrigo, Taro, Teva, Sandoz, and Wockhardt. 31




28 DOJ, ANTITRUST DIV. MANUAL (5th ed. 2015) at III-82.
29 Id.
30 See Transcript of Hearing, FWK Holdings, LLC v. Actavis Elizabeth, LLC, No. 16-cv- 9901, ECF 112 (S.D.N.Y.

   Feb. 21, 2017).
31 Perrigo Joins Generic-Drugs Firms Under U.S. Probe, FIRSTWORD PHARMA (Mar. 3, 2017),

   https://www.firstwordpharma.com/node/1454159.
                                      36
                                PUBLIC VERSION
                 REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
        Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 41 of 385



         162.     The DOJ also filed a brief with the United States Judicial Panel on Multidistrict

Litigation (“JPML”) noting that, “The complaints in those civil cases – which typically allege that a

group of generic pharmaceutical companies violated Section 1 of the Sherman Act by conspiring to

fix prices and allocate customers for a particular drug – overlap significantly with aspects of the

ongoing criminal investigation.” 32

         163.     The DOJ’s Spring 2017 Division Update notes that:

                   Millions of Americans purchase generic prescription drugs every
                   year and rely on generic pharmaceuticals as a more affordable
                   alternative to brand name medicines. The Division's investigation
                   into the generics market, however, has revealed that some
                   executives have sought to collude on prices and enrich themselves
                   at the expense of American consumers. 33

                  State Attorneys General launched their own investigation into generic drug
                  price hikes

         164.     Immediately after the DOJ filed the first criminal charges against two Heritage

executives, the State AGs filed a civil action. Although the state AGs’ first complaint focused on

Doxycycline Hyclate and Glyburide, it also alleged that the State AGs uncovered a wide-ranging

series of conspiracies implicating numerous different generic drugs and manufacturers. The

Connecticut Mirror reported at the time that the State AGs “suspected fraud on a broader, nearly

unimaginable scale,” that “new subpoenas are going out, and the investigation is growing beyond the

companies named in the suit.” 34 CTAG George Jepsen called the evidence obtained in that

investigation “mind-boggling.” 35



32 See Memorandum of Amicus Curiae United States of America Concerning Consolidation, In re: Generic Digoxin
   and Doxycycline Antitrust Litig., MDL No. 2724, ECF 284 (PETERS (TEVA)M.L. Mar. 10, 2017).
33 DOJ, Division Update Spring 2017 (Mar. 28, 2017), available at https://www.justice.gov/atr/division-

   operations/division-update-spring-2017/division-secures-individual-and-corporate-guilty-pleas-collusion-industries-
   where-products.
34 Mark Pazniokas, How a small-state AG's office plays in the big leagues, THE CONN. MIRROR (Jan. 27, 2017), available at

   https://ctmirror.org/2017/01/27/how-a-small-state-ags-office-plays-in-the-big-leagues/. The Connecticut Mirror further
   reported that the DOJ grand jury was convened in this District shortly after the CTAG issued its first subpoena. Id.
35 Id.

                                       37
                                 PUBLIC VERSION
                  REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
        Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 42 of 385



         165.     Mr. Jepsen confirmed the scope of the State AGs’ action in a press release in

December 2016:

                   My office has dedicated significant resources to this investigation for
                   more than two years and has developed compelling evidence of
                   collusion and anticompetitive conduct across many companies that
                   manufacture and market generic drugs in the United States. . . While
                   the principal architect of the conspiracies addressed in this lawsuit was
                   Heritage Pharmaceuticals, we have evidence of widespread
                   participation in illegal conspiracies across the generic drug industry.
                   Ultimately, it was consumers - and, indeed, our healthcare system as
                   a whole - who paid for these actions through artificially high prices
                   for generic drugs. 36

         166.     In filings with the JPML on May 16, 2017, and June 13, 2017, the State AGs

reiterated that their ongoing investigation is broad in scope and goes beyond Doxycycline Hyclate

and Glyburide. 37

         167.     Then-New York AG Eric T. Schneiderman similarly reported that the State AGs

“uncovered evidence of a broad, well-coordinated and long running series of conspiracies to fix

prices and allocate markets for certain generic pharmaceuticals in the United States.” 38

         168.     The State AGs revealed that their Doxycycline Hyclate and Glyburide action

“encompass[es] illegal agreements – including with regard to Doxy DR – where prices remained

constant (or remained higher than they would have been in a competitive market) as a result of

customer or market allocation agreements designed specifically to avoid price erosion[.]” The State




36 Press Release, Attorney General George Jepsen, Connecticut Leads 20 State Coalition Filing Federal Antitrust Lawsuit
   against Heritage Pharmaceuticals, other Generic Drug Companies (Dec. 15, 2016), available at
   https://portal.ct.gov/AG/Press-Releases/2016-Press-Releases/Connecticut-Leads-20-State-Coalition-Filing-Federal-
   Antitrust-Lawsuit-against-Heritage-Pharmaceutica.
37 See Brief and Reply in Support of Plaintiff States' Motion to Vacate Conditional Transfer Order (CT0-3), In re: Generic

   Pharm. Pricing Antitrust Litig., MDL No. 2724, ECF Nos. 321 & 334 (PETERS (TEVA)M.L. May 16, 2017 & June 13,
   2017).
38 Press Release, New York State Office of the Attorney General, A.G. Schneiderman Files Federal Antitrust Lawsuit

   With 19 Other States Against Heritage Pharmaceuticals And Other Generic Drug Companies (Dec. 15, 2016),
   available at https://ag.ny.gov/press-release/ag-schneiderman-files-federal-antitrust-lawsuit-19-other-states-against-
   heritage.
                                       38
                                 PUBLIC VERSION
                  REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
        Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 43 of 385



AGs also disclosed that they entered into settlements with the Heritage executives which require

cooperation with the State AGs.

         169.     In the most recent version of their Complaint, filed on June 18, 2018, the State AGs

broadened the case to include fifteen drugs, including seven of the Subject Drugs at issue in this

Second Amended Complaint: Acetazolamide, Doxycycline Hyclate, Doxycycline Monohydrate,

Leflunomide, Nystatin, Theophylline, and Verapamil. At the time, CTAG Jepsen stated that “[t]he

issues we’re investigating go way beyond the two drugs and six companies. Way beyond…We’re

learning new things every day.” 39

         170.     Evidence reportedly uncovered in the State AGs’ action shows that Malek

(Heritage) compiled a large list of generic drugs Heritage targeted for price increases and

instructed employees to reach agreements with competitors to increase prices and engage in

market and customer allocation, and that some competitors were willing to reach such

agreements. The State AG Complaint identifies at least Mayne, Mylan, and Teva (along with others)

as co-conspirators with Heritage.

         171.     The AG Complaint includes the attorneys general of 47 states, the District of

Columbia, and Puerto Rico, asserting claims against eighteen companies, including Defendants

Heritage, Teva, Mylan, Actavis, Lannett, Par, and Sandoz; Rajiv Malik, the President of Defendant

Mylan; and Satish Mehta, the CEO of Defendant Heritage’s parent company Emcure

Pharmaceuticals Ltd. 40 According to a recent interview with Joseph Nielsen, the court-appointed

Liaison Counsel for the State AGs in these consolidated MDL proceedings, the State AGs have




39 Kaiser Health News, How Martinis, Steaks, and a Golf Round Raised Your Prescription Drug Prices, THE DAILY BEAST, Dec.
   21, 2016, http://www.thedailybeast.com/how-martinis-steaks-and-a-golf-round-raised-your-prescription-drug-
   prices?source=twitter&via=desktop.
40 Dani Kass, State AGs Triple Size of Generic Price-Fixing Litigation, LAW360, Oct. 31, 2017, available at

   https://www.law360.com/articles/980102/state-ags-triple-size-of-generic-price-fixing-litigation.
                                       39
                                 PUBLIC VERSION
                  REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
          Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 44 of 385



expanded their investigation to include 300 drugs. “This is most likely the largest cartel in the history

of the United States,” Nielsen said. 41

           172.     The DOJ’s and the State AGs’ investigations of alleged price-fixing and other

unlawful collusive conduct in the generic drug industry are ongoing.

VII.       DEFENDANTS’ EXTENSIVE INTER-FIRM COMMUNICATIONS

           173.     At all relevant times, Defendants conspired, combined, and contracted to fix, raise,

maintain, and stabilize prices, rig bids, and engage in market and customer allocation concerning the

Subject Drugs, along with other drugs, which had the intended and actual effect of causing Humana

to pay artificially inflated prices at supracompetitive rates.

           174.     In formulating and effectuating their conspiracy, Defendants engaged in various

forms of anticompetitive conduct, including but not limited to:

                    a. Participating in, directing, authorizing, or consenting to the participation of

subordinate employees in meetings, conversations, and communications with co-conspirators to

discuss the sale and pricing of the Subject Drugs in the United States;

                    b. Participating in, directing, authorizing, or consenting to the participation of

subordinate employees in meetings, conversations, and communications with co­conspirators to

engage in market and customer allocation or bid-rigging for the Subject Drugs sold in the

United States;

                    c. Agreeing during those meetings, conversations, and communications to

engage in price increases, market and customer allocation, and/or bid-rigging for the Subject

Drugs sold in the United States;




41   Christopher Rowland, Investigation of Generic “Cartel” Expands to 300 Drugs, THE WASHINGTON POST, December 9,
     2018, available at https://www.washingtonpost.com/business/economy/investigation-of-generic-cartel-expands-to-
     300-drugs/2018/12/09/fb900e80-f708-11e8-863c-9e2f864d47e7_story.html?utm_term=.a838a7f671cd.
                                         40
                                   PUBLIC VERSION
                    REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
          Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 45 of 385



                     d. Agreeing during those meetings, conversations, and communications not to

compete against each other for certain customers with respect to the Subject Drugs sold in the

United States;

                     e. Submitting bids, withholding bids, and issuing price proposals in accordance

with the agreements reached;

                     f. Selling the Subject Drugs in the United States at collusive and

noncompetitive prices; and

                     g. Accepting payment for the Subject Drugs sold in the United States at

collusive and noncompetitive prices.

            175.     The Defendants ensured that all conspirators were adhering to the collective scheme

by communicating at (1) trade association meetings and conferences; (2) private meetings, dinners,

and outings among smaller groups of employees of various generic drug manufacturers; and (3)

individual, private communications between and among Defendants’ employees through use of the

telephone, electronic messaging, and similar means.

                     Trade Association Meetings and Conferences

            176.     The Policy and Regulatory Report, an intelligence-gathering and data analytics firm,

reported that the DOJ’s investigation into generic drug manufacturers includes trade associations

and industry conferences as “one potential avenue for facilitating the collusion between salespeople

at different generic producers.” 42 For example, between February 20, 2013 and December 20, 2013,

there were at least forty-four different tradeshows or customer conferences where Defendants had




42   Eric Palmer, Actavis gets subpoena as DOJ probe of generic pricing moves up food chain, FIERCEPHARMA, Aug. 7, 2015,
     https://www.fiercepharma.com/regulatory/actavis-gets-subpoena-as-doj-probe-of-generic-pricing-moves-up-food-
     chain.
                                          41
                                    PUBLIC VERSION
                     REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
       Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 46 of 385



the opportunity to meet in person, which gave rise to the opportunity to reach these agreements

without fear of detection.

         177.     The State AGs have similarly noted the key role of trade associations and industry

conferences in their investigation, including evidence that certain generic drug companies “routinely

coordinated their schemes through direct interaction with their competitors at industry trade shows,

customer conferences, and other events, as well as through direct email, phone, and text message

communications.” 43

         178.     Defendants used their memberships in numerous trade organizations to facilitate

conspiratorial communications and implement their anticompetitive scheme to raise, maintain, and

stabilize prices, rig bids, and engage in market and customer allocation concerning the Subject

Drugs, including, but not limited to, GPhA, HDMA, ECRM, MMCAP, and HSCA.

                  1.       Generic Pharmaceutical Association

         179.     GPhA (now called Association for Accessible Medicines) is the “nation’s leading

trade association for manufacturers and distributors of generic prescription drugs…” 44 GPhA was

created in 2000 from the merger of three industry trade associations: the Generic Pharmaceutical

Industry Association, the National Association of Pharmaceutical Manufacturers, and the National

Pharmaceutical Alliance. Regular members are “corporations, partnerships or other legal entities

whose primary U.S. business derives the majority of its revenues from sales of (1) finished dose

drugs approved via ANDAs; (2) products sold as authorized generic drugs; (3) biosimilar/biogeneric

products; or (4) DESI products.” 45




43 Press Release, Attorney General George Jepsen, 40 State Attorneys General Now Plaintiffs in Federal Generic Drug
   Antitrust Lawsuit (Mar. 1, 2017), available at http://members.naag.org/assets/files/Antitrust/files/03-01-
   17%20CT%20Announces%2040%20AGs%20in%20Generic%20Drug%20case.pdf.
44 GPhA, Membership, available at

   http://web.archive.org/web/2015041303008/http://www.gphaonline.org:80/about/membership.
45 Id.

                                      42
                                PUBLIC VERSION
                 REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
        Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 47 of 385



         180.     GPhA’s website offers members the opportunity to “participate in shaping the

policies that govern the generic industry.” GPhA’s “member companies supply approximately 90

percent of the generic prescription drugs dispensed in the U.S. each year.” It boasts networking

opportunities as one of the cornerstone benefits of membership: “GPhA provides valuable

membership services, such as business networking opportunities, educational forums, access to

lawmakers and regulators, and peer-to-peer connections.” 46

         181.     Defendants Actavis, Apotex, Dr. Reddy’s, Glenmark, Heritage, Impax, Lupin,

Mylan, Par, Perrigo, Sandoz, Sun, Teva, West-Ward, Wockhardt, and Zydus are regular members of

GPhA, and have been since 2013. Furthermore, executives of these companies frequently attend

GPhA meetings and events.

         182.     Executives from Defendants Actavis, Apotex, Fougera, Impax, Lupin, Mylan, Par,

Perrigo, Sandoz, Sun, Teva, West-Ward, and Zydus served on GPhA’s Board of Directors during

overlapping times at various points both prior to and after 2013, including:

                  a. 2013 Board of Directors: 47 Tony Mauro, President, Mylan North America as Chair;

Don DeGolyer, President and CEO, Sandoz as Vice Chair; Debra Barrett, Senior Vice President,

Global Government Affairs & Public Policy, Teva Pharmaceuticals; Carole Ben-Maimon, President,

Global Pharmaceuticals (div.) of Impax 48; Doug Boothe, Executive Vice President & General

Manager, Perrigo Company; Jeffrey Glazer, President and CEO, Heritage; Charlie Mayr, Chief

Communications Officer - Global, Actavis Inc.; Joseph Renner, President & CEO, Zydus; and Jeff

Watson, President, Apotex.



46 Id.
47 GPhA Announces 2013 Board of Directors, ASS’N FOR ACCESSIBLE MEDS., https://www.gphaonline.org/gpha-
   media/press/gpha-announces-2013-board-of-directors.
48 In 2016, Ben-Maimon joined Teligent’s Board of Directors. She also previously held positions at Qualitest and Teva.

While at Global Pharmaceuticals at Impax, she worked with Teligent’s Grenfell-Gardner on a development, supply, and
marketing agreement for another generic topical drug.
                                       43
                                 PUBLIC VERSION
                  REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
         Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 48 of 385



                b. 2014 Board of Directors: 49 Carole Ben-Maimon, President, Global Pharmaceuticals

(div.) of Impax; Doug Boothe, Executive Vice President & General Manager, Perrigo Company;

Jeffrey Glazer, President and CEO, Heritage; Peter Goldschmidt, President, Sandoz US; Tony

Mauro, President, Mylan Inc.; Allan Oberman, CEO and President, Teva Americas Generics; Joseph

Renner, President & CEO, Zydus; Jeff Watson, President, Apotex; and Paul McGarty, President,

Lupin as at-large director.

                c. 2015 Board of Directors: 50 Debra Barrett, Senior Vice President, Global

Government Affairs & Public Policy, Teva Americas; Doug Boothe, Executive Vice President &

General Manager, Perrigo Company; Jeffrey Glazer, President and CEO, Heritage; Peter

Goldschmidt, President, Sandoz US; Marcy Macdonald, Vice President of Regulatory Affairs,

Impax; Marcie McClintic Coates, Head of Global Regulatory Affairs, Mylan Inc.; Paul McGarty,

President, Lupin; Tony Pera, President, Par Pharmaceuticals; Joseph Renner, President & CEO,

Zydus; and Jeff Watson, President, Apotex.

                d. 2016 Board of Directors: 51 Debra Barrett, Senior Vice President, Global

Government Affairs & Public Policy, Teva Americas; Heather Bresch, CEO, Mylan N.V. as Chair;

Peter Goldschmidt, President, Sandoz US; Jim Kedrowski, Executive Vice President, Sun; Marcy

Macdonald, Vice President of Regulatory Affairs, Impax; Paul McGarty, President, Lupin; Tony

Pera, President, Par Pharmaceuticals as Secretary-Treasurer; Joseph Renner, President & CEO,

Zydus; Richard Stec, Vice President, Perrigo Company; and Jeff Watson, President, Apotex as Vice

Chair.



49 GPhA Announces 2014 Board of Directors, ASS’N FOR ACCESSIBLE MEDS., https://www.gphaonline.org/gpha-
   media/press/gpha-announces-2014-board-of-directors.
50 GPhA Announces 2015 Board of Directors, ASS’N FOR ACCESSIBLE MEDS., https://www.gphaonline.org/gpha-

   media/press/gpha-announces-2015-board-of-directors/.
51 GPhA Announces 2016 Board of Directors, ASS’N FOR ACCESSIBLE MEDS., https://www.gphaonline.org/gpha-

   media/press/gpha-announces-2016-board-of-directors/.
                                     44
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
       Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 49 of 385



                2.       Healthcare Distribution Management Association

        183.    The Healthcare Distribution Management Association (“HDMA”) (now called the

Healthcare Distribution Alliance or “HDA”) is a national trade association that represents “primary

pharmaceutical distributors,” connecting the nation’s drug manufacturers to over 200,000

pharmacies, hospitals, long-term care facilities, and clinics. 52 HDMA holds regular conferences at

which its members, including generic drug manufacturers, meet to discuss various issues affecting

the pharmaceutical industry.

        184.    Several Defendants were members of HDMA at overlapping times between 2013

and the present. For instance, as of July 2015, HDMA’s manufacturer membership list included

Defendants Breckenridge, Par, Heritage, Lannett, Mylan, Sandoz, Teva, Upsher-Smith, and

Wockhardt. 53 As of March 2016, these Defendants remained members and were joined by

Defendants Akorn and Perrigo. 54 At various times relevant to this Second Amended Complaint,

Defendants Apotex, Dr. Reddy’s, Impax, Lupin, Mayne, Sun, and Zydus were also HDMA

members.

                3.       Efficient Collaborative Retail Marketing

        185.    The Efficient Collaborative Retail Marketing organization (“ECRM”) hosts strategic

events and offers innovative technology solutions to help buyers and manufacturers improve sales,

reduce expenses, and enter the market faster and more efficiently. 55 It conducts “Efficient Program




52 About, HAD, https://healthcaredistribution.org/about.
53 Manufacturer Members, HDMA,
   https://web.archive.org/web/20150715222616/http://www.healthcaredistribution.org:80/about/membership/manu
   facturer/manufacturer-members#.Wrj50y7wZpg.
54 Manufacturer Members, HDMA,

   https://web.archive.org/web/20150715222616/http://www.healthcaredistribution.org:80/about/membership/manu
   facturer/manufacturer-members#.Wrj50y7wZpg.
55 See Company Overview of Efficient Collaborative Retail Marketing Company, LLC, Bloomberg ,

   https://www.bloomberg.com/research/stocks/private/snapshot.asp?privcapId=106996762; See also Alkaline Water
   Co. Enjoys Valued Participation at National Retail Marketing Trade Show, The Alkaline Water Co.,
                                     45
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
       Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 50 of 385



Planning Sessions” (“EPPS”), in which generic drug manufacturers, purchasers, and other industry

professionals meet “to discuss new business opportunities, review contracting strategies, and future

business planning activities.” 56 Sessions include one-on-one strategic meetings meant to maximize

time, grow sales, and uncover trends.

         186.     At annual meetings organized by ECRM, generic drug manufacturers have scheduled

meetings with generic drug buyers at chain drug stores, supermarkets, mass merchants, wholesalers,

distributors, and buy groups for independent pharmacies.

                  4.       Minnesota Multistate Contracting Pharmacy Alliance

         187.     Minnesota Multistate Contracting Pharmacy Alliance (“MMCAP”) hosts various

meetings and conferences throughout the year that are regularly attended by Defendants’

representatives with price setting capabilities. According to its website, MMCAP is a “free, voluntary

group purchasing organization for government facilities that provide healthcare services. MMCAP

has been delivering pharmacy and healthcare value to members since 1985. MMCAP’s membership

extends across nearly every state in the nation, delivering volume buying power. Members receive

access to a full range of pharmaceuticals and other healthcare products and service; such as medical

supplies, influenza vaccine, dental supplies, drug testing, wholesaler invoice auditing and returned

goods processing.”

                  5.       Healthcare Supply Chain Association (HSCA)

         188.     HSCA is a trade association that represents leading healthcare group purchasing

organizations (“GPOs”), including for-profit and not-for-profit corporations, purchasing groups,

associations, multi-hospital systems and healthcare provider alliances. According to its website,



   http://thealkalinewaterco.com/2013/08/06/alkaline-water-co-enjoys-valued-participation-national-retail-marketing-
   trade-show/.
56 ECRM, Health System/Institutional Pharmacy EPPS,

   https://ecrm.marketgate.com/Sessions/2019/06/HospitalAlternateSitePharmacyPharmaceuticals.
                                       46
                                 PUBLIC VERSION
                  REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
           Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 51 of 385



“HSCA and its member GPOs are committed to delivering the best products at the best value to

healthcare providers, to increasing competition and innovation in the market, and to being supply

chain leaders in transparency and accountability.” HSCA’s annual event, the National Pharmacy

Forum, connects supply chain professionals, pharmaceutical industry representatives, including

generic drug manufacturers and suppliers, and others to provide “top-level educational opportunities

coupled with one-to-one networking and business-building opportunities.”

            189.     GPhA, HDMA, ECRM, MMCAP, and HSCA frequently held meetings and events

between 2012 and the present, and high-level representatives and corporate officers from

Defendants, including employees with price-setting authority, attended these meetings. A list of

those meetings and attendees is attached as Exhibit A.

            190.     At these various conferences and trade shows, Defendants’ employees and

representatives, as well as representatives of other generic drug manufacturers, discussed their

respective businesses and customers, and discussed each of the conspiratorial price increases alleged

in this Second Amended Complaint. In many of the conferences described above, attendees for each

conspirator Defendant include individuals with generic drug pricing authority. Their discussions

also occurred at lunches, cocktail parties, dinners, and golf outings that would typically accompany

these events. Defendants’ representatives used these opportunities to discuss and share upcoming

bids, generic drug markets, pricing strategies, and contractual pricing terms specific to certain

customers. 57

            191.     Additionally, representatives of generic drug manufacturers congregated in smaller,

more limited groups. For example, high-level executives of many generic drug manufacturers

periodically met for “industry dinners.” 58



57   See, e.g., AG Compl. at ¶ 79.
58   Id. at ¶¶ 81-84
                                          47
                                    PUBLIC VERSION
                     REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
           Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 52 of 385



                    Industry Dinners and Private Meetings

             192.   Many Defendants are headquartered in close proximity, providing them with easy

and frequent access to one another. For example, Defendants Actavis, Ascend, Breckenridge, Dr.

Reddy’s, Fougera, Glenmark, Heritage, Hi-Tech, Lannett, Mylan, Par, Perrigo, Sandoz, Sun, Taro,

Teva, and Zydus are all located in the New York/New Jersey/Pennsylvania area. Similarly,

Clobetasol Defendants Akorn, Morton Grove, and Perrigo are located close to one another in

Michigan and Illinois.

             193.   High-level executives of many generic manufacturers get together periodically for

“industry dinners.” In January 2014, as many generic prices were increasing, at least thirteen high-

ranking male executives, including CEOs, Presidents, and Senior Vice Presidents of various generic

drug manufacturers, including at least executives from Defendants Actavis, Dr. Reddy’s, Lannett,

and Sun, among others, met at a steakhouse in Bridgewater, New Jersey to discuss their ongoing

conspiracy. 59

             194.   At the “industry dinners” one company will typically pay for all attendees. In a

December 2013 group email, a high-ranking executive for Defendant Dr. Reddy’s joked “[y]ou guys

are still buying for Mark and I, right?” Another executive responded: “Well…I didn’t think the topic

would come up so quickly but…we go in alphabetical order by company and [a generic drug

manufacturer] picked up the last bill….PS….no backing out now! Its [sic] amazing how many in the

group like 18 year-old single malt scotch when they aren’t buying.”

             195.   Generic drug manufacturer employees also regularly convened for “Girls’ Night

Out” or “Women in the Industry” meetings and dinners. At these events, generic drug companies’

employees met with their competitors and discussed proprietary and competitive information. Upon




59   Id. at ¶ 83.
                                         48
                                   PUBLIC VERSION
                    REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
           Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 53 of 385



information and belief, several of these events occurred in May 2015 in Baltimore, Maryland and in

August 2015 in Denver, Colorado. 60

            196.        Many “Women in the Industry” dinners were organized by a salesperson from

Defendant Heritage, Anne Sather, who resides in Minnesota. Other participants in these meetings

were employees of generic drug manufacturers located in Minnesota, or salespeople residing in the

area. Out of town representatives were also aware of these dinners and were included when in the

area. In November 2014, a salesperson from Defendant Lannett sent Sather (Heritage) a text

message, asking “[w]hen is your next industry women event? I’m due for a trip out there and I’d love

to plan for it if possible…” Sather (Heritage) responded: “There is an Xmas [sic] party at Tanya’s

house on Dec 6th. Yes that is a Saturday. We do it about once a quarter and usually it is during the

week – this was an exception.”

            197.        Dinners were occasionally planned around visits of out of town competitors. For

example, in organizing a dinner Sather (Heritage) stated:

                        Sorry if the meeting/dinner invite is a little short notice, but
                        [Katherine Neely, a National Account Representative at Defendant
                        Dr. Reddy’s] will [be] in MN on Sept 29th and it would be a great time
                        for everyone to get together! So much has been happening in the
                        industry 100 – we can recap all our findings from NACDS over a
                        martini or glass of wine! :) Plus the food is super Yummy!

            198.        Several Girls’ Night Outs were held in 2015, including at the ECRM conference in

February (involving Defendants Dr. Reddy’s, Heritage, Lannett, and Teva, among others), in

Baltimore in May (involving Defendants Dr. Reddy’s, Heritage, Teva, and Zydus, among others),

and in August (involving Defendants Dr. Reddy’s and Heritage, among others).




60   Id. at ¶¶ 85-88.
                                             49
                                       PUBLIC VERSION
                        REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
         Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 54 of 385



                       Personal Telephone Calls, Emails and Text Message Communications

          199.         Additionally, as the AGs’ investigation uncovered, Defendants routinely conferred

with one another on bids and pricing strategy. This included forwarding customer bid packages to a

competitor, either on the forwarding company’s own initiative or at the competitor’s request. 61

          200.         Defendants also shared information regarding the terms of their contracts with

customers, including various terms relating to pricing, price protection, and rebates. Defendants

used this information from their competitors to negotiate potentially better prices or terms with

their customers, which ultimately harmed consumers like Humana. 62

          201.         As set forth in the State AGs’ Complaint, based on telephone records obtained

during their investigation, representatives of several of the Defendants with pricing responsibility

had frequent telephone calls with representatives of their competitors, including Defendants.

Executives at Heritage, for example, had at least 513 contacts with executives from Defendants

Actavis, Apotex, Dr. Reddy’s, Glenmark, Lannett, Mayne, Par, Sandoz, Sun, Teva, and Zydus.

Executives at Teva had at least 1,501 contacts with executives from Defendants Actavis, Apotex,

Dr. Reddy’s, Glenmark, Heritage, Lannett, Mayne, Par, Sandoz, Sun, and Zydus. 63

          202.         For example, Teva’s Director of Strategic Customer Marketing, Nisha Patel, met

Heritage’s then-Senior Vice President Malek when she worked at Amerisource Bergen, which was a

Heritage customer that Malek (Heritage) managed. When Patel moved to Defendant Teva in April

2013, she contacted Malek to determine which generic drugs both Teva and Heritage sold so that

they could coordinate pricing. As detailed below, Malek and Patel (Teva) orchestrated a number of

price increases between 2013-present—some led by Teva, others by Heritage.




61 Id. at ¶¶ 89-109.
62 Id.
63 Id. at ¶ 94.

                                            50
                                      PUBLIC VERSION
                       REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
        Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 55 of 385



         203.    Malek (Heritage) and Patel’s (Teva) relationship was valued and accepted by Malek’s

 supervisors. For example, in April 2014, Malek (Heritage) and Glazer (Heritage) met with the CEO

 (Satish Mehta) and President (Vikas Thapar) of Emcure, Heritage’s parent company, to discuss

 potential price increases for several drugs. During that meeting, Malek (Heritage) told Mehta

 (Emcure) and Thapar (Emcure) about his Teva contact, Nisha Patel. Malek (Heritage), who had

 been discussing price increases for Nystatin with Patel since mid-2013, told them that Patel could be

 a vehicle for communicating with Teva about price increases and customer allocation. Mehta and

 Thapar approved of Malek’s strategy to coordinate prices and allocate customers with Teva.

VIII.    DEFENDANTS SIGNAL TO COMPETITORS THEIR INTENT TO SET AND
         MAINTAIN SUPRACOMPETITIVE PRICES

         204.    Defendants’ public statements and admissions contained in their investor

 communications indicate they realized record revenues between 2013 and the present and signaled

 to competitors a commitment to increasing generic drug prices to supracompetitive levels.

         205.    On an October 29, 2013 Actavis earnings call, Actavis Pharma Director and

 President Sigurdur Olafsson stated “But there’s opportunities to take pricing increases, and that is

 what has changed since maybe five years ago when there wasn’t an opportunity.”

         206.    In Fiscal Year 2014 (ending Dec. 31, 2014), Defendant Akorn reported a revenue

 increase of 75% or $237.3 million (from $317.7 million in 2013 to $555 million in 2014) and gross

 profits increased by 52% or $89.5 million (from $171.9 million in 2013 to $261.4 million in 2014).

         207.    On Akorn’s August 5, 2014 earnings call, Akorn CEO Raj Rai commented: “we are

 seeing lot of price increases that are happening in the generic space and it affects some of our

 products as well. So, I would say overall, there is a healthier pricing environment than it was there, I

 would say six to eight months ago.”




                                      51
                                PUBLIC VERSION
                 REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
         Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 56 of 385



          208.   Akorn’s 2015 Annual Report stated “Our gross profit increased by $334.7 million, an

increase of 128.0% over gross profit of $261.4 million in 2014. Our overall gross profit margin was

60.5% in 2015 compared to 47.1% in 2014…primarily due to the effect of price changes…” 64

          209.   Upon information and belief, in or about May 2016, Akorn told industry analysts

that “63% of [its] growth in 1Q16 versus 1Q15 was driven by price.”

          210.   In August 2016, Akorn’s CFO, Duane Portwood stated on a Q2 earnings call that

“net revenue for the quarter ended June 30, 2016, was $281 million, an increase of $60 million or

27% over the prior-year quarter. The increase in revenue was driven by organic growth, with

approximately two-thirds attributable to price.”

          211.   On Endo’s February 28, 2014 earnings call, Endo’s CFO Suketu Upadhyay

commented:

                 [O]ur US generic pharmaceuticals business remained a source of
                 strong organic growth in 2014. We believe the base of Qualitest
                 products will continue to experience low-double digit revenue
                 growth. That growth is primarily driven by an increase in demand for
                 products but it also a result of selected pricing opportunities within
                 the higher barrier to entry categories.

          212.   During Endo’s May 1, 2014 earnings call, CEO Rjiv Da Silva stated that Endo’s

generic business, Par, was performing strongly in part because “we have been able to take advantage

of some pricing opportunities.”

          213.   In Endo’s Q4 2014 earnings call on March 2, 2015, De Silva stated, “In 2015, we

expect strong double-digit revenue growth for U.S. generics, as a result of consistent volume growth

supplemented by recent pricing opportunities.”




64   Akorn, 2015 ANNUAL REPORT at 41, available at http://phx.corporate-
     ir.net/External.File?item=UGFyZW50SUQ9NjM0MjM3fENoaWxkSUQ9MzM5MzY5fFR5cGU9MQ==&t=1.
                                      52
                                PUBLIC VERSION
                 REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
       Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 57 of 385



       214.    During Hi-Tech’s March 8, 2013 earnings call, Hi-Tech Chairman and CEO David

Seltzer commented:

                So we happen to have – a number one, we happen to be doing a
                significant amount of topicals than – compared to several years back.
                So we have the Clobetasol items that we pretty much brought all in-
                house on the manufacturing side. We have our generic EMLA. We
                have licensed in a couple of Lidocaine products that are doing very
                well for us. So we have capacity. And it just happens to be that we
                were also able to purchase very recently a very high-speed filling and
                packaging line for creams and ointments that we needed. But that’s
                also going to give us a tremendous amount of capacity going forward.
                So we are looking very hard to find additional products. We definitely
                see opportunity. I think everybody knows and understands that
                there’s been some significant price changes in that market over the
                last couple of years.

       215.    Impax’ President of its Global Pharmaceuticals Division Carole Ben-Maimon stated

on a February 20, 2014 earnings call that “the [digoxin] market has been pretty stable…[w]e’re pretty

comfortable that what we have done is rational and will result in ongoing profitability for that

product.” By February 20, 2014, the average price of generic Digoxin had skyrocketed from its pre-

conspiracy price levels and stabilized at a near 600% increase. Ben-Maimon further stated:

                Obviously, we can’t really talk about, for competitive reasons, about
                specific products with specific prices. But as you’ve seen across the
                industry, pricing has improved and the ability to take some price
                increases has clearly been available. Obviously, we’re really careful and
                we want to make sure that we do that in a very rational way so that
                we make sure that the price – that what we’re doing sticks and that
                we actually do make more money in the long run. But we’re pretty
                confident that what we did through towards the end – throughout the
                end of last year and the beginning of this year will result in more
                profitability from many other products that we have been able to take
                some price on.

       216.    On February 7, 2013, Lannett’s CEO Arthur Bedrosian stated in an earnings call:

                I could just say that we're very capable of raising prices and we tend
                to sometimes lead the market. We see opportunities to raise a price,
                we take it. We don't sit back and wait for someone else to do it. So
                you might say we're a little more aggressive in the pricing arena. I'd
                just rather not focus on which products they were, which could

                                    53
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 58 of 385



                negatively impact us and send the wrong message to my competitors
                who might think they can get my customers away by lowering the
                price.

       217.    On a September 10, 2013 earnings call, Bedrosian stated:

                We're not a price follower. We tend to be a price leader on price
                increasing and the credit goes to my sales vice president. He takes an
                aggressive stance towards raising prices. He understands one of his
                goals, his objectives as a sales vice president is to increase profit
                margins for the company. And he's the first step in that process. I can
                reduce costs and manufacturing efficiencies, but it has to be combined
                with sales increase, a profit increase, as I should say, by the
                salespeople. And he's done a good job there. With 1 or 2 exceptions,
                we've tended to lead in the way of price increases. We believe that
                these prices are important. We need to try raising them. Sometimes,
                it doesn't stick and we have to go back and reduce our price, and other
                times it does. I am finding a climate out there has changed
                dramatically and I see more price increases coming from our
                competing - competitors than I've seen in the past. And we're going
                to continue to lead. We have more price increases planned for this
                year within our budget. And hopefully, our competitors will follow
                suit. If they don't, that's their issue. But our plan is to raise prices on
                any product that we think we can or we haven't raised a price.

       218.    On that same call, Bedrosian was asked for a reaction to a competitor’s recent and

significant price increase on Levothyroxine. Bedrosian joked “[y]ou mean after I sent them the thank

you note,” repeatedly adding that he was “grateful” for the price hike:

                I’m always grateful to see responsible generic drug companies realize
                that our cost of doing business is going up as well…So whenever
                people start acting responsibly and raise prices as opposed to the
                typical spiral down of generic drug prices, I’m grateful.…[t]his
                particular one that was done by a competitor was – isn’t price
                [indiscernible] by any – just like they do any of the price increases, we
                don’t necessarily see the benefits right away because most of the
                contracts that are in place usually give the customer a buy-in period.
                So, if you’re going to raise a price on them, which is generally not the
                case, they have an opportunity to place an extra order. So we don’t
                really see the benefit for usually, at least one full quarter, let’s say,
                because there’s a 60-day buy in. So I would probably be better able to
                answer this when we do our guidance for our first quarter sometime
                in November.



                                    54
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
       Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 59 of 385



        219.    On that same call, another investor asked Bedrosian whether he has any

“expectations for any new [Levothyroxine] competitors?” Bedrosian noted that two possible

competitors “were in the wings…[b]ut hopefully, both companies turn out to be responsible

companies and don’t go into the marketplace.” Bedrosian continued, “We’re seeing more

responsibility on the part of all of our competitors,” adding that because of costs in the industry he

“suspect[s] you’re going to see more price increases in the generic marketplace or certainly less price

erosion in the marketplace.”

        220.    At the time of this call, and for several months before and after, the price of

Levothyroxine saw an approximately 100% price increase. Bedrosian commented on the durability

of the price increases on a November 7, 2013 earnings call:

                 I don't really see anything significant on the horizon that could
                 cause us any pain, quite frankly. We're still conservatively run.
                 We're still careful how we spend money. We still realize we're in a
                 commodity business. While we're enjoying the success of the
                 company, it's not getting to our heads in anyway.

        221.    On the same call, Lannett’s CFO Martin P. Galvan signaled that these were just the

“earlier days of the increase,” which Bedrosian explained meant that the “price increases that are

going on in the industry [are] going to stick for all the companies.”

        222.    On February 6, 2014, both Bedrosian and Galvan confirmed that the price increases

were driving growth at Lannett. Galvan reported that “[w]e do believe strongly that there’s

sustainability in some of the price increases[.]” On May 7, 2014, Bedrosian discussed the 50% price

increase of Levothyroxine as part of Lannett’s “selective price increases.”

        223.    On November 3, 2014, Bedrosian described one of Lannett’s “rational” competitors

as one that would not do “anything crazy” such as “just going out and trying to grab market share.”

He continued:



                                     55
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 60 of 385



                So, from my perspective, what we're seeing here is an opportunity
                to raise prices because everybody has accepted the fact that our
                costs are going up dramatically and less concerned about grabbing
                market share. We're all interested in making a profit, not how many
                units we sell.

                So it's really a combination to those things. So I don't think Levo
                and Digoxin are the only products that would sit here and tell you
                I could raise prices on, because I believe any of the products in our
                product line, including products that we may have just gotten
                approved have those same opportunities underlying them. We
                look at the market and sometimes we're the first ones to raise a
                price, sometimes we're not. But we look at everything in line as a
                potential product to have a price increased on.

       224.    On the same call, Bedrosian replied to a question about Lannett’s continued price

increases on Levothyroxine. He remarked that “[i]n the case of Levo, we’re already at 75% of the

innovative brand,” and noted that Lannett could stay at the price for the foreseeable future.

       225.    On a February 4, 2015 earnings call, Bedrosian explained:

                If you're saying that the price increases that we've had in place, are
                they sustainable, and are they maintaining? My answer would be yes,
                they continue to hold up.

                As far as whether we talked about any increases for this year, we don't
                usually give a guidance for that. We predict what our revenues will be
                for the year. We're not seeing any declines, generally speaking, on the
                price increase products. So, they continue to, let's say, level off at their
                new pricing.

       226.    Later, on the same call, Bedrosian stated:

                So, I'm expecting these pricings to really sustain themselves to
                continue. I see people raising prices further, because the generic prices
                were so low, when you're 10% of the brand, that's not because the
                brand overpriced the product by 90%. It's because the generic
                marketplace has so much competition sometimes, people get
                desperate just to unload their inventory that they cut the prices.

                We don't see that kind of behavior sustainable, and we don't see it
                going further into the future. I think you're going to find more capital
                pricing, more - I'll say less competition, in a sense. You won't have
                price wars. You are still going to have competition, because there's a
                lot of generic companies in the market. I just don't see the prices
                eroding like they did in the past.
                                                   56
                                         PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
          Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 61 of 385



           227.     On August 25, 2015, Bedrosian again signaled continuing price increases, because

they have been “sustainable” and because “it’s a more rational market we’re in.”

           228.     Drug price increases contributed to $157.3 million of revenue in 2015 for Lannett.

Its sales volume only changed by 5%, but its sales price changed by 54%. Deutsche Bank estimates

that price increases for Levothyroxine and Ursodiol accounted for half of Lannett’s revenue in fiscal

2015. 65

           229.     On August 23, 2016, Bedrosian summarized that price competition “usually doesn’t

get you to results you want. So, I think a lot of people have learned that lesson by now.” He

described a problem that “some of the dumber newer companies [that] continue to go down that

path” of competing on price. Bedrosian equated experience and expertise with price gouging.

Bedrosian also claimed that “occasional” competitors who attempted to compete on price were

fortunately “maturing in the market and realizing they need to make a profit as well.”

           230.     On October 27, 2015, Lupin’s CEO Vinita Gupta stated during an earnings call:

                     My sense that most of our competitors have similar challenges that
                     they have had a lot of competitive pressures, they have had a lot of
                     margin pressures coming out of consolidation and because of the fact
                     that companies have been lacking meaningful product approvals, I
                     think the majority of the industry is looking forward to more
                     approvals when I look at some of our peers in the industry, all of them
                     talk about similar challenges. So one would think that our competitors
                     or peers would be rationale [sic] and be strategic in the way they price
                     products.

           231.     On an October 25, 2012 earnings call, Mylan’s CEO Heather Bresch stated that

“[y]ou’ve heard me quarter after quarter coming and saying we weren’t going to chase the bottom,




65   Lannett Company, Inc., Annual Report (Form 10-K) at 31 (Aug. 27, 2015); Nathan Vardi, Another Drug Company That
     Raises Prices Like Crazy, FORBES, Oct. 6, 2016, available at
     https://www.forbes.com/sites/nathanvardi/2016/10/06/another-drug-company-that-raises-prices-like-
     crazy/2/#20ad900d6245.
                                         57
                                   PUBLIC VERSION
                    REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
       Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 62 of 385



that there’s been irrational behavior and that we would continue to hold steady and control what we

can control.”

        232.    On a February 27, 2013 earnings call, Mylan’s CFO John Sheehan stated:

                 2013 will yet be another strong year for Mylan. In the U.S., we are
                 anticipating a high volume of new product launches, and we expect
                 to once again be agile enough to quickly seize new supply
                 opportunities when they become available. In addition, favorable
                 changes to the regulatory environment, including increased
                 resources to expedite product reviews and greater oversight with
                 respect to manufacturing, as well as an anticipated more stable
                 pricing environment resulting in part from continued
                 consolidation within the industry, are just two of the favorable
                 macroeconomic factors that we see in 2013.

        233.    Then, on May 2, 2013, Bresch stated “From my perspective, we see the generic

industry alive and well. We still see a lot of runway room here in the United States.” On an earnings

call one year later on May 1, 2014 Bresch stated “[w]e continue to see stability really across our

entire generic line on pricing.”

        234.    On an August 7, 2014 earnings call, Bresch stated:

                 As far as pricing, look, I think that, that stability in our North
                 American -that core business is certainly why we're able to deliver
                 the results we have today, which, like I said, despite those product
                 delays, we see growth year-over-year. We've seen North America
                 continue to maximize opportunities.

        235.    On an October 30, 2015 earnings call, Bresch stated:

                 With respect to gross margin, I guess I would start by pointing out
                 that, since 2010, our gross margins have increased from 45% up to
                 the high end of the guidance range that we indicated we would be at
                 this year–of 55%. So the gross margins have been sustained. They
                 have steadily increased over the last five, six years. . .. It also has been
                 driven by the positive pricing environment that we've seen, especially
                 over the last couple of years in North America.

        236.    On that same call, Bresch stated “[l]ook, I would say as far as price increases, we’ve

had a very consistent approach. We have absolutely had opportunities around generic pricing.”


                                     58
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
          Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 63 of 385



           237.     On February 10, 2016, Bresch stated in an earnings call that she believed Mylan had

been a “very responsible generic player with hundreds of products into the market and have shown

very responsibly price erosion.”

           238.     On August 8, 2016, Par’s President Paul Campanelli commented that “typically you

want to just be very careful about trying to go after too much share. You just have got to take a

balanced approach.”

           239.     On February 7, 2015, Perrigo Company plc’s Chairman and CEO Joseph C. Papa

stated during an earnings call that, “On the question of pricing…I will say the Rx side does have, as

I sit here today, the greatest upside.” Papa also noted that Perrigo “achieved record results, growing

sales 12% with an adjusted operating margin of 46%.” On the same call, industry analyst Gregg

Gilbert from Deutsche Bank commented, “Obviously, the generic side of your business and many

other companies has benefited from an enhanced pricing environment, if we could call it that, in the

last several years.” In response, Papa affirmed the continued enhanced pricing trend: “The next year

we’re going to look at Rx and raise those prices.”

           240.     In its annual 10-K filing with the SEC, Perrigo Company plc reported a 36% increase

in gross profits in its prescription pharmaceuticals business from June 2014 to June 2015 ($361.5

million in fiscal year 2013 to $489.9 million in 2014), as well as an increase of $74 million in net

sales, naming the launch of Clobetasol Propionate 0.05% Spray as one of the primary causes. 66

           241.     Sandoz similarly boasted of increased profits since 2013 and emphasized the

importance of the U.S. market in their bottom line. On April 23, 2015, Novartis CEO Joseph

Jimenez stated that Sandoz had “strong financial results” and the “U.S. was up 13%...driven

by…our Fougera dermatology business.”




66   Perrigo Company plc, Annual Report (Form 10-K) at 56 (Aug. 13, 2015).
                                         59
                                   PUBLIC VERSION
                    REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
          Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 64 of 385



           242.    On July 21, 2015, Jimenez stated that, “Sandoz delivered very strong financial results

with sales and profit up double-digit; as you can see this is driven by the division’s increased focus

on core markets, particularly the U.S., which is up 23%.”

           243.    On November 14, 2013, Sun’s Managing Director Dilip Shanghvi commented on an

earnings call “price increases [are] becoming kind of more widespread than what it used to be

historically, so clearly there would be some impact going forward.”

           244.    In November 2014, Taro Israel’s CEO, Kal Sundaram, said on a Q2 2014 earnings

call, “Net sales for Q2 were $251 million, up 22% over Q2 last year. As we anticipated in last

quarter’s earnings release, we are realizing the benefits of the previous quarter’s price adjustments in

the current quarter. Gross profit increased 24% to $198 million year-on-year resulting in a 130-basis-

points expansion in our gross margins to 79%.”

           245.    In May 2013, on a Q4 earnings call, Sun Pharmaceutical Industries’ (parent of

Defendants Sun and Taro) Whole time Director, Sudhir Valia, confirmed Sun experienced no rising

manufacturing or related costs that might account for the price increases: “Material cost, as a

percentage of the net sales is 18.% which is lower as compared to the previous year.” 67 Likewise, in a

November 2013 earnings call, Valia confirmed that material costs were “similar to Q2 last year.” 68

           246.    In September 2016, a Sun Pharmaceutical Industries analyst report credited

Clobetasol price increases for the Company’s success. Harith Ahamed and Krishna Kiran Konduri

of Spark Capital Advisors noted:

                    Significant price increases across Taro’s portfolio: Price increases
                    across its derma portfolio has been a key driver for Taro’s strong
                    performance in recent years. For instance, Clobetasol propionate,
                    Taro’s top product, accounting for [approximately] 11% of sales in
                    FY16, has witnessed price increases of >12x between 2013 and 2015.


67   http://www.sunpharma.com/Media/Press-Releases/FY13%20Q4%20Earnings%20Call%20Transcript.pdf.
68   http://webcache.googleusercontent.com/search?q=cache:zrzEFnlr1EgJ:www.sunpharma.com/Media/Press-
     Releases/FY14%2520Q2%2520Earnings%2520Call%2520Transcript(1).pdf+&cd=6&hl=en&ct=clnk&gl=us
                                        60
                                  PUBLIC VERSION
                   REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
        Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 65 of 385



                     Sustainability of Taro’s price increase-driven performance has been a
                     key concern for investors of [Sun Pharmaceutical Industries Ltd.].

          247.      In September 2016, The Economic Times reported that “While Taro has been gaining

approvals for its products, a significant portion of its revenue growth has come from price

increases” 69

          248.      On an October 29, 2013 earnings call, Teligent’s President and CEO Jason Grenfell-

Gardner 70 noted that “there are certainly some markets there which had seen price appreciation.

And that’s a trend that’s been happening throughout the topical market in various ways…We hope

at this point that the trend will continue.”

          249.      On an October 24, 2014 earnings call, Grenfell-Gardner announced that Teligent’s

2014 year-to-date sales increased 123% “driven partially…from significant price increases for core

products in the portfolio.”

          250.      On February 6, 2014, Teva Pharmaceutical Industries Ltd.’s President and CEO Eyal

Desheh stated in an earnings call that “our U.S. generic business [Defendant Teva] is definitely the

most profitable part with gross margin of about 50%. Desheh went on to comment that the “U.S.

generic business is highly profitable.”

          251.      On October 29, 2015, Teva Pharmaceutical Industries Ltd.’s President and CEO of

the Global Generic Medicines Group Sigurdur Olafsson stated during an earnings call that the

“pricing environment has been quite favorable for generics versus six years ago.”

          252.      On an October 31, 2013 earnings call, Executive Director of Cadila, Zydus’ parent

company, Ganesh Nayak noted “This quarter, the major growth has come from price improvement




69 Divya Rajagopal, Taro Pharmaceutical Industries under anti-trust scanner for price hike, THE ECON. TIMES, Sept. 13, 2016,
   available at https://economictimes.indiatimes.com/industry/healthcare/biotech/pharmaceuticals/taro-
   pharmaceutical-industries-under-anti-trust-scanner-for-price-hike/articleshow/54302910.cms.
70 Grenfell-Gardner joined Teligent as CEO in July 2012. He previously worked at Defendant West-Ward.

                                        61
                                  PUBLIC VERSION
                   REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
        Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 66 of 385



and not actually from new product.” Cadila’s Chairman and Managing Director Pankaj Patel then

commented:

                    Up to last quarter, we were [seeing] pricing pressure, but now we see
                    that, on selective products we are able to actually up the price. So it is
                    the kind of a mixed scenario at this moment. We are seeing some
                    visibility where pricing are firming up given the kind of challenges
                    companies are facing, many players are going out of the market, and
                    as a result there are opportunities to basically- products with low
                    margins- to increase prices. So at least in 3 or 4 products, we have
                    seen price being better and increases are ranging between 10-15% and
                    we also see that the trend is likely to continue given the revised
                    wisdom the industry is getting.

         253.      Hikma, the parent of West-Ward, reported in 2013 that Doxycycline sales reflected

“exceptional profitability” and “generated exceptionally strong cash flows.” 71

IX.      INDUSTRY ANALYSTS SUSPECT COLLUSION

         254.      Industry analysts agree that generic price increases are consistent with a price-fixing

conspiracy. For example, Richard Evans at Sector & Sovereign Research wrote:

                   A plausible explanation [for price increases] is that generic
                   manufacturers, having fallen to near historic low levels of financial
                   performance are cooperating to raise the prices of products whose
                   characteristics - low sales due to either very low prices or very low
                   volumes - accommodate price inflation. 72

         255.      According to one study, since 2013, approximately 1 in 19 generic drugs sold in the

United States have experienced major price increases that may be consistent with collusion:

                   Fideres Partners LLP, a London-based consultancy that works with
                   law firms to bring litigation against companies, reported
                   "anomalous pricing patterns" in scores of generic drugs sold in the
                   U.S. from 2013 to 2016. It identified 90 medicines whose prices
                   rose at least 250 percent over the three-year period and were
                   increased by at least two drug companies around the same time, even
                   though there was no obvious market reason for the increases. The


71 See Hikma Pharmaceuticals PLC 2013 Preliminary Results, available at https://www.marketscreener.com/HIKMA-
   PHARMACEUTICALS-9590215/pdf/424576/Hikma%20Pharmaceuticals Slide-show-results.pdf.
72 See Ed Silverman, Generic Drug Prices Keep Rising, but is a Slowdown Coming?, WALL ST. J., Apr. 22, 2015, available at

   https://blogs.wsj.com/pharmalot/2015/04/22/generic-drug-prices-keep-rising-but-is-a-slowdown-coming/.
                                       62
                                 PUBLIC VERSION
                  REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
          Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 67 of 385



                   average price jump among the 90 drugs was 1,350 percent, Fideres
                   found. "I don't think the public or even the politicians in the U.S.
                   have any idea just how widespread and extreme the phenomenon
                   is," said Alberto Thomas, one of Fideres's founders. 73

          256.     Another study found that, in 2014, “292 generic medication listings went up 10% or

more, 109 at least doubled in price and 14 went up by ten or more times in price that year.” 74

          257.     A January 2014 survey of 1,000 members of the NCPA found that more than 75%

of pharmacists surveyed reported higher prices on more than 25 generic drugs, with the prices

spiking by 600% to 2,000% in some instances.

          258.     Pennsylvania physicians, acting through the Pennsylvania Medical Society, called on

state and federal governments to investigate surging generic prices, believing anticompetitive

conduct was to blame:

                   According to Robert Campbell MD, chair of Physicians Against
                   Drug Shortages and immediate past president of the Pennsylvania
                   Society of Anesthesiologists, surging prices have hit hundreds of
                   mainstay generics, including anesthetics, chemotherapeutic agents,
                   antibiotics, and nutritional intravenous solutions. He believes the
                   surging prices are a result of anti-competitive behavior. 75

     X.   THERE IS NO JUSTIFICATION FOR THE EXTRAORDINARY PRICE
          INCREASES OF THE SUBJECT DRUGS

          259.     At all relevant times, there were no significant increases in the costs of making any of

the Subject Drugs, no significant decrease in supply, and no significant increase in demand. 76




73 Liam Vaughan and Jered S. Hopkins, Mylan, Teva Led Peers in "Anomalous" Price Moves, Study Says, BLOOMBERG
   (Dec. 22, 2016) available at https://www.bloomberg.com/news/articles/2016-12-22/widespread-drug-price-
   increases-point-to-collusion-study-finds.
74 David Belk, Generic Medication Prices, TRUE COST OF HEALTHCARE, available at

   http://truecostofhealthcare.net/generic medication prices/.
75 Press Release, Pennsylvania Medical Society, Rising Generic Drug Costs Have Physicians Raising Red Flags (Feb.

   5, 2016), available at http://www.prnewswire.com/news-releases/rising-generic-drug-costs-have-physicians-raising-
   red-flags-300216006.html.
76 In a case alleging similar facts regarding the conspiracy to fix prices of generic Propranolol against the same

   Propranolol Defendants here, Judge Jed S. Rakoff held that Defendants failed to show any drug shortage sufficient to
   render allegations of price-fixing implausible. In re Propranolol Antitrust Litig., 249 F.Supp.3d 712, 722 (S.D.N.Y. 2017)
   (Rakoff, J.).
                                        63
                                  PUBLIC VERSION
                   REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
          Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 68 of 385



Despite this, Defendants implemented extraordinary price increases on each of the Subject Drugs.

Such increases would not have been possible absent the existence of a price-fixing agreement.

           260.      The FDA Safety and Innovation Act of 2012 requires that drug manufacturers report

drug shortages. 77 Any drug shortages or supply disruptions reported to the FDA by any of the

Defendants with respect to any of the Subject Drugs were temporary (unless that Defendant

discontinued manufacturing the drug in furtherance of the conspiracy as set forth below), and, at all

times, alternative suppliers with respect to that drug were available, as recorded in the American

Society of Health-System Pharmacists’ archives of its Current Drug Shortage Bulletins.

XI.        THE OVERARCHING GENERIC DRUG CONSPIRACY

           261.      The overarching agreement to fix prices is widespread across the generic drug

industry and, upon information and belief, is broader than the Subject Drugs and Defendants named

here. Each conspiracy described herein is part of a larger overarching conspiracy. This larger

conspiracy was reinforced through phone calls and text messages between Defendants to discuss

their “fair” market share and the desire to maintain or raise prices with respect to specific drugs.

These types of communications occurred between Defendants with great frequency.

           262.      This overarching conspiracy consisted of several aspects, including monitoring,

tracking, and maintaining each other’s “fair share,” in addition to price-fixing agreements for certain

drugs as set forth below. Defendants understood that to effectuate a successful price-fixing and

market allocation agreement on one drug, they would need to effectuate an agreement across each

Defendant’s portfolio of drugs. If the agreement were limited to one or two drugs, it could easily fall

apart. For example, an agreement between two Defendants to raise prices or to allocate market share

on one drug would not likely hold where those same two Defendants engaged in vigorous price




77   Pub. L. No. 112-144, §§ 1001-1008, 126 Stat. 995, 1099-1108.
                                         64
                                   PUBLIC VERSION
                    REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
       Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 69 of 385



competition on another drug, or where a third manufacturer not party to that agreement entered the

market with an intent to compete on price. Therefore, Defendants understood that in order to be

effective, their agreement needed to extend to multiple manufacturers and drugs.

        263.    The conspirator Defendants operated under a system of understandings described as

“playing nice in the sandbox,” whereby participating companies were guaranteed, or entitled, to their

“fair share” of the market for certain generic drugs based on the number of participants in the

market and the order of entry. Generally, the first generic entrant is “entitled” to more than its pro

rata share of the market; later entrants are entitled to smaller shares.

        264.    Defendants all had a common understanding of what “fair share” means in different

circumstances. The terminology evolved through in-person meetings, telephonic communications

and other interactions between several generic manufactures over several years, but ground rules

have been in place since at least 2006.

        265.    For each putative competitor to maintain its “fair share,” Defendants frequently

traded large customers among each other by exchanging information about bids and requests for

proposals (“RFPs”) and agreeing that a particular incumbent supplier would “walk away” from a

large customer by knowingly submitting a higher bid than a competing supplier. The competing

supplier looking to increase or maintain its “fair share” would then submit a bid slightly less than the

suppler that “walked away,” but still at a supracompetitive level. The competitors then continue to

divide the market until they reach an artificial equilibrium, creating a “stable” market. Once

achieved, the competitors agree not to compete on price and, at times, significantly raise prices.

        266.    The “fair share” scheme enabled Defendants to keep prices at supracompetitive

levels despite new generic entrants to the respective generic drug markets. New competitors are

approached by existing competitors, or vice versa. Existing competitors will “walk away” from



                                     65
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
           Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 70 of 385



specific customers until the market reaches the artificial equilibrium. The new competitor can then

charge supracompetitive prices on its newly obtained market share.

            267.     “Fair share” decisions can consider factors across multiple generic drug markets.

Customers in one drug market might be traded for customers in another drug market so to create a

global “fair share” outcome. Competitors might avoid challenging a price increase on one generic

drug based on a quid pro quo arrangement from other competitors on different drugs. When a

manufacturer complies with the scheme, it is seen as “playing nice in the sandbox.”

            268.     In a properly competitive market, a Defendant’s share of the market, which varies

each year, is obtained by winning the business of various customers. But here, Defendants’ shared

understanding and goal is for the competitors in a particular market to discuss amongst themselves

an agreement on “fair share” with the objective of attaining a state of equilibrium where no

competitor is incentivized to compete for additional market share by eroding price.

            269.     This anticompetitive scheme is implemented by allocating markets for an individual

drug based on the number of competitors and the timing of their entry, then the competitors agree

on ways to avoid competition on price, and, at times, raise prices.

            270.     This overarching conspiracy necessarily involved more than one drug. Putative

competitors declined to compete meaningfully on a bid for one drug in exchange for the

opportunity to provide a pre-determined winning bid for a different drug. 78

            271.     Similarly, an agreement by a putative competitor to join in the price increase for one

drug often instigated a trade-off for that same competitor to lead a price increase for another drug.

            272.     The fact that an overarching conspiracy existed alongside drug-specific conspiracies

is most clearly illustrated by Heritage’s attempt to impose industry-wide price increases




78   Id. at ¶ 103.
                                          66
                                    PUBLIC VERSION
                     REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
           Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 71 of 385



simultaneously on eighteen drugs, including six of the Subject Drugs in this Second Amended

Complaint: Acetazolamide ER, Doxycycline Monohydrate, Leflunomide, Nystatin, Theophylline

ER, and Verapamil. 79 This involved reaching out to competitors as to each of the drugs in an

attempt to agree on price increases. 80

            273.         In early 2014, Malek held a meeting with Heritage pricing executives, Keith Fleming,

Associate Director of Pricing and Contracts, and Daniel Lukasiewicz, Heritage’s Senior Manager,

Marketing Operations, to ask them to begin analyzing the impact of numerous planned price

increases.

            274.         On April 15, 2014, Heritage’s Jason Malek called Nisha Patel, Teva’s Director of

Strategic Customer Marketing to discuss price increases on Acetazolamide, Leflunomide, Nystatin,

Theophylline, and others. On their 17-minute conversation, Patel, (Teva) agreed that if Heritage

increased the prices for those drugs, Teva would either follow or not challenge Heritage’s price

increases by underbidding.

            275.         Because Teva was already planning a price increase on Nystatin and Theophylline,

Malek and Patel (Teva) agreed Teva would take the lead on those increases. In subsequent months,

Malek and Patel (Teva) spoke several more times on Heritage’s price increases and timing.

            276.         On April 22, 2014, Heritage held a “Price Increase Discussion” teleconference in

which Malek identified 18 drugs that Heritage would target for increase. Prior to the call, Malek

circulated to his sales team a spreadsheet (“the Heritage list”) which listed each drug, the

competitors, and their respective market share. The Heritage list included Acetazolamide,

Doxycycline Monohydrate (which was slated for a “big price increase”), Leflunomide, Nystatin,

Theophylline, and Verapamil, among others. Malek instructed members of the team to immediately



79   Id. at ¶ 269.
80   Id. at ¶¶ 268-93.
                                              67
                                        PUBLIC VERSION
                         REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
       Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 72 of 385



reach out to contacts at each competitor for the drugs on the list and attempt to reach agreement on

price increases. Different Heritage employees were identified as being primarily responsible for

communication with different competitors.

        277.    The Heritage sales team promptly began to contact their competitors. For example,

Sather (Heritage) communicated with three counterparts at different competitors, reaching

agreements with all of them to increase prices. First, she spoke with Knoblauch (Sun/Caraco) for 45

minutes and agreed to increase prices for Nystatin (and another drug not at issue in this Second

Amended Complaint, Paromomycin). Then, she spoke to Michael Dorsey, a National Account

Manager at Actavis for 9 minutes, which led to an agreement to increase prices for Verapamil and

another drug not at issue in this Second Amended Complaint, Glipizide Metformin. Finally, she

spoke to Sullivan (Lannett) for 29 minutes and they agreed to raise the price of Doxycycline

Monohydrate.

        278.    Heritage’s O’Mara also reached an agreement on April 23 with his Mylan

counterpart, Michael Aigner, Director of National Accounts, to increase the prices of Doxycycline

Monohydrate, Verapamil and another drug not at issue in this Second Amended Complaint,

Glipizide-Metformin. O’Mara (Heritage) summarized in an email to Malek and Sather (Heritage)

titled “Mylan”: “Just let me know a day before we price adjust on the three Mylan products and they

will put the word out to the reps to leave us alone. They are looking at price increases as well on a

number of products.”

        279.    In addition to Teva, Malek took responsibility for reaching out to Ascend regarding

Nimodipine, a drug not at issue in this Second Amended Complaint. Following the market- wide

“fair share” agreement, as a new entrant into the Nimodipine market, Ascend agreed to enter at a

high price to avoid price erosion. In exchange, Heritage agreed to walk away from certain accounts

Ascend targeted to help increase Ascend’s market share. In addition to Teva, Malek took
                                    68
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
       Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 73 of 385



responsibility for reaching out to Ascend regarding Nimodipine, a drug not at issue in this Second

Amended Complaint. Following the market- wide “fair share” agreement, as a new entrant into the

Nimodipine market, Ascend agreed to enter at a high price to avoid price erosion. In exchange,

Heritage agreed to walk away from certain accounts Ascend targeted to increase market share.

       280.    On May 8, 2014, Malek sent an email to the Heritage sales team stating:

                Two weeks back we had a teleconference regarding 13 [sic] products
                where the pricing dynamics may change.

                We each had takeaways, can everyone confirm or not who they
                have/not spoken with since our call?

                Need to move forward with the plan asap.

       281.    Sather (Heritage) responded: “Jason, I made contact with all my take aways – with

positive results. I can resend those notes or talk with you on any details.” Sather (Heritage) had been

tasked with communicating with Defendants Lannett on Doxycycline Mono, Actavis on Verapamil,

and Sun on Nystatin, among others.

       282.    On May 9, 2014, Heritage held another teleconference to discuss price hikes during

which the sales team shared their results in forming agreements with competitors.

       283.    On June 23, 2014, Heritage employees had a “Price Change Call” to discuss the

specific percentage amounts by which they would seek to increase the pricing of certain drugs,

including drugs for which they had already obtained agreement from all competitors (or potential

future competitors), and the strategies for achieving this goal. The drugs discussed on the call

included Acetazolamide (75% increase); Theophylline (150% increase); and Nystatin (95% increase).

       284.    Two days later, on June 25, 2014, Malek spoke with Patel (Teva) and informed her

that Heritage would shortly be increasing prices for a number of drugs that Teva was a competitor

for.



                                    69
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
       Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 74 of 385



       285.    On June 26, 2014, Sather (Heritage) sent a text message to a large wholesaler

customer stating:

                “As of 7/1 [m]arket wide we are increasing prices on Paromomycin,
                Nimodipine, Acetazolamide ER, Fosi/HCTS, Glip/Met, Glyburide
                and Theophylline ER. You will see only the Paro and Nimo increases
                – you have those letters.”

       286.    Sather (Heritage) quickly followed up: “Here are the approximate/average $

increases on the other items: Acetazolamide 75% increase, Fosi/HCTS 200%, Glip/Met 100%,

Glyburide 200%, Theo ER…150%.”

       287.    On July 1, 2014, Malek emailed Heritages sales team:

                Team:

                Looks like you are making good traction with our July 1 price increase.

                Going forward, send a summary to [K.F.] and me at each cob of who
                is not yet signed with a status and plan.

                Please send each day until further notice or until all or [sic] accounted
                for.

                Any questions please call me directly.

       288.    In the following weeks Heritage employees continued to reach out to their

competitors to obtain additional agreements to raise prices. Heritage was ultimately able to increase

prices on at least Acetazolamide, Leflunomide, and Nystatin, as well as others.

XII.   ALLEGATIONS SPECIFIC TO EACH OF THE SUBJECT DRUGS

               Acetazolamide

       289.    The Acetazolamide market is mature, as the drug has been available in the United

States since 1952.

       290.    Acetazolamide is sold in two forms: tablets and capsules. Defendants Taro and

Lannett dominate the market for Acetazolamide tablets. Defendants Heritage, Teva, and Zydus

dominate the market for Acetazolamide capsules.
                                    70
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
         Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 75 of 385



                        Acetazolamide tablets

         291.   Acetazolamide tablets are sold in two dosages: 125 mg and 250 mg. In the Spring of

2012, Taro was the only manufacturer of 125 mg tablets, but both Taro and Lannett manufactured

the more popular 250 mg tablets. Taro and Lannett conspired to increase the price of both 125 mg

and 250 mg tablets beginning in April and May of 2012.

         292.   Prior to the Spring of 2012, Taro and Lannett competed on pricing and market share

for their Acetazolamide tablets. They implemented independent price increases in different amounts

at different times. For instance, Taro increased prices in late 2009, but Lannett did not until a year

later.

         293.   In April and May of 2012, Taro and Lannett suddenly imposed 40-50% price

increases in unison, bringing their list prices for Acetazolamide 250 mg tablets to identical levels.

Taro’s 125 mg tablets increased in price simultaneously.

         294.   In early 2013, Taro slightly increased prices on both Acetazolamide tablets and by

the middle of 2013, Taro and Lannett’s market share stabilized as a result of their market sharing

agreement. Lannett held approximately 56% of the 250 mg tablet market and Taro held

approximately 44%. As the only manufacturer at this time, Taro maintained 100% of the market for

125 mg tablets. When market sales for both tablets are evaluated together, Taro and Lannett’s dollar

sales across both products remained virtually even. The combined market share (total dollar sales)

for both 125 mg and 250 mg Acetazolamide tablets is depicted in the graph below.




                                     71
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
       Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 76 of 385




        295.    With their respective market shares allocated by agreement, Taro and Lannett were

well-positioned to raise prices without losing customers.

        296.    Between November of 2013 and February of 2014, Taro and Lannett both imposed

over 200% price increases on their Acetazolamide tablets, bringing their 250 mg tablets to identical

list prices. Taro’s 125 mg tablets saw similar price increases and AWP prices for both products

increased significantly.




                                     72
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
       Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 77 of 385



        297.    The price increases imposed by Taro and Lannett, initially in 2012, then by Taro in

early 2013, then most significantly in late 2013, can be seen on the graph below.




        298.    According to NADAC data, the average market price for generic Acetazolamide

tablets saw the following price increases from November 2013 to February 2014

                 Acetazolamide 125mg: increased by 241%

                 Acetazolamide 250mg: increased by 265%

        299.    NADAC data shows that average market prices of Acetazolamide tablets remained

artificially high thereafter, as depicted below.




                                     73
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 78 of 385
       Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 79 of 385



       2.       Acetazolamide Capsules

       303.    At all relevant times, Acetazolamide Capsule Defendants Heritage, Teva, and Zydus

dominated the market for Acetazolamide capsules. As of April 2014, Defendants Heritage and Teva

controlled 78% of the market. At all relevant times, Acetazolamide Capsule Defendants sold

Acetazolamide to Humana and others in the United States at supracompetitive levels inflated by

unlawful and anticompetitive agreements.

       304.    Prior to this conspiracy, the prices for Acetazolamide were stable.

       305.    As part of the market-wide conspiracy to increase generic drug prices, Heritage

began communicating with high level executives at Teva, a competitor on seven of the Heritage list

drugs. On April 15, 2014, Malek spoke with Nisha Patel, Teva’s Director of Strategic Customer

Marketing for more than 17 minutes to discuss increasing the price of Acetazolamide capsules and

other drugs. Patel (Teva) had already secured Heritage’s agreement to support Teva’s price increases

in Nystatin and Theophylline. During the April 15th call, Patel (Teva) agreed that if Heritage raised

prices for Acetazolamide capsules, Teva would follow suit or at minimum refrain from competing

for Heritage’s accounts. Malek and Patel’s (Teva) conversations would continue through the spring

and summer to coordinate and confirm their price increases.

       306.    After speaking with Malek on April 15, Teva executives reached out to Zydus

executives to coordinate the price increases. Between April 16 and 17, 2014, Patel (Teva) and Kevin

Green, the Senior Director of National Accounts at Zydus, spoke twice regarding Acetazolamide

prices, first for approximately twenty minutes, then for twelve. They communicated frequently over

the next several months, along with other Teva and Zydus executives, as outlined below.

       307.    On April 22, 2014, Malek held a telephone conference call with the Heritage sales

team to dictate a pricing strategy that targeted 18 drugs for price increases, including Acetazolamide.



                                    75
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 80 of 385



In order to implement the price increases without losing customers, Heritage coordinated with

competitors to form agreements that prevented competition.

       308.    To coordinate with Zydus, Malek contacted Kristy Ronco, Zydus’s Vice President of

Sales, on April 24, 2014 through LinkedIn. Malek wrote: “Hi Kristy, I hope this email finds you

doing well. I wanted to see if you have a few minutes to chat. Let me know when you are free.”

Ronco (Zydus) responded that day “Hi Jason – I’m out in Arizona. I can give you a call tomorrow

afternoon or call me anytime.”

       309.    Heritage came to agreements with both Teva and Zydus on price increases and

market share. In an internal Heritage e-mail, Malek confirmed the Acetazolamide price-fixing

agreements and reiterated that Heritage needed to refrain from bidding on contracts held by

competitors. Malek previously asked Anne Sather (Heritage) to refrain from responding to a large

GPO customer that requested a price quote on Acetazolamide. In e-mails on May 6th and 7th, 2014,

Malek told Sather (Heritage) that he formed agreements to raise the price of Acetazolamide and not

to compete on customers. Malek said, “[w]e have buy in from all to go up…” and Heritage agreed

not to reduce its price in response to the request from the GPO customer. As Malek stated: “We are

going to pass [on reducing the price] and most likely are taking an increase within the next week.”

       310.    Defendants Teva and Zydus also remained in close contact during this time as well.

On May 14, 2014, Jessica Peters, an Associate Director of National Accounts at Teva, exchanged

numerous text messages with Ronco (Zydus).

       311.    Defendants had many opportunities to speak in person about their agreements. On

May 12-15, 2014, Sather (Heritage) attended the MMCAP National Member Conference in

Bloomington, Minnesota. She used this opportunity to speak in person with a number of different

competitors on pricing agreements. Executives from Teva also attended, such as Nick Gerebi,

National Account Manager. On June 1-4, 2014, Heritage’s Sather, Glazer, and Malek all attended the
                                    76
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
        Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 81 of 385



HDMA Business and Leadership Conference at the JW Marriott Desert Ridge in Phoenix, Arizona,

along with Teva’s Patel and Gerebi and Zydus' Green, among others. At this conference, Sather

(Heritage) met in person for dinner and drinks with O’Connor (Par) and Sullivan (Lannett), as well

as Christopher Bihari, Director of National Accounts at Sandoz. Defendants used these meetings as

an opportunity to confirm agreements on pricing and market share.

        312.    During these months, Heritage avoided soliciting or bidding on Acetazolamide

customers supplied by Zydus in order to maintain the artificial equilibrium their conspiracy created.

        313.    On June 23, 2014, Heritage held a “Price Change Call” to discuss specific price

increases on certain drugs and related strategies, including for Acetazolamide, which was targeted for

a 75% increase. According to the discussion, the increases on the six drugs discussed would amount

to an additional $16 million in profit per year for Heritage and assumed no loss in market share.

        314.    On June 25, 2014, Malek spoke with Nisha Patel (Teva) for approximately 14

minutes, confirming that Heritage would soon be increasing prices for a number of drugs sold by

Teva.

        315.    On June 26, 2014, Heritage began sending out price increase notices to customers

for nine different drugs, including Acetazolamide. Sather (Heritage) sent a text message to a large

wholesaler customer:

                 As of 7/1, [m]arket wide we are increasing prices on: Paromomycin,
                 Nimodipine, Acetazolamide ER, Fosi/HCTZ, Glip/Met, Glyburide
                 and Theophylline ER. You will see only the Paro and Nimo
                 increases—you have those letters.” She followed up with another text
                 moments later, “Here are the approximate/average $ increases on the
                 other items: Acetazolamide 75% increase, Fosi/HCTZ 200%,
                 Glip/Met 100%, Glyburide 200%, Theo ER . . . 150%.

        316.    On July 1, 2014, Malek e-mailed the Heritage sales team with the subject “update -

price increase” that read:

                 Team:
                                     77
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 82 of 385



                Looks like you are making good traction with our July 1 price increase.

                Going forward, send a summary to [K.F.] and me at each cob of who
                is not yet signed with a status and plan.

                Please send each day until further notice or until all or [sic] accounted
                for.

                Any questions please call me directly.

       317.    By July 9, 2014, Heritage was able to raise Acetazolamide prices to at least 17

customers nationwide. Heritage, Teva, and Zydus collectively implemented a successful 75% on

prices for Acetazolamide.

       318.    This agreement between the Acetazolamide Capsule Defendants contributed to an

overarching conspiracy maintained by all Defendants to unreasonably restrain trade in the generic

pharmaceutical market.

               Amitriptyline

       319.    The Amitriptyline market is mature, as the drug has been available in the United

States since 1961. At all relevant times, there has been more than one manufacturer of Amitriptyline

in the marketplace. At all relevant times, Amitriptyline Defendants Mylan, Par, and Sandoz have

dominated, and continue to dominate, the market for Amitriptyline.

       320.    Prior to 2014, the effective prices for Amitriptyline were stable.

       321.    However, beginning in May 2014 and continuing until the anticompetitive effects of

Defendants’ unlawful conduct described herein ceases (the “Amitriptyline Period”), the average

NADAC price for Amitriptyline rose dramatically.

       322.    These price increases followed the (i) April 1, 2014 HDMA Annual CEO

Roundtable Fundraiser in New York, New York, at which Amitriptyline Defendants Mylan, Par, and

Sandoz attended. See Exhibit A.



                                    78
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 83 of 385
         Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 84 of 385



          324.     WAC data confirms that the Amitriptyline Defendants increased Amitriptyline prices

largely in unison by the following amounts:

     Package                                                                New             Date of         Percentage
                   Defendant              NDC            Old WAC
       Size                                                                 WAC            Increase         of Increase
       100ct          Sandoz         00781148801            $0.05           $0.57         5/23/2014           1,032%
      1,000ct         Sandoz         00781148810            $0.05           $0.48         5/23/2014            945%
       100ct          Mylan          00378265001            $0.05           $0.57         7/16/2014           1,032%
      1,000ct         Mylan          00378265010            $0.05           $0.57         7/16/2014           1,157%
       100ct            Par          00603221421                            $0.57         9/26/2014
      1,000ct           Par          00603221432                            $0.48         9/26/2014


          325.     News reports and testimonials from physicians and pharmacists corroborate these

dramatic, immediate, market-wide price increases. For example, The Financial Times reported on May

12, 2015 that the $1.07 price for a 100 mg pill of Amitriptyline “jumped by 2,487 per cent in under

two years” noting that “in July 2013, the same pill cost just 4 cents.” 81 The Boston Globe similarly

reported, in November of the same year, “The cost of the antidepressant drug amitriptyline jumped

2,475 percent, from 4 cents for a 100-milligram pill in 2013 to $1.03 in 2015.” 82

          326.     The GAO identified Amitriptyline as having experienced an “extraordinary price

increase.” 83 These price increases impacted multiple dosages of Amitriptyline.

          327.     This agreement between the Amitriptyline Defendants contributed to an overarching

conspiracy maintained by all Defendants to unreasonably restrain trade in the generic pharmaceutical

market.




81 David Crow, Teva bids for Mylan amid pressure on copycat drugmakers, FIN. TIMES, May 12, 2015, available at
   https://www.ft.com/content/8ff2fc5a-f513-11e4-8a42-00144feab7de.
82 Priyanka Dayal McCluskey, As competition wanes, prices for generics skyrocket, BOS. GLOBE, Nov. 6, 2015, available at

   https://www.bostonglobe.com/business/2015/11/06/generic-drug-price-increases-alarm-insurers-providers-and-
   consumers/H3iA9CSxAUylnCdGjLNKVN/story.html.
83 GAO Report at Appx. III.

                                       80
                                 PUBLIC VERSION
                  REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
        Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 85 of 385



                     Baclofen

            328.     The Baclofen market is mature, as the drug has been available in the United States

 since 1977. At all relevant times, there have been at least three manufacturers of generic Baclofen in

 the market.

            329.     At all relevant times, Baclofen Defendants Lannett, Par, Teva, and Upsher-Smith

 have dominated, and continue to dominate, the market for Baclofen.

            330.     Baclofen is available in 10mg and 20mg tablets.

            331.     According to NADAC data, the average market price for Baclofen remained steady

 prior to the spring of 2014. From November 2013 through March 2014, the average market price of

 Baclofen fluctuated by less than $0.003 per unit for 10mg tablets and by less than $0.0065 per unit

 for 20mg tablets.

            332.     Beginning around February 2014, however, the overall average market price rose by

 more than 550%. These price increases affected both dosages of Baclofen, i.e. 10mg and 20mg

 tablets.

            333.     According to NADAC data, the average market price for Baclofen increased by the

 following percentages:

                      Baclofen 10mg tablet: Between March 2014 and April 2014, prices
                      increased 636%; and

                      Baclofen 20mg tablet: Between March 2014 and January 2015, prices
                      increased 437%.

            334.     WAC data confirms that Baclofen Defendants Teva and Upsher-Smith both

 imposed dramatic price increases for Baclofen largely in unison, by the following amounts:

Package                                                Old       New          Date of       Percentage of
                    Defendant           NDC
  Size                                                WAC        WAC         Increase         Increase
  100ct            Upsher-Smith     00832102500       $0.10      $0.49      2/21/2014           420%
  100ct               Teva          00172409760       $0.10      $0.49      4/15/2014           420%
 1,000ct           Upsher-Smith     00832102510       $0.10      $0.49      2/21/2014           420%

                                          81
                                    PUBLIC VERSION
                     REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
          Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 86 of 385



1,000ct             Teva           00172409780       $0.09      $0.49      4/15/2014          447%


           335.    Although WAC data is not available for Par and Lannett, upon information and

belief, they implemented nearly simultaneous and identical price increases as Upsher-Smith and

Teva.

           336.    The GAO Report identified Baclofen as having “experienced an extraordinary price

increase” in 2014-15. 84

           337.    Defendants had numerous opportunities to coordinate their price increases. All

Baclofen Defendants attended the (i) October 28-30, 2013 GPhA Technical Conference in North

Bethesda, Maryland; and executives from at least Par, Teva, and Upsher-Smith attended the (ii)

February 19-21, 2014 GPhA Annual Meeting in Orlando, Florida. Shortly thereafter, the average

prices for generic Baclofen increased dramatically. See Exhibit A.

           338.    This agreement between the Baclofen Defendants contributed to an overarching

conspiracy maintained by all Defendants to unreasonably restrain trade in the generic pharmaceutical

market.

                   Benazepril

           339.    The Benazepril market is mature, as the generic version of the drug has been

available in the United States since 2004. At all relevant times, there has been more than one

manufacturer of Benazepril in the market.

           340.    At all relevant times, Benazepril Defendants Mylan and Sandoz dominated the

market for Benazepril.

           341.    Prior to August 2013, the effective prices for Benazepril were stable.




84   GAO Report at 35.
                                        82
                                  PUBLIC VERSION
                   REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 87 of 385



       342.     Beginning in August 2013 and continuing until the anticompetitive effects of

Defendants’ unlawful conduct described herein ceases (the “Benazepril Period”), Benazepril

Defendants increased their prices dramatically and in unison.

       343.     As a result, prices across the market rose more than 300% for Benazepril, according

to data compiled by the Healthcare Supply Chain Association and released by Senator Sanders and

Representative Cummings, depicted in the chart below:

                                                                                     Percentage
      Dosage           Package Size        October 2013           July 2014
                                                                                    Price Increase
    12.5-20mg              100 ct                $34                 $149               338%
     20-25mg               100ct                 $34                 $149               338%
    5-6.25mg               100ct                 $34                 $149               338%


       344.     NADAC data shows that average market prices of Benazepril remained stable prior

to August 2014, but rose dramatically and remained artificially high after August 2014, as depicted in

certain forms and dosages below.




                                    83
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
           Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 88 of 385




           345.    WAC data confirms that Defendants Mylan and Sandoz both imposed dramatic

prices in Benazepril largely in unison, by the following amounts:

       Package                                      Old         New         Date of     Percentage
                    Defendant         NDC
     Size (25mg)                                   WAC          WAC        Increase     of Increase
         20ct         Mylan       00378477501      $0.38        $1.65      8/9/2013        334%
         20ct         Sandoz      00185027701      $0.32        $1.62     8/20/2013        407%


           346.    The GAO Report also noted an “extraordinary price increase” for Benazepril in

2013-2014. 85




85   Id.
                                        84
                                  PUBLIC VERSION
                   REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 89 of 385



          347.   This price increase occurred after the June 2-5, 2013 HDMA Business & Leadership

Conference in Orlando, Florida, and the June 4-5, 2013 GPhA CMC Workshop in Bethesda,

Maryland. Key executives from Defendants Mylan and Sandoz attended both. See Exhibit A.

          348.   This agreement between the Benazepril Defendants contributed to an overarching

conspiracy maintained by all Defendants to unreasonably restrain trade in the generic pharmaceutical

market.

                 Clobetasol

          349.   The Clobetasol market is mature, as the drug has been available in the United States

since 1985. Generic Clobetasol has been available since 1994.

          350.   At all relevant times, there have been more than one manufacturer of Clobetasol in

the market.

          351.   In 2009, there were approximately ten Clobetasol manufacturers. In 2012, Novartis

acquired Fougera and in 2013, Akorn acquired Hi-Tech, further consolidating the market. By 2014,

many Clobetasol manufacturers exited the market, including Teva and Glenmark.

          352.   Since May 2014, Clobetasol Defendants Actavis, Akorn, Fougera, Hi-Tech, Morton

Grove, Perrigo, Sandoz, Taro, and Wockhardt have dominated the market for generic Clobetasol.

          353.   Prior to 2014, the effective prices for Clobetasol were stable.

          354.   Beginning in May 2014, however, and continuing until the anticompetitive effects of

Defendants’ unlawful conduct described herein ceases (the “Clobetasol Period”), Clobetasol

Defendants all increased their prices abruptly and in unison. Beginning in June 2014, however, and

continuing until the anticompetitive effects of Defendants’ unlawful conduct described herein ceases

(the “Clobetasol Period”), Clobetasol Defendants all increased their prices abruptly and in unison.

          355.   Collectively, the Clobetasol Defendants raised prices for generic Clobetasol by

approximately 1,300% between July 2014 and September 2014.

                                      85
                                PUBLIC VERSION
                 REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
       Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 90 of 385



       356.    According to NADAC data, the average market price for generic Clobetasol saw the

following price increases from July 2014 to September 2014:

                Clobetasol .05% Ointment (15g): increased by 1,852%;

                Clobetasol 0.05% Solution (50mL): increased by 1,176%; and

                Clobetasol 0.05% Cream (30g): increased by 1,596%.

       357.    NADAC data shows that average market prices of Clobetasol remained stable prior

to June 2014, but rose dramatically and remained artificially high after June 2014, as depicted in

certain forms and dosages below.




                                    86
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 91 of 385




                           87
                     PUBLIC VERSION
      REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
       Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 92 of 385




       358.    WAC data depicted below confirms that Defendants Actavis, Hi-Tech, Sandoz, and

Taro all increased prices in their Clobetasol cream largely in unison by the following amounts:

  Clobetasol cream
       .05%:           Defendant:       Old WAC:     New WAC:     Date of Increase: Percentage Increase:
15gm                  Taro                   $0.38        $6.84             3-Jun-14               1684%
15gm                  Sandoz                 $0.73        $6.84             18-Jul-14               833%
15gm                  Hi-Tech                $0.37        $6.84             9-Aug-14               1732%
15gm                  Actavis       *                     $6.84            10-Mar-15 *
30gm                  Taro                  $0.33         $6.84             3-Jun-14               1993%
30gm                  Sandoz                $0.50         $6.84             18-Jul-14              1268%
30gm                  Hi-Tech               $0.32         $6.84             9-Aug-14               2026%
30gm                  Actavis       *                     $6.84            10-Mar-15 *
45gm                  Taro                  $0.33         $6.84             3-Jun-14               1971%
45gm                  Sandoz                $0.59         $6.84             18-Jul-14              1057%
45gm                  Hi-Tech               $0.31         $6.84             9-Aug-14               2138%
45gm                  Actavis       *                     $6.84            10-Mar-15 *
60gm                  Taro                  $0.32         $6.12             3-Jun-14               1832%
60gm                  Sandoz                $0.50         $6.12             18-Jul-14              1124%
60gm                  Hi-Tech               $0.29         $6.12             9-Aug-14               2016%
60gm                  Actavis       *                     $6.12            10-Mar-15 *

       359.    Although WAC data is not available for Akorn, Fougera, Morton Grove, Perrigo,

Sandoz, Wockhardt, upon information and belief, they implemented simultaneous and identical

price increases in their generic Clobetasol products.

       360.    News reports and testimonials from physicians and pharmacists corroborate these

dramatic, immediate, market-wide price increases.

       361.    For example, by October 2014, pharmacists expressed outrage at the dramatic price

increases. Kushal Patel, a pharmacy manager at Well Future Pharmacy said “Clobetasol, which used




                                    88
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
       Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 93 of 385



to cost $10 for the entire tube, now costs $300. The same exact medication we got one day. Next

day, it’s an increase of three thousand percent.” 86

           362.   Ascension Health, a hospital system based in Missouri with facilities in 23 states,

reported a price increase from $2.89 in 2013 to $198.64 (or 6,773%) in 2014 for a 45-gram tube of

generic Clobetasol propionate cream. 87

           363.   A dermatologist, likewise, reported the experience of his patient in Tucson, Arizona

in 2015. He expressed shock and dismay when his patient informed him that a 60-gram tube of

Clobetasol cream would now cost him $220. The dermatologist was so surprised that he called

around to other local pharmacies, all of whom were pricing the product above $200. 88

           364.   Patient reports also corroborate the skyrocketing prices for Clobetasol. In 2014,

Millicent Graves of Williamsburg, Virginia paid $35 for her prescription of Clobetasol solution, but

in 2015, it cost $475.88. And just five weeks later, it rose to $627, overall a 1,691% increase over the

course of a few months. 89

           365.   Express Scripts, a PBM company that compiles its own price index for generic drugs,

included Clobetasol in the top four most significant price increases for 2014 90 and in the top ten for

2015. 91




86 Dorothy Tucker, Prices Soar For Some Generic Drugs – Why?, CBS CHICAGO, Oct. 31, 2014,
   http://chicago.cbslocal.com/2014/10/31/prices-soar-for-some-generic-drugs-why/.
87 Samantha Liss, Hospitals and Pharmacies Grapple With Rising Drug Prices, St. Louis Post-Dispatch, Nov. 16, 2014,

   http://www.stltoday.com/business/local/hospitals-and-pharmacies-grapple-with-rising-drug-
   prices/article_c6616678-bf8f-5b0e-8df1-9238df0f6919.html.
88 Norman Levine, The Tale of the $200 Tube of Clobetasol Cream, DERMATOLOGY TIMES, Aug. 5, 2015,

   http://dermatologytimes.modernmedicine.com/dermatology-times/news/tale-220-tube-Clobetasol-cream-2
89 Unprecedented Generic Drug Price Spikes Wreaking Havoc, THE SENIOR CITIZENS LEAGUE, Jul. 6, 2015,

   http://seniorsleague.org/unprecedented-generic-drug-price-spikes-wreaking-havoc/.
90 The Reality Behind Generic Drug Inflation, EXPRESS SCRIPTS, Dec. 30, 2014, http://lab.express-

   scripts.com/lab/insights/drug-options/the-reality-behind-generic-drug-inflation.
91 2015 Drug Trend Report, EXPRESS SCRIPTS, March 2016, available at http://lab.express-scripts.com/lab/drug-trend-

   report/previous-reports.
                                       89
                                 PUBLIC VERSION
                  REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
          Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 94 of 385



           366.     An article in the Boston Globe described price changes from 2013 to 2015, when one

form of Clobetasol’s price spiked 1,496% from $0.23 per gram to $4.15 per gram. In response,

Akorn representative Dewey Steadman said that the company simply reacted to price increases by its

competitors, Novartis and Taro. In doing so, he invoked the influence of their market dominance

and rejected the possibility of outside price factors: “Following price increases by others in this

highly competitive market, Akorn brought Clobetasol’s price in line with other generic versions of

the product.” 92

           367.     Defendants had numerous opportunities to coordinate their price increases. Key

pricing executives from at least Actavis, Sandoz, Taro, and Wockhardt attended the (i) June 1-4,

2014 HDMA Business and Leadership Conference in Phoenix, Arizona; and key executives from at

least Actavis, Fougera, Hi-Tech, Morton Grove, Perrigo, Sandoz, and Taro attended the (ii) June 3-

4, 2014 GPhA Annual CMC Workshop in Bethesda, Maryland. See Exhibit A.

           368.     This agreement between the Clobetasol Defendants was part of an overarching

conspiracy of the Defendants to unreasonably restrain trade in the generic pharmaceutical market.

                    Clomipramine

           369.     The market for generic Clomipramine is mature, as the drug has been available in the

United States since 1990, and generic versions have been on the market since 1996. Hundreds of

thousands of Clomipramine prescriptions are filled each year.

           370.     At all relevant times, there have been more than one manufacturer of Clomipramine

in the market.




92   Priyanka Dayal McCluskey, As Competition Wanes, Prices for Generics Skyrocket, THE BOSTON GLOBE, Nov. 6, 2015,
     https://www.bostonglobe.com/business/2015/11/06/generic-drug-price-increases-alarm-insurers-providers-and-
     consumers/H3iA9CSxAUylnCdGjLNKVN/story.html.
                                         90
                                   PUBLIC VERSION
                    REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 95 of 385
          Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 96 of 385



        90ct              Taro         51672401106      $0.25      $8.99    5/1/2013          3,441%
        90ct              Taro         51672401105      $0.25      $8.99    5/1/2013          3,441%
        100ct            Mylan          378302501       $0.30      $8.99    5/16/2013         2,853%
        100ct            Sandoz         781202701       $0.31      $8.99    7/22/2013         2,778%


           377.    Prices for various dosages of Clomipramine increased by as much as 2,000% in one

year, according to the 2016 GAO Report. 94 In 2015 alone, total sales revenue for Clomipramine

spiked to $519 million, which is more than half the total sales revenue for the same products from

2011-2014 combined. This type of revenue growth in a mature market is evidence of Defendants’

collusion.

           378.    This agreement between the Clomipramine Defendants contributed to an

overarching conspiracy maintained by all Defendants to unreasonably restrain trade in the generic

pharmaceutical market.

                   Desonide

           379.    The Desonide market is mature, as both the ointment and cream form of the drug

have been available in the United States since the 1970s, and generic Desonide has been available in

the United States since 1994.

           380.    Consolidation in the Desonide market occurred in the years leading up to

Defendants’ price increases. For instance, in July 2012, Sandoz completed its acquisition of Fougera

Pharmaceuticals, making Fougera the world’s top manufacturer of generic dermatology medications.

           381.    At all relevant times, Desonide Defendants Actavis, Fougera, Perrigo, Sandoz, and

Taro have dominated, and continue to dominate, the market for Desonide. During the relevant time

period, Desonide Defendants sold Desonide to Humana and others in the United States at

supracompetitive levels inflated by unlawful and anticompetitive agreements.



94   GAO Report at 14.
                                        92
                                  PUBLIC VERSION
                   REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
       Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 97 of 385



        382.    Prior to May 2013, the effective prices for Desonide remained stable.

        383.    However, beginning in May 2013 and continuing until the anticompetitive effects of

Defendants’ unlawful conduct described herein ceases (the “Desonide Period”), the average

NADAC price for Desonide rose dramatically.

        384.    Defendants had numerous opportunities to coordinate their price increases. Shortly

before increasing prices, key pricing executives from at least Actavis, Perrigo, Sandoz, and Taro

attended the February 20 -22, 2013 GPhA Annual Meeting in Orlando, Florida and the June 4-5,

2013 GPhA CMC Workshop. See Exhibit A.

        385.    According to NADAC data, the average market price for generic Desonide saw the

following price increases:

                Desonide 0.05% cream: between July 11 and July 18, 2013, the
                average price increased by 442%

                Desonide 0.05% ointment: between July 11 and July 18, 2013, the
                average price increased by 390%

        386.    NADAC data shows that the average market price of Desonide remained stable

prior to May 2013, but rose dramatically and remained artificially high after July 2013, as depicted in

certain forms and dosages below.




                                    93
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
       Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 98 of 385



       387.    WAC data confirms that Defendants Perrigo, Taro, and Sandoz all increased their

prices in Desonide ointment in lockstep fashion in the following amounts:

    Product      Defendant NDC                 Old         New          Date of       Percentage
    Package                                    WAC         WAC          Increase      Increase
    15gm         Taro          51672128101     $0.84       $3.21        5/01/2013     282%
    60gm         Taro          51672128103     $0.53       $3.21        5/01/2013     501%
    15gm         Perrigo       45802042335     $1.30       $3.21        5/21/2013     146%
    60gm         Perrigo       45802042337     $0.31       $3.21        5/21/2013     932%
    15gm         Sandoz        00168030915                 $3.21        1/17/2014
    60gm         Sandoz        00168030960                 $3.21        1/17/2014


       388.    Although WAC data is not available for Actavis or Fougera, upon information and

belief, they implemented similar price increases, largely in unison for their generic Desonide

products.

       389.    Actavis entered the Desonide market in August 2013 and set its prices at

supracompetitive levels instead of entering at a lower cost and competing for customers. Upon

information and belief, Actavis contacted the other Desonide Defendants well before August 2013

and explained its intention of market entry. The Defendants then colluded to allocate market share

and set supracompetitive prices. This agreement prevented Actavis’ entry from eroding the artificial

equilibrium the Defendants conspiratorially created.

       390.    News reports and testimonials from physicians corroborate these dramatic,

immediate, market-wide price increases. For example, dermatologist Alan Rockoff reported in

Dermatology News in February 2015:

                Then this week it happened again. I prescribed hydrocortisone
                valerate 0.2% for a groin rash. The patient left a message asking me
                for an over-the-counter suggestion, since the prescription was going
                to cost him $52.70 out of pocket.

                I asked my secretary to call the pharmacy to get a price for other
                generic steroid creams. Triamcinolone would cost $14.70.
                Alclometasone would cost $35.20. And desonide – generic desonide

                                    94
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
       Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 99 of 385



                 – would cost $111.70. For a 15-g tube. $111.70 for 15 g of a generic
                 cream that’s been on the market forever! Does that make any sense?

          391.   This agreement between the Desonide Defendants contributed to an overarching

conspiracy maintained by all Defendants to unreasonably restrain trade in the generic pharmaceutical

market.

                 Digoxin

          392.   The Digoxin market is mature, as the drug was first approved by the FDA in 1975,

and forms of it have been on the market in the United States since prior to the passage of the

Federal Food, Drug, and Cosmetic Act in 1938. Variants of the drug, which is derived from the

Digitalis lanata plant, have been used since the 18th century.

          393.   At all relevant times, there has been more than one manufacturer of Digoxin in the

market. In late 2012, Impax and Lannett were the only active domestic manufacturers of Digoxin.

Par and West-Ward re-entered the market in 2014 and Mylan re-entered in 2015. Defendants Impax,

Lannett, Mylan, Par, Sun, and West-Ward dominate the market for Digoxin.

          394.   Prior to October 2013, effective prices for Digoxin were stable. Prior to November

2013, effective prices for Digoxin were stable.

          395.   Beginning in October 2013 and continuing until the anticompetitive effects of

Defendants’ unlawful conduct described herein ceases (the “Digoxin Period”), Impax and Lannett

increased their prices abruptly and in unison. During this period, prices for generic Digoxin rose

more than 630%.

          396.   Defendants had ample opportunity to coordinate their pricing agreements. Shortly

before the price increase, key executives from at least Impax, Lannett, Mylan, Par, and Sun attended

the October 28-30, 2013 GPhA Fall Technical Conference. See Exhibit A.




                                      95
                                PUBLIC VERSION
                 REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 100 of 385



        397.     As a result, prices across the market rose more than 884% for Digoxin, according to

data compiled by the Healthcare Supply Chain Association and released by Senator Sanders and

Representative Cummings, depicted in the chart below:

                              Avg. Market Price        Avg. Market Price
          Drug                                                                 Percentage Increase:
                                  Oct. 2012                June 2014
 Digoxin (single tablet
                                     $0.11                    $1.10                     884%
      250mcg)


        398.       According to NADAC data, the average market price for generic Digoxin saw the

following price increases from November 2013 to February 2014:

                 Digoxin 125 mcg tablets: 881%

                 Digoxin 250 mcg tablets: 825%

        399.     These dramatic price increases, initially instituted by Lannett, Impax, and Sun, were

maintained even after Par’s entry into the market in early 2014, West-Ward’s entry soon thereafter,

and Mylan’s entry in early 2015. In fact, Digoxin Defendants continued to increase prices for

digoxin during the first six months of 2014, including these new entrants. This is especially telling

evidence of collusion, as entry of three additional competitors would typically lead to substantial

price decreases.




                                    96
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 101 of 385
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 102 of 385



       401.    WAC and AWP data for 0.25mg Digoxin tablets also shows that prices for Digoxin

remained relatively stable prior to the November 2013 price increase. This chart was submitted by

Dr. Stephen Schondelmeyer, Director of the PRIME Institute at the College of Pharmacy for the

University of Minnesota, as part of his testimony at the Senate Hearing on drug price inflation.




       402.    Specific WAC pricing depicted below confirms that Defendants Impax, Lannett,

Mylan, Par, and West-Ward all increased their Digoxin prices substantially and largely in unison.

 Package       Defendant      NDC            Old WAC       New WAC        Date of       Percentage
 size (0.125                                                              Increase      Increase
 mg)
 100ct         Lannett        00527132401 $0.14            $1.19          10/16/2013 734%
 1,000ct       Lannett        00527132410 $0.12            $0.99          10/16/2013 738%
 100ct         Impax          00115981101 $0.14            $1.19          10/22/2013 734%
                                    98
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
         Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 103 of 385



 1,000ct           Impax           00115981103 $0.12                $0.99          10/22/2013 738%
 100ct             Par             49884051401                      $1.19          1/17/2014
 1,000             Par             49884051410                      $0.99          1/17/2014
 100ct             West-Ward       00143124001 $0.16                $1.19          4/14/2014 638%
 1,000ct           West-Ward       00143124010 $0.13                $0.99          4/14/2014 687%
 100ct             Mylan           00378615501                      $1.19          11/17/2014
 1,000ct           Mylan           00378615510                      $0.99          11/17/2014


           403.     Although WAC data is not available for Sun, upon information and belief, Sun

implemented simultaneous and identical price increases in its generic Digoxin products.

           404.     News reports and testimonials from physicians and pharmacists corroborate these

dramatic, immediate, market-wide price increases. Bill Drilling, a pharmacy owner in Sioux City,

Iowa, apologized to his customers in December of 2013 because a 3-month supply of digoxin

totaled $113.12, ten times its cost in August. Drilling shared in his customer’s outrage, adding “I’ve

been doing this since 1985, and the only direction that generics-drug prices have gone is down.” 95

           405.     Rob Frankil, another pharmacist who testified before the Senate in November 2014,

offered a similar narrative: “A recent example from my own experience is the price of Digoxin—a

drug used to treat heart failure. The price of this medication jumped from about $15 for 90 days’

supply, to about $120 for 90 days’ supply. That’s an increase of 800%. One of my patients had to

pay for this drug…The patient called around to try to get the medicine at the old, lower price, but to

no avail.”

           406.     This agreement between the Digoxin Defendants contributed to an overarching

conspiracy maintained by all Defendants to unreasonably restrain trade in the generic pharmaceutical

market.




95   Alan Katz, BLOOMBERG, Surprise! Generic-Drug Prices Spike (Dec. 12, 2013),
     https://www.bloomberg.com/news/articles/2013-12-12/generic-drug-prices-spike-in-pharmaceutical-market-
     surprise.
                                        99
                                  PUBLIC VERSION
                   REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 104 of 385



                Divalproex

       407.     The Divalproex market is mature, as variants of it have been in use for more than a

century, and generic versions have been available in the United States since 2008.

       408.     At all relevant times, there has been more than one manufacturer of Divalproex in

the market.

       409.     At all relevant times, Divalproex Defendants Dr. Reddy’s, Mylan, Par, and Zydus

dominated the market for Divalproex.

       410.     Prior to June 2013, effective prices for Divalproex were stable.

       411.     In June 2013 and continuing until the anticompetitive effects of Defendants’

unlawful conduct described herein ceases (the “Divalproex Period”), Dr. Reddy’s, Mylan and Par,

and Zydus increased their prices for Divalproex dramatically and largely in unison.

       412.     As a result, Divalproex prices rose across the market by more than 700%, according

to data compiled by the Healthcare Supply Chain Association and released by Senator Sanders and

Representative Cummings, depicted in the chart below:

                             Avg. Market Price        Avg. Market Price
         Drug                                                                 Percentage Increase:
                                 Oct. 2012                June 2014
  Divalproex Sodium
  ER (bottle of 80, 500             $31                       $234                    736%
  mg tablets ER 24H)


       413.     Defendants had numerous opportunities to coordinate their price increases and

market share agreements. Shortly before the price increase, key pricing executives from Dr. Reddy’s,

Mylan, Par, and Zydus all attended the June 2-5, 2013 GPhA CMC Workshop in Bethesda,

Maryland. Among others, known conspirators Burton (Par, Dr. Reddy’s), Nesta (Mylan), Tighe

(Mylan), Wyatt (Mylan), Aigner (Mylan), Green (Zydus), and Ronco (Zydus) all attended the June

GPhA Workshop.


                                    100
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
        Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 105 of 385



         414.   NADAC data shows that average market prices of Divalproex remained stable prior

to June 2013, but rose dramatically and remained artificially high after September 2013, as depicted

in a sample dosage below. For example, the average market price for generic Divalproex increased

920%, from $0.31 per tablet to $3.18 per tablet between September 12th, 2013 and September 19th,

2013.




         415.   These dramatic price increases, initially instituted by Mylan and Par, were maintained

even after Dr. Reddy’s and Zydus’ entry into the market in August 2013. WAC pricing, depicted

below, confirms that Defendants Dr. Reddy’s, Mylan, Par, and Zydus each increased their prices

uniformly and largely in unison:

                                     101
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
        Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 106 of 385



     Package Size                                         Old         New           Date of   Percentage
                     Defendant           NDC
     (500mg ER)                                          WAC          WAC          Increase    Increase
         100ct        Mylan          00378047301         $0.74        $3.26       6/14/2013      338%
         500ct        Mylan          00378047305         $0.71        $3.26       6/14/2013      361%
         100ct          Par          10370051110         $0.74        $3.26       6/26/2013      338%
         500ct          Par          10370051150         $0.71        $3.26       6/26/2013      361%
         100ct        Zydus          68382031501                      $3.26       8/14/2013
         500ct        Zydus          68382031505                      $3.26       8/14/2013
         100ct      Dr. Reddy’s      55111053401                      $3.26       8/14/2013
         500ct      Dr. Reddy’s      55111053405                      $3.26       8/14/2013


          416.   News reports and testimonials from physicians and pharmacists corroborate these

dramatic, immediate, market-wide price increases. According to Spalitto’s Pharmacy in Missouri, 500

pills of Divalproex cost $122.99 in May of 2013. By August 2013, they skyrocketed to $1,629.95, an

increase of 1,225%. “We’ve been doing this for 30 years. We’ve never seen anything like this,” said

the third-generation pharmacy owner. 96

          417.   Industry experts and audit reports echoed this same narrative. The GAO Report also

noted an “extraordinary price increase” for Divalproex in 2013-2014. 97 In January 2014, a Morgan

Stanley analyst report found that “companies have been raising prices on

divalproex….aggressively.” 98

          418.   This agreement between the Divalproex Defendants contributed to an overarching

conspiracy maintained by all Defendants to unreasonably restrain trade in the generic pharmaceutical

market.

                 Doxycycline

          419.   The Doxycycline market is mature, as the drug has been available in the United

States in various forms since 1967, and generic versions have been available since at least 2005.



96 Rob Low, Rising Cost Some of Generic Drugs Set to Shock Consumers, FOX4 (Aug. 14, 2013),
   https://fox4kc.com/2013/08/14/rising-cost-some-of-generic-drugs-set-to-shock-consumers/.
97 GAO Report at 38.
98 Morgan Stanley, Specialty Pharmaceuticals Rx Trends in Pictures (Jan. 27, 2014).

                                      102
                                PUBLIC VERSION
                 REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 107 of 385



        420.   426.    Doxycycline is sold primarily in three forms: Doxycycline Hyclate (“Doxy

Hyclate”), Doxycycline Hyclate Delayed Release (“Doxy DR”) and Doxycycline Monohydrate

(“Doxy Mono”).

        421.   At all relevant times, there has been more than one manufacturer of Doxycycline.

        422.   At all relevant times, Defendants Actavis, Par, Sun, Teva, and West-Ward dominated

the market for Doxy Hyclate; Defendants Heritage, Mayne, and Mylan dominated the market for

Doxy DR; and Defendants Heritage, Lannett, Mylan, and Par dominated the market for Doxy

Mono.

                       Doxycycline Hyclate

        423.   Prior to October 2012, effective prices for Doxy Hyclate were stable.

        424.   Beginning in October 2012 and continuing until the anticompetitive effects of

Defendants’ unlawful conduct described herein ceases (the “Doxy Hyclate Period”), Defendants

Actavis, Par, Sun, and West-Ward increased their prices abruptly and largely in unison. Despite this

large price increase, Teva exited the market in May of 2013. Collectively, the Doxy Hyclate

Defendants raised prices for generic Doxy Hyclate by at least 2,000% (for certain dosages, as much

as 8,200%) between November 2012 and March 2013.

        425.   As a result, prices rose dramatically and largely in unison. According to a report

produced by PRIME Institute and presented by Dr. Stephen Schondelmeyer at a Senate hearing in

November 2014, Doxy prices rose approximately 2,000% between December 2012 and December

2013. Dr. Shondelmeyer’s report chronicled the retail prices for West-Ward’s Doxy Hyclate prices,

depicted in the chart below:




                                    103
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 108 of 385



                                                                          Retail        Retail
                                                             Usual
                                                                        price/day     price/day      Percentage
    Drug        Dosage     Manufacturer      NDC Code:       Dose/
                                                                        (Median)      (Median)        Increase
                                                              Day
                                                                        Dec. 2012     Dec. 2013
 Doxycycline    100mg
                             West-Ward       00143211205       2.00      $0.36154      $7.21887       1,896%
  Hyclate        tablet
 Doxycycline    100mg
                             West-Ward       00143314205       2.00      $0.34746      $7.46247       2,047%
  Hyclate       capsule


       426.    NADAC data shows that the average market price for Doxycycline Hyclate rose

dramatically around November 2012 and remained artificially high thereafter, as depicted in the

50mg capsules below:




       427.    WAC and AWP data for West-Ward’s 100mg Doxy Hyclate capsules show that

prices for Doxy Hyclate remained relatively stable prior to the November 2012 price increase. This

chart was also submitted by Dr. Stephen Schondelmeyer, as part of his testimony at the Senate

Hearing on drug price inflation.




                                    104
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 109 of 385




       428.    Specific WAC data depicted below confirms that Defendants Actavis, Sun, and

West-Ward all increased their prices in generic Doxy Hyclate by the following amounts:

              Package                                 Old      New        Date of    Percentage
  Product             Defendant           NDC
                Size                                  WAC      WAC       Increase     Increase
   100mg
                50ct     West-Ward 00143314250        $0.10     $4.43   1/21/2013        4,326%
   capsule
   100mg
               500ct     West-Ward 00143314205        $0.10     $4.43   1/21/2013        4,370%
   capsule
   100mg
                50ct       Actavis    00591544050     $0.10     $2.74    2/1/2013        2,515%
   capsule
   100mg
               500ct       Actavis    00591544005     $0.10     $2.74    2/1/2013        2,663%
   capsule
   100mg
                50ct         Sun      53489011902     $0.10     $4.92    2/5/2013        4,847%
   capsule
   100mg
               500ct         Sun      53489011905     $0.06     $4.92    2/5/2013        7,844%
   capsule

                                    105
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
         Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 110 of 385



       100mg
                     50ct        Actavis      00591555350       $0.10     $2.74      2/1/2013         2,515%
        tablet
       100mg
                    500ct        Actavis      00591555305       $0.10     $2.74      2/1/2013         2,663%
        tablet
       100mg
                     50ct          Sun        53489012002       $0.09     $4.92      2/5/2013         5,631%
        tablet
       100mg
                    500ct          Sun        53489012005       $0.08     $4.92      2/5/2013         6,268%
        tablet


           429.     Although WAC data is not available for Par, upon information and belief, Par

implemented simultaneous and identical price increases in Doxy products.

           430.     Doxy Defendants had ample opportunity to conspire and coordinate their price

increases and market share agreements. Shortly before or while implementing the price increase, key

pricing executives from at least Actavis, Par, Sun, and Teva attended the October 1-3, 2012 GPhA

Technical Conference in Bethesda, Maryland. See Exhibit A.

           431.     In May of 2013, after the price increase was implemented, Teva discontinued

production of Doxy Hyclate – a product it had manufactured for three decades. This act contradicts

Teva’s self-interest, but furthered Defendants’ conspiracy to coordinate pricing and allocate market

share across the entire generic pharmaceutical industry.

           432.     In April 2014, DAVA Pharmaceuticals, Inc. (“DAVA”), a company that Endo

acquired in August 2014, launched its Doxy Hyclate. Endo was already in discussions to acquire

DAVA as of this time (April 2014). This launch led to litigation between DAVA and Chartwell

Therapeutics Licensing, LLC (“Chartwell”). In that litigation, Chartwell alleged that DAVA and

Endo refused to take delivery of Doxy Hyclate from Chartwell despite demand in the market and

conspired to set Doxy Hyclate at an artificially high price. 99 For example, Chartwell cites to an e-mail




99   See Dava Pharm., LLC v. Chartwell Therapeutics Licensing, LLC, Index No. 502775/15 (N.Y. Supreme Court,
     County of Kings).
                                        106
                                  PUBLIC VERSION
                   REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
       Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 111 of 385



dated on or about July 11, 2014 where Aram Moezinia 100 e-mailed Chartwell and stated that DAVA’s

plan was to sell doxycycline “slowly not to disturb pricing.” Upon information and belief, all actions

taken by DAVA as described in Chartwell’s complaint were done at the direction of Endo and

targeted at the U.S. market. According to Chartwell, Par and Endo both produced discovery

materials to the DOJ and State AGs, who’s inquiries focus on at least three drugs that Endo

acquired rights to through its acquisition of DAVA, including Doxy Hyclate.

        433.     Manufacturing or supply costs do not explain this sudden and dramatic price

increase, as confirmed by Defendants Sun and West-Ward.

        434.     News reports and testimonials from hospitals and pharmacists corroborate these

dramatic, immediate, market-wide price increases. Michael O’Neil, pharmacy manager at Vanderbilt

University Medical Center, expresses his concern over the dramatic price increase for Doxy Hyclate,

which increased from $10 for a 50-count bottle of 100mg tablets, to $250: “It’s a change that

occurred overnight,” he said in the March 2013 report. Dr. Joshua Vaughn, a veterinarian with the

Columbia Hospital for Animals, also lamented the dramatic price increase shortly prior to March

2013, when a doxycycline prescription increased from $77 to nearly $3,000. 101

        435.     This agreement between the Doxy Hyclate Defendants contributed to an

overarching conspiracy maintained by all Defendants to unreasonably restrain trade in the generic

pharmaceutical market.




100 Aram Moezinia was a Defendant in the litigation and a Director on DAVA’s Board at the time of the merger with
Endo
101 http://www.wsmv.com/story/21616095/sudden-increase-in-cost-of-common-drug-concernsmany.

                                      107
                                PUBLIC VERSION
                 REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 112 of 385




                       Doxy DR

       436.    Mylan served as the exclusive generic in the market for Doxy DR until July 2013

when Heritage entered the market. Mylan and Heritage then dominated the market for Doxy DR

until Mayne entered the market in 2014.

       437.    While Mylan held exclusivity over the Doxy DR generic market, prices remained

high, as would be expected without competition. By 2013, Heritage considered entering the Doxy

DR market. Aware that the entrance of a second manufacturer typically drives down prices, Heritage

contacted Mylan before entering the market for Doxy DR to coordinate pricing and market share in

alignment with their “fair share” agreement to prevent price from eroding when Heritage entered.

       438.    In April 2013, Glazer and Malek traveled to India to meet with two executives of

Heritage’s parent company, Emcure. Glazer and Malek met with Satish Mehta, the CEO of Emcure,

and Vikas Thapar, the President of Emcure. The purpose of their trip was to discuss Heritage’s

plans to enter the Doxy DR market and to coordinate how Heritage and Mylan could minimize

competition. These discussions resulted in a decision to work out an agreement between Heritage

and Mylan relating (at least) to Doxy DR. Mehta (Emcure) would reach out to Rajiv Malik (“Malik”),

President and Executive Director at Mylan, in order to facilitate subsequent communications

between Glazer and Malek and their counterparts at Mylan.

       439.    In early May, upon return to the United States, Heritage employees at many levels

began to reach out to their counterparts at Mylan to discuss Doxy DR pricing and market allocation.

       440.    For instance, On May 3, 2013, Malek asked O’Mara (Heritage) to set up a call

between Malek and his counterpart, the Vice President of Sales at Mylan. The next day, Malek

learned that the Vice President of Sales had little to do with the National Accounts and O’Mara

(Heritage) instead provided Malek with contact information for James Nesta, a Vice President and

                                    108
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 113 of 385



Executive Director at Mylan. Malek immediately connected with Nesta (Mylan) through LinkedIn.

Malek and Nesta (Mylan) communicated by phone on multiple occasions and continued to

communicate about various drugs, including Doxy DR.

       441.    Additionally, on May 7, 2013, Glazer emailed Malik (Mylan), copying both Mehta

(Emcure) and Thapar (Emcure): “Rajiv [Malik (Mylan)]: Would like to schedule a time for a call to

catch up and discuss some recent Heritage news. Please let me know when you are available and

we’ll pencil it in.” Malik responded with a phone number where he could be reached in England and

the two spoke the next day. During their May 8, 2013 phone call, Glazer and Malik (Mylan) reached

an agreement to refrain from competing in the Doxy DR market. Glazer told Malik (Mylan) that

Heritage intended to pursue two of Mylan’s large Doxy DR customers (wholesaler McKesson and

retail pharmacy CVS), who collectively comprised 30% of the market. Glazer confirmed they would

not price aggressively (lower than Mylan) and Malik (Mylan) responded that Mylan would “play fair,”

agreeing to give up the two accounts to Heritage.

       442.    Over the course of several discussions, Malik (Mylan) reached an agreement with

Glazer whereby Mylan would give up its accounts with McKesson and CVS based on the

understanding that Heritage would coordinate with Mylan to keep prices of Doxy DR elevated.

Malik (Mylan) made clear that Mylan entered this agreement willingly because Heritage had abided

by its “fair share” agreements with Mylan in the past on other drugs by allowing Mylan to enter the

market without competition. Malik (Mylan) told Glazer he would inform others at Mylan about their

agreement. Similarly, Glazer kept Malek informed on his conversations with Mylan.

       443.    In the months that followed, Mylan surrendered the McKesson and CVS accounts to

Heritage. In June 2013, Malek met with a senior executive from a large wholesaler account

(“Wholesaler A,” believed to be McKesson) at an HDMA Conference in Orlando to discuss

potential product opportunities, including Doxy DR. Very shortly thereafter, Heritage submitted a
                                    109
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 114 of 385



detailed product proposal to Wholesaler A and Malek continued to reiterate to them Heritage’s

strong interest in entering a supply agreement for Doxy DR over the following days.

       444.    Heritage and Mylan executives remained in touch and continued to discuss their

market allocation scheme during this time. On June 11, Michael Aigner, a National Account

Manager at Mylan, called Neal O’Mara (Heritage) and spoke for nearly ten minutes. O’Mara

(Heritage) then immediately called Malek to report his conversation, initially leaving a voicemail, but

connecting 15 minutes later for a 7-minute conversation.

       445.    On June 18, 2013, a senior manager at Wholesaler A contacted Lance Wyatt, a

National Account Manager at Mylan, to inform him of the unsolicited bid he received from a new

entrant (Heritage) on Doxy DR and offer Mylan the opportunity to submit a bid to retain the

business by June 21, 2013. This is a customary practice in the industry referred to as “Right of First

Refusal” (“ROFR”) and if often included in the terms of supply contracts between manufacturers

and their customers, allowing the incumbent manufacturer an opportunity to beat a competitor’s

price and retain the business. Keeping its agreement with Heritage to cede a customer, Mylan failed

to submit a bid.

       446.    On June 27, 2013, with no counterbid from Mylan, Wholesaler A (believed to be

McKesson) entered a distribution agreement with Heritage to serve as the wholesaler’s primary

supplier of Doxy DR. To date, Heritage maintains Wholesaler A’s Doxy DR business without any

competition from Mylan.

       447.    In a competitive market, Heritage’s entry into the Doxy DR market should have

spurred price competition across all customers and lowered market prices. Instead, by allocating the

McKesson and CVS accounts, Mylan and Heritage were able to stabilize Doxy DR prices across the

market at supracompetitive levels.



                                    110
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 115 of 385



       448.    Doxy DR Defendants’ conversations continued throughout 2013 to further their

anticompetitive agreements. In July 2013, as Heritage began selling Doxy DR, Heritage contacted

Mylan three times and Sun once. In August, Heritage spoke with Mylan once and Sun twice. In

October, Heritage spoke with Sun once. And in November, Heritage spoke with Mylan once.

       449.    Doxy DR Defendants also maintained their communications at trade association

events throughout this period, providing them ample opportunity to coordinate pricing and market

share agreements in-person. Key pricing executives from Endo, Heritage, Mayne, Mylan all attended

the Feb. 20-22, 2013 GPhA Annual Meeting in Orlando, Florida. See Exhibit A.

       450.    In July 2013, Mylan upheld its agreement with Heritage to cede a large pharmacy

account (the “Pharmacy”) (believed to be CVS) for Doxy DR.

       451.    On July 8, 2013, Heritage submitted a proposal to the pharmacy to bid for Doxy DR

business. The pharmacy rejected the bid the following morning because the pricing was too high,

and Heritage submitted a revised bid on July 11, 2013.

       452.    Heritage maintained communications with Emcure, its parent company, throughout

the bidding period so that Emcure could communicate with Mylan to ensure they maintained their

agreement not to compete. Satish Mehta (Emcure) spoke with Malik (Mylan) on July 18, 2013 and

then Thapar (Emcure) followed up by e-mailing Glazer, “Satish spoke to Rajiv. Call me when free.”

Glazer spoke with Thapar (Emcure) and then emailed Malik (Mylan) asking if he had time for a call

that day. Malik (Mylan) responded that he could call Glazer later that evening.

       453.    Malik (Mylan) called Glazer, left a voicemail, and Glazer returned the call fifteen

minutes later. They had a 4-minute conversation where Glazer conveyed Heritage’s strategy and

position about the pharmacy bid and Doxy DR in general. Glazer told Malik (Mylan) that Mylan’s

reaction to Heritage’s bid with the Pharmacy would “set the tone of whether this is a high priced

item or more erosion.”
                                    111
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 116 of 385



         454.   Malik (Mylan) immediately spoke to certain Mylan employees and Mylan ultimately

walked away from the pharmacy customer.

         455.   On August 6, 2013, Aigner (Mylan) called O’Mara (Heritage) and had a 13-minute

conversation.

         456.   On August 15, 2013, an executive at the pharmacy contacted Gary Tighe, a National

Account Manager at Mylan, to inform him they received an unsolicited bid for Doxy DR business

and provide a short window for Mylan to submit a counter bid to retain the business. In keeping

with its agreement with Heritage, Mylan submitted a counter bid, but only lowered its price by $10,

knowing the price adjustment would not be enough to retain the business. The pharmacy contacted

Tighe (Mylan) again later that day to notify him Mylan’s price reduction would not be enough to

maintain the business and offer Mylan a second opportunity to lower its price. Tighe (Mylan)

responded that he would let the pharmacy know by morning. Mylan declined to submit a revised bid

to retain the Doxy DR business at the pharmacy.

         457.   In September 2013, the pharmacy awarded its Doxy DR business to Heritage. To

date, Heritage still maintains the Doxy DR business at The Pharmacy without any competition from

Mylan.

         458.   Wholesaler A and The Pharmacy account for more than 80% of Heritage’s Doxy DR

business.

         459.   Once Heritage entered the market and Mylan allowed Heritage to obtain the

business of these two large customers, Heritage maintained their agreement by ensuring the new

market share equilibrium remained intact. Heritage walked away or refrained from competing on

Mylan customers so as not to upset the balance.

         460.   In November 2013, Heritage refrained from competing against Mylan on one of

their large retailer accounts for Doxy DR. Malek wanted to check in with Mylan to see if this was an
                                     112
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 117 of 385



account they intended to keep as part of the market re-allocation agreement before soliciting the

business. On November 25, 2013, Malek tasked O’Mara (Heritage) to check in with Mylan. Malek e-

mailed O’Mara (Heritage), “can you reach out?” and O’Mara responded: “I have tried with [Aigner

(Mylan)] and nothing. Will try again.”

        461.     Malek also emailed Glazer, suggesting Heritage expected an agreement to transfer

one more account from Mylan to Heritage, “Mylan is trying to protect [the one large account at

issue]. We should reach out to rajiv [sic.] [Rajiv Malik (Mylan)], we need one more account and we

are done.” Heritage clearly sought to gain Mylan’s permission before taking any action that might

disrupt their market share agreement.

        462.     After checking in with Mylan, Heritage ultimately declined to pursue the Doxy DR

business at the large retailer.

        463.     Throughout this period, Doxy DR Defendants had opportunities to conspire and

coordinate their pricing agreements in person. Key pricing executives from at least Heritage, Mayne,

and Mylan all attended the October 28-30, 2013 GPhA Fall Technical Conference in Bethesda,

Maryland.

        464.     In February 2014, a new competitor, Mayne (formerly Midlothian Labs) entered the

Doxy DR market. Even before launching their product, Mayne approached Heritage to discuss its

plan, recognizing that it would need to establish an agreement to coordinate a re-balancing of market

share for each company. On January 7, 2014, Gloria Peluso-Schmidt, a Director of National

Accounts for Mayne, called Anne Sather, a National Account Manager at Heritage, for 12 minutes

and Mayne agreed not to compete with Heritage in the Doxy DR market. Mayne’s initial strategy

was to target Mylan customers because Mylan held approximately 60% of the Doxy DR market at

the time. This proved to be difficult, however, without an agreement yet in place with Mylan.



                                     113
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 118 of 385



       465.    For instance, Mayne bid on a large wholesaler currently held by Mylan. The

wholesaler asked Heritage to submit a competing bid as well, but Heritage declined, consistent with

their arrangement not to compete against Mylan. Mylan retained the business and Mayne’s Executive

Vice President of Generic Products, Chris Schneider, provided Peluso-Schmidt (Mayne) his

assessment of the situation based on his experience in the industry: “How I read this is Mylan has

given up several large customers to Heritage and they are not giving any more. We need to go after

business at Heritage also.” Peluso-Schmidt (Mayne) replied “Perhaps. . . .”

       466.    Paluso-Schmidt (Mayne) maintained conversations with Sather (Heritage) about

Doxy DR as she continued to pursue a customer base for Mayne. They spoke by phone on March

13, 2014 and again for 17 minutes on March 17, 2014. After her conversation with Paluso-Schmidt

on March 17th, Sather (Heritage) emailed Malek and others at Heritage to recount their latest

conversation and the understanding they reached. In an e-mail titled “Midlothian [Mayne] intel on

Doxy DR,” Sather stated

                I just spoke with [G.S.] of Midlothian (Mayne Pharma) about Doxy
                DR. She is the “one-man” show for that company -- she has all
                accounts including GPOs. She has not been able to get much share
                on the product yet, so she says.

                She did not bid OneStop, we have that customer. She did not bid
                Optisource, we have that customer, and she was aware that Rick had
                no interest in switching.

                She has been shut down at WalMart (Walmart said they couldn’t go
                back to Mylan to reduce price again after we bid); and she was shut
                down at Rite Aid, Cardinal and ABC -- stating Mylan does not seem
                to want to give up any share. I shared info that we chose not to bid at
                Cardinal when asked.

                She will be bidding it on the HD Smith RFP. She will be targeting
                M&D now. She may go after NC Mutual but the usage is very small
                there. She already has some GPO business and they already have
                Publix and WinnDixie business. (Important for tracking reports).
                They are no where near a contract with WAG yet so she feels like that
                is not an option.

                                    114
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 119 of 385



                She is feeling pressure from the Mayne Pharma folks to get some
                share on this product asap. I let her know what accounts we had
                locked up -- and I got the impression she would not target those folks.

       467.    Malek replied “[t]hanks for the notes below. How well do you know [Paluso-

Schmidt]?” And Sather responded, “I know her pretty well from over the years in the industry.”

       468.    Two weeks later, however, Heritage learned Mayne made an unsolicited bid for

Doxy DR to one of Heritage’s large retail pharmacy accounts. Malek e-mailed Sather (Heritage) on

March 31, 2014, saying Mayne “[t]ook a shot at our doxy dr [at the large pharmacy account]. Can

you reach out?” Sather (Heritage) responded “Yes - I can.”

       469.    On April 1, 2014, Sather (Heritage) spoke with Paluso-Schmidt (Mayne) for 27

minutes, then immediately texted Malek: “[s]poke with [Paluso-Schmidt] of Midlothian [Mayne].

Said she had to go to [the large pharmacy customer]. Just got declined at Walgreens and went back a

second time to cardinal and got declined again.” Malek replied, insisting that Heritage “can’t walk

from [the large pharmacy customer]. Tell her to try Walmart.”

       470.    Paluso-Schmidt (Mayne) and Sather (Heritage) spoke again the next day for 11

minutes. Malek also emailed Glazer, relaying the news about Mayne and their status with the

pharmacy: “[w]e are going to have to take doxy dr 30% lower at [the large pharmacy customer].

They don’t pick up the phone for less than 20% difference. In this case, we spoke with Midlothian

and they have struck out completely on getting share. They have gone to wag [Walgreens] and cah

[Cardinal Health] twice and mylan won’t budge. Please let me know your thoughts.”

       471.    Paluso-Schmidt (Mayne) and Sather (Heritage) spoke again on April 9, 2014 for 3

minutes. Sather then reported their conversation to Malek (Heritage) and O’Mara (Heritage): “Just

got a call from [Paluso-Schmidt] at Midlothian [Mayne] and she said she has offers in to [McKesson]

One Stop and Econdisc.”



                                    115
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 120 of 385



       472.    On April 10th, 2014, Paluso-Schmidt (Mayne) and Sather (Heritage) exchanged a

series of text messages. Sather (Heritage) told Paluso-Schmidt (Mayne) Heritage would “protect” the

accounts they don’t currently hold because they are “strategically aligned” with both, implying their

ongoing agreement with Mylan:

                (1:14pm) Sather (Heritage): “Hi! It is [Sather]! Just getting back to you
                on our discussion yesterday. I don’t have either account but my boss
                said since we are strategically aligned with both they will probably not
                move. We will protect. Sorry – I know it is not the news you wanted
                to hear.”

                (1:16pm) Paluso-Schmidt (Mayne): “Thanks. Had he given up CVS
                we would not have gone after the other two. We’ll just keep going
                back as soon as we can.”

                (1:18pm) Sather (Heritage): “I am bummed for you. I am keeping my
                ears open to understand the landscape too. I will let you know what I
                find out. Best bets are the RFPs that are out now.”

                (1:19pm) Paluso-Schmidt (Mayne): “Need volume. Need one Large
                account.”

       473.    Because of the agreement between Heritage and Mayne, they were able to protect

their respective Doxy DR market share and retain customers at higher prices than they could have in

a competitive market.

       474.    Mayne continued to pursue large customers for the several months and Heritage

walked away from one account in May 2014 when Mayne underbid Heritage’s price. Upon learning

of Mayne’s bid, Keith Fleming, Associate Director of Pricing and Contracts at Heritage, asked Malek

(Heritage), “[l]et me know what you want me to do on this. Would like to keep, but at the same

time, Midlothian [Mayne] will keep going after accounts.” Malek replied, “[w]e will walk.”

       475.    In November 2014, Mayne again placed bids with McKesson One Stop (a

wholesaler) and Econdisc Contracting Solutions (“Econdisc”) (a group purchasing organization

(“GPO”) that includes Express Scripts, Kroger, and Supervalu). On November 20, 2014, Matthew

Edelson, a Senior National Account Manager at Heritage, emailed Malek and others at Heritage,
                                              116
                                     PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 121 of 385



conveying that “Midlothian [Mayne] has taken another shot at our business on the Doxy 150mg at

Econdisc and we have to respond to this in a timely manner.”

       476.    The next morning, Sather (Heritage) sent a text message to Paluso-Schmidt (Mayne):

“Happy Friday! Do you have a minute to talk about Econdisc?” Paluso-Schmidt (Mayne) responded,

“Yes. Call me.” Sather (Heritage) called Paluso-Schmidt (Mayne) and the two spoke for 15 minutes.

Sather (Heritage) asked Paluso-Schmidt (Mayne) what her goals were for Doxy DR and Paluso-

Schmidt (Mayne) responded that Mayne was looking for market share and needed a “big customer

like Econdisc.” She explained Mayne submitted an offer to McKesson 10 days earlier and Sather

(Heritage) suggested that Heritage might be willing to walk from Econdisc if Mayne agreed to

withdraw its offer from McKesson and not to price Doxy DR aggressively.

       477.    Right after her conversation with Paluso-Schmidt (Mayne), Sather (Heritage) emailed

Malek with the subject, “spoke with [Paluso-Schmidt (Mayne)]” and saying “[c]an discuss any time.”

Sather (Heritage) conveyed her conversation to Malek and exchanged several text messages and

voicemails with Paluso-Schmidt (Mayne) over the course of the day.

       478.    Later that afternoon, November 21st, O’Mara (Heritage) e-mailed Malek and others

at Heritage, saying “Midlothian [Mayne] coming after us @ McKesson. Will discuss with you on

Monday.” Malek forwarded the e-mail to Sather (Heritage), who responded, “[Paluso-Schmidt

(Mayne)] and I played phone tag after I had spoken to you for the second time so we will definitely

connect Monday.”

       479.    On November 24, 2014, Sather (Heritage) and Paluso-Schmidt (Mayne) connected

and spoke for 6 minutes. Sather (Heritage) then e-mailed Malek with an update, “Just spoke with her

... can you call me anytime?” After speaking with Malek, Sather (Heritage) formally offered Paluso-

Schmidt (Mayne) an agreement via text message: “If you retract McK[esson] - we will give up

Econ[disc]. I can talk anytime.”
                                    117
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 122 of 385



       480.    On November 25, 2014, Malek emailed Sather (Heritage) asking “[d]id you speak

with [Paluso-Schmidt (Mayne)]?” Sather (Heritage) responded “Yes -- told her exactly what we

talked about. She is on vacation this week but was going to try to rescind McKesson. . . .” Malek

ended the conversation by saying “[s]ounds like we know what we need to do.”

       481.    In the weeks following, Glazer confirmed through internal e-mail communications

that Heritage was “walking away from one [customer] so pricing would stabilize” and that Heritage

“wanted to give Midlothian [Mayne] market share so they stop eroding” the price for Doxy DR.

       482.    Communications between Sather (Heritage) and Paluso-Schmidt (Mayne) continued

throughout December, including text messages and an in-person meeting at the American Society of

Health-System Pharmacists (“ASHP”) conference on December 9, 2014.

       483.    Econdisc put the Doxy DR business out to bid again in January 2015 and Heritage

intentionally bid higher than Mayne, providing a “cover bid” and fulfilling Heritage’s agreement to

“walk away” from Econdisc. In March 2015, a Heritage employee confirmed this, saying “[w]e

basically walked from Doxy DR” at Econdisc.

       484.    The agreements between Heritage, Mayne, and Mylan on Doxy DR business and

pricing continued and all three companies held the understanding that they would refrain from

competing on market share and eroding price. In September 2015, a large nationwide pharmacy

chain approached Heritage requesting a bid on Doxy DR. Sather (Heritage) confirmed internally that

Heritage had the capacity to bid, but Malek cautioned that “[w]e need to know why this is out to bid

and find out who the incumbent is” before providing a response.

       485.    Upon learning that Mayne served as the incumbent supplier, Sather (Heritage)

contacted Paluso-Schmidt (Mayne). Paluso-Schmidt (Mayne) conveyed that Mayne had no supply

issues and that the pharmacy chain was simply shopping for a better price. Keeping with their

agreement, Heritage refused to provide a bid. Sather (Heritage) sent a follow-up text message to
                                    118
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 123 of 385



Paluso-Schmidt (Mayne) reiterating Heritage’s intent to keep their agreement, “Confirming we are

not bidding.” Paluso-Schmidt (Mayne) replied “Thank you.”

       486.    NADAC data confirms that average market prices for Doxy DR increased

dramatically between November 2012 and February of 2014 and remained artificially high thereafter.

Pricing for various dosages are depicted below.




                                    119
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 124 of 385




       487.    This agreement between Heritage, Mylan, and Mayne contributed to an overarching

conspiracy among Defendants to unreasonably restrain trade in the generic pharmaceutical market.

       3.      Doxycycline Monohydrate (“Doxy Mono”)

       488.    In February 2013, Heritage learned from a customer that demand for some

Doxycycline products was increasing and wanted to use this as a pretext to raise the prices of Doxy


                                    120
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 125 of 385



Mono. Heritage reached out to its competitors in the Doxy Mono market – Lannett, Mylan, and Par

– to discuss and form agreements on price increases and prevent loss of market share.

       489.     On March 7, 2013, Sather (Heritage) spoke to Tracy Sullivan (Lannett), the Director

of National Accounts at Lannett, for fourteen minutes.

       490.    On March 13, 2013, Sather (Heritage) e-mailed Sullivan (Lannett), saying “Hi

[Sullivan (Lannett)]! I just had a question for you on Doxycycline Monohydrate. Would you have a

chance to chat today? Or tomorrow? Let me know a convenient time for you…” Later that day, they

spoke for five minutes and discussed Heritage’s intent to increase Doxy Mono prices.

       491.    On March 17, 2013, Malek e-mailed himself a spreadsheet of various items for him

to follow-up on, including “Price Increases: Take Doxy Mono up more than 3x asap.” On March 21,

2013, Malek e-mailed Glazer that he intended to increase the price for Doxy Mono by as much as

four times the current price and asked for Galzer’s thoughts.

       492.    On March 25, 2013, Malek e-mailed his sales team, indicating that Heritage would be

“taking a price increase in the market this week” for Doxy Mono and another drug. Heritage

continued to contact its Doxy Mono competitors throughout 2013. Sather (Heritage) spoke, texted,

and met in person with several different Lannett employees during this time.

       493.    On March 25, 2013, Sullivan (Lannett) e-mailed her boss relaying news of the price

increase Heritage intended to institute. The email was titled “Recap” and in it she claimed to be

“[w]orking on a WAC & SWP review” for certain drugs, including Doxy Mono, but heard that

“there will be a price increase on Doxycycline from Heritage soon. We are waiting to find out when




                                    121
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 126 of 385



and why.” Sullivan (Lannett) and Sather (Heritage) continued to communicate through numerous

phone calls, text messages, and in-person meetings over the next several months.

       494.    On April 25, 2013, Sather (Heritage) called Sullivan (Lannett) and left a message.

When Sullivan (Lannett) returned the call the next day, they spoke for approximately eight minutes.

       495.    In April 2013, as outlined above, Malek and Glazer traveled to India to meet with

Mehta (Emcure) and Thapar (Emcure), where they discussed how Heritage could implement price

increases without instigating competition, particularly in the Doxy DR market. Afterward, Mehta

(Emcure) contacted Malik (Mylan), a competitor in both the Doxy DR and Doxy Mono markets, to

facilitate communications between Mylan and Heritage counterparts.

       496.    Continued communications between Doxy Mono competitors often overlapped with

trade association meetings they attended together. For instance, on May 13, 2013, Sullivan (Lannett)

and Sather (Heritage) spoke for approximately six minutes and the next day, they attended a

conference together where they discussed Doxy Mono.

       497.    On May 14, 2013, Sather (Heritage) and Sullivan (Lannett) exchanged text messages

to coordinate time to speak at the conference, which confirmed plans for a “market wide increase,”

seemingly in Doxy Mono:

                Sather (Heritage): “Meeting in parking lot at Cardinal at 5:45 to
                carpool over. Can meet you at Cardinal then or at the bar? Should be
                to bar a little after 6.”

                Sullivan (Lannett): “I have a conference call in a half hour about a
                market wide increase. I might have to meet you at the bar.”

                Sather (Heritage): “Ok sounds good – see u there”

                Sather (Heritage): “Is it doxy mono?”

                Sullivan (Lannett): “Headed over now.”

       498.    On June 4, 2013, Sather (Heritage) reached out to Grace Wilks, Director of National

Accounts at Lannett by phone and text message. On June 5, 2013, Sather (Heritage), Wilks
                                              122
                                      PUBLIC VERSION
              REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 127 of 385



(Lannett), and Sullivan (Lannett) attended the same conference, during which Sather (Heritage) and

Sullivan (Lannett) exchanged numerous calls and text messages. This conference, the HDMA June

2-5 Business and Leadership Conference in Orlando, Florida, was also attended by key executives

for generic sales and pricing from Mylan and Par.

       499.    Doxy Mono Defendants agreed to implement their price increases during the

summer of 2013 and communicated frequently throughout this period, including the days

surrounding Lannett’s June 12th Doxy Mono price increase.

       500.    On June 11, 2013, O’Mara (Heritage) spoke to Aigner (Mylan) for nearly ten

minutes.

       501.    Sullivan (Lannett) communicated regularly with Karen O’Connor, Vice President of

National Accounts at Par during this time. They were friends and saw each other frequently at trade

shows and customer conferences, discussing anticompetitive information.

       502.    O’Connor (Par) communicated frequently with Aigner (Mylan) in June and July of

2013, including several phone calls on June 7, 2013 and June 13, 2013.

       503.    O’Connor (Par) also communicated frequently with Wilks (Lannett), including

through nine text messages exchanged on June 11th and 12th, 2013.

       504.    Lannett increased its price for Doxy Mono on June 12, 2013. One customer

contacted Lannett in July of 2013 to request a lower price for Doxy Mono and a Lannett National

Account Manager responded, “We just took a price increase on this item effective 6/12/13. This is

our standard pricing across the board going forward. Any pricing you see out there right now will

not be that low for long.”

       505.    Heritage maintained communications with Lannett and other competitors. Due to

concerns about supply issues, Heritage was slower to raise its prices. In October 2013, Sather

(Heritage) informed a customer that “[w]e are expecting continued supply issues with” Doxy Mono
                                    123
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
        Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 128 of 385



and that “supply will be tight through Oct and Nov.” In a competitive environment, other Doxy

Mono competitors would have viewed Heritage’s supply problems as opportunities to gain market

share. However, Defendants’ “fair share” agreement mitigated any customer losses for Heritage. To

ensure their market share stability, Heritage kept in frequent communication with their competitors,

reaffirming Heritage’s commitment to their agreement. For instance, Sather (Heritage) met in person

with Sullivan (Lannett) and O’Connor (Par) during a conference in Arizona on August 1st and 2nd,

2013.

         506.   A flurry of communications between the four competitors followed throughout

August 2013. As Heritage planned its Doxy Mono price increase, Malek asked Sather (Heritage) to

obtain specifics regarding Lannett’s price increases. Accordingly, Sather (Heritage) and Sullivan

(Lannett), while both attending the NACDS 2013 Total Store Expo August 10-13th, exchanged text

messages on August 12, 2013:

                Sather (Heritage): “From our conversation, [i]ncreasing WAC too?”

                Sullivan (Lannett): “Yes”

                Sather (Heritage): “When are you guys changing WAC or have u
                already?”

                Sullivan (Lannett): “Are you free at 4:30?”

                Sather (Heritage): “Yes—but still need to hang around for 5pm mtg”

                Sullivan (Lannett): “OK I'll swing by”

         507.   Notably, Aigner (Mylan) and O’Connor (Par) also attended this conference.

         508.   On August 13th, while still together at the conference, Sather (Heritage) texted

Sullivan (Lannett), saying “Let's connect sometime today—need a little more specifics on the $ we

discussed.” Sather (Heritage) also exchanged several text messages and phone calls with Lauren

Carotenuto, National Accounts Representative for Lannett and another conference attendee.


                                     124
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
        Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 129 of 385



O’Connor (Par), who also attended the conference, received a text message from Wilks (Lannett)

the same day.

         509.   Later that evening, the Senior Vice President of Generic Sales at Par (likely Jon

Holden, who attended the conference) sent an e-mail to Par’s Vice President of Marketing and

Business Analytics (likely Michael Altamuro, who also attended the conference), reading: “I hear that

Lannett is taking a price increase on doxy mono and Heritage will follow.” The email was forwarded

internally at Par with the instruction: “FYI…we will follow. . . . No new opps until we see where

pricing ends up.”

         510.   On August 20, 2013, Sather (Heritage) e-mailed Malek, confirming that Lannett

“tripled WACs and did/will do similar to contract prices.”

         511.   Mylan and Par announced their price increases for Doxy Mono in the Summer of

2013.

         512.   By the Spring of 2014, Heritage also increased their prices. On January 23, 2014,

Sather (Heritage) informed a large supermarket chain customer that “I also wanted to let you [know]

that we are looking to take a price increase on all the Doxy Monohydrate skus some time in 2014.”

In March 2014, Heritage increased its Doxy Mono prices with at least one customer and on April 22,

2014, Malek held a teleconference with Heritage’s sales team to discuss strategy for increasing prices

on eighteen drugs, including Doxy Mono, which was slated for a “big price increase.”

         513.   Sather (Heritage) was responsible, among others, for communicating with Lannett

about Doxy Mono and right after the Heritage conference call on April 22, she contacted three

different competitors and reached pricing agreements covering Doxy Mono and four other drugs

(Glyburide-Metformin, Verapamil, Nystatin, and Paromomycin). One of those communications

included a 29-minute phone call with Sullivan (Lannett) about pricing for Doxy Mono.



                                     125
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 130 of 385



        514.    O’Mara (Heritage) was primarily responsible for communicating with Mylan and

contacted Aigner (Mylan) the next day (April 23rd, 2014) to reach an agreement on price increases

for Doxy Mono (as well as Glipizide-Metformin and Verapamil). Immediately after his conversation,

O’Mara (Heritage) e-mailed Malek and Sather (Heritage), with the subject line “Mylan:” “Just let me

know a day before we price adjust on the three Mylan products and they will put the word out to the

reps to leave us alone. They are looking at price increases as well on a number of products.”

        515.    On May 8, 2014, Malek sent an email to O’Mara (Heritage) asking “Did you ever to

[sic] with [Michael Burton] at Par?” Par was a competitor with Heritage for two of the target drugs

on the list, Doxy Mono and Methimazole. O’Mara (Heritage) and Burton (Par) spoke on the phone

on June 2, 2014.

        516.    Malek also emailed the entire Heritage sales team on May 8th, asking for confirmation

on everyone’s progress on speaking with their competitor counterparts about price increases. Sather

(Heritage), responsible for communicating with Lannett (a Doxy Mono competitor) responded:

“Jason: I made contact with all my take aways -- with positive results. I can resend those notes or

talk with you on any details.”

        517.    Sather (Heritage) then attended the MMCAP Conference in Bloomington,

Minnesota May 12-15, 2014, where she met in person with numerous competitors to discuss price

increases, including with Sullivan (Lannet) regarding Doxy Mono. Sather (Heritage) reported back to

Malek via e-mail on her success reaching pricing agreements, including with Lannett: “Hi Jason: At

the MMCAP meeting yesterday, spoke with some other industry reps and found similar like minding

on the pricing strategies we discussed. Overall, spoke with … Lannett ([Sullivan])…” Par and Mylan

executives also attended this conference, including O’Connor (Par).

        518.    Sather (Heritage) continued her outreach to other Doxy Mono competitors through

joint attendance at conferences. On June 3, 2014, while attending the HDMA 2014 Business and
                                    126
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 131 of 385



Leadership Conference in Arizona, Sather (Heritage) met O’Connor (Par) and Sullivan (Lannett) for

dinner and drinks along with other competitors. Their continued communications during the price

hike implementations provided opportunities to re-affirm their collusive agreements and coordinate

pricing.

           519.   By way of example, Heritage’s IMS NSP price for 50mg Doxy Mono tablets more

than tripled between February and July 2013. Lannett’s IMS NSP price for 75mg tablets steadily

increased between February and July 2013, more than doubling during that period. Mylan also

increased IMS NSP prices for 75mg tablets in the summer of 2013, as its prices nearly doubled from

a low in June to a high in November. Lannett’s IMS NSP price for 100mg Doxy Mono tablets

approximately doubled between January and August of 2013. Heritage, Mylan and Par IMS NSP

prices for 150mg Doxy Mono tablets all increased significantly between the spring and fall of 2013.

           520.   Between the summer of 2013 and Spring of 2014, Doxy Mono Defendants had

ample opportunity to coordinate their price increases and market share agreements in person. Key

pricing executives from at least Heritage, Mylan, and Par attended the February 20-22, 2013 GPhA

Annual Meeting in Orlando, Florida. Key pricing executives from at least Heritage, Lannett, Mylan,

and Par attended the June 2-5, 2013 HDMA Business & Leadership Conference in Orlando, Florida;

the June 4-5, 2013 GPhA CMC Workshop in Bethesda, Maryland; the October 28-30, 2013 GPhA

Fall Technical Conference in Bethesda, Maryland; the February 23-26, 2014 ECRM Retail Pharmacy

EPPS in Amelia Island, Florida; the May 12-15, 2014 MMCAP National Member Conference in

Bloomington, Minnesota; the June 1-4, 2014 HDMA Business & Leadership Conference in Phoenix,

Arizona; and the June 3-4, 2014 GPhA CMC Workshop in Bethesda, Maryland.

           521.   The unlawful agreements between Heritage, Lannett, Mylan, and Par regarding Doxy

Mono contributed to an overarching conspiracy maintained by all Defendants to unreasonably

restrain trade in the generic pharmaceutical market.
                                       127
                                 PUBLIC VERSION
                  REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 132 of 385



                Econazole

        522.    The Econazole market is mature, as the drug has been available in the United States

since 2002.

        523.    At all relevant times, Econazole Defendants Fougera, Perrigo, Sandoz, Taro, and

Teligent dominated the market for Econazole, controlling approximately 99% of the market.

        524.    NADAC data shows that the average market prices for Econazole remained stable

prior to June 2014, but rose dramatically in July, and then remained artificially high after October

2014, as depicted in certain forms and dosages below.

        525.    Between January 2011 and September 2013, Econazole cost approximately 12 cents

for one month’s worth of treatment.

        526.    Starting at least as early as July 2014 and continuing until the anticompetitive effects

of Defendants’ unlawful conduct described herein ceases (the “Econazole Period”), Defendants

Fougera, Perrigo, Sandoz, Taro, and Teligent increased their prices for generic Econazole abruptly

and in unison. During this period, prices for generic Econazole rose more than 1,657%.

        527.    In 2015, Econazole Defendants total revenue from sales of only Econazole was

approximately               . Two years prior, in 2013, that figure was only

        528.    According to NADAC data, the average market price for generic Econazole saw the

following price increases from July 2014 to March 2015:

                Econazole 1% Cream (15g): increased by 853%

                Econazole 1% Cream (30g): increased by 1,024%

                Econazole 1% Cream (85g): increased by 929%




                                     128
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 133 of 385
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 134 of 385



        531.    No supply shortages or other market events can explain the Econazole price

increases. The only significant change was Teligent’s market entry in February 2013, which should

have, but did not, drive prices down.

        532.    On February 1, 2013, Teligent obtained an ANDA for Econazole from Prasco LLC.

Shortly thereafter, Teligent’s CEO, Jason Grenfell-Gardner attended the 2013 GPhA Annual

Meeting on February 20-22, 2013 in Orlando, Florida and the 2013 ECRM EPPS Retail Pharmacy

Generics conference on February 24-27, 2013 in Dallas, Texas, along with Perrigo and Taro.

Particularly, the CEOs of Perrigo (Joseph Papa) and Taro (Kal Sundaram) joined Teligent’s CEO at

the 2013 GPhA Annual Meeting.

        533.    When Teligent launched Econazole under its own ANDA, it irrationally increased

effective prices immediately, rather than compete for market share on price. Here, rather than

compete, when a Defendant raised its price, the market remained stable, indicating a conspiracy.

        534.    Significant price increases shortly followed or occurred at about the time of the

following trade conferences: June 1-4, 2014 HDMA 2014 Business and Leadership Conference in

Phoenix, Arizona; June 3-4, 2014 GPhA CMC Workshop in North Bethesda, Maryland; October

27-29, 2014 GPhA Fall Technical Conference in Bethesda, MD; February 9-11, 2015 GPhA Annual

Meeting in Miami Beach, FL; and February 22- 25, 2015 ECRM 2015 Retail Pharmacy Generic

Pharmaceuticals EPPS in Destin, FL. Key executives from Defendants Fougera, Perrigo, Sandoz,

Taro, and Teligent all attended. See Exhibit A.

        535.    Prior to 2012, Teligent focused its business on contract manufacturing. But in late

2012 it sought to enter the market for numerous topical generic products. By September 2013,

Teligent had 12 ANDAs pending. Teligent currently manufactures 20 topical generics covered by

33 ANDAs. For seventeen of the 20 drugs, Teligent directly competes with Taro, and for fifteen of

the drugs, Teligent directly competes with Perrigo. This situation in particular lends itself to the
                                     130
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 135 of 385



Defendants’ “fair share” agreement, as these three Defendants can creatively allocate drugs and

market share to maintain an artificial equilibrium

          536.   This agreement between the Econazole Defendants contributed to an overarching

conspiracy maintained by all Defendants to unreasonably restrain trade in the generic pharmaceutical

market.

                 Fluocinonide

          537.   The Fluocinonide market is mature, as the drug has been available in the United

States for more than 20 years. Fluocinonide is sold as a cream, gel, and ointment.

          538.   At all relevant times, Fluocinonide Defendants Actavis, Fougera, Sandoz, Taro, and

Teva dominated the market for Fluocinonide.

          539.   Prior to June 2014, the effective prices for Fluocinonide were stable.

          540.   Beginning in June 2014 and continuing until the anticompetitive effects of

Defendants’ unlawful conduct described herein ceases (the “Fluocinonide Period”), Fluocinonide

Defendants increased their prices dramatically and largely in unison.

          541.   In June 2014, Actavis planned to enter the Fluocinonide cream market. Actavis

discussed its planned entry with at least Defendants Taro and Teva in advance of its entry. The

conspirators coordinated price increases so that Actavis’ new market entry would not erode the

conspiratorial prices.

          542.   During the last week of July 2014, Taro, Actavis, and Teva each tripled their

respective prices for Fluocinonide cream, gel, and ointment in the United States.

          543.   WAC data illustrates Taro and Teva’s identical WAC price changes on June 3, 2014

and July 1, 2014, respectively, reflecting increases of more than 200%:




                                      131
                                PUBLIC VERSION
                 REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 136 of 385
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 137 of 385




          547.   The Fluocinonide Defendants’ agreement, furthered through in-person discussions

conducted at dinners and meetings, as well as email and text communications, was part of

Defendants’ overarching conspiracy to unreasonably restrain trade in the generic pharmaceutical

market.


                                      133
                                PUBLIC VERSION
                 REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 138 of 385



               Leflunomide

       548.    The market for generic Leflunomide is mature, as the drug has been available in the

United States since 1998. Generic versions have been available since 2005.

       549.    At all relevant times, the generic market has consisted of at least three manufacturers.

       550.    At all relevant times, Leflunomide Defendants Apotex, Heritage, and Teva have and

continue to dominate the market. Heritage held a 61% share by April 2014.

       551.    Prior to April 2014, the effective prices for Leflunomide were stable.

       552.    Beginning in April 2014 and continuing until the anticompetitive effects of

Defendants’ unlawful conduct described herein ceases (the “Leflunomide Period”), Leflunomide

Defendants all increased their prices dramatically and largely in unison.

       553.    During Heritage’s April 2014 “Price Increase Discussion” teleconference, Malek

identified Leflunomide as one of the eighteen drugs targeted for a price increase. Malek was

responsible for communicating with Teva about the Heritage’s price increase (among others).

       554.    On April 15, 2014, Malek called Patel (Teva) about the drugs on his list and Patel

(Teva) agreed that if Heritage increased its prices, Teva would follow or, at a minimum, would not

compete with Heritage by underbidding them. In the following months, Malek and Patel (Teva)

spoke frequently and Malek kept her informed on the strategy for price increases.

       555.    Heritage’s Edelson was tasked with communicating with Defendant Apotex

regarding the Leflunomide price increase. On May 2, 2014, Edelson (Heritage) called Deborah

Viera, a Sales Manager at Apotex, regarding Leflunomide prices and they spoke for more than

thirteen minutes.

       556.    Also, in May 2014, Heritage learned Teva might be leaving the Leflunomide market.

On May 6, 2014, Sather (Heritage) emailed Malek that “the Teva discontinuation of Leflunomide



                                    134
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 139 of 385



has everyone in a fuss! Wow – can we take more share???” Malek responded “we may give some to

apotex and follow our strategy we discussed. Will have clarity by tomorrow.”

        557.    That same day, Edelson (Heritage) had two more phone calls with Viera (Apotex).

Edelson (Heritage) then reported to Malek that Apotex “has taken another shot at our

Leflunomide….I am waiting for a callback from the VP of Apotex before we do anything.” Malek

replied, “Let’s walk from leflunomide,” confirming the strategy he mentioned to Sather (Heritage).

Beth Hamilton, Vice President of Sales at Apotex, called Edelson (Heritage). They connected four

times in two days – first for nine minutes and shortly thereafter for eight minutes on May 6th; then

twice on May 7th. Heritage and Apotex representatives thereafter held four phone calls within two

days. Upon information and belief, Heritage and Apotex agreed to avoid competition and increase

prices on Leflunomide during these calls.

        558.    In response to Malek’s May 8th e-mail to the Heritage sales team requesting

confirmation on agreements reached with competitors, Edelson (Heritage) responded that he spoke

“with everyone” and was only waiting for feedback regarding the drug Meprobamate.

        559.    On Heritage’s May 9th call on “Price Increases,” Leflunomide remained on the list of

target drugs.

        560.    On May 27th, 2014, Heritage learned that Apotex increased prices on Leflunomide

and Malek confirmed with Edelson (Heritage), “we are going to increase.” By July 9, 2014, Heritage

successfully increased prices on Leflunomide for at least fifteen different customers.

        561.    On June 25, 2014, Malek told Patel (Teva) Heritage would be increasing prices for

several drugs sold by Teva.

        562.    By July 2014, Teva began to exit the market. In conformity with its agreement, Teva

never challenged Heritage’s price increases. This decision countered Teva’s self-interest, as it could



                                     135
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 140 of 385
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 141 of 385



        567.     This agreement between Heritage, Teva, and Apotex was part of an overarching

conspiracy of the Defendants to unreasonably restrain trade in the generic pharmaceutical market.

                 Levothyroxine

        568.     The Levothyroxine market is mature, as the drug has been available in the United

States since 1955. Generic versions have been available since 2004.

        569.     At all relevant times, there have been at least three manufacturers of Levothyroxine

in the market.

        570.     Since approximately December 2010, Levothyroxine Defendants Lannett, Mylan,

and Sandoz have dominated the market with a nearly 100% share.

        571.     Prior to 2013, the effective prices of Levothyroxine were stable.

        572.     Beginning in August 2013 and continuing until the anticompetitive effects of

Defendants’ unlawful conduct described herein ceases (the “Levothyroxine Period”), Levothyroxine

Defendants all increased their prices dramatically and largely in unison.

        573.     The average prices for Levothyroxine experienced a rapid surge. According to

Humana’s internal data, Mylan’s prices rose by approximately 225% between May and October of

2013, with an overall price hike of approximately 400% by May 2014. Defendants Lannett, and

Sandoz also raised their prices for generic Levothyroxine by similar amounts between May 2013 and

October 2014, as set forth below.

        574.     NADAC data is publicly available only for the time period between November 2013

and the present (after the initial price hike), but even this limited data shows that average market

price for various dosages of Levothyroxine nearly doubled in price and then remained artificially

high thereafter. For instance:

                 Levothyroxine 100 mcg Tablets: increased by 70% between November 2013 and
                 September 2014; and


                                      137
                                PUBLIC VERSION
                 REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 142 of 385
       Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 143 of 385



         576.     News reports and testimonials from physicians and pharmacists corroborate these

dramatic, immediate, market-wide price increases. In a November 2014 hearing in the United States

Senate HELP Subcommittee, pharmacist Stephen W. Schondelmeyer testified that in the prior year,

Levothyroxine experienced a 35-50% price hike. Mr. Schondelmeyer added that Mylan increased its

prices for nine different strengths of Levothyroxine by between 44-63%. Pharmacist Robert Frankil

also testified that in 2013, Levothyroxine experienced a dramatic price increase. 102

         577.     In 2015, patients complained of a dramatic price increase for their levothyroxine

medication. One patient in Detroit explained they routinely paid $20 for 90 tablets, but their cost

skyrocketed to $76.77 from one refill to the next. 103 The Wisconsin Center for Investigative

Journalism found that between 2011 and 2016, the price per pill for generic Levothyroxine increased

from 14 cents to 46 cents. 104

         578.     These price increases followed the October 28-30, 2013 GPhA Fall Technical

Conference in North Bethesda, Maryland, at which key pricing executives from Lannett, Mylan, and

Sandoz attended.

         579.     This agreement between Lannett, Mylan, and Sandoz to increase Levothyroxine

prices contributed to an overarching conspiracy maintained by all Defendants to unreasonably

restrain trade in the generic pharmaceutical market.




102 Why Are Some Generic Drugs Skyrocketing in Price?: Hearing Before the Subcomm. On Primary Health and Aging
   of the S. Comm. on Health, Educ., Labor, and Pensions, 113th Cong. 10 (2014) (statement of Stephen W.
   Schondelmeyer, Director, Prime Institute and statement of Robert Frankil, President, Sellersville Pharmacy, Inc.),
   available at https://www.gpo.gov/fdsys/pkg/CHRG-113shrg24459/pdf/CHRG-113shrg24459.pdf.
103 Keith Roach, Hike in prescription cost can be a hardship, DETROIT NEWS, Mar. 29, 2015, available at

   https://www.detroitnews.com/story/life/advice/2015/03/29/keith-roach-health-high-prescription-cost-
   hardship/70639116/
104 Sean Kirby, Dee J. Hall & Bridgit Bowden, WIS. CTR. FOR INVESTIGATIVE JOURNALISM, Nov. 28, 2016, available at

   https://urbanmilwaukee.com/2016/11/28/prices-of-lifesaving-drugs-skyrocketing/.
                                       139
                                 PUBLIC VERSION
                  REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
         Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 144 of 385



                   Lidocaine

           580.    The Lidocaine market is mature, as the drug has been available in the United States

since 1948.

           581.    At all relevant times, there have been more than one manufacturer of Lidocaine in

the market.

           582.    Lidocaine Defendants Akorn, Fougera, Hi-Tech, Impax, and Sandoz dominate the

market for one popular formulation of Lidocaine, Lidocaine-Prilocaine.

           583.    Prior to March 2014, the effective prices for Lidocaine-Prilocaine were stable.

           584.    Beginning in April 2014 and continuing until the anticompetitive effects of

Defendants’ unlawful conduct described herein ceases (the “Lidocaine Period”), Lidocaine

Defendants increased their prices abruptly and largely in unison for Lidocaine-Prilocaine.

           585.    Prices for other forms of Lidocaine also experienced price increases. The GAO

Report noted an “extraordinary price increase” for Lidocaine 5% ointment between in 2012-2013

and another “extraordinary price increase” for Lidocaine-Hydrochloride 3% cream in 2011-2012. 105




105   GAO Report at 41.
                                        140
                                  PUBLIC VERSION
                   REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 145 of 385
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 146 of 385



market for Nystatin ointment; and Defendants Teva, Heritage, and Sun (through Mutual) dominated

the market for Nystatin tablets.

                        Nystatin Cream

        592.    Nystatin Cream Defendants Actavis, Par, Perrigo, Sandoz, and Taro all experienced

fluctuations in their respective market shares until suddenly stabilizing in 2013. As detailed below,

prices increased for all Nystatin Cream Defendants, even as those with smaller market shares captured

more of the market. This runs counter to economic theory, which dictates that competitors must

lower prices to gain market share.

        593.    As late as 2009, Sandoz enjoyed approximately a 50% market share for Nystatin

cream, Taro had 40%, Perrigo had approximately 7% and Par and Actavis controlled the remainder.

Through 2009 and into 2010, Sandoz’s market share began to decline. By the summer of 2010,

Sandoz was effectively out of the market. By this time, Actavis and Par also were effectively out of

the market. Although Sandoz, Actavis and Par appear to have continued making de minimis sales,

they each had a market share of less than 1% by the spring of 2011. By May 2011, Taro had

captured as much as 96% of the Nystatin cream market, leaving Perrigo approximately a 4% share.

        594.    Beginning in June of 2011 and continuing until the anticompetitive effects of

Defendants’ unlawful conduct described herein ceases (the “Nystatin Cream Period”), Nystatin

Cream Defendants increased their prices dramatically and largely in unison.

        595.    In June of 2011, Taro initiated a large price increase of more than 600%. Rather than

compete on price to gain market share, Perrigo almost immediately followed Taro’s increase and

raised its own prices to nearly identical levels. Perrigo ramped up production and managed slowly to

gain some market share over the next two years, but—as contemplated by the overarching “fair

share” agreement—market prices remained elevated and stable.



                                    142
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 147 of 385



        596.    In August, although it had only approximately 1% of the market, Par followed the

Taro and Perrigo price increase in lockstep, also choosing to eschew price-competition. Par also

managed to grow its market share over the next couple of years, but it did so without eroding the

elevated prices imposed by Taro and Perrigo, just as the “fair share” agreement intended.

        597.    In November 2011, Actavis ramped up production of Nystatin cream and re-joined

the market. It, too, immediately elevated its prices to match that of Taro, Perrigo and Par, also

choosing to forego price competition and the prospect of winning a larger share of the market. Even

a fourth entrant into the Nystatin cream market did not cause prices to erode. Defendants’

agreement was working.

        598.    Sandoz’s share of the Nystatin cream market was close to 0% until the fall of 2013,

at which point it ramped up production for re-entry into the market. Like Perrigo, Par and Actavis

before it, rather than compete on price to regain lost market share, Sandoz priced its Nystatin cream

at the same inflated level as its co-conspirators. Prices remained stable and elevated even with a fifth

seller in the market.

        599.    WAC prices for each Defendant demonstrate that Nystatin Cream prices remained

relatively stable prior to May 2011 until they increased dramatically and largely in unison around

June of 2011, remaining artificially inflated thereafter.




                                     143
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 148 of 385




        600.    AWP prices for Nystatin Cream Defendants show the same trend of dramatically

inflated and nearly identical prices.

        601.    These price increases followed the March 6-10, 2011 ECRM EPPS Retail Pharmacy

Conference, February 2012 ECRM EPPS Retail Pharmacy Conference; October 2012 GPhA Fall

Technical Conference in Bethesda, Maryland; and June 4-5, 2013 GPhA CMC Workshop in

Bethesday, Maryland, among others, at which representatives from the Nystatin Cream Defendants

attended.

        602.    This agreement between the Nystatin Cream Defendants contributed to an

overarching conspiracy maintained by all Defendants to unreasonably restrain trade in the generic

pharmaceutical market.

                         Nystatin Ointment

        603.    Nystatin external ointment prices followed a similar pattern to those of Nystatin

external cream. Again, Nystatin Ointment Defendants Actavis, Perrigo, and Sandoz increased their

prices, often while gaining market share, contrary to economic theory. In 2009, Sandoz had captured

approximately 75% of the market, while Perrigo had 20% and Actavis 5%. From that point through
                                     144
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 149 of 385



the summer of 2011, Actavis and Sandoz drastically reduced production until they were effectively

out of the market. By the summer of 2010 Actavis had approximately a 0% market share, though de

minimis sales appear to have continued. By the summer of 2011, Sandoz had approximately a 5%

market share.

        604.    Beginning in June of 2011 and continuing until the anticompetitive effects of

Defendants’ unlawful conduct described herein ceases (the “Nystatin Ointment Period”), Nystatin

Ointment Defendants increased their prices dramatically and largely in unison.

        605.    In June 2011, after Sandoz and Actavis had all but ceded the Nystatin ointment

market, Perrigo implemented a large price increase—more than 300%.

        606.    Five months later, Actavis ramped up production of Nystatin ointment. Rather than

undercut Perrigo’s elevated price to gain market share, Actavis hiked its list prices to nearly identical

levels as Perrigo. As intended by the overarching “fair share” agreement among Defendants, the list

prices and AWP price for Nystatin ointment remained virtually unchanged, even with the addition

of a new seller in the market place.

        607.    In the summer of 2012, the pattern repeated itself. Sandoz ramped up its production

of Nystatin ointment in June. Rather than compete on price to regain its lost market share, Sandoz

raised its list prices to nearly identical levels as Perrigo and Actavis. Even with a third market

participant prices remained unchanged, just as devised by Defendants’ agreement.

        608.    WAC prices for each Defendant demonstrate that Nystatin Cream prices remained

relatively stable prior to May 2011 until they increased dramatically and largely in unison around

June of 2011, remaining artificially inflated thereafter.




                                     145
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 150 of 385




        609.    Again, Defendants had the opportunity to discuss pricing of Nystatin Ointment at

numerous industry events during the relevant period. For example, all Nystatin Ointment

Defendants attended the March 2011 ECRM EPPS Retail Pharmacy Conference, and February 2012

ECRM EPPS Retail Pharmacy Conference, among others.

        610.    This agreement between the Nystatin Ointment Defendants contributed to an

overarching conspiracy maintained by all Defendants to unreasonably restrain trade in the generic

pharmaceutical market.

                         Nystatin Tablets

        611.    Nystatin Tablet Defendants Heritage, Sun, and Teva dominate the market for

Nystatin tablets. In 2010 and 2011, the Nystatin oral tablet market was split between Teva and Sun

(sold at least in part through its subsidiary, Mutual). During that time, Teva held approximately 60%

of the market, Sun held 40%, and they had nearly identical list prices for Nystatin tablets. In the

Summer of 2012, Heritage entered the market. Rather than undercut Teva and Sun’s prices to gain




                                    146
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 151 of 385



market share, Heritage identically matched Teva and Sun’s prices, consistent with the “fair share”

agreement they maintained throughout the generics market.

        612.    Sun, through its division Mutual, increased Nystatin prices on April 15, 2013.

        613.    Patel was hired by Teva in April 2013 to “run the pricing team.” On July 9th, Patel

(Teva) called Malek and they spoke for 21 minutes. The two spoke again on July 23rd (for ten

minutes), and twice on July 30th, 2013 (once for more than 12 minutes).

        614.    Between July 23rd and July 30th, 2013, Sather (Heritage) spoke with Susan Knoblauch,

Senior Sales Manager at Sun for eleven minutes. Heritage remained in close contact with Sun before

and after Sun (through Mutual) took its price increase in April 2013. On April 16th, 2013 – the day

after Mutual increased Nystatin prices – Knoblauch (Sun) called Sather (Heritage) and they spoke

for nearly 40 minutes. The two continued to communicate throughout the summer of 2013.

        615.    By late July 2013, Teva’s “Price Increase Candidates” list, created by Patel, included

Nystatin, with the note “Heritage involved; follow Mutual.”

        616.    On August 1, 2013, Malek e-mailed O’Mara (Heritage), Edelson (Heritage), and

Sather (Heritage), saying “Team: Pricing dynamics may be changing for us for Nystatin. Please

advise when Mutual/URL/ (now Caraco) took their Nystatin price increase and if they kept it.” On

August 20th, 2013, Malek e-mailed Fleming (Heritage) and copied Glazer with the subject “PRICE

INCREASES,” saying “[Fleming (Heritage)]: We need [to] analyze the following product price

increases and understand how much to increase and which customers to extend.” Malek provided a

list of four drugs, including Nystatin.

        617.    Patel (Teva) was on maternity leave from August 2013 through December 2013 and

decisions regarding Teva’s and Heritage’s Nystatin price increases were put on hold.

        618.    On February 7, 2014 Patel (Teva) created a spreadsheet titled “PI Candidates”,

which included Nystatin. The Nystatin notes read “Shared with Heritage and Mutual/Caraco” and
                                     147
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 152 of 385



“WAC increase likely.” Patel (Teva) called Malek on February 14, 2014 and the two connected the

next day.

         619.     Malek and Patel (Teva) continued to talk throughout March and April of 2014. On a

17-minute phone call on April 15, 2014, Malek and Patel (Teva) came to an agreement on all of the

identified drugs involving Teva (at least seven drugs, including Nystatin). They agreed Teva would

take the lead on the Nystatin (and Theophylline) price increase, which Heritage would follow and

match.

         620.     On April 4, 2014, Teva announced an increase of more than 100% on Nystatin,

doubling WAC price from $47.06 to $100.30.

         621.     During the April 2014 Heritage “Price Increase Discussion” teleconference, Malek

(Heritage) identified Nystatin as one of the eighteen drugs targeted for a price increase. Sather

(Heritage) was tasked with reaching out to Sun regarding Nystatin (and other drugs). Immediately

after the April call, Sather (Heritage) reached out to Knoblauch (Sun, operating under Caraco). They

spoke for 45 minutes and agreed to increase prices for Nystatin (and Paromomycin). Afterward,

Sather (Heritage) reported to Malek (Heritage) and Glazer (Heritage) “Caraco notified and on

board.” Glazer quickly responded, “No emails please.”

         622.     On the June 23rd Heritage “Price Increase Call,” Nystatin was designated for a 95%

price increase. Heritage’s Kate Brodowski, Associate Director of International Sales noted that

Heritage had to increase its WAC pricing for Nystatin because Teva “increased WAC already.”

         623.     On June 25, 2014, Heritage held another internal call regarding “Product Price

Changes” and Nystatin again appeared on the list of drugs slated for a price increase. During the

call, Sather (Heritage) texted Knoblauch (Sun) to update Sun on Heritage’s anticipated Nystatin

price increase:



                                       148
                                 PUBLIC VERSION
                  REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 153 of 385



                Sather (Heritage): “Work news: we are raising price on Nystatin. Just
                letting you know. :)”

                Knoblauch (Sun): “How much”

                Sather (Heritage): “Double the price”

                Sather (Heritage): “On conf call- will call you back”

                Knoblauch (Sun): “Yes”

       624.    On June 25, 2014, Malek spoke to Patel (Teva) again for nearly 14 minutes,

explaining Heritage would soon be increasing prices for a number of Teva’s drugs.

       625.    In June 2014, Heritage announced a price increase of nearly 100% on Nystatin. By

July 9, 2014, Heritage successfully raised the price for at least fourteen customers nationwide.

       626.    Sun implemented a similar price increase by August 2014.

       627.    In conformity with their agreement, Teva refused to bid or challenge Heritage’s price

increases when requested by incumbent Heritage customers. On July 8th, a large retail customer e-

mailed Teva requesting a quote for Nystatin tablets because of a recent large price increase instituted

by the incumbent supplier. A Teva representative forwarded that e-mail to Patel (Teva), asking “Are

you aware of the below? Should we engage?” Patel (Teva) responded that she was aware, and that

Heritage would be “following Teva on the Nystatin.” She confirmed “we will not be bidding.

Thanks.” Teva either declined to provide a bid or provided a “cover bid” so as not to undercut

Heritage’s price and maintain the equilibrium in their “fair share” agreement.

       628.    As set forth above, beginning in April 2013 and continuing until the anticompetitive

effects of Defendants’ unlawful conduct described herein ceases (the “Nystatin Tablet Period”), the

Nystatin Tablet Defendants increased their prices abruptly and largely in unison.

       629.    NADAC data for Nystatin tablets is only available dating back to April 2014. As

depicted on the chart below, the average price for Nystatin 500,000 Unit Oral tablets continued to


                                    149
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
                                                   Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 154 of 385



increase after the first price increase implemented by Sun in April 2013 and the subsequent price

increases implemented by Heritage, Sun, and Teva around April and June of 2014:


                                                            NADAC - NYSTATIN 500,000 UNIT ORAL TAB PRICE AVERAGES
 National Average Drug Acquisition Cost Per Unit




                                                   $0.75



                                                   $0.65



                                                   $0.55



                                                   $0.45



                                                   $0.35



                                                   $0.25
                                                       Apr-14 Jun-14 Aug-14 Oct-14 Dec-14 Feb-15 Apr-15 Jun-15 Aug-15 Oct-15 Dec-15 Feb-16 Apr-16


                                                     630.    In addition to increasing prices, Teva also refused to bid on Heritage accounts when

requested by customers.

                                                     631.    The agreement between Heritage, Teva, and Sun was part of an overarching

conspiracy of the Defendants to unreasonably restrain trade in the generic pharmaceutical market.

                                                             Pravastatin

                                                     632.    The Pravastatin market is mature, as the drug has been available in the United States

since 1991. Generic versions have been available since 1996.

                                                     633.    At all relevant times, there has been more than one manufacturer of Pravastatin in

the market.

                                                     634.    Pravastatin Defendants Actavis, Apotex, Dr. Reddy’s, Glenmark, Lupin, Mylan,

Teva, and Zydus dominate the market for Pravastatin.

                                                     635.    Prior to 2013, effective prices for Pravastatin were stable.
                                                                                                150
                                                                                       PUBLIC VERSION
                                                             REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
         Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 155 of 385



           636.    Beginning around May of 2013 and continuing until the anticompetitive effects of

Defendants’ unlawful conduct described herein ceases (the “Pravastatin Period”), Pravastatin

Defendants increased their prices abruptly and largely in unison. Beginning around July of 2013 and

continuing until the anticompetitive effects of Defendants’ unlawful conduct described herein ceases

(the “Pravastatin Period”), Pravastatin Defendants increased their prices abruptly and largely in

unison.

           637.    As a result, prices across the market rose more than 500% for Pravastatin, according

to data compiled by the Healthcare Supply Chain Association and released by Senator Sanders and

Representative Cummings. The GAO Report also noted an “extraordinary price increase” for

Pravastatin between in 2013-2014. 106




106   GAO Report at 43.
                                        151
                                  PUBLIC VERSION
                   REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 156 of 385




        638.    As depicted in the charts below, NADAC data demonstrates that average market

prices for Pravastatin remained stable prior to July 2013, then increased dramatically and remained

artificially high thereafter. For instance, the average market price for generic Pravastatin 40mg

increased by over 640%, from $0.09 per tablet in July 2013 to $0.67 per tablet by December 2013.

        639.    WAC pricing, depicted below confirms that Defendants Apotex, Lupin, Teva, and

Zydus all increased their Pravastatin prices substantially and largely in unison.

  Package
                                                                 New            Date of      Percentage
     Size       Defendant           NDC          Old WAC
                                                                 WAC           Increase       Increase
   (10mg)
     90ct          Apotex       60505016809        $0.26         $0.56        5/28/2013         119%
    500ct          Apotex       60505016805        $0.26         $0.56        5/28/2013         119%
     90ct          Zydus        68382007016        $0.17         $0.48        6/14/2013         189%
    500ct          Zydus        68382007005        $0.15         $0.48        6/14/2013         222%
     90ct           Teva        00093077198        $0.17         $0.48        8/9/2013          189%
   1,000ct          Teva        00093077110        $0.15         $0.48        8/9/2013          221%
     90ct          Lupin        68180048509        $0.17         $0.48        8/28/2013         190%
                                     152
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
         Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 157 of 385



        500ct         Lupin        68180048502         $0.15          $0.48         8/28/2013            222%


           640.    Although WAC data is not available for Actavis, Dr. Reddy’s, Glenmark, or Mylan,

upon information and belief, they implemented virtually identical price increases at virtually the

same time in their generic Pravastatin products.

           641.    Prices continued to increase after August of 2013. In the October 2014 letters

Senator Sanders and Representative Cummings sent to generic manufacturers as part of their

investigation, they outlined the price increase Pravastatin saw between October 2013 and April 2014.

The sent letters to Defendants Mylan, Dr. Reddy’s, Apotex, Teva, and Zydus, and depicted the

following price increases during that six-month period:


                                                Avg. Market Price Avg. Market Price Percentage
            Drug              Package Size
                                                    Oct. 2013        April 2014      increase:

      Pravastatin Sodium      20mg, 1,000ct              $77                      $368                377%
      Pravastatin Sodium      40mg, 1,000ct             $114                      $540                373%
      Pravastatin Sodium       10mg, 500ct               $27                      $196                625%
      Pravastatin Sodium       80mg, 500ct               $59                      $299                365%
      Pravastatin Sodium       10mg, 90ct                 $6                      $34                 406%
      Pravastatin Sodium       20mg, 90ct                 $7                      $35                 400%
      Pravastatin Sodium       40mg, 90ct                 $9                      $51                 466%
      Pravastatin Sodium       80mg, 90ct                $14                      $52                 271%


           642.    These price increases cannot be explained by supply shortages or costs. According to

a November 2014 report by the New York Times, a three-month supply of generic pravastatin cost

$230 in the United States, but $31.50 for the branded version, Pravachol, in Canada. 107




107http://www.nytimes.com/2014/11/25/us/lawmakers-look-for-wa.vs-to-provide-relief-for-rising-cost-of-generic-
  drugs.html?_r=0.

                                        153
                                  PUBLIC VERSION
                   REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 158 of 385



          643.   Pravastatin Defendants had numerous opportunities to coordinate their price

increases and market share agreements. Key pricing representatives from all Pravastatin Defendants

attended the October 1-3, 2012 GPhA Fall Technical Conference in Bethesda, Maryland, February

20-22, 2013 GPhA Annual Meeting in Orlando, Florida, and the June 4-5, 2013 GPhA CMC

Workshop in Bethesda, Maryland.

          644.   This agreement between the Pravastatin Defendants contributed to an overarching

conspiracy maintained by all Defendants to unreasonably restrain trade in the generic pharmaceutical

market.

                 Propranolol

          645.   The Propranolol market is mature, as the drug has been available in the United States

since at least 1968. Generic propranolol has been available since 2007.

          646.   At all relevant times, there have been at least three manufacturers of Propranolol in

both capsule and tablet forms in the market. Propranolol Capsule Defendants Actavis, Breckenridge,

and Upsher-Smith dominate the market for Propranolol capsules and Propranolol Tablet

Defendants Actavis, Endo, Heritage, Mylan, Par, Teva, and UDL dominate the market for

Propranolol tablets. This dominance was achieved by consolidation among the manufacturers: Teva

Pharmaceutical Industries, Ltd., the parent of Teva, acquired Actavis in March 2015. Endo acquired

Par in September 2015.

          647.   Beginning in November 2013 and continuing until the anticompetitive effects of

Defendants’ unlawful conduct described herein ceases (the “Propranolol Period”), the Propranolol

Defendants increased their prices abruptly and largely in unison.

          648.   The Propranolol price-fixing conspiracy was executed by two overlapping groups of

Defendants in two phases. First, on or around December 2013, Propranolol Capsule Defendants

colluded to increase the prices of multiple dosage levels of Propranolol capsules. Next, on or around

                                      154
                                PUBLIC VERSION
                 REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 159 of 385



February 2015, Propranolol Tablet Defendants colluded to increase the prices of multiple dosage

levels of Propranolol tablets.

        649.    Propranolol Capsule Defendants increased prices on Propranolol capsules between

December 2013 and October 2014.

        650.    According to NADAC data, various dosage levels of Propranolol capsules saw the

following average price increases:

                Propranolol ER 120mg capsules: increased by 181% between December 2013 and
                July 2014; and

                Propranolol ER 180mg capsules: increased by 174% between December 2013 and
                October 2014.

        651.    These price increases followed the October 28-30, 2013 GPhA Technical

Conference in North Bethesda, Maryland, which representatives from Actavis, Breckenridge, and

Upsher-Smith attended.

        652.    Propranolol Tablet Defendants all increased prices on Propranolol tablets between

February 2015 and February 2016.

        653.    According to NADAC data, various dosage levels of Propranolol tablets saw the

following price increases:

                Propranolol 10mg tablets: Between February 18, 2015 and September 23, 2015, the
                average price increased by 819%;

                Propranolol 20mg tablets: Between February 18, 2015 and November 18, 2015, the
                average price increased by 892%;

        654.    Propranolol 40mg tablets: Between February 18, 2015 and February 17, 2016, the

average price increased by 1008%; and

        655.    Propranolol 80mg tablets: Between February 18, 2015 and November 18, 2015, the

average price increased by 958%.



                                     155
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 160 of 385
Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 161 of 385
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 162 of 385




       661.    The following charts depict Medicaid reimbursement rates for exemplary dosage

levels of Defendants’ Propranolol tablets.




                                    158
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
          Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 163 of 385




            662.      On April 6, 2017, the United States District Court for the Southern District of New

York denied a motion to dismiss an action by direct Propranolol purchasers alleging a similar

Propranolol price-fixing conspiracy by the same Propranolol Defendants. 108

            663.       Judge Jed S. Rakoff upheld the direct purchaser plaintiffs’ federal antitrust claims

against Propranolol Defendants, finding that plaintiffs had plausibly alleged “that the defendants




108   In re Propranolol Antitrust Litig., 249 F.Supp.3d 712 (S.D.N.Y. 2017) (Rakoff, J.).
                                           159
                                     PUBLIC VERSION
                      REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
       Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 164 of 385



illegally conspired to fix the prices of Propranolol capsules and tablets in 2013 and 2015.” 109 In

support of these allegations, the court credited plaintiffs’ four antitrust “plus factors:”

(1) “defendants had a motive to increase prices because they operate in an oligopolistic market

characterized by falling prices; (2) the price increases were against defendants' self-interest because,

in a competitive market, defendants should have tried to undercut each other's prices to increase

their market share; (3) defendants frequently communicated at trade association meetings; and (4)

there are ongoing state and federal investigations for price manipulation of generic drugs,

including Propranolol.” 110

          664.     This agreement between the Propranolol Defendants contributed to an overarching

conspiracy maintained by all Defendants to unreasonably restrain trade in the generic pharmaceutical

market.

                   Theophylline

          665.     The market for Theophylline is mature, as Theophylline has been available in the

United states since 1900.

          666.     At all relevant times, there has been more than one competitor in the Theophylline

market. At all relevant times, Theophylline Defendants Heritage and Teva dominated the market for

Theophylline. Prior to Heritage’s entry into the market for 300mg and 450mg Theophylline tablets

in late 2011, Teva held nearly 100% of market share.

          667.     When Heritage entered the market, rather than price its product below Teva’s to gain

market share, it listed its products identical to or even slightly above Teva’s prices. As a result,




109Id. at 724.
110Id. at 718-19. The court also upheld the direct purchaser plaintiffs’ claims brought under the antitrust laws of fifteen
  states, and dismissed claims brought under the antitrust laws of twelve other states and the District of Columbia for
  reasons specific to those plaintiffs, e.g. those plaintiffs’ injuries and the timing of their discovery of their injuries.
  Propranolol, 249 F.Supp.3d at 724-29.
                                       160
                                 PUBLIC VERSION
                  REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
       Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 165 of 385



Theophylline prices remained relatively stable despite the entry of a new competitor and upon

information and belief, Heritage gained market share through collusive agreements in accordance

with their market-wide “fair share” agreement.

         668.     Prior to February 2014, the effective prices for Theophylline were stable.

         669.     Beginning in February 2014 and continuing until the anticompetitive effects of

Defendants’ unlawful conduct describes herein ceases (the “Theophylline Period”), Theophylline

Defendants increased their prices dramatically and in unison.

         670.     In early 2014, Teva began to consider raising the price of Theophylline ER. On

February 4, 2014, Patel (Teva) called Malek upon her return from maternity leave and the two spoke

for over an hour the next day. On February 7th, Patel (Teva) created a spreadsheet titled “PI

Candidates,” targeting Theophylline for a price increase.

         671.     Patel (Teva) and Malek spoke numerous times in February and March 2014. They

came to an agreement that Teva would lead the Theophylline price increase and Heritage would

follow, matching Teva’s pricing.

         672.     Effective April 4, 2014, Teva began implementing across-the-board price increases

for Theophylline. By late April 2014, Teva fully implemented a price increase for Theophylline by

approximately 150% and Heritage planned to follow.

         673.     On April 24, 2014, shortly after implementing the price increases, Teva received the

following email with the subject line “PLIVA.com [Info] Price Gouging”: 111

                   I have been a consultant to virtually every major pharma company
                   including Teva and Pliva (before it was acquired and located in E.
                   Hanover). Since retiring I have been asked to participate with a US
                   Senate Special Committee on the issue of pharmaceutical price
                   gouging in the U.S.A. Today, I acquired my usual Rx of Theophylline


           Teva marketed and/or sold its generic Theophylline, at least in part through Pliva, Inc. (“PLIVA”), a
         111

wholly-owned subsidiary of Teva USA. Teva USA acquired PLIVA’s assets as part of its acquisition of Barr
Pharmaceuticals, LLC.
                                       161
                                 PUBLIC VERSION
                  REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 166 of 385



                 ER from Costco for which I usually pay $19.01 and was charged
                 $53.28 an increase of almost 200%. Costco Pharmacy confirmed that
                 this increase is correct and was instituted sometime earlier this year
                 (2014.). Before having this listed in our national report as another
                 example of Pharmaceutical Price Gouging, [w]e respectfully request a
                 confirmation response from you, the manufacturer, relative to the
                 accuracy of our data. Please respond to me at the above email address.
                 If you prefer you can respond to Senator Schumer a New York State
                 representative.

        674.    A member of Teva’s Government Affairs Department received the internally

forwarded e-mail and responded: “Can I get some details on the specifics of this product and the

price increase. I’m hoping someone increased the price and we had to follow it up. Or, API or

something I can give the senate.” Patel (Teva) ultimately received the correspondence and replied, “I

don’t have a great story. I’ll take a closer look.” But Patel (Teva) did know and had a great story:

Teva colluded with Heritage to violate the law and set prices on generic drugs.

        675.    At the April 22, 2014 Heritage “Price Increase Discussion,” Malek instructed his

team that Heritage would follow Teva’s pricing on Theophylline. On May 9, Heritage again slated

Theophylline for a price increase. On June 23, during a Heritage “Price Change Call,” Heritage

targeted Theophylline for a 150% price increase.

        676.    On June 25, 2014, Heritage held one last call regarding “Product Price Changes”

before the price increases were to be implemented. On the same day, Malek and his co-conspirator

Patel (Teva) spoke for 14 minutes. Malek reported that Heritage would be sending out its price

increases in the coming weeks.

        677.    Heritage began sending price increase notices to customers the next day. On June 26,

2014, Sather (Heritage) texted a large wholesaler customer that “As of 7/1, [m]arket wide we are

increasing prices on: …Theophylline ER…” She followed with another text message, “Here are the

approximate/average $ increases on the other items: …Theo ER . . . 150%.”



                                     162
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 167 of 385



       678.    On June 30, 2014, Patel (Teva) emailed her team that “[i]t appears that Heritage took

an increase to follow Teva. The new pricing looks like it will be effective tomorrow and matches

Teva’s WACs.” She continued that this “will likely trigger some bid requests/activity,” but Teva

“should not be considering decreases.”

       679.    By July 9, 2014, Heritage successfully increased prices to at least 20 customers

nationwide, following in lock step with Teva.

       680.    The GAO Report noted that theophylline had an extraordinary price increase.

       681.    According to NADAC data, the average market price for generic Theophylline saw

the following price increases between April 2014 and January 2015:

                Theophylline ER 100mg: increases from $0.12 per unit to $0.37 per
                unit, a 250% increase

                Theophylline ER 200mg: increases from $0.16 per unit to $0.40 per
                unit, a 150% increase

                Theophylline ER 300mg: increases from $0.20 per unit to $0.35 per
                unit, a 75% increase.




                                    163
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 168 of 385



        682.    NADAC data shows that the average market prices for Theophylline were stable

prior to April 2014, then rose dramatically and remained artificially high thereafter.




                                     164
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 169 of 385
                                                  Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 170 of 385



                                                    688.    At all relevant times, Ursodiol Defendants Actavis, Epic, and Lannett dominated the

market for Ursodiol.

                                                    689.    Prior to May 2014, prices for Ursodiol were stable.

                                                    690.    Beginning in May 2014 and continuing until the anticompetitive effects of

Defendants’ unlawful conduct described herein ceases (the “Ursodiol Period”), Ursodiol Defendants

increased their prices abruptly and largely in unison.

                                                    691.    According to NADAC data, the average market price for generic Digoxin saw the

following price increases from May 2014 to November 2014:

                                                             Ursodiol 300mg Capsules: increased from $0.29 per unit to $4.49 per
                                                             unit, a 1,448% increase.

                                                    692.    NADAC data shows that average market price for Ursodiol rose dramatically and

remained artificially high after May 2014, as depicted below.


                                                             NADAC - URSODIOL 300 MG CAPSULE PRICE AVERAGES
                                                  $5.00
 Average Monthly Drug Acquisition Cost Per Unit




                                                  $4.50

                                                  $4.00

                                                  $3.50

                                                  $3.00

                                                  $2.50

                                                  $2.00

                                                  $1.50

                                                  $1.00

                                                  $0.50

                                                  $0.00
                                                    11/21/2013    5/21/2014     11/21/2014     5/21/2015     11/21/2015    5/21/2016    11/21/20
                                                                                                 Date



                                                    693.    Specific WAC pricing depicted below confirms that Defendants Actavis, Epic, and

Lannett all increased their Ursodiol prices substantially and largely in unison.
                                                                                 166
                                                                           PUBLIC VERSION
                                                            REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
        Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 171 of 385



                                                                                      Date of         Percentage
      Dosage      Defendant           NDC            Old WAC         New WAC
                                                                                      Increase         Increase
      300mg         Lannett       00527132601                           $5.11        5/1/2014
      300mg          Epic         42806050301           $0.45           $5.10        5/6/2014           1,034%
      300mg         Actavis       00591315901           $0.77           $5.11        6/24/2014           562%


           694.   News reports and testimonials from physicians and pharmacists corroborate these

dramatic, immediate, market-wide price increases. In November 2014, patient Barbara Heller

reported that her three-month prescription for Ursodiol increased from $94.50 to $1,212.30 between

refills. 112

           695.   This agreement between the Ursodiol Defendants contributed to an overarching

conspiracy maintained by all Defendants to unreasonably restrain trade in the generic pharmaceutical

market.

                  Verapamil

           696.   The Verapamil market is mature, as the drug has been available in the United States

since 1981. Generic versions have been available since 1986.

           697.   At all relevant times, there has been more than one manufacturer of Verapamil in the

market.

           698.   Verapamil Defendants Actavis, Heritage, and Mylan dominate the market for

Verapamil.

           699.   From 2009 forward, Actavis and Mylan have dominated the market for Verapamil.

Combined, the two companies enjoyed nearly 100% market share until Heritage began to gain tablet

share in 2013.




112Jonathan Lapook, Why some generic drug prices are skyrocketing, CBS News (Nov. 12, 2014), available at
  http://www.cbsnews.com/news/generic-drug-prices-skyrocketing/.
                                       167
                                 PUBLIC VERSION
                  REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 172 of 385



        700.    Heritage entered the Verapamil tablet market in the second half of 2011, but its share

remained around 5% until 2013. When Heritage entered, it announced list (WAC) prices identical to

Mylan and slightly higher than Actavis for 80mg tablets. Heritage announced prices slightly higher

than both Mylan and Actavis for 120mg tablets. Heritage did not begin to sell 40mg Verapamil

tablets until the second half of 2015, at which point it set list prices identical to Actavis, the only

seller of 40mg tablets at that time.

        701.    In conformity with the market-wide “fair share” agreement between Defendants,

when Heritage entered the market for Verapamil, it set prices at or above competitors Actavis and

Mylan. In October 2012, Mylan then increased its tablet prices by approximately 50%, allowing

Heritage to gain more than 25% market share. Shortly thereafter, market share between Actavis,

Heritage, and Mylan quickly stabilized thereafter.

        702.    On Heritage’s April 2014 “Price Increase Discussion,” Verapamil was targeted for a

price increase. O’Mara (Heritage) was primarily responsible for communicating with Mylan about

Verapamil, among other drugs, and reached out to Aigner (Mylan). On an April 23rd, 2014 phone

call, O’Mara (Heritage) and Aigner (Mylan) reached an agreement to raise prices for Verapamil (and

two other drugs). O’Mara (Heritage) immediately sent an e-mail to Malek, titled “Mylan,” saying

“Just let me know a day before we price adjust on the three Mylan products and they will put the

word out to the reps to leave us alone. They are looking at price increases as well on a number of

products.”

        703.    Sather (Heritage) was responsible for communicating with Actavis about Verapamil

(and another drug). Within hours of the April 22nd call, she called Michael Dorsey, Director of

National Accounts at Actavis and they spoke for nine minutes, reaching an agreement to raise the

price of Verapamil (and Glyburide-Metformin).



                                     168
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 173 of 385



        704.    Dorsey (Actavis) immediately thereafter called Christina Koleto and Michael Reed,

two Senior Pricing Managers at Actavis, to update them on the pricing strategy. In an April 28, 2014

internal e-mail, an Actavis pricing manager said “[Dorsey (Actavis)] made mention of keeping an eye

out for an increase on … Verapamil IR.” Marc Falkin, Actavis’ Vice President of Marketing, Pricing,

and Contracts, received the e-mail.

        705.    On May 6th, 2014, Falkin (Actavis) called Nesta (Mylan). The two spoke regularly

over the next several months, including a three-minute call on May 7th and a seven-minute call on

May 19th. They continued to speak regularly for the next several months.

        706.    In response to Malek’s May 8th e-mail to the Heritage sales team trying to finalize

price increase agreements, Sather (Heritage) responded, “Jason: I made contact with all my take

aways -- with positive results. I can resend those notes or talk with you on any details.” This would

have included her conversation with Actavis on Verapamil.

        707.    When Heritage held another call about the “Price Increases” on May 9, 2014,

Verapamil remained on the list of drugs targeted for increase.

        708.    Heritage did not initially increase prices market-wide for Verapamil, but it did raise

prices to at least one customer as part of its price increase initiative in July 2014.

        709.    Heritage announced its price increase in June 2014, and Actavis and Mylan (along

with Epic) soon followed with similar price increases.

        710.    On August 20, 2014, Sather (Heritage) exchanged text messages with Knoblauch

(Sun) describing the agreements Heritage reached with Actavis to increase the prices of Verapamil

(and Glyburide-Metformin):

                 Knoblauch (Sun): “Have you heard anything about an Actavis price
                 increase?”

                 Sather (Heritage): “I heard they were on board with it. What item
                 specifically?”
                                     169
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 174 of 385
Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 175 of 385
       Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 176 of 385



        718.    Glazer also emailed the entire sales team at Heritage: “We don’t talk about pricing

 dynamics and competition on emails. If you have questions – you can call JM or me directly and

 then punch yourself in the face.”

        719.    Other Defendants also tried to conceal their activity, aware that their conspiracy was

 illegal. Peluso-Schmid (Mayne) deleted several of the most incriminating text messages between her

 and Sather (Heritage) from her phone before the data was imaged and produced to Connecticut.

        720.    Concealment efforts went into overdrive in 2015, after it became public that

 Defendants were under state and federal investigation. On June 2, 2015, Malek texted one of his

 sales representatives “Just got your email on meprobamate. Let’s avoid emailing about other

 manufacturers and having discussions with them. Can be misconstrued based on what we are

 hearing elsewhere…”

XIV.    HUMANA’S PURCHASES AND ANTITRUST INJURY

        721.     Acetazolamide. During the Acetazolamide Period, HPI purchased over $1.4

 million worth of Acetazolamide directly from Heritage and Taro, as well as over $23.1 million worth

 indirectly from Acetazolamide Defendants.

        722.    Amitriptyline. During the Amitriptyline Period, HPI purchased over $5.9 million

 worth of Amitriptyline directly from Qualitest (now Par), Par, and non-party Accord, as well as over

 $48 million worth indirectly from the Amitriptyline Defendants.

        723.    Baclofen. During the Baclofen Period, HPI purchased over $3.4 million worth of

 Baclofen directly from Upsher-Smith, Qualitest (now Par), and Teva, as well as over $68 million

 worth indirectly from the Baclofen Defendants.

        724.    Benazepril. During the Benazepril Period, HPI purchased over $2 million worth of

 Benazepril directly from Teva, Impax, and Aurobindo, as well as over $46 million worth indirectly.



                                     172
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 177 of 385



       725.    Clobetasol. During the Clobetasol Period, HPI purchased over $2.9 million worth

of Clobetasol directly from Taro, Akorn, Glenmark, Sandoz, Actavis, and Hi-Tech, as well as over

$168 million worth indirectly from Clobetasol Defendants.

       726.    Clomipramine. During the Clomipramine Period, HPI purchased over $200,000

worth of Clomipramine directly from Mylan and over $55 million worth indirectly from

Clomipramine Defendants.

       727.    Desonide. During the Desonide Period, HPI purchased over $400,000 worth of

Desonide directly from Actavis and Perrigo, as well as over $26.3 million worth indirectly from

Desonide Defendants.

       728.    Digoxin. During the Digoxin Period, HPI purchased over $8.2 million worth of

Digoxin directly from Impax and over $122 million worth indirectly from Digoxin Defendants.

       729.    Divalproex. During the Divalproex Period, HPI purchased over $3.7 million worth

of all forms of Divalproex directly from Dr. Reddy’s, Par, Sun, Zydus, and non-party Unichem

Pharmaceuticals (USA), Inc., as well as over $231 million worth indirectly from Divalproex

Defendants.

       730.    Doxycycline. During the Doxycycline Period, HPI purchased over $1.1 million

worth of Doxycycline directly from Sun and over $142 million worth indirectly from Doxycycline

Defendants.

       731.    Econazole. During the Econazole Period, HPI purchased over $400,000 worth of

Econazole directly from Taro, as well as over $34.8 million indirectly from Econazole Defendants.

       732.    Fluocinonide. During the Fluocinonide Period, HPI purchased over $300,000

worth of Fluocinonide directly from Teva and Mayne, as well as over $31.8 million indirectly from

Fluocinonide Defendants.



                                    173
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 178 of 385
Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 179 of 385
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 180 of 385



        739.    Pravastatin. During the Pravastatin Period, HPI purchased over $24 million worth

of Pravastatin directly from Apotex and Teva and over $270 million worth indirectly from

Pravastatin Defendants.

        740.    Propranolol. During the Propranolol Period, HPI purchased over $3 million worth

of Propranolol directly from Actavis and Breckenridge and over $75 million worth indirectly

Propranolol Defendants.

        741.    Theophylline. During the Theophylline Period, HPI purchased over $1 million

worth of Theophylline directly from Teva, Heritage, and Glenmark, as well as over $21 million

indirectly from Theophylline Defendants.

        742.    Ursodiol. During the Ursodiol Period, HPI purchased over $3.9 million worth of

Ursodiol directly from Lannett, Actavis, and Impax, as well as over $49 million worth indirectly

from Ursodiol Defendants.

        743.    Verapamil. During the Verapamil Period, HPI purchased over $9 million worth of

Verapamil directly from Teva, Mylan, Apotex, Glenmark, and Kremers-Urban Pharmaceuticals Inc.,

a subsidiary of Lannett, as well as over $68 million worth indirectly from Verapamil Defendants.

        744.    Because of Defendants’ illegal conduct, Humana has been compelled to pay

artificially inflated prices for each of the Subject Drugs listed above. Those prices have been

substantially higher than the prices that Humana would have paid for the Subject Drugs but for

Defendants’ collusion.

        745.    Consequently, Humana has sustained substantial losses and damages to its business

and property in the form of overcharges. The full amount, forms, and components of such damages

will be determined after discovery and upon proof at trial.

        746.    Defendants’ unlawful conduct has successfully eliminated competition in the market,

and Humana has sustained, and continues to sustain, significant losses in the form of artificially
                                    176
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 181 of 385



inflated prices paid to Defendants. The full amount of such damages will be calculated after

discovery and upon proof at trial.

          747.   Defendants, through their unlawful acts, reduced competition in the United States

market for the Subject Drugs, increased prices, and caused antitrust injury to Humana.

          748.   Prices for the Subject Drugs have been and will continue to be inflated as a direct

and foreseeable result of Defendants’ anticompetitive conduct. The inflated prices that Humana has

paid, and will continue to pay, are traceable to, and the foreseeable result of, Defendants’ unlawful

conduct.

XV.       INTERSTATE TRADE AND COMMERCE

          749.   Defendants are the leading manufacturers and suppliers of the Subject Drugs sold in

the United States. At all material times, the Subject Drugs were manufactured and sold by

Defendants, directly or through one of more of their affiliates, throughout the United States in a

continuous and uninterrupted flow through interstate commerce, including through and into this

District.

          750.   Between at least 2012 and the present, in connection with the purchase and sale of

the Subject Drugs, monies as well as contracts, bills and other forms of business communication and

transactions were transmitted in a continuous and uninterrupted flow across state lines.

          751.   Defendants’ and their co-conspirators’ activities were within the flow of interstate

commerce, intending to have and having a substantial effect on interstate commerce in the United

States.

          752.   Defendants’ and their co-conspirators’ conduct, including the marketing and sale of

the Subject Drugs, took place within, has had, and was intended to have, a direct, substantial, and

reasonably foreseeable anticompetitive effect upon interstate commerce in the United States.



                                      177
                                PUBLIC VERSION
                 REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
       Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 182 of 385



           753.   The conspiracy alleged herein has directly and substantially affected interstate

 commerce; Defendants deprived Humana and others of the benefit of free and open competition in

 the purchase of the Subject Drugs within the United States.

           754.   Defendants’ agreement to increase, fix, maintain, and stabilize prices, rig bids, and

 engage in market and customer allocation of the Subject Drugs, and their actual inflating, fixing,

 maintaining, or artificially stabilizing prices of the Subject Drugs, were intended to have, and have

 had, a direct, substantial, and reasonably foreseeable effect on interstate commerce within the United

 States.

XVI.       TOLLING AND FRAUDULENT CONCEALMENT

           755.   The claims asserted in this Second Amended Complaint have been tolled as a matter

 of law by: (1) the pendency of various class actions, as to which Humana is a putative class member,

 alleging price-fixing of various of the Subject Drugs by Defendants, or some subset of them, and

 (2) the federal criminal antitrust proceedings alleged above, pursuant to 15 U.S.C. § 16(i).

           756.   In addition, Defendants engaged in affirmative and fraudulent concealment of the

 conspiracies alleged in this Second Amended Complaint.

           757.   Among other things, as alleged in the AG Complaint, Heritage executives took

 affirmative steps to conceal and destroy evidence of their wrongdoing since as early as 2012. These

 steps included failing to maintain a document retention policy, instructing each other and their co-

 conspirators not to put communications relating to the conspiracy in writing, intentionally

 withholding documents subject to subpoenas, and deleting text messages from their telephones, as

 alleged in paragraphs 454-462 of the AG Complaint, which are incorporated by reference. This

 conduct extended to Heritage’s co-conspirators, including Mayne.

           758.   Furthermore, Defendants spoke and met in secret to conceal the conspiracies, often

 under the pretext of legitimate trade association and industry activities as set forth above, and took

                                       178
                                 PUBLIC VERSION
                  REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
         Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 183 of 385



  steps (beyond those alleged above) to ensure that communications relating to the conspiracies were

  not recoded in writing. In some cases, as alleged above, price increases were staggered to conceal the

  existence of the price-fixing agreements. Also, as alleged above, Defendants engaged in bid

  coordination and straw bidding activity, which were intended to, and did, give a false impression of

  competition among Defendants.

          759.     Humana acted with due diligence at all relevant times by, among other things,

  monitoring available prices for the Subject Drugs and seeking to obtain the most competitive prices

  possible, efforts that were hindered by Defendants’ concealment. As a result, Humana did not know

  or reasonably suspect the existence of the claims alleged in this Second Amended Complaint more

  than four years before the filing of this Second Amended Complaint, nor was Humana aware of any

  facts more than four years before filing this Complaint that would have put it on reasonable notice

  of its claims.

XVII.     DISCOVERY WILL ESTABLISH THE FULL SCOPE OF THE CONSPIRACY

          760.     Discovery is necessary to determine the full scope of Defendants’ conspiracy,

  including the years, products, and participants. Plaintiffs reserve all rights to amend or supplement

  this Complaint to add additional Defendants, claims, years, products, or other allegations based

  upon discovery and further investigation.

XVIII.    CLAIMS FOR RELIEF

                                                COUNT I

         VIOLATION OF SECTION 1 OF THE SHERMAN ACT (ACETAZOLAMIDE)

                          (As to Heritage, Lannett, Taro, Teva, and Zydus)

          761.     Humana incorporates by reference the preceding allegations.




                                        179
                                  PUBLIC VERSION
                   REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 184 of 385



       762.    Acetazolamide Defendants knowingly, intentionally, and conspiratorially engaged in

anticompetitive agreements designed to drive up the cost of generic Acetazolamide in the United

States, in violation of Section 1 of the Sherman Act. This conspiracy was per se unlawful price-fixing.

       763.    Each of the Acetazolamide Defendants has committed at least one overt act to

further the conspiracy alleged in this Second Amended Complaint. Acetazolamide Defendants’

anticompetitive acts had a substantial and foreseeable effect on interstate commerce by raising and

fixing Acetazolamide prices throughout the United States.

       764.    The conspiracy realized its intended effect; Acetazolamide Defendants have

benefited, and continue to benefit, from their anticompetitive agreements which have artificially

inflated the prices of Acetazolamide.

       765.    The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

               a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                   stabilized prices at supracompetitive levels for generic Acetazolamide;

               b. Humana was deprived of the benefits of free and open competition in the sale of

                   Acetazolamide in the United States market; and

               c. Competition in establishing the prices paid for Acetazolamide was unlawfully

                   restrained, suppressed, or eliminated.

       766.    Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for generic Acetazolamide until the market achieves a steady state.

       767.    As a direct and proximate result of Acetazolamide Defendants’ unlawful conduct,

Humana has been injured in its business and property in that it has paid more for Acetazolamide

than it would have paid in the absence of Acetazolamide Defendants’ unlawful conduct. The full



                                    180
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 185 of 385



amount of such damages is presently unknown and will be determined after discovery and upon

proof at trial.

        768.      Acetazolamide Defendants are per se liable under Section 1 of the Sherman Act, 15

U.S.C. § 1, for the injuries and damages caused by their contract, combination, and conspiracy in

restraint of trade as alleged herein.

        769.      There is no legitimate, non-pretextual, pro-competitive business justification for

Acetazolamide Defendants’ conspiracy that outweighs its harmful effect. Even if there were some

conceivable justification, the conspiracy is broader than necessary to achieve such purpose.

        770.      Acetazolamide Defendants’ unlawful conduct as alleged herein poses a significant

and continuing threat of antitrust injury.

        771.      Humana seeks treble damages under Section 4 of the Clayton Act, 15 U.S.C. § 15,

for HPI’s direct purchases of generic Acetazolamide, or by assignment from its other subsidiaries

that directly purchased generic Acetazolamide during the Acetazolamide Period.

                                               COUNT II

                  FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                   OF TRADE UNDER STATE LAWS (ACETAZOLAMIDE)

                          (As to Heritage, Lannett, Taro, Teva, and Zydus)

        772.      Humana incorporates by reference the preceding allegations.

        773.      Acetazolamide Defendants knowingly, intentionally, and conspiratorially engaged in

anticompetitive agreements designed to drive up the cost of generic Acetazolamide in the United

States. This conspiracy was per se unlawful price-fixing.

        774.      Each of the Acetazolamide Defendants has committed at least one overt act to

further the conspiracy alleged in this Second Amended Complaint. Acetazolamide Defendants’




                                       181
                                 PUBLIC VERSION
                  REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 186 of 385



anticompetitive acts had a substantial and foreseeable effect on commerce by raising and fixing

Acetazolamide prices throughout the United States.

        775.      The conspiracy realized its intended effect; Acetazolamide Defendants have

benefited, and continue to benefit, from their anticompetitive agreements which have artificially

inflated the prices of Acetazolamide.

        776.      The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                  a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                     stabilized prices at supracompetitive levels for generic Acetazolamide;

                  b. Humana was deprived of the benefits of free and open competition in the sale of

                     Acetazolamide in the United States market; and

                  c. Competition in establishing the prices paid for Acetazolamide was unlawfully

                     restrained, suppressed, or eliminated.

        777.      Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for generic Acetazolamide until the market achieves a steady state.

        778.      As a direct and proximate result of Acetazolamide Defendants’ unlawful conduct,

Humana has been injured in its business and property in that it has paid more for Acetazolamide

than it would have paid in the absence of Acetazolamide Defendants’ unlawful conduct. The full

amount of such damages is presently unknown and will be determined after discovery and upon

proof at trial.

        779.      There is no legitimate, non-pretextual, pro-competitive business justification for

Acetazolamide Defendants’ conspiracy that outweighs its harmful effect. Even if there were some

conceivable justification, the conspiracy is broader than necessary to achieve such purpose.



                                       182
                                 PUBLIC VERSION
                  REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 187 of 385



        780.    Acetazolamide Defendants’ unlawful conduct as alleged herein poses a significant

and continuing threat of antitrust injury.

        781.    Acetazolamide Defendants’ conduct violated the following state antitrust or

competition practices laws:

                a. Arizona Rev. Stat. §§ 44-1402, et seq., with respect to purchases in Arizona.

                b. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                c. Conn. Gen. Stat. §§ 35-24, et seq., with respect to purchases in Connecticut.

                d. D.C. Code §§ 28-4503, et seq., with respect to purchases in the District of

                     Columbia.

                e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                f. Hawaii Code §§ 480, et seq., with respect to purchases in Hawaii.

                g. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                h. Iowa Code §§ 553.5 et seq., with respect to purchases in Iowa.

                i.   Kansas Stat. Ann. §§ 50-101, et seq., with respect to purchases in Kansas.

                j.   Md. Comm. L. §§ 11-201, et seq., with respect to purchases in Maryland.

                k. Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts.

                l.   Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases in Maine.

                m. Mich. Comp. Laws Ann. §§ 445.773, et seq., with respect to purchases in

                     Michigan.

                n. Minn. Stat. §§ 325D.52, et seq., and Minn. Stat. § 8.31, et seq., with respect to

                     purchases in Minnesota.

                o. Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases in Mississippi.

                p. Mo. Rev. Stat. §§ 416.011, et seq., with respect to purchases in Missouri.

                q. Neb. Code Ann. §§ 59-802, et seq., with respect to purchases in Nebraska.
                                     183
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 188 of 385



                r. Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases in Nevada.

                s. N.H. Rev. Stat. Ann. §§ 356.11, with respect to purchases in New Hampshire.

                t. N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases in New Mexico.

                u. N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases in North Carolina.

                v. N.D. Cent. Code §§ 51-08.1-03, et seq., with respect to purchases in North

                     Dakota.

                w. Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon.

                x. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

                y. R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

                z.   S.D. Codified Laws §§ 37-1-3.2, et seq., with respect to purchases in South

                     Dakota.

                aa. Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases in Tennessee.

                bb. Utah Code Ann. §§ 76-10-911, et seq., with respect to purchases in Utah.

                cc. Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont.

                dd. W.Va. Code §§ 47-18-4, et seq., with respect to purchases in West Virginia.

                ee. Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin.

                                             COUNT III

        UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW
                          (ACETAZOLAMIDE)

                        (As to Heritage, Lannett, Taro, Teva, and Zydus)

        782.    Humana incorporates by reference the preceding allegations.

        783.    Acetazolamide Defendants engaged in unfair competition or unfair, unconscionable,

deceptive, or fraudulent acts or practices in violation of the state consumer protection statutes listed

below. As a direct and proximate result of Acetazolamide Defendants’ anticompetitive, deceptive,

                                     184
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 189 of 385



unfair, unconscionable, and fraudulent conduct, Humana was deprived of the opportunity to

purchase generic Acetazolamide at prices restrained by competition and forced to pay artificially

inflated prices.

        784.       There was and is a gross disparity between the price that Humana paid and continues

to pay for Acetazolamide, including by assignment from its subsidiaries, and the value received,

given that more cheaply priced Acetazolamide should have been available, and would have been

available, absent Acetazolamide Defendants’ illegal conduct.

        785.       By engaging in the foregoing conduct, Acetazolamide Defendants engaged in unfair

competition or deceptive acts and practices in violation of the following state laws:

                   a. Ark. Code §§ 4-88-101, et seq., with respect to purchases in Arkansas.

                   b. Ariz. Code §§ 44-1255, et seq., with respect to purchases in Arizona.

                   c. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                   d. D.C. Code §§ 28-3901, et seq., with respect to the purchases in the District of

                        Columbia.

                   e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                   f. Kan. Stat. §§ 50-623, et seq., with respect to the purchases in Kansas.

                   g. Idaho Code §§ 48-601, et seq., with respect to the purchases in Idaho.

                   h. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

                   i.   5 Me. Rev. Stat. §§ 207, et seq., with respect to the purchases in Maine.

                   j.   Mass. Ann. Laws ch. 93A, et seq., with respect to purchases in Massachusetts.

                   k. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

                   l.   Minn. Stat. §§ 325F.68, et seq., and Minn. Stat. § 8.31, et seq., with respect to

                        purchases in Minnesota.

                   m. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.
                                        185
                                  PUBLIC VERSION
                   REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
     Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 190 of 385



               n. Neb. Rev. Stat. §§ 59-1601, et seq., with respect to purchases in Nebraska.

               o. Nev. Rev. Stat. §§ 598.0903, et seq., with respect to purchases in Nevada.

               p. N.H. Rev. Stat. §§ 358-A: 1, et seq., with respect to purchases in New

                  Hampshire.

               q. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

               r. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

               s. N.C. Gen. Stat. §§ 75-1.2, et seq., with respect to purchases in North Carolina.

               t. Or. Rev. Stat. §§ 646.605, et seq., with respect to purchases in Oregon.

               u. 73 Pa. Stat. Ann. §§ 201-1, et seq., with respect to purchases in Pennsylvania.

               v. R.I. Gen. Laws §§ 6-13.1-1, et seq., with respect to purchases in Rhode Island.

               w. S.D. Code Laws §§ 37-24-1, et seq., with respect to purchases in South Dakota.

               x. Tenn. Code §§ 47-18-101, et seq., with respect to purchases in Tennessee.

               y. Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

               z. Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

               aa. West Virginia Code §§ 46A-6-101, et seq., with respect to purchases in West

                  Virginia.

                                           COUNT IV

         UNJUST ENRICHMENT UNDER STATE LAW (ACETAZOLAMIDE)

                       (As to Heritage, Lannett, Taro, Teva, and Zydus)

       786.    Humana incorporates by reference the preceding allegations.

       787.    Acetazolamide Defendants have benefitted from artificial prices in the sale of

Acetazolamide resulting from the unlawful and inequitable acts alleged in this Second Amended

Complaint.



                                   186
                             PUBLIC VERSION
              REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 191 of 385



       788.    Acetazolamide Defendants’ financial benefit resulting from their unlawful and

inequitable acts are traceable to overpayments for Acetazolamide by Humana.

       789.    Humana has conferred upon Acetazolamide Defendants an economic benefit,

profits from unlawful overcharges, to the economic detriment of Humana.

       790.    It would be futile for Humana to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of Acetazolamide.

       791.    It would be futile for Humana to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased Acetazolamide, as it is not liable

and would not compensate Humana for the impact of Acetazolamide Defendants’ unlawful

conduct.

       792.    The economic benefit of overcharges derived by Acetazolamide Defendants through

charging supracompetitive and artificially inflated prices for Acetazolamide is a direct and proximate

result of Acetazolamide Defendants’ unlawful conduct.

       793.    The economic benefits derived by Acetazolamide Defendants rightfully belong to

Humana, as it paid anticompetitive and monopolistic prices during the Acetazolamide Period,

benefiting Acetazolamide Defendants.

       794.    It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Acetazolamide Defendants to be permitted to retain any of the overcharges for

Acetazolamide derived from Acetazolamide Defendants’ unfair and unconscionable methods, acts,

and trade practices alleged in this Second Amended Complaint.

       795.    Acetazolamide Defendants are aware of and appreciate the benefits bestowed upon

them by Humana.



                                    187
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 192 of 385



       796.    Acetazolamide Defendants should be compelled to disgorge in a common fund for

the benefit of Humana all unlawful or inequitable proceeds they received.

       797.    A constructive trust should be imposed upon all unlawful or inequitable sums

received by Acetazolamide Defendants traceable to Humana.

                                             COUNT V

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                      ACT (ACETAZOLAMIDE)

                        (As to Heritage, Lannett, Taro, Teva, and Zydus)

       798.    Humana incorporates by reference the preceding allegations.

       799.    Acetazolamide Defendants knowingly, intentionally, and cooperatively engaged in an

anticompetitive scheme designed to artificially inflate prices of Acetazolamide. Acetazolamide

Defendants injured Humana through this conduct.

       800.    But for Acetazolamide Defendants’ scheme to inflate the price of Acetazolamide,

Humana would have purchased lower-priced generic Acetazolamide.

       801.    Humana has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for Acetazolamide than it would have paid absent Acetazolamide

Defendants’ continuing anticompetitive conduct.

       802.    Humana has purchased substantial amounts of Acetazolamide during the

Acetazolamide Period.

       803.    Humana seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Acetazolamide Defendants’ conduct violates Sections 1 and 2 of the

Sherman Act.

       804.    Humana seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects
                                    188
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 193 of 385



caused by Acetazolamide Defendants’ unlawful conduct, and other relief to assure that similar

anticompetitive conduct does not recur.

                                             COUNT VI

      VIOLATION OF SECTION 1 OF THE SHERMAN ACT (AMITRIPTYLINE)

                                  (As to Mylan, Par, and Sandoz)

        805.    Humana incorporates by reference the preceding allegations.

        806.    Amitriptyline Defendants knowingly, intentionally, and conspiratorially engaged in

anticompetitive agreements designed to drive up the cost of generic Amitriptyline in the United

States, in violation of Section 1 of the Sherman Act. This conspiracy was per se unlawful price-fixing.

        807.    Each of the Amitriptyline Defendants has committed at least one overt act to further

the conspiracy alleged in this Second Amended Complaint. Amitriptyline Defendants’

anticompetitive acts had a substantial and foreseeable effect on interstate commerce by raising and

fixing Amitriptyline prices throughout the United States.

        808.    The conspiracy realized its intended effect; Amitriptyline Defendants have benefited,

and continue to benefit, from their anticompetitive agreements which have artificially inflated the

prices of Amitriptyline.

        809.    The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for generic Amitriptyline;

                b. Humana was deprived of the benefits of free and open competition in the sale of

                    Amitriptyline in the United States market; and

                c. Competition in establishing the prices paid for Amitriptyline was unlawfully

                    restrained, suppressed, or eliminated.
                                    189
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
         Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 194 of 385



          810.   Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for generic Amitriptyline until the market achieves a steady state.

          811.   As a direct and proximate result of Amitriptyline Defendants’ unlawful conduct,

Humana has been injured in its business and property in that it has paid more for Amitriptyline than

it would have paid in the absence of Amitriptyline Defendants’ unlawful conduct. The full amount

of such damages is presently unknown and will be determined after discovery and upon proof at

trial.

          812.   Amitriptyline Defendants are per se liable under Section 1 of the Sherman Act, 15

U.S.C. § 1, for the injuries and damages caused by their contract, combination, and conspiracy in

restraint of trade as alleged herein.

          813.   There is no legitimate, non-pretextual, pro-competitive business justification for

Amitriptyline Defendants’ conspiracy that outweighs its harmful effect. Even if there were some

conceivable justification, the conspiracy is broader than necessary to achieve such purpose.

          814.   Amitriptyline Defendants’ unlawful conduct as alleged herein poses a significant and

continuing threat of antitrust injury.

          815.   Humana seeks treble damages under Section 4 of the Clayton Act, 15 U.S.C. § 15,

for HPI’s direct purchases of generic Amitriptyline, or by assignment from its other subsidiaries that

directly purchased generic Amitriptyline during the Amitriptyline Period.

                                             COUNT VII

                 FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                   OF TRADE UNDER STATE LAWS (AMITRIPTYLINE)

                                    (As to Mylan, Par, and Sandoz)

          816.   Humana incorporates by reference the preceding allegations.




                                      190
                                PUBLIC VERSION
                 REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 195 of 385



        817.    Amitriptyline Defendants knowingly, intentionally, and conspiratorially engaged in

anticompetitive agreements designed to drive up the cost of generic Amitriptyline in the United

States. This conspiracy was per se unlawful price-fixing.

        818.    Each of the Amitriptyline Defendants has committed at least one overt act to further

the conspiracy alleged in this Second Amended Complaint. Amitriptyline Defendants’

anticompetitive acts had a substantial and foreseeable effect on commerce by raising and fixing

Amitriptyline prices throughout the United States.

        819.    The conspiracy realized its intended effect; Amitriptyline Defendants have benefited,

and continue to benefit, from their anticompetitive agreements which have artificially inflated the

prices of Amitriptyline.

        820.    The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for generic Amitriptyline;

                b. Humana was deprived of the benefits of free and open competition in the sale of

                    Amitriptyline in the United States market; and

                c. Competition in establishing the prices paid for Amitriptyline was unlawfully

                    restrained, suppressed, or eliminated.

        821.    Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for generic Amitriptyline until the market achieves a steady state.

        822.    As a direct and proximate result of Amitriptyline Defendants’ unlawful conduct,

Humana has been injured in its business and property in that it has paid more for Amitriptyline than

it would have paid in the absence of Amitriptyline Defendants’ unlawful conduct. The full amount



                                     191
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
         Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 196 of 385



of such damages is presently unknown and will be determined after discovery and upon proof at

trial.

          823.   There is no legitimate, non-pretextual, pro-competitive business justification for

Amitriptyline Defendants’ conspiracy that outweighs its harmful effect. Even if there were some

conceivable justification, the conspiracy is broader than necessary to achieve such purpose.

          824.   Amitriptyline Defendants’ unlawful conduct as alleged herein poses a significant and

continuing threat of antitrust injury.

          825.   Amitriptyline Defendants’ conduct violated the following state antitrust or

competition practices laws:

                 a. Arizona Rev. Stat. §§ 44-1402, et seq., with respect to purchases in Arizona.

                 b. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                 c. Conn. Gen. Stat. §§ 35-24, et seq., with respect to purchases in Connecticut.

                 d. D.C. Code §§ 28-4503, et seq., with respect to purchases in the District of

                      Columbia.

                 e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                 f. Hawaii Code §§ 480, et seq., with respect to purchases in Hawaii.

                 g. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                 h. Iowa Code §§ 553.5 et seq., with respect to purchases in Iowa.

                 i.   Kansas Stat. Ann. §§ 50-101, et seq., with respect to purchases in Kansas.

                 j.   Md. Comm. L. §§ 11-201, et seq., with respect to purchases in Maryland.

                 k. Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts.

                 l.   Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases in Maine.

                 m. Mich. Comp. Laws Ann. §§ 445.773, et seq., with respect to purchases in

                      Michigan.
                                      192
                                PUBLIC VERSION
                 REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 197 of 385



       n. Minn. Stat. §§ 325D.52, et seq., and Minn. Stat. § 8.31, et seq., with respect to

            purchases in Minnesota.

       o. Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases in Mississippi.

       p. Mo. Rev. Stat. §§ 416.011, et seq., with respect to purchases in Missouri.

       q. Neb. Code Ann. §§ 59-802, et seq., with respect to purchases in Nebraska.

       r. Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases in Nevada.

       s. N.H. Rev. Stat. Ann. §§ 356.11, with respect to purchases in New Hampshire.

       t. N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases in New Mexico.

       u. N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases in North Carolina.

       v. N.D. Cent. Code §§ 51-08.1-03, et seq., with respect to purchases in North

            Dakota.

       w. Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon.

       x. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

       y. R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

       z.   S.D. Codified Laws §§ 37-1-3.2, et seq., with respect to purchases in South

            Dakota.

       aa. Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases in Tennessee.

       bb. Utah Code Ann. §§ 76-10-911, et seq., with respect to purchases in Utah.

       cc. Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont.

       dd. W.Va. Code §§ 47-18-4, et seq., with respect to purchases in West Virginia.

       ee. Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin.




                           193
                     PUBLIC VERSION
      REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 198 of 385



                                               COUNT VIII

         UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW
                            (AMITRIPTYLINE)

                                     (As to Mylan, Par, and Sandoz)

        826.       Humana incorporates by reference the preceding allegations.

        827.       Amitriptyline Defendants engaged in unfair competition or unfair, unconscionable,

deceptive, or fraudulent acts or practices in violation of the state consumer protection statutes listed

below. As a direct and proximate result of Amitriptyline Defendants’ anticompetitive, deceptive,

unfair, unconscionable, and fraudulent conduct, Humana was deprived of the opportunity to

purchase generic Amitriptyline at prices restrained by competition and forced to pay artificially

inflated prices.

        828.       There was and is a gross disparity between the price that Humana paid and continues

to pay for Amitriptyline, including by assignment from its subsidiaries, and the value received, given

that more cheaply priced Amitriptyline should have been available, and would have been available,

absent Amitriptyline Defendants’ illegal conduct.

        829.       By engaging in the foregoing conduct, Amitriptyline Defendants engaged in unfair

competition or deceptive acts and practices in violation of the following state laws:

                   a. Ark. Code §§ 4-88-101, et seq., with respect to purchases in Arkansas.

                   b. Ariz. Code §§ 44-1255, et seq., with respect to purchases in Arizona.

                   c. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                   d. D.C. Code §§ 28-3901, et seq., with respect to the purchases in the District of

                       Columbia.

                   e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                   f. Kan. Stat. §§ 50-623, et seq., with respect to the purchases in Kansas.


                                        194
                                  PUBLIC VERSION
                   REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 199 of 385



       g. Idaho Code §§ 48-601, et seq., with respect to the purchases in Idaho.

       h. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

       i.   5 Me. Rev. Stat. §§ 207, et seq., with respect to the purchases in Maine.

       j.   Mass. Ann. Laws ch. 93A, et seq., with respect to purchases in Massachusetts.

       k. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

       l.   Minn. Stat. §§ 325F.68, et seq., and Minn. Stat. § 8.31, et seq., with respect to

            purchases in Minnesota.

       m. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

       n. Neb. Rev. Stat. §§ 59-1601, et seq., with respect to purchases in Nebraska.

       o. Nev. Rev. Stat. §§ 598.0903, et seq., with respect to purchases in Nevada.

       p. N.H. Rev. Stat. §§ 358-A: 1, et seq., with respect to purchases in New

            Hampshire.

       q. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

       r. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

       s. N.C. Gen. Stat. §§ 75-1.2, et seq., with respect to purchases in North Carolina.

       t. Or. Rev. Stat. §§ 646.605, et seq., with respect to purchases in Oregon.

       u. 73 Pa. Stat. Ann. §§ 201-1, et seq., with respect to purchases in Pennsylvania.

       v. R.I. Gen. Laws §§ 6-13.1-1, et seq., with respect to purchases in Rhode Island.

       w. S.D. Code Laws §§ 37-24-1, et seq., with respect to purchases in South Dakota.

       x. Tenn. Code §§ 47-18-101, et seq., with respect to purchases in Tennessee.

       y. Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

       z. Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

       aa. West Virginia Code §§ 46A-6-101, et seq., with respect to purchases in West

            Virginia.
                           195
                     PUBLIC VERSION
      REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 200 of 385



                                              COUNT IX

           UNJUST ENRICHMENT UNDER STATE LAW (AMITRIPTYLINE)

                                   (As to Mylan, Par, and Sandoz)

        830.    Humana incorporates by reference the preceding allegations.

        831.    Amitriptyline Defendants have benefitted from artificial prices in the sale of

Amitriptyline resulting from the unlawful and inequitable acts alleged in this Second Amended

Complaint.

        832.    Amitriptyline Defendants’ financial benefit resulting from their unlawful and

inequitable acts are traceable to overpayments for Amitriptyline by Humana.

        833.    Humana has conferred upon Amitriptyline Defendants an economic benefit, profits

from unlawful overcharges, to the economic detriment of Humana.

        834.    It would be futile for Humana to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of Amitriptyline.

        835.    It would be futile for Humana to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased Amitriptyline, as it is not liable and

would not compensate Humana for the impact of Amitriptyline Defendants’ unlawful conduct.

        836.    The economic benefit of overcharges derived by Amitriptyline Defendants through

charging supracompetitive and artificially inflated prices for Amitriptyline is a direct and proximate

result of Amitriptyline Defendants’ unlawful conduct.

        837.    The economic benefits derived by Amitriptyline Defendants rightfully belong to

Humana, as it paid anticompetitive and monopolistic prices during the Amitriptyline Period,

benefiting Amitriptyline Defendants.

        838.    It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and
                                     196
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 201 of 385



Indiana, for Amitriptyline Defendants to be permitted to retain any of the overcharges for

Amitriptyline derived from Amitriptyline Defendants’ unfair and unconscionable methods, acts, and

trade practices alleged in this Second Amended Complaint.

        839.    Amitriptyline Defendants are aware of and appreciate the benefits bestowed upon

them by Humana.

        840.    Amitriptyline Defendants should be compelled to disgorge in a common fund for

the benefit of Humana all unlawful or inequitable proceeds they received.

        841.    A constructive trust should be imposed upon all unlawful or inequitable sums

received by Amitriptyline Defendants traceable to Humana.

                                             COUNT X

    DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
   CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                        ACT (AMITRIPTYLINE)

                                  (As to Mylan, Par, and Sandoz)

        842.    Humana incorporates by reference the preceding allegations.

        843.    Amitriptyline Defendants knowingly, intentionally, and cooperatively engaged in an

anticompetitive scheme designed to artificially inflate prices of Amitriptyline. Amitriptyline

Defendants injured Humana through this conduct.

        844.    But for Amitriptyline Defendants’ scheme to inflate the price of Amitriptyline,

Humana would have purchased lower-priced generic Amitriptyline.

        845.    Humana has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for Amitriptyline than it would have paid absent Amitriptyline Defendants’

continuing anticompetitive conduct.

        846.    Humana has purchased substantial amounts of Amitriptyline during the

Amitriptyline Period.
                                    197
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 202 of 385



       847.     Humana seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Amitriptyline Defendants’ conduct violates Sections 1 and 2 of the

Sherman Act.

       848.     Humana seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Amitriptyline Defendants’ unlawful conduct, and other relief to assure that similar

anticompetitive conduct does not recur.

                                                COUNT XI

               VIOLATION OF SECTION 1 OF THE SHERMAN ACT (BACLOFEN)

                              (As to Lannett, Par, Teva, and Upsher-Smith)

       849.     Humana incorporates by reference the preceding allegations.

       850.     Baclofen Defendants knowingly, intentionally, and conspiratorially engaged in

anticompetitive agreements designed to drive up the cost of generic Baclofen in the United States, in

violation of Section 1 of the Sherman Act. This conspiracy was per se unlawful price-fixing.

       851.     Each of the Baclofen Defendants has committed at least one overt act to further the

conspiracy alleged in this Second Amended Complaint. Baclofen Defendants’ anticompetitive acts

had a substantial and foreseeable effect on interstate commerce by raising and fixing Baclofen prices

throughout the United States.

       852.     The conspiracy realized its intended effect; Baclofen Defendants have benefited, and

continue to benefit, from their anticompetitive agreements which have artificially inflated the prices

of Baclofen.

       853.     The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:



                                     198
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 203 of 385



                a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for generic Baclofen;

                b. Humana was deprived of the benefits of free and open competition in the sale of

                    Baclofen in the United States market; and

                c. Competition in establishing the prices paid for Baclofen was unlawfully

                    restrained, suppressed, or eliminated.

        854.    Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for generic Baclofen until the market achieves a steady state.

        855.    As a direct and proximate result of Baclofen Defendants’ unlawful conduct, Humana

has been injured in its business and property in that it has paid more for Baclofen than it would have

paid in the absence of Baclofen Defendants’ unlawful conduct. The full amount of such damages is

presently unknown and will be determined after discovery and upon proof at trial.

        856.    Baclofen Defendants are per se liable under Section 1 of the Sherman Act, 15 U.S.C.

§ 1, for the injuries and damages caused by their contract, combination, and conspiracy in restraint

of trade as alleged herein.

        857.    There is no legitimate, non-pretextual, pro-competitive business justification for

Baclofen Defendants’ conspiracy that outweighs its harmful effect. Even if there were some

conceivable justification, the conspiracy is broader than necessary to achieve such purpose.

        858.    Baclofen Defendants’ unlawful conduct as alleged herein poses a significant and

continuing threat of antitrust injury.

        859.    Humana seeks treble damages under Section 4 of the Clayton Act, 15 U.S.C. § 15,

for HPI’s direct purchases of generic Baclofen, or by assignment from its other subsidiaries that

directly purchased generic Baclofen during the Baclofen Period.



                                     199
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 204 of 385



                                            COUNT XII

   FOR CONSPIRACY AND COMBINATION IN RESTRAINT OF TRADE UNDER
                      STATE LAWS (BACLOFEN)

                          (As to Lannett, Par, Teva, and Upsher-Smith)

        860.    Humana incorporates by reference the preceding allegations.

        861.    Baclofen Defendants knowingly, intentionally, and conspiratorially engaged in

anticompetitive agreements designed to drive up the cost of generic Baclofen in the United States.

This conspiracy was per se unlawful price-fixing.

        862.    Each of the Baclofen Defendants has committed at least one overt act to further the

conspiracy alleged in this Second Amended Complaint. Baclofen Defendants’ anticompetitive acts

had a substantial and foreseeable effect on commerce by raising and fixing Baclofen prices

throughout the United States.

        863.    The conspiracy realized its intended effect; Baclofen Defendants have benefited, and

continue to benefit, from their anticompetitive agreements which have artificially inflated the prices

of Baclofen.

        864.    The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for generic Baclofen;

                b. Humana was deprived of the benefits of free and open competition in the sale of

                    Baclofen in the United States market; and

                c. Competition in establishing the prices paid for Baclofen was unlawfully

                    restrained, suppressed, or eliminated.




                                    200
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 205 of 385



        865.      Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for generic Baclofen until the market achieves a steady state.

        866.      As a direct and proximate result of Baclofen Defendants’ unlawful conduct, Humana

has been injured in its business and property in that it has paid more for Baclofen than it would have

paid in the absence of Baclofen Defendants’ unlawful conduct. The full amount of such damages is

presently unknown and will be determined after discovery and upon proof at trial.

        867.      There is no legitimate, non-pretextual, pro-competitive business justification for

Baclofen Defendants’ conspiracy that outweighs its harmful effect. Even if there were some

conceivable justification, the conspiracy is broader than necessary to achieve such purpose.

        868.      Baclofen Defendants’ unlawful conduct as alleged herein poses a significant and

continuing threat of antitrust injury.

        869.      Baclofen Defendants’ conduct violated the following state antitrust or competition

practices laws:

                  a. Arizona Rev. Stat. §§ 44-1402, et seq., with respect to purchases in Arizona.

                  b. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                  c. Conn. Gen. Stat. §§ 35-24, et seq., with respect to purchases in Connecticut.

                  d. D.C. Code §§ 28-4503, et seq., with respect to purchases in the District of

                       Columbia.

                  e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                  f. Hawaii Code §§ 480, et seq., with respect to purchases in Hawaii.

                  g. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                  h. Iowa Code §§ 553.5 et seq., with respect to purchases in Iowa.

                  i.   Kansas Stat. Ann. §§ 50-101, et seq., with respect to purchases in Kansas.

                  j.   Md. Comm. L. §§ 11-201, et seq., with respect to purchases in Maryland.
                                       201
                                 PUBLIC VERSION
                  REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 206 of 385



       k. Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts.

       l.   Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases in Maine.

       m. Mich. Comp. Laws Ann. §§ 445.773, et seq., with respect to purchases in

            Michigan.

       n. Minn. Stat. §§ 325D.52, et seq., and Minn. Stat. § 8.31, et seq., with respect to

            purchases in Minnesota.

       o. Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases in Mississippi.

       p. Mo. Rev. Stat. §§ 416.011, et seq., with respect to purchases in Missouri.

       q. Neb. Code Ann. §§ 59-802, et seq., with respect to purchases in Nebraska.

       r. Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases in Nevada.

       s. N.H. Rev. Stat. Ann. §§ 356.11, with respect to purchases in New Hampshire.

       t. N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases in New Mexico.

       u. N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases in North Carolina.

       v. N.D. Cent. Code §§ 51-08.1-03, et seq., with respect to purchases in North

            Dakota.

       w. Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon.

       x. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

       y. R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

       z.   S.D. Codified Laws §§ 37-1-3.2, et seq., with respect to purchases in South

            Dakota.

       aa. Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases in Tennessee.

       bb. Utah Code Ann. §§ 76-10-911, et seq., with respect to purchases in Utah.

       cc. Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont.

       dd. W.Va. Code §§ 47-18-4, et seq., with respect to purchases in West Virginia.
                           202
                     PUBLIC VERSION
      REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 207 of 385



                ee. Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin.

                                            COUNT XIII

UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW (BACLOFEN)

                          (As to Lannett, Par, Teva, and Upsher-Smith)

        870.    Humana incorporates by reference the preceding allegations.

        871.    Baclofen Defendants engaged in unfair competition or unfair, unconscionable,

deceptive, or fraudulent acts or practices in violation of the state consumer protection statutes listed

below. As a direct and proximate result of Baclofen Defendants’ anticompetitive, deceptive, unfair,

unconscionable, and fraudulent conduct, Humana was deprived of the opportunity to purchase

generic Baclofen at prices restrained by competition and forced to pay artificially inflated prices.

        872.    There was and is a gross disparity between the price that Humana paid and continues

to pay for Baclofen, including by assignment from its subsidiaries, and the value received, given that

more cheaply priced Baclofen should have been available, and would have been available, absent

Baclofen Defendants’ illegal conduct.

        873.    By engaging in the foregoing conduct, Baclofen Defendants engaged in unfair

competition or deceptive acts and practices in violation of the following state laws:

            a. Ark. Code §§ 4-88-101, et seq., with respect to purchases in Arkansas.

            b. Ariz. Code §§ 44-1255, et seq., with respect to purchases in Arizona.

            c. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

            d. D.C. Code §§ 28-3901, et seq., with respect to the purchases in the District of

                Columbia.

            e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

            f. Kan. Stat. §§ 50-623, et seq., with respect to the purchases in Kansas.

            g. Idaho Code §§ 48-601, et seq., with respect to the purchases in Idaho.
                                     203
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 208 of 385



    h. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

    i.   5 Me. Rev. Stat. §§ 207, et seq., with respect to the purchases in Maine.

    j.   Mass. Ann. Laws ch. 93A, et seq., with respect to purchases in Massachusetts.

    k. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

    l.   Minn. Stat. §§ 325F.68, et seq., and Minn. Stat. § 8.31, et seq., with respect to

         purchases in Minnesota.

    m. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

    n. Neb. Rev. Stat. §§ 59-1601, et seq., with respect to purchases in Nebraska.

    o. Nev. Rev. Stat. §§ 598.0903, et seq., with respect to purchases in Nevada.

    p. N.H. Rev. Stat. §§ 358-A: 1, et seq., with respect to purchases in New Hampshire.

    q. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

    r. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

    s. N.C. Gen. Stat. §§ 75-1.2, et seq., with respect to purchases in North Carolina.

    t.    Or. Rev. Stat. §§ 646.605, et seq., with respect to purchases in Oregon.

    u. 73 Pa. Stat. Ann. §§ 201-1, et seq., with respect to purchases in Pennsylvania.

    v. R.I. Gen. Laws §§ 6-13.1-1, et seq., with respect to purchases in Rhode Island.

    w. S.D. Code Laws §§ 37-24-1, et seq., with respect to purchases in South Dakota.

    x. Tenn. Code §§ 47-18-101, et seq., with respect to purchases in Tennessee.

    y. Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

    z. Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

    aa. West Virginia Code §§ 46A-6-101, et seq., with respect to purchases in West Virginia.

                                     COUNT XIV

         UNJUST ENRICHMENT UNDER STATE LAW (BACLOFEN)

                   (As to Lannett, Par, Teva, and Upsher-Smith)
                              204
                        PUBLIC VERSION
         REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 209 of 385




        874.    Humana incorporates by reference the preceding allegations.

        875.    Baclofen Defendants have benefitted from artificial prices in the sale of Baclofen

resulting from the unlawful and inequitable acts alleged in this Second Amended Complaint.

        876.    Baclofen Defendants’ financial benefit resulting from their unlawful and inequitable

acts are traceable to overpayments for Baclofen by Humana.

        877.    Humana has conferred upon Baclofen Defendants an economic benefit, profits from

unlawful overcharges, to the economic detriment of Humana.

        878.    It would be futile for Humana to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of Baclofen.

        879.    It would be futile for Humana to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased Baclofen, as it is not liable and

would not compensate Humana for the impact of Baclofen Defendants’ unlawful conduct.

        880.    The economic benefit of overcharges derived by Baclofen Defendants through

charging supracompetitive and artificially inflated prices for Baclofen is a direct and proximate result

of Baclofen Defendants’ unlawful conduct.

        881.    The economic benefits derived by Baclofen Defendants rightfully belong to

Humana, as it paid anticompetitive and monopolistic prices during the Baclofen Period, benefiting

Baclofen Defendants.

        882.    It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Baclofen Defendants to be permitted to retain any of the overcharges for Baclofen

derived from Baclofen Defendants’ unfair and unconscionable methods, acts, and trade practices

alleged in this Second Amended Complaint.


                                     205
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 210 of 385



       883.    Baclofen Defendants are aware of and appreciate the benefits bestowed upon them

by Humana.

       884.    Baclofen Defendants should be compelled to disgorge in a common fund for the

benefit of Humana all unlawful or inequitable proceeds they received.

       885.    A constructive trust should be imposed upon all unlawful or inequitable sums

received by Baclofen Defendants traceable to Humana.

                                           COUNT XV

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                         ACT (BACLOFEN)

                         (As to Lannett, Par, Teva, and Upsher-Smith)

       886.    Humana incorporates by reference the preceding allegations.

       887.    Baclofen Defendants knowingly, intentionally, and cooperatively engaged in an

anticompetitive scheme designed to artificially inflate prices of Baclofen. Baclofen Defendants

injured Humana through this conduct.

       888.    But for Baclofen Defendants’ scheme to inflate the price of Baclofen, Humana

would have purchased lower-priced generic Baclofen.

       889.    Humana has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for Baclofen than it would have paid absent Baclofen Defendants’

continuing anticompetitive conduct.

       890.    Humana has purchased substantial amounts of Baclofen during the Baclofen Period.

       891.    Humana seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Baclofen Defendants’ conduct violates Sections 1 and 2 of the

Sherman Act.



                                    206
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 211 of 385



       892.    Humana seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Baclofen Defendants’ unlawful conduct, and other relief to assure that similar

anticompetitive conduct does not recur.

                                            COUNT XVI

        VIOLATION OF SECTION 1 OF THE SHERMAN ACT (BENAZEPRIL)

                                       (As to Mylan and Sandoz)

       893.    Humana incorporates by reference the preceding allegations.

       894.    Benazepril Defendants knowingly, intentionally, and conspiratorially engaged in

anticompetitive agreements designed to drive up the cost of generic Benazepril in the United States,

in violation of Section 1 of the Sherman Act. This conspiracy was per se unlawful price-fixing.

       895.    Each of the Benazepril Defendants has committed at least one overt act to further

the conspiracy alleged in this Second Amended Complaint. Benazepril Defendants’ anticompetitive

acts had a substantial and foreseeable effect on interstate commerce by raising and fixing Benazepril

prices throughout the United States.

       896.    The conspiracy realized its intended effect; Benazepril Defendants have benefited,

and continue to benefit, from their anticompetitive agreements which have artificially inflated the

prices of Benazepril.

       897.    The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

               a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                   stabilized prices at supracompetitive levels for generic Benazepril;

               b. Humana was deprived of the benefits of free and open competition in the sale of

                   Benazepril in the United States market; and
                                    207
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 212 of 385



                c. Competition in establishing the prices paid for Benazepril was unlawfully

                    restrained, suppressed, or eliminated.

        898.    Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for generic Benazepril until the market achieves a steady state.

        899.    As a direct and proximate result of Benazepril Defendants’ unlawful conduct,

Humana has been injured in its business and property in that it has paid more for Benazepril than it

would have paid in the absence of Benazepril Defendants’ unlawful conduct. The full amount of

such damages is presently unknown and will be determined after discovery and upon proof at trial.

        900.    Benazepril Defendants are per se liable under Section 1 of the Sherman Act, 15 U.S.C.

§ 1, for the injuries and damages caused by their contract, combination, and conspiracy in restraint

of trade as alleged herein.

        901.    There is no legitimate, non-pretextual, pro-competitive business justification for

Benazepril Defendants’ conspiracy that outweighs its harmful effect. Even if there were some

conceivable justification, the conspiracy is broader than necessary to achieve such purpose.

        902.    Benazepril Defendants’ unlawful conduct as alleged herein poses a significant and

continuing threat of antitrust injury.

        903.    Humana seeks treble damages under Section 4 of the Clayton Act, 15 U.S.C. § 15,

for HPI’s direct purchases of generic Benazepril, or by assignment from its other subsidiaries that

directly purchased generic Benazepril during the Benazepril Period.

                                              COUNT XVII

   FOR CONSPIRACY AND COMBINATION IN RESTRAINT OF TRADE UNDER
                      STATE LAW (BENAZEPRIL)

                                         (As to Mylan and Sandoz)

        904.    Humana incorporates by reference the preceding allegations.


                                     208
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 213 of 385



        905.    Benazepril Defendants knowingly, intentionally, and conspiratorially engaged in

anticompetitive agreements designed to drive up the cost of generic Benazepril in the United States.

This conspiracy was per se unlawful price-fixing.

        906.    Each of the Benazepril Defendants has committed at least one overt act to further

the conspiracy alleged in this Second Amended Complaint. Benazepril Defendants’ anticompetitive

acts had a substantial and foreseeable effect on commerce by raising and fixing Benazepril prices

throughout the United States.

        907.    The conspiracy realized its intended effect; Benazepril Defendants have benefited,

and continue to benefit, from their anticompetitive agreements which have artificially inflated the

prices of Benazepril.

        908.    The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for generic Benazepril;

                b. Humana was deprived of the benefits of free and open competition in the sale of

                    Benazepril in the United States market; and

                c. Competition in establishing the prices paid for Benazepril was unlawfully

                    restrained, suppressed, or eliminated.

        909.    Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for generic Benazepril until the market achieves a steady state.

        910.    As a direct and proximate result of Benazepril Defendants’ unlawful conduct,

Humana has been injured in its business and property in that it has paid more for Benazepril than it

would have paid in the absence of Benazepril Defendants’ unlawful conduct. The full amount of

such damages is presently unknown and will be determined after discovery and upon proof at trial.
                                    209
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 214 of 385



        911.      There is no legitimate, non-pretextual, pro-competitive business justification for

Benazepril Defendants’ conspiracy that outweighs its harmful effect. Even if there were some

conceivable justification, the conspiracy is broader than necessary to achieve such purpose.

        912.      Benazepril Defendants’ unlawful conduct as alleged herein poses a significant and

continuing threat of antitrust injury.

        913.      Benazepril Defendants’ conduct violated the following state antitrust or competition

practices laws:

                  a. Arizona Rev. Stat. §§ 44-1402, et seq., with respect to purchases in Arizona.

                  b. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                  c. Conn. Gen. Stat. §§ 35-24, et seq., with respect to purchases in Connecticut.

                  d. D.C. Code §§ 28-4503, et seq., with respect to purchases in the District of

                       Columbia.

                  e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                  f. Hawaii Code §§ 480, et seq., with respect to purchases in Hawaii.

                  g. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                  h. Iowa Code §§ 553.5 et seq., with respect to purchases in Iowa.

                  i.   Kansas Stat. Ann. §§ 50-101, et seq., with respect to purchases in Kansas.

                  j.   Md. Comm. L. §§ 11-201, et seq., with respect to purchases in Maryland.

                  k. Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts.

                  l.   Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases in Maine.

                  m. Mich. Comp. Laws Ann. §§ 445.773, et seq., with respect to purchases in

                       Michigan.

                  n. Minn. Stat. §§ 325D.52, et seq., and Minn. Stat. § 8.31, et seq., with respect to

                       purchases in Minnesota.
                                       210
                                 PUBLIC VERSION
                  REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 215 of 385



        o. Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases in Mississippi.

        p. Mo. Rev. Stat. §§ 416.011, et seq., with respect to purchases in Missouri.

        q. Neb. Code Ann. §§ 59-802, et seq., with respect to purchases in Nebraska.

        r. Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases in Nevada.

        s. N.H. Rev. Stat. Ann. §§ 356.11, with respect to purchases in New Hampshire.

        t. N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases in New Mexico.

        u. N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases in North Carolina.

        v. N.D. Cent. Code §§ 51-08.1-03, et seq., with respect to purchases in North

             Dakota.

        w. Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon.

        x. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

        y. R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

        z.   S.D. Codified Laws §§ 37-1-3.2, et seq., with respect to purchases in South

             Dakota.

        aa. Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases in Tennessee.

        bb. Utah Code Ann. §§ 76-10-911, et seq., with respect to purchases in Utah.

        cc. Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont.

        dd. W.Va. Code §§ 47-18-4, et seq., with respect to purchases in West Virginia.

        ee. Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin.

                                   COUNT XVIII

 UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW
                     (BENAZEPRIL)

                             (As to Mylan and Sandoz)

 914.   Humana incorporates by reference the preceding allegations.


                             211
                       PUBLIC VERSION
        REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 216 of 385



        915.    Benazepril Defendants engaged in unfair competition or unfair, unconscionable,

deceptive, or fraudulent acts or practices in violation of the state consumer protection statutes listed

below. As a direct and proximate result of Benazepril Defendants’ anticompetitive, deceptive, unfair,

unconscionable, and fraudulent conduct, Humana was deprived of the opportunity to purchase

generic Benazepril at prices restrained by competition and forced to pay artificially inflated prices.

        916.    There was and is a gross disparity between the price that Humana paid and continues

to pay for Benazepril, including by assignment from its subsidiaries, and the value received, given

that more cheaply priced Benazepril should have been available, and would have been available,

absent Benazepril Defendants’ illegal conduct.

        917.    By engaging in the foregoing conduct, Benazepril Defendants engaged in unfair

competition or deceptive acts and practices in violation of the following state laws:

                a. Ark. Code §§ 4-88-101, et seq., with respect to purchases in Arkansas.

                b. Ariz. Code §§ 44-1255, et seq., with respect to purchases in Arizona.

                c. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                d. D.C. Code §§ 28-3901, et seq., with respect to the purchases in the District of

                     Columbia.

                e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                f. Kan. Stat. §§ 50-623, et seq., with respect to the purchases in Kansas.

                g. Idaho Code §§ 48-601, et seq., with respect to the purchases in Idaho.

                h. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

                i.   5 Me. Rev. Stat. §§ 207, et seq., with respect to the purchases in Maine.

                j.   Mass. Ann. Laws ch. 93A, et seq., with respect to purchases in Massachusetts.

                k. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.



                                     212
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 217 of 385



         l.   Minn. Stat. §§ 325F.68, et seq., and Minn. Stat. § 8.31, et seq., with respect to

              purchases in Minnesota.

         m. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

         n. Neb. Rev. Stat. §§ 59-1601, et seq., with respect to purchases in Nebraska.

         o. Nev. Rev. Stat. §§ 598.0903, et seq., with respect to purchases in Nevada.

         p. N.H. Rev. Stat. §§ 358-A: 1, et seq., with respect to purchases in New

              Hampshire.

         q. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

         r. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

         s. N.C. Gen. Stat. §§ 75-1.2, et seq., with respect to purchases in North Carolina.

         t.   Or. Rev. Stat. §§ 646.605, et seq., with respect to purchases in Oregon.

         u. 73 Pa. Stat. Ann. §§ 201-1, et seq., with respect to purchases in Pennsylvania.

         v. R.I. Gen. Laws §§ 6-13.1-1, et seq., with respect to purchases in Rhode Island.

         w. S.D. Code Laws §§ 37-24-1, et seq., with respect to purchases in South Dakota.

         x. Tenn. Code §§ 47-18-101, et seq., with respect to purchases in Tennessee.

         y. Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

         z. Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

         aa. West Virginia Code §§ 46A-6-101, et seq., with respect to purchases in West

              Virginia.

                                      COUNT XIX

        UNJUST ENRICHMENT UNDER STATE LAW (BENAZEPRIL)

                               (As to Mylan and Sandoz)

 918.    Humana incorporates by reference the preceding allegations.



                              213
                        PUBLIC VERSION
         REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 218 of 385



        919.    Benazepril Defendants have benefitted from artificial prices in the sale of Benazepril

resulting from the unlawful and inequitable acts alleged in this Second Amended Complaint.

        920.    Benazepril Defendants’ financial benefit resulting from their unlawful and

inequitable acts are traceable to overpayments for Benazepril by Humana.

        921.    Humana has conferred upon Benazepril Defendants an economic benefit, profits

from unlawful overcharges, to the economic detriment of Humana.

        922.    It would be futile for Humana to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of Benazepril.

        923.    It would be futile for Humana to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased Benazepril, as it is not liable and

would not compensate Humana for the impact of Benazepril Defendants’ unlawful conduct.

        924.    The economic benefit of overcharges derived by Benazepril Defendants through

charging supracompetitive and artificially inflated prices for Benazepril is a direct and proximate

result of Benazepril Defendants’ unlawful conduct.

        925.    The economic benefits derived by Benazepril Defendants rightfully belong to

Humana, as it paid anticompetitive and monopolistic prices during the Benazepril Period, benefiting

Benazepril Defendants.

        926.    It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Benazepril Defendants to be permitted to retain any of the overcharges for Benazepril

derived from Benazepril Defendants’ unfair and unconscionable methods, acts, and trade practices

alleged in this Second Amended Complaint.

        927.    Benazepril Defendants are aware of and appreciate the benefits bestowed upon them

by Humana.
                                     214
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 219 of 385



          928.   Benazepril Defendants should be compelled to disgorge in a common fund for the

benefit of Humana all unlawful or inequitable proceeds they received.

          929.   A constructive trust should be imposed upon all unlawful or inequitable sums

received by Benazepril Defendants traceable to Humana.

                                            COUNT XX

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                        ACT (BENAZEPRIL)

                                      (As to Mylan and Sandoz)

          930.   Humana incorporates by reference the preceding allegations.

          931.   Benazepril Defendants knowingly, intentionally, and cooperatively engaged in an

anticompetitive scheme designed to artificially inflate prices of Benazepril. Benazepril Defendants

injured Humana through this conduct.

          932.   But for Benazepril Defendants’ scheme to inflate the price of Benazepril, Humana

would have purchased lower-priced generic Benazepril.

          933.   Humana has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for Benazepril than it would have paid absent Benazepril Defendants’

continuing anticompetitive conduct.

          934.   Humana has purchased substantial amounts of Benazepril during the Benazepril

Period.

          935.   Humana seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Benazepril Defendants’ conduct violates Sections 1 and 2 of the

Sherman Act.

          936.   Humana seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects
                                      215
                                PUBLIC VERSION
                 REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 220 of 385



caused by Benazepril Defendants’ unlawful conduct, and other relief to assure that similar

anticompetitive conduct does not recur.

                                               COUNT XXI

              VIOLATION OF SECTION 1 OF THE SHERMAN ACT (CLOBETASOL)

                        (As to Actavis, Akorn, Fougera, Hi-Tech, Morton Grove,
                                Perrigo, Sandoz, Taro, and Wockhardt)

       937.     Humana incorporates by reference the preceding allegations.

       938.     Clobetasol Defendants knowingly, intentionally, and conspiratorially engaged in

anticompetitive agreements designed to drive up the cost of generic Clobetasol in the United States,

in violation of Section 1 of the Sherman Act. This conspiracy was per se unlawful price-fixing.

       939.     Each of the Clobetasol Defendants has committed at least one overt act to further

the conspiracy alleged in this Second Amended Complaint. Clobetasol Defendants’ anticompetitive

acts had a substantial and foreseeable effect on interstate commerce by raising and fixing Clobetasol

prices throughout the United States.

       940.     The conspiracy realized its intended effect; Clobetasol Defendants have benefited,

and continue to benefit, from their anticompetitive agreements which have artificially inflated the

prices of Clobetasol.

       941.     The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                   stabilized prices at supracompetitive levels for generic Clobetasol;

                b. Humana was deprived of the benefits of free and open competition in the sale of

                   Clobetasol in the United States market; and




                                     216
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 221 of 385



                c. Competition in establishing the prices paid for Clobetasol was unlawfully

                    restrained, suppressed, or eliminated.

        942.    Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for generic Clobetasol until the market achieves a steady state.

        943.    As a direct and proximate result of Clobetasol Defendants’ unlawful conduct,

Humana has been injured in its business and property in that it has paid more for Clobetasol than it

would have paid in the absence of Clobetasol Defendants’ unlawful conduct. The full amount of

such damages is presently unknown and will be determined after discovery and upon proof at trial.

        944.    Clobetasol Defendants are per se liable under Section 1 of the Sherman Act, 15 U.S.C.

§ 1, for the injuries and damages caused by their contract, combination, and conspiracy in restraint

of trade as alleged herein.

        945.    There is no legitimate, non-pretextual, pro-competitive business justification for

Clobetasol Defendants’ conspiracy that outweighs its harmful effect. Even if there were some

conceivable justification, the conspiracy is broader than necessary to achieve such purpose.

        946.    Clobetasol Defendants’ unlawful conduct as alleged herein poses a significant and

continuing threat of antitrust injury.

        947.    Humana seeks treble damages under Section 4 of the Clayton Act, 15 U.S.C. § 15,

for HPI’s direct purchases of generic Clobetasol, or by assignment from its other subsidiaries that

directly purchased generic Clobetasol during the Clobetasol Period.

                                           COUNT XXII

   FOR CONSPIRACY AND COMBINATION IN RESTRAINT OF TRADE UNDER
                     STATE LAWS (CLOBETASOL)

                          (As to Actavis, Akorn, Fougera, Hi-Tech,
                     Morton Grove, Perrigo, Sandoz, Taro, and Wockhardt)

        948.    Humana incorporates by reference the preceding allegations.
                                     217
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 222 of 385



        949.    Clobetasol Defendants knowingly, intentionally, and conspiratorially engaged in

anticompetitive agreements designed to drive up the cost of generic Clobetasol in the United States.

This conspiracy was per se unlawful price-fixing.

        950.    Each of the Clobetasol Defendants has committed at least one overt act to further

the conspiracy alleged in this Second Amended Complaint. Clobetasol Defendants’ anticompetitive

acts had a substantial and foreseeable effect on commerce by raising and fixing Clobetasol prices

throughout the United States.

        951.    The conspiracy realized its intended effect; Clobetasol Defendants have benefited,

and continue to benefit, from their anticompetitive agreements which have artificially inflated the

prices of Clobetasol.

        952.    The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for generic Clobetasol;

                b. Humana was deprived of the benefits of free and open competition in the sale of

                    Clobetasol in the United States market; and

                c. Competition in establishing the prices paid for Clobetasol was unlawfully

                    restrained, suppressed, or eliminated.

        953.    Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for generic Clobetasol until the market achieves a steady state.

        954.    As a direct and proximate result of Clobetasol Defendants’ unlawful conduct,

Humana has been injured in its business and property in that it has paid more for Clobetasol than it

would have paid in the absence of Clobetasol Defendants’ unlawful conduct. The full amount of

such damages is presently unknown and will be determined after discovery and upon proof at trial.
                                    218
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 223 of 385



        955.      There is no legitimate, non-pretextual, pro-competitive business justification for

Clobetasol Defendants’ conspiracy that outweighs its harmful effect. Even if there were some

conceivable justification, the conspiracy is broader than necessary to achieve such purpose.

        956.      Clobetasol Defendants’ unlawful conduct as alleged herein poses a significant and

continuing threat of antitrust injury.

        957.      Clobetasol Defendants’ conduct violated the following state antitrust or competition

practices laws:

                  a. Arizona Rev. Stat. §§ 44-1402, et seq., with respect to purchases in Arizona.

                  b. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                  c. Conn. Gen. Stat. §§ 35-24, et seq., with respect to purchases in Connecticut.

                  d. D.C. Code §§ 28-4503, et seq., with respect to purchases in the District of

                       Columbia.

                  e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                  f. Hawaii Code §§ 480, et seq., with respect to purchases in Hawaii.

                  g. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                  h. Iowa Code §§ 553.5 et seq., with respect to purchases in Iowa.

                  i.   Kansas Stat. Ann. §§ 50-101, et seq., with respect to purchases in Kansas.

                  j.   Md. Comm. L. §§ 11-201, et seq., with respect to purchases in Maryland.

                  k. Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts.

                  l.   Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases in Maine.

                  m. Mich. Comp. Laws Ann. §§ 445.773, et seq., with respect to purchases in

                       Michigan.

                  n. Minn. Stat. §§ 325D.52, et seq., and Minn. Stat. § 8.31, et seq., with respect to

                       purchases in Minnesota.
                                       219
                                 PUBLIC VERSION
                  REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
 Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 224 of 385



         o. Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases in Mississippi.

         p. Mo. Rev. Stat. §§ 416.011, et seq., with respect to purchases in Missouri.

         q. Neb. Code Ann. §§ 59-802, et seq., with respect to purchases in Nebraska.

         r. Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases in Nevada.

         s. N.H. Rev. Stat. Ann. §§ 356.11, with respect to purchases in New Hampshire.

         t. N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases in New Mexico.

         u. N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases in North Carolina.

         v. N.D. Cent. Code §§ 51-08.1-03, et seq., with respect to purchases in North

              Dakota.

         w. Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon.

         x. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

         y. R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

         z.   S.D. Codified Laws §§ 37-1-3.2, et seq., with respect to purchases in South

              Dakota.

         aa. Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases in Tennessee.

         bb. Utah Code Ann. §§ 76-10-911, et seq., with respect to purchases in Utah.

         cc. Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont.

         dd. W.Va. Code §§ 47-18-4, et seq., with respect to purchases in West Virginia.

         ee. Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin.

                                    COUNT XXIII

   UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW
                       (CLOBETASOL)

(As to Actavis, Akorn, Fougera, Hi-Tech, Morton Grove, Perrigo, Sandoz, Taro, and
                                   Wockhardt)

  958.   Humana incorporates by reference the preceding allegations.
                              220
                        PUBLIC VERSION
         REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 225 of 385



        959.    Clobetasol Defendants engaged in unfair competition or unfair, unconscionable,

deceptive, or fraudulent acts or practices in violation of the state consumer protection statutes listed

below. As a direct and proximate result of Clobetasol Defendants’ anticompetitive, deceptive, unfair,

unconscionable, and fraudulent conduct, Humana was deprived of the opportunity to purchase

generic Clobetasol at prices restrained by competition and forced to pay artificially inflated prices.

        960.    There was and is a gross disparity between the price that Humana paid and continues

to pay for Clobetasol, including by assignment from its subsidiaries, and the value received, given

that more cheaply priced Clobetasol should have been available, and would have been available,

absent Clobetasol Defendants’ illegal conduct.

        961.    By engaging in the foregoing conduct, Clobetasol Defendants engaged in unfair

competition or deceptive acts and practices in violation of the following state laws:

                a. Ark. Code §§ 4-88-101, et seq., with respect to purchases in Arkansas.

                b. Ariz. Code §§ 44-1255, et seq., with respect to purchases in Arizona.

                c. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                d. D.C. Code §§ 28-3901, et seq., with respect to the purchases in the District of

                     Columbia.

                e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                f. Kan. Stat. §§ 50-623, et seq., with respect to the purchases in Kansas.

                g. Idaho Code §§ 48-601, et seq., with respect to the purchases in Idaho.

                h. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

                i.   5 Me. Rev. Stat. §§ 207, et seq., with respect to the purchases in Maine.

                j.   Mass. Ann. Laws ch. 93A, et seq., with respect to purchases in Massachusetts.

                k. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.



                                     221
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 226 of 385



         l.   Minn. Stat. §§ 325F.68, et seq., and Minn. Stat. § 8.31, et seq., with respect to

              purchases in Minnesota.

         m. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

         n. Neb. Rev. Stat. §§ 59-1601, et seq., with respect to purchases in Nebraska.

         o. Nev. Rev. Stat. §§ 598.0903, et seq., with respect to purchases in Nevada.

         p. N.H. Rev. Stat. §§ 358-A: 1, et seq., with respect to purchases in New

              Hampshire.

         q. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

         r. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

         s. N.C. Gen. Stat. §§ 75-1.2, et seq., with respect to purchases in North Carolina.

         t.   Or. Rev. Stat. §§ 646.605, et seq., with respect to purchases in Oregon.

         u. 73 Pa. Stat. Ann. §§ 201-1, et seq., with respect to purchases in Pennsylvania.

         v. R.I. Gen. Laws §§ 6-13.1-1, et seq., with respect to purchases in Rhode Island.

         w. S.D. Code Laws §§ 37-24-1, et seq., with respect to purchases in South Dakota.

         x. Tenn. Code §§ 47-18-101, et seq., with respect to purchases in Tennessee.

         y. Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

         z. Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

         aa. West Virginia Code §§ 46A-6-101, et seq., with respect to purchases in West

              Virginia.

                                     COUNT XXIV

        UNJUST ENRICHMENT UNDER STATE LAW (CLOBETASOL)

                    (As to Actavis, Akorn, Fougera, Hi-Tech,
               Morton Grove, Perrigo, Sandoz, Taro, and Wockhardt)

 962.    Humana incorporates by reference the preceding allegations.


                              222
                        PUBLIC VERSION
         REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 227 of 385



        963.    Clobetasol Defendants have benefitted from artificial prices in the sale of Clobetasol

resulting from the unlawful and inequitable acts alleged in this Second Amended Complaint.

        964.    Clobetasol Defendants’ financial benefit resulting from their unlawful and

inequitable acts are traceable to overpayments for Levothyroxine by Humana.

        965.    Humana has conferred upon Clobetasol Defendants an economic benefit, profits

from unlawful overcharges, to the economic detriment of Humana.

        966.    It would be futile for Humana to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of Clobetasol.

        967.    It would be futile for Humana to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased Clobetasol, as it is not liable and

would not compensate Humana for the impact of Clobetasol Defendants’ unlawful conduct.

        968.    The economic benefit of overcharges derived by Clobetasol Defendants through

charging supracompetitive and artificially inflated prices for Clobetasol is a direct and proximate

result of Clobetasol Defendants’ unlawful conduct.

        969.    The economic benefits derived by Clobetasol Defendants rightfully belong to

Humana, as it paid anticompetitive and monopolistic prices during the Clobetasol Period, benefiting

Clobetasol Defendants.

        970.    It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Clobetasol Defendants to be permitted to retain any of the overcharges for Clobetasol

derived from Clobetasol Defendants’ unfair and unconscionable methods, acts, and trade practices

alleged in this Second Amended Complaint.

        971.    Clobetasol Defendants are aware of and appreciate the benefits bestowed upon them

by Humana.
                                     223
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 228 of 385



          972.   Clobetasol Defendants should be compelled to disgorge in a common fund for the

benefit of Humana all unlawful or inequitable proceeds they received.

          973.   A constructive trust should be imposed upon all unlawful or inequitable sums

received by Clobetasol Defendants traceable to Humana.

                                            COUNT XXV

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                        ACT (CLOBETASOL)

                     (As to Actavis, Akorn, Fougera, Hi-Tech, Morton Grove,
                             Perrigo, Sandoz, Taro, and Wockhardt)

          974.   Humana incorporates by reference the preceding allegations.

          975.   Clobetasol Defendants knowingly, intentionally, and cooperatively engaged in an

anticompetitive scheme designed to artificially inflate prices of Clobetasol. Clobetasol Defendants

injured Humana through this conduct.

          976.   But for Clobetasol Defendants’ scheme to inflate the price of Clobetasol, Humana

would have purchased lower-priced generic Clobetasol.

          977.   Humana has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for Clobetasol than it would have paid absent Clobetasol Defendants’

continuing anticompetitive conduct.

          978.   Humana has purchased substantial amounts of Clobetasol during the Clobetasol

Period.

          979.   Humana seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Clobetasol Defendants’ conduct violates Sections 1 and 2 of the

Sherman Act.




                                      224
                                PUBLIC VERSION
                 REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 229 of 385



       980.    Humana seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Clobetasol Defendants’ unlawful conduct, and other relief to assure that similar

anticompetitive conduct does not recur.

                                           COUNT XXVI

      VIOLATION OF SECTION 1 OF THE SHERMAN ACT (CLOMIPRAMINE)

                                 (As to Mylan, Sandoz, and Taro)

       981.    Humana incorporates by reference the preceding allegations.

       982.    Clomipramine Defendants knowingly, intentionally, and conspiratorially engaged in

anticompetitive agreements designed to drive up the cost of generic Clomipramine in the United

States, in violation of Section 1 of the Sherman Act. This conspiracy was per se unlawful price-fixing.

       983.    Each of the Clomipramine Defendants has committed at least one overt act to

further the conspiracy alleged in this Second Amended Complaint. Clomipramine Defendants’

anticompetitive acts had a substantial and foreseeable effect on interstate commerce by raising and

fixing Clomipramine prices throughout the United States.

       984.    The conspiracy realized its intended effect; Clomipramine Defendants have

benefited, and continue to benefit, from their anticompetitive agreements which have artificially

inflated the prices of Clomipramine.

       985.    The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

               a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                   stabilized prices at supracompetitive levels for generic Clomipramine;

               b. Humana was deprived of the benefits of free and open competition in the sale of

                   Clomipramine in the United States market; and
                                    225
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 230 of 385



                  c. Competition in establishing the prices paid for Clomipramine was unlawfully

                     restrained, suppressed, or eliminated.

        986.      Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for generic Clomipramine until the market achieves a steady state.

        987.      As a direct and proximate result of Clomipramine Defendants’ unlawful conduct,

Humana has been injured in its business and property in that it has paid more for Clomipramine

than it would have paid in the absence of Clomipramine Defendants’ unlawful conduct. The full

amount of such damages is presently unknown and will be determined after discovery and upon

proof at trial.

        988.      Clomipramine Defendants are per se liable under Section 1 of the Sherman Act, 15

U.S.C. § 1, for the injuries and damages caused by their contract, combination, and conspiracy in

restraint of trade as alleged herein.

        989.      There is no legitimate, non-pretextual, pro-competitive business justification for

Clomipramine Defendants’ conspiracy that outweighs its harmful effect. Even if there were some

conceivable justification, the conspiracy is broader than necessary to achieve such purpose.

        990.      Clomipramine Defendants’ unlawful conduct as alleged herein poses a significant

and continuing threat of antitrust injury.

        991.      Humana seeks treble damages under Section 4 of the Clayton Act, 15 U.S.C. § 15,

for HPI’s direct purchases of generic Clomipramine, or by assignment from its other subsidiaries

that directly purchased generic Clomipramine during the Clomipramine Period.

                                             COUNT XXVII

   FOR CONSPIRACY AND COMBINATION IN RESTRAINT OF TRADE UNDER
                    STATE LAWS (CLOMIPRAMINE)

                                   (As to Mylan, Sandoz, and Taro)


                                       226
                                 PUBLIC VERSION
                  REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 231 of 385



        992.    Humana incorporates by reference the preceding allegations.

        993.    Clomipramine Defendants knowingly, intentionally, and conspiratorially engaged in

anticompetitive agreements designed to drive up the cost of generic Clomipramine in the United

States. This conspiracy was per se unlawful price-fixing.

        994.    Each of the Clomipramine Defendants has committed at least one overt act to

further the conspiracy alleged in this Second Amended Complaint. Clomipramine Defendants’

anticompetitive acts had a substantial and foreseeable effect on commerce by raising and fixing

Clomipramine prices throughout the United States.

        995.    The conspiracy realized its intended effect; Clomipramine Defendants have

benefited, and continue to benefit, from their anticompetitive agreements which have artificially

inflated the prices of Clomipramine.

        996.    The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for generic Clomipramine;

                b. Humana was deprived of the benefits of free and open competition in the sale of

                    Clomipramine in the United States market; and

                c. Competition in establishing the prices paid for Clomipramine was unlawfully

                    restrained, suppressed, or eliminated.

        997.    Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for generic Clomipramine until the market achieves a steady state.

        998.    As a direct and proximate result of Clomipramine Defendants’ unlawful conduct,

Humana has been injured in its business and property in that it has paid more for Clomipramine

than it would have paid in the absence of Clomipramine Defendants’ unlawful conduct. The full
                                     227
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 232 of 385



amount of such damages is presently unknown and will be determined after discovery and upon

proof at trial.

        999.      There is no legitimate, non-pretextual, pro-competitive business justification for

Clomipramine Defendants’ conspiracy that outweighs its harmful effect. Even if there were some

conceivable justification, the conspiracy is broader than necessary to achieve such purpose.

        1000. Clomipramine Defendants’ unlawful conduct as alleged herein poses a significant

and continuing threat of antitrust injury.

        1001. Clomipramine Defendants’ conduct violated the following state antitrust or

competition practices laws:

                  a. Arizona Rev. Stat. §§ 44-1402, et seq., with respect to purchases in Arizona.

                  b. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                  c. Conn. Gen. Stat. §§ 35-24, et seq., with respect to purchases in Connecticut.

                  d. D.C. Code §§ 28-4503, et seq., with respect to purchases in the District of

                       Columbia.

                  e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                  f. Hawaii Code §§ 480, et seq., with respect to purchases in Hawaii.

                  g. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                  h. Iowa Code §§ 553.5 et seq., with respect to purchases in Iowa.

                  i.   Kansas Stat. Ann. §§ 50-101, et seq., with respect to purchases in Kansas.

                  j.   Md. Comm. L. §§ 11-201, et seq., with respect to purchases in Maryland.

                  k. Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts.

                  l.   Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases in Maine.

                  m. Mich. Comp. Laws Ann. §§ 445.773, et seq., with respect to purchases in

                       Michigan.
                                       228
                                 PUBLIC VERSION
                  REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 233 of 385



       n. Minn. Stat. §§ 325D.52, et seq., and Minn. Stat. § 8.31, et seq., with respect to

            purchases in Minnesota.

       o. Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases in Mississippi.

       p. Mo. Rev. Stat. §§ 416.011, et seq., with respect to purchases in Missouri.

       q. Neb. Code Ann. §§ 59-802, et seq., with respect to purchases in Nebraska.

       r. Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases in Nevada.

       s. N.H. Rev. Stat. Ann. §§ 356.11, with respect to purchases in New Hampshire.

       t. N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases in New Mexico.

       u. N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases in North Carolina.

       v. N.D. Cent. Code §§ 51-08.1-03, et seq., with respect to purchases in North

            Dakota.

       w. Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon.

       x. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

       y. R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

       z.   S.D. Codified Laws §§ 37-1-3.2, et seq., with respect to purchases in South

            Dakota.

       aa. Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases in Tennessee.

       bb. Utah Code Ann. §§ 76-10-911, et seq., with respect to purchases in Utah.

       cc. Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont.

       dd. W.Va. Code §§ 47-18-4, et seq., with respect to purchases in West Virginia.

       ee. Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin.




                           229
                     PUBLIC VERSION
      REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 234 of 385




                                             COUNT XXVIII

         UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW
                            (CLOMIPRAMINE)

                                    (As to Mylan, Sandoz, and Taro)

        1002. Humana incorporates by reference the preceding allegations.

        1003. Clomipramine Defendants engaged in unfair competition or unfair, unconscionable,

deceptive, or fraudulent acts or practices in violation of the state consumer protection statutes listed

below. As a direct and proximate result of Clomipramine Defendants’ anticompetitive, deceptive,

unfair, unconscionable, and fraudulent conduct, Humana was deprived of the opportunity to

purchase generic Clomipramine at prices restrained by competition and forced to pay artificially

inflated prices.

        1004. There was and is a gross disparity between the price that Humana paid and continues

to pay for Clomipramine, including by assignment from its subsidiaries, and the value received, given

that more cheaply priced Clomipramine should have been available, and would have been available,

absent Clomipramine Defendants’ illegal conduct.

        1005. By engaging in the foregoing conduct, Clomipramine Defendants engaged in unfair

competition or deceptive acts and practices in violation of the following state laws:

                   a. Ark. Code §§ 4-88-101, et seq., with respect to purchases in Arkansas.

                   b. Ariz. Code §§ 44-1255, et seq., with respect to purchases in Arizona.

                   c. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                   d. Conn. Gen. Stat. §§ 35-24, et seq., with respect to purchases in Connecticut.

                   e. D.C. Code §§ 28-3901, et seq., with respect to the purchases in the District of

                       Columbia.

                   f. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.
                                        230
                                  PUBLIC VERSION
                   REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 235 of 385



       g. Kan. Stat. §§ 50-623, et seq., with respect to the purchases in Kansas.

       h. Idaho Code §§ 48-601, et seq., with respect to the purchases in Idaho.

       i.   815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

       j.   5 Me. Rev. Stat. §§ 207, et seq., with respect to the purchases in Maine.

       k. Md. Comm. L. §§ 11-201, et seq., with respect to purchases in Maryland.

       l.   Mass. Ann. Laws ch. 93A, et seq., with respect to purchases in Massachusetts.

       m. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

       n. Minn. Stat. §§ 325F.68, et seq., and Minn. Stat. § 8.31, et seq., with respect to

            purchases in Minnesota.

       o. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

       p. Neb. Rev. Stat. §§ 59-1601, et seq., with respect to purchases in Nebraska.

       q. Nev. Rev. Stat. §§ 598.0903, et seq., with respect to purchases in Nevada.

       r. N.H. Rev. Stat. §§ 358-A: 1, et seq., with respect to purchases in New

            Hampshire.

       s. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

       t. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

       u. N.C. Gen. Stat. §§ 75-1.2, et seq., with respect to purchases in North Carolina.

       v.   Or. Rev. Stat. §§ 646.605, et seq., with respect to purchases in Oregon.

       w. 73 Pa. Stat. Ann. §§ 201-1, et seq., with respect to purchases in Pennsylvania.

       x. R.I. Gen. Laws §§ 6-13.1-1, et seq., with respect to purchases in Rhode Island.

       y. S.D. Code Laws §§ 37-24-1, et seq., with respect to purchases in South Dakota.

       z. Tenn. Code §§ 47-18-101, et seq., with respect to purchases in Tennessee.

       aa. Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

       bb. Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.
                           231
                     PUBLIC VERSION
      REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 236 of 385



               cc. West Virginia Code §§ 46A-6-101, et seq., with respect to purchases in West

                   Virginia.

                                          COUNT XXIX

          UNJUST ENRICHMENT UNDER STATE LAW (CLOMIPRAMINE)

                                 (As to Mylan, Sandoz, and Taro)

       1006. Humana incorporates by reference the preceding allegations.

       1007. Clomipramine Defendants have benefitted from artificial prices in the sale of

Clomipramine resulting from the unlawful and inequitable acts alleged in this Second Amended

Complaint.

       1008. Clomipramine Defendants’ financial benefit resulting from their unlawful and

inequitable acts are traceable to overpayments for Clomipramine by Humana.

       1009. Humana has conferred upon Clomipramine Defendants an economic benefit, profits

from unlawful overcharges, to the economic detriment of Humana.

       1010. It would be futile for Humana to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of Clomipramine.

       1011. It would be futile for Humana to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased Clomipramine, as it is not liable

and would not compensate Humana for the impact of Clomipramine Defendants’ unlawful conduct.

       1012. The economic benefit of overcharges derived by Clomipramine Defendants through

charging supracompetitive and artificially inflated prices for Clomipramine is a direct and proximate

result of Clomipramine Defendants’ unlawful conduct.

       1013. The economic benefits derived by Clomipramine Defendants rightfully belong to

Humana, as it paid anticompetitive and monopolistic prices during the Clomipramine Period,

benefiting Clomipramine Defendants.
                                    232
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 237 of 385



       1014. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Clomipramine Defendants to be permitted to retain any of the overcharges for

Clomipramine derived from Clomipramine Defendants’ unfair and unconscionable methods, acts,

and trade practices alleged in this Second Amended Complaint.

       1015. Clomipramine Defendants are aware of and appreciate the benefits bestowed upon

them by Humana.

       1016. Clomipramine Defendants should be compelled to disgorge in a common fund for

the benefit of Humana all unlawful or inequitable proceeds they received.

       1017. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Clomipramine Defendants traceable to Humana.

                                           COUNT XXX

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                       ACT (CLOMIPRAMINE)

                                 (As to Mylan, Sandoz, and Taro)

       1018. Humana incorporates by reference the preceding allegations.

       1019. Clomipramine Defendants knowingly, intentionally, and cooperatively engaged in an

anticompetitive scheme designed to artificially inflate prices of Clomipramine. Clomipramine

Defendants injured Humana through this conduct.

       1020. But for Clomipramine Defendants’ scheme to inflate the price of Clomipramine,

Humana would have purchased lower-priced generic Clomipramine.

       1021. Humana has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for Clomipramine than it would have paid absent Clomipramine Defendants’

continuing anticompetitive conduct.
                                    233
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 238 of 385



       1022. Humana has purchased substantial amounts of Clomipramine during the

Clomipramine Period.

       1023. Humana seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Clomipramine Defendants’ conduct violates Sections 1 and 2 of the

Sherman Act.

       1024. Humana seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Clomipramine Defendants’ unlawful conduct, and other relief to assure that similar

anticompetitive conduct does not recur.

                                          COUNT XXXI

          VIOLATION OF SECTION 1 OF THE SHERMAN ACT (DESONIDE)

                       (As to Actavis, Fougera, Perrigo, Sandoz, and Taro)

       1025. Humana incorporates by reference the preceding allegations.

       1026. Desonide Defendants knowingly, intentionally, and conspiratorially engaged in

anticompetitive agreements designed to drive up the cost of generic Desonide in the United States,

in violation of Section 1 of the Sherman Act. This conspiracy was per se unlawful price-fixing.

       1027. Each of the Desonide Defendants has committed at least one overt act to further the

conspiracy alleged in this Second Amended Complaint. Desonide Defendants’ anticompetitive acts

had a substantial and foreseeable effect on interstate commerce by raising and fixing Desonide

prices throughout the United States.

       1028. The conspiracy realized its intended effect; Desonide Defendants have benefited,

and continue to benefit, from their anticompetitive agreements which have artificially inflated the

prices of Desonide.



                                    234
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 239 of 385



        1029. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for generic Desonide;

                b. Humana was deprived of the benefits of free and open competition in the sale of

                    Desonide in the United States market; and

                c. Competition in establishing the prices paid for Desonide was unlawfully

                    restrained, suppressed, or eliminated.

        1030. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for generic Desonide until the market achieves a steady state.

        1031. As a direct and proximate result of Desonide Defendants’ unlawful conduct,

Humana has been injured in its business and property in that it has paid more for Desonide than it

would have paid in the absence of Desonide Defendants’ unlawful conduct. The full amount of such

damages is presently unknown and will be determined after discovery and upon proof at trial.

        1032. Desonide Defendants are per se liable under Section 1 of the Sherman Act, 15 U.S.C.

§ 1, for the injuries and damages caused by their contract, combination, and conspiracy in restraint

of trade as alleged herein.

        1033. There is no legitimate, non-pretextual, pro-competitive business justification for

Desonide Defendants’ conspiracy that outweighs its harmful effect. Even if there were some

conceivable justification, the conspiracy is broader than necessary to achieve such purpose.

        1034. Desonide Defendants’ unlawful conduct as alleged herein poses a significant and

continuing threat of antitrust injury.




                                     235
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 240 of 385



        1035. Humana seeks treble damages under Section 4 of the Clayton Act, 15 U.S.C. § 15,

for HPI’s direct purchases of generic Desonide, or by assignment from its other subsidiaries that

directly purchased generic Desonide during the Clomipramine Period.

                                          COUNT XXXII

   FOR CONSPIRACY AND COMBINATION IN RESTRAINT OF TRADE UNDER
                      STATE LAWS (DESONIDE)

                      (As to Actavis, Fougera, Perrigo, Sandoz, and Taro)

        1036. Humana incorporates by reference the preceding allegations.

        1037. Desonide Defendants knowingly, intentionally, and conspiratorially engaged in

anticompetitive agreements designed to drive up the cost of generic Desonide in the United States.

This conspiracy was per se unlawful price-fixing.

        1038. Each of the Desonide Defendants has committed at least one overt act to further the

conspiracy alleged in this Second Amended Complaint. Desonide Defendants’ anticompetitive acts

had a substantial and foreseeable effect on commerce by raising and fixing Desonide prices

throughout the United States.

        1039. The conspiracy realized its intended effect; Desonide Defendants have benefited,

and continue to benefit, from their anticompetitive agreements which have artificially inflated the

prices of Desonide.

        1040. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for generic Desonide;

                b. Humana was deprived of the benefits of free and open competition in the sale of

                    Desonide in the United States market; and

                                    236
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 241 of 385



                  c. Competition in establishing the prices paid for Desonide was unlawfully

                      restrained, suppressed, or eliminated.

        1041. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for generic Desonide until the market achieves a steady state.

        1042. As a direct and proximate result of Desonide Defendants’ unlawful conduct,

Humana has been injured in its business and property in that it has paid more for Desonide than it

would have paid in the absence of Desonide Defendants’ unlawful conduct. The full amount of such

damages is presently unknown and will be determined after discovery and upon proof at trial.

        1043. There is no legitimate, non-pretextual, pro-competitive business justification for

Desonide Defendants’ conspiracy that outweighs its harmful effect. Even if there were some

conceivable justification, the conspiracy is broader than necessary to achieve such purpose.

        1044. Desonide Defendants’ unlawful conduct as alleged herein poses a significant and

continuing threat of antitrust injury.

        1045. Desonide Defendants’ conduct violated the following state antitrust or competition

practices laws:

                  a. Arizona Rev. Stat. §§ 44-1402, et seq., with respect to purchases in Arizona.

                  b. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                  c. Conn. Gen. Stat. §§ 35-24, et seq., with respect to purchases in Connecticut.

                  d. D.C. Code §§ 28-4503, et seq., with respect to purchases in the District of

                      Columbia.

                  e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                  f. Hawaii Code §§ 480, et seq., with respect to purchases in Hawaii.

                  g. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                  h. Iowa Code §§ 553.5 et seq., with respect to purchases in Iowa.
                                       237
                                 PUBLIC VERSION
                  REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 242 of 385



       i.   Kansas Stat. Ann. §§ 50-101, et seq., with respect to purchases in Kansas.

       j.   Md. Comm. L. §§ 11-201, et seq., with respect to purchases in Maryland.

       k. Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts.

       l.   Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases in Maine.

       m. Mich. Comp. Laws Ann. §§ 445.773, et seq., with respect to purchases in

            Michigan.

       n. Minn. Stat. §§ 325D.52, et seq., and Minn. Stat. § 8.31, et seq., with respect to

            purchases in Minnesota.

       o. Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases in Mississippi.

       p. Mo. Rev. Stat. §§ 416.011, et seq., with respect to purchases in Missouri.

       q. Neb. Code Ann. §§ 59-802, et seq., with respect to purchases in Nebraska.

       r. Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases in Nevada.

       s. N.H. Rev. Stat. Ann. §§ 356.11, with respect to purchases in New Hampshire.

       t. N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases in New Mexico.

       u. N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases in North Carolina.

       v. N.D. Cent. Code §§ 51-08.1-03, et seq., with respect to purchases in North

            Dakota.

       w. Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon.

       x. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

       y. R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

       z.   S.D. Codified Laws §§ 37-1-3.2, et seq., with respect to purchases in South

            Dakota.

       aa. Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases in Tennessee.

       bb. Utah Code Ann. §§ 76-10-911, et seq., with respect to purchases in Utah.
                           238
                     PUBLIC VERSION
      REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 243 of 385



                cc. Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont.

                dd. W.Va. Code §§ 47-18-4, et seq., with respect to purchases in West Virginia.

                ee. Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin.

                                          COUNT XXXIII

UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW (DESONIDE)

                       (As to Actavis, Fougera, Perrigo, Sandoz, and Taro)

        1046. Humana incorporates by reference the preceding allegations.

        1047. Desonide Defendants engaged in unfair competition or unfair, unconscionable,

deceptive, or fraudulent acts or practices in violation of the state consumer protection statutes listed

below. As a direct and proximate result of Desonide Defendants’ anticompetitive, deceptive, unfair,

unconscionable, and fraudulent conduct, Humana was deprived of the opportunity to purchase

generic Desonide at prices restrained by competition and forced to pay artificially inflated prices.

        1048. There was and is a gross disparity between the price that Humana paid and continues

to pay for Desonide, including by assignment from its subsidiaries, and the value received, given that

more cheaply priced Desonide should have been available, and would have been available, absent

Desonide Defendants’ illegal conduct.

        1049. By engaging in the foregoing conduct, Desonide Defendants engaged in unfair

competition or deceptive acts and practices in violation of the following state laws:

                a. Ark. Code §§ 4-88-101, et seq., with respect to purchases in Arkansas.

                b. Ariz. Code §§ 44-1255, et seq., with respect to purchases in Arizona.

                c. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                d. D.C. Code §§ 28-3901, et seq., with respect to the purchases in the District of

                    Columbia.

                e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.
                                     239
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 244 of 385



       f. Kan. Stat. §§ 50-623, et seq., with respect to the purchases in Kansas.

       g. Idaho Code §§ 48-601, et seq., with respect to the purchases in Idaho.

       h. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

       i.   5 Me. Rev. Stat. §§ 207, et seq., with respect to the purchases in Maine.

       j.   Mass. Ann. Laws ch. 93A, et seq., with respect to purchases in Massachusetts.

       k. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

       l.   Minn. Stat. §§ 325F.68, et seq., and Minn. Stat. § 8.31, et seq., with respect to

            purchases in Minnesota.

       m. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

       n. Neb. Rev. Stat. §§ 59-1601, et seq., with respect to purchases in Nebraska.

       o. Nev. Rev. Stat. §§ 598.0903, et seq., with respect to purchases in Nevada.

       p. N.H. Rev. Stat. §§ 358-A: 1, et seq., with respect to purchases in New

            Hampshire.

       q. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

       r. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

       s. N.C. Gen. Stat. §§ 75-1.2, et seq., with respect to purchases in North Carolina.

       t.   Or. Rev. Stat. §§ 646.605, et seq., with respect to purchases in Oregon.

       u. 73 Pa. Stat. Ann. §§ 201-1, et seq., with respect to purchases in Pennsylvania.

       v. R.I. Gen. Laws §§ 6-13.1-1, et seq., with respect to purchases in Rhode Island.

       w. S.D. Code Laws §§ 37-24-1, et seq., with respect to purchases in South Dakota.

       x. Tenn. Code §§ 47-18-101, et seq., with respect to purchases in Tennessee.

       y. Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

       z. Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.



                           240
                     PUBLIC VERSION
      REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 245 of 385



                aa. West Virginia Code §§ 46A-6-101, et seq., with respect to purchases in West

                    Virginia.

                                           COUNT XXIV

              UNJUST ENRICHMENT UNDER STATE LAW (DESONIDE)

                      (As to Actavis, Fougera, Perrigo, Sandoz, and Taro)

        1050. Humana incorporates by reference the preceding allegations.

        1051. Desonide Defendants have benefitted from artificial prices in the sale of Desonide

resulting from the unlawful and inequitable acts alleged in this Second Amended Complaint.

        1052. Desonide Defendants’ financial benefit resulting from their unlawful and inequitable

acts are traceable to overpayments for Desonide by Humana.

        1053. Humana has conferred upon Desonide Defendants an economic benefit, profits

from unlawful overcharges, to the economic detriment of Humana.

        1054. It would be futile for Humana to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of Desonide.

        1055. It would be futile for Humana to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased Desonide, as it is not liable and

would not compensate Humana for the impact of Desonide Defendants’ unlawful conduct.

        1056. The economic benefit of overcharges derived by Desonide Defendants through

charging supracompetitive and artificially inflated prices for Desonide is a direct and proximate

result of Desonide Defendants’ unlawful conduct.

        1057. The economic benefits derived by Desonide Defendants rightfully belong to

Humana, as it paid anticompetitive and monopolistic prices during the Desonide Period, benefiting

Desonide Defendants.



                                    241
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 246 of 385



       1058. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Desonide Defendants to be permitted to retain any of the overcharges for

Clomipramine derived from Desonide Defendants’ unfair and unconscionable methods, acts, and

trade practices alleged in this Second Amended Complaint.

       1059. Desonide Defendants are aware of and appreciate the benefits bestowed upon them

by Humana.

       1060. Desonide Defendants should be compelled to disgorge in a common fund for the

benefit of Humana all unlawful or inequitable proceeds they received.

       1061. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Desonide Defendants traceable to Humana.

                                          COUNT XXXV

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                         ACT (DESONIDE)

                      (As to Actavis, Fougera, Perrigo, Sandoz, and Taro)

       1062. Humana incorporates by reference the preceding allegations.

       1063. Desonide Defendants knowingly, intentionally, and cooperatively engaged in an

anticompetitive scheme designed to artificially inflate prices of Desonide. Desonide Defendants

injured Humana through this conduct.

       1064. But for Desonide Defendants’ scheme to inflate the price of Desonide, Humana

would have purchased lower-priced generic Desonide.

       1065. Humana has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for Desonide than it would have paid absent Desonide Defendants’

continuing anticompetitive conduct.
                                    242
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 247 of 385



          1066. Humana has purchased substantial amounts of Desonide during the Desonide

Period.

          1067. Humana seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Desonide Defendants’ conduct violates Sections 1 and 2 of the

Sherman Act.

          1068. Humana seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Desonide Defendants’ unlawful conduct, and other relief to assure that similar

anticompetitive conduct does not recur.

                                          COUNT XXXVI

             VIOLATION OF SECTION 1 OF THE SHERMAN ACT (DIGOXIN)

                     (As to Impax, Lannett, Mylan, Par, Sun, and West-Ward)

          1069. Humana incorporates by reference the preceding allegations.

          1070. Digoxin Defendants knowingly, intentionally, and conspiratorially engaged in

anticompetitive agreements designed to drive up the cost of generic Digoxin in the United States, in

violation of Section 1 of the Sherman Act. This conspiracy was per se unlawful price-fixing.

          1071. Each of the Digoxin Defendants has committed at least one overt act to further the

conspiracy alleged in this Second Amended Complaint. Digoxin Defendants’ anticompetitive acts

had a substantial and foreseeable effect on interstate commerce by raising and fixing Digoxin prices

throughout the United States.

          1072. The conspiracy realized its intended effect; Digoxin Defendants have benefited, and

continue to benefit, from their anticompetitive agreements which have artificially inflated the prices

of Digoxin.



                                      243
                                PUBLIC VERSION
                 REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 248 of 385



        1073. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for generic Digoxin;

                b. Humana was deprived of the benefits of free and open competition in the sale of

                    Digoxin in the United States market; and

                c. Competition in establishing the prices paid for Digoxin was unlawfully

                    restrained, suppressed, or eliminated.

        1074. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for generic Digoxin until the market achieves a steady state.

        1075. As a direct and proximate result of Digoxin Defendants’ unlawful conduct, Humana

has been injured in its business and property in that it has paid more for Digoxin than it would have

paid in the absence of Digoxin Defendants’ unlawful conduct. The full amount of such damages is

presently unknown and will be determined after discovery and upon proof at trial.

        1076. Digoxin Defendants are per se liable under Section 1 of the Sherman Act, 15

U.S.C. § 1, for the injuries and damages caused by their contract, combination, and conspiracy in

restraint of trade as alleged herein.

        1077. There is no legitimate, non-pretextual, pro-competitive business justification for

Digoxin Defendants’ conspiracy that outweighs its harmful effect. Even if there were some

conceivable justification, the conspiracy is broader than necessary to achieve such purpose.

        1078. Digoxin Defendants’ unlawful conduct as alleged herein poses a significant and

continuing threat of antitrust injury.




                                     244
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 249 of 385



        1079. Humana seeks treble damages under Section 4 of the Clayton Act, 15 U.S.C. § 15,

for HPI’s direct purchases of generic Digoxin, or by assignment from its other subsidiaries that

directly purchased generic Digoxin during the Digoxin Period.

                                          COUNT XXXVII

   FOR CONSPIRACY AND COMBINATION IN RESTRAINT OF TRADE UNDER
                       STATE LAWS (DIGOXIN)

                    (As to Impax, Lannett, Mylan, Par, Sun, and West-Ward)

        1080. Humana incorporates by reference the preceding allegations.

        1081. Digoxin Defendants knowingly, intentionally, and conspiratorially engaged in

anticompetitive agreements designed to drive up the cost of generic Digoxin in the United States.

This conspiracy was per se unlawful price-fixing.

        1082. Each of the Digoxin Defendants has committed at least one overt act to further the

conspiracy alleged in this Second Amended Complaint. Digoxin Defendants’ anticompetitive acts

had a substantial and foreseeable effect on commerce by raising and fixing Digoxin prices

throughout the United States.

        1083. The conspiracy realized its intended effect; Digoxin Defendants have benefited, and

continue to benefit, from their anticompetitive agreements which have artificially inflated the prices

of Digoxin.

        1084. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for generic Digoxin;

                b. Humana was deprived of the benefits of free and open competition in the sale of

                    Digoxin in the United States market; and

                                    245
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 250 of 385



                  c. Competition in establishing the prices paid for Digoxin was unlawfully

                      restrained, suppressed, or eliminated.

        1085. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for generic Digoxin until the market achieves a steady state.

        1086. As a direct and proximate result of Digoxin Defendants’ unlawful conduct, Humana

has been injured in its business and property in that it has paid more for Digoxin than it would have

paid in the absence of Digoxin Defendants’ unlawful conduct. The full amount of such damages is

presently unknown and will be determined after discovery and upon proof at trial.

        1087. There is no legitimate, non-pretextual, pro-competitive business justification for

Digoxin Defendants’ conspiracy that outweighs its harmful effect. Even if there were some

conceivable justification, the conspiracy is broader than necessary to achieve such purpose.

        1088. Digoxin Defendants’ unlawful conduct as alleged herein poses a significant and

continuing threat of antitrust injury.

        1089. Digoxin Defendants’ conduct violated the following state antitrust or competition

practices laws:

                  a. Arizona Rev. Stat. §§ 44-1402, et seq., with respect to purchases in Arizona.

                  b. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                  c. Conn. Gen. Stat. §§ 35-24, et seq., with respect to purchases in Connecticut.

                  d. D.C. Code §§ 28-4503, et seq., with respect to purchases in the District of

                      Columbia.

                  e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                  f. Hawaii Code §§ 480, et seq., with respect to purchases in Hawaii.

                  g. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                  h. Iowa Code §§ 553.5 et seq., with respect to purchases in Iowa.
                                       246
                                 PUBLIC VERSION
                  REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 251 of 385



       i.   Kansas Stat. Ann. §§ 50-101, et seq., with respect to purchases in Kansas.

       j.   Md. Comm. L. §§ 11-201, et seq., with respect to purchases in Maryland.

       k. Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts.

       l.   Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases in Maine.

       m. Mich. Comp. Laws Ann. §§ 445.773, et seq., with respect to purchases in

            Michigan.

       n. Minn. Stat. §§ 325D.52, et seq., and Minn. Stat. § 8.31, et seq., with respect to

            purchases in Minnesota.

       o. Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases in Mississippi.

       p. Mo. Rev. Stat. §§ 416.011, et seq., with respect to purchases in Missouri.

       q. Neb. Code Ann. §§ 59-802, et seq., with respect to purchases in Nebraska.

       r. Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases in Nevada.

       s. N.H. Rev. Stat. Ann. §§ 356.11, with respect to purchases in New Hampshire.

       t. N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases in New Mexico.

       u. N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases in North Carolina.

       v. N.D. Cent. Code §§ 51-08.1-03, et seq., with respect to purchases in North

            Dakota.

       w. Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon.

       x. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

       y. R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

       z.   S.D. Codified Laws §§ 37-1-3.2, et seq., with respect to purchases in South

            Dakota.

       aa. Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases in Tennessee.

       bb. Utah Code Ann. §§ 76-10-911, et seq., with respect to purchases in Utah.
                           247
                     PUBLIC VERSION
      REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 252 of 385



                cc. Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont.

                dd. W.Va. Code §§ 47-18-4, et seq., with respect to purchases in West Virginia.

                ee. Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin.

                                         COUNT XXXVIII

        UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW
                              (DIGOXIN)

                    (As to Impax, Lannett, Mylan, Par, Sun, and West-Ward)

        1090. Humana incorporates by reference the preceding allegations.

        1091. Digoxin Defendants engaged in unfair competition or unfair, unconscionable,

deceptive, or fraudulent acts or practices in violation of the state consumer protection statutes listed

below. As a direct and proximate result of Digoxin Defendants’ anticompetitive, deceptive, unfair,

unconscionable, and fraudulent conduct, Humana was deprived of the opportunity to purchase

generic Digoxin at prices restrained by competition and forced to pay artificially inflated prices.

        1092. There was and is a gross disparity between the price that Humana paid and continues

to pay for Digoxin, including by assignment from its subsidiaries, and the value received, given that

more cheaply priced Digoxin should have been available, and would have been available, absent

Digoxin Defendants’ illegal conduct.

        1093. By engaging in the foregoing conduct, Digoxin Defendants engaged in unfair

competition or deceptive acts and practices in violation of the following state laws:

                a. Ark. Code §§ 4-88-101, et seq., with respect to purchases in Arkansas.

                b. Ariz. Code §§ 44-1255, et seq., with respect to purchases in Arizona.

                c. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                d. D.C. Code §§ 28-3901, et seq., with respect to the purchases in the District of

                    Columbia.

                                     248
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 253 of 385



       e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

       f. Kan. Stat. §§ 50-623, et seq., with respect to the purchases in Kansas.

       g. Idaho Code §§ 48-601, et seq., with respect to the purchases in Idaho.

       h. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

       i.   5 Me. Rev. Stat. §§ 207, et seq., with respect to the purchases in Maine.

       j.   Mass. Ann. Laws ch. 93A, et seq., with respect to purchases in Massachusetts.

       k. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

       l.   Minn. Stat. §§ 325F.68, et seq., and Minn. Stat. § 8.31, et seq., with respect to

            purchases in Minnesota.

       m. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

       n. Neb. Rev. Stat. §§ 59-1601, et seq., with respect to purchases in Nebraska.

       o. Nev. Rev. Stat. §§ 598.0903, et seq., with respect to purchases in Nevada.

       p. N.H. Rev. Stat. §§ 358-A: 1, et seq., with respect to purchases in New

            Hampshire.

       q. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

       r. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

       s. N.C. Gen. Stat. §§ 75-1.2, et seq., with respect to purchases in North Carolina.

       t.   Or. Rev. Stat. §§ 646.605, et seq., with respect to purchases in Oregon.

       u. 73 Pa. Stat. Ann. §§ 201-1, et seq., with respect to purchases in Pennsylvania.

       v. R.I. Gen. Laws §§ 6-13.1-1, et seq., with respect to purchases in Rhode Island.

       w. S.D. Code Laws §§ 37-24-1, et seq., with respect to purchases in South Dakota.

       x. Tenn. Code §§ 47-18-101, et seq., with respect to purchases in Tennessee.

       y. Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

       z. Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.
                           249
                     PUBLIC VERSION
      REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 254 of 385



                aa. West Virginia Code §§ 46A-6-101, et seq., with respect to purchases in West

                    Virginia.

                                          COUNT XXXIX

                UNJUST ENRICHMENT UNDER STATE LAW (DIGOXIN)

                    (As to Impax, Lannett, Mylan, Par, Sun, and West-Ward)

        1094. Humana incorporates by reference the preceding allegations.

        1095. Digoxin Defendants have benefitted from artificial prices in the sale of Digoxin

resulting from the unlawful and inequitable acts alleged in this Second Amended Complaint.

        1096. Digoxin Defendants’ financial benefit resulting from their unlawful and inequitable

acts are traceable to overpayments for Digoxin by Humana.

        1097. Humana has conferred upon Digoxin Defendants an economic benefit, profits from

unlawful overcharges, to the economic detriment of Humana.

        1098. It would be futile for Humana to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of Digoxin.

        1099. It would be futile for Humana to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased Digoxin, as it is not liable and

would not compensate Humana for the impact of Digoxin Defendants’ unlawful conduct.

        1100. The economic benefit of overcharges derived by Digoxin Defendants through

charging supracompetitive and artificially inflated prices for Digoxin is a direct and proximate result

of Digoxin Defendants’ unlawful conduct.

        1101. The economic benefits derived by Digoxin Defendants rightfully belong to Humana,

as it paid anticompetitive and monopolistic prices during the Digoxin Period, benefiting Digoxin

Defendants.



                                     250
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 255 of 385



       1102. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Digoxin Defendants to be permitted to retain any of the overcharges for Digoxin

derived from Digoxin Defendants’ unfair and unconscionable methods, acts, and trade practices

alleged in this Second Amended Complaint.

       1103. Digoxin Defendants are aware of and appreciate the benefits bestowed upon them

by Humana.

       1104. Digoxin Defendants should be compelled to disgorge in a common fund for the

benefit of Humana all unlawful or inequitable proceeds they received.

       1105. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Digoxin Defendants traceable to Humana.

                                            COUNT XL

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                          ACT (DIGOXIN)

                   (As to Impax, Lannett, Mylan, Par, Sun, and West-Ward)

       1106. Humana incorporates by reference the preceding allegations.

       1107. Digoxin Defendants knowingly, intentionally, and cooperatively engaged in an

anticompetitive scheme designed to artificially inflate prices of Digoxin. Digoxin Defendants injured

Humana through this conduct.

       1108. But for Digoxin Defendants’ scheme to inflate the price of Digoxin, Humana would

have purchased lower-priced generic Digoxin.

       1109. Humana has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for Digoxin than it would have paid absent Digoxin Defendants’ continuing

anticompetitive conduct.
                                    251
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 256 of 385



       1110. Humana has purchased substantial amounts of Digoxin during the Digoxin Period.

       1111. Humana seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Digoxin Defendants’ conduct violates Sections 1 and 2 of the

Sherman Act.

       1112. Humana seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Digoxin Defendants’ unlawful conduct, and other relief to assure that similar

anticompetitive conduct does not recur.

                                           COUNT XLI

        VIOLATION OF SECTION 1 OF THE SHERMAN ACT (DIVALPROEX)

                           (As to Dr. Reddy’s, Mylan, Par, and Zydus)

       1113. Humana incorporates by reference the preceding allegations.

       1114. Divalproex Defendants knowingly, intentionally, and conspiratorially engaged in

anticompetitive agreements designed to drive up the cost of generic Divalproex in the United States,

in violation of Section 1 of the Sherman Act. This conspiracy was per se unlawful price-fixing.

       1115. Each of the Divalproex Defendants has committed at least one overt act to further

the conspiracy alleged in this Second Amended Complaint. Divalproex Defendants’ anticompetitive

acts had a substantial and foreseeable effect on interstate commerce by raising and fixing Divalproex

prices throughout the United States.

       1116. The conspiracy realized its intended effect; Divalproex Defendants have benefited,

and continue to benefit, from their anticompetitive agreements which have artificially inflated the

prices of Divalproex.

       1117. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:
                                    252
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 257 of 385



                a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for generic Divalproex;

                b. Humana was deprived of the benefits of free and open competition in the sale of

                    Divalproex in the United States market; and

                c. Competition in establishing the prices paid for Divalproex was unlawfully

                    restrained, suppressed, or eliminated.

        1118. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for generic Divalproex until the market achieves a steady state.

        1119. As a direct and proximate result of Divalproex Defendants’ unlawful conduct,

Humana has been injured in its business and property in that it has paid more for Divalproex than it

would have paid in the absence of Divalproex Defendants’ unlawful conduct. The full amount of

such damages is presently unknown and will be determined after discovery and upon proof at trial.

        1120. Divalproex Defendants are per se liable under Section 1 of the Sherman Act, 15

U.S.C. § 1, for the injuries and damages caused by their contract, combination, and conspiracy in

restraint of trade as alleged herein.

        1121. There is no legitimate, non-pretextual, pro-competitive business justification for

Divalproex Defendants’ conspiracy that outweighs its harmful effect. Even if there were some

conceivable justification, the conspiracy is broader than necessary to achieve such purpose.

        1122. Divalproex Defendants’ unlawful conduct as alleged herein poses a significant and

continuing threat of antitrust injury.

        1123. Humana seeks treble damages under Section 4 of the Clayton Act, 15 U.S.C. § 15,

for HPI’s direct purchases of generic Divalproex, or by assignment from its other subsidiaries that

directly purchased generic Divalproex during the Divalproex Period.



                                     253
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 258 of 385



                                           COUNT XLII

   FOR CONSPIRACY AND COMBINATION IN RESTRAINT OF TRADE UNDER
                     STATE LAWS (DIVALPROEX)

                           (As to Dr. Reddy’s, Mylan, Par, and Zydus)

        1124. Humana incorporates by reference the preceding allegations.

        1125. Divalproex Defendants knowingly, intentionally, and conspiratorially engaged in

anticompetitive agreements designed to drive up the cost of generic Divalproex in the United States.

This conspiracy was per se unlawful price-fixing.

        1126. Each of the Divalproex Defendants has committed at least one overt act to further

the conspiracy alleged in this Second Amended Complaint. Divalproex Defendants’ anticompetitive

acts had a substantial and foreseeable effect on commerce by raising and fixing Divalproex prices

throughout the United States.

        1127. The conspiracy realized its intended effect; Divalproex Defendants have benefited,

and continue to benefit, from their anticompetitive agreements which have artificially inflated the

prices of Divalproex.

        1128. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a.      Humana has paid, and continues to pay, artificially inflated, fixed, maintained,

                        or stabilized prices at supracompetitive levels for generic Divalproex;

                b.      Humana was deprived of the benefits of free and open competition in the

                        sale of Divalproex in the United States market; and

                c.      Competition in establishing the prices paid for Divalproex was unlawfully

                        restrained, suppressed, or eliminated.




                                    254
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 259 of 385



        1129. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for generic Divalproex until the market achieves a steady state.

        1130. As a direct and proximate result of Divalproex Defendants’ unlawful conduct,

Humana has been injured in its business and property in that it has paid more for Divalproex than it

would have paid in the absence of Divalproex Defendants’ unlawful conduct. The full amount of

such damages is presently unknown and will be determined after discovery and upon proof at trial.

        1131. There is no legitimate, non-pretextual, pro-competitive business justification for

Divalproex Defendants’ conspiracy that outweighs its harmful effect. Even if there were some

conceivable justification, the conspiracy is broader than necessary to achieve such purpose.

        1132. Divalproex Defendants’ unlawful conduct as alleged herein poses a significant and

continuing threat of antitrust injury.

        1133. Divalproex Defendants’ conduct violated the following state antitrust or competition

practices laws:

                  a.    Arizona Rev. Stat. §§ 44-1402, et seq., with respect to purchases in Arizona.

                  b.    Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in

                        California.

                  c.    Conn. Gen. Stat. §§ 35-24, et seq., with respect to purchases in Connecticut.

                  d.    D.C. Code §§ 28-4503, et seq., with respect to purchases in the District of

                        Columbia.

                  e.    Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                  f.    Hawaii Code §§ 480, et seq., with respect to purchases in Hawaii.

                  g.    740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                  h.    Iowa Code §§ 553.5 et seq., with respect to purchases in Iowa.

                  i.    Kansas Stat. Ann. §§ 50-101, et seq., with respect to purchases in Kansas.
                                       255
                                 PUBLIC VERSION
                  REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 260 of 385



       j.   Md. Comm. L. §§ 11-201, et seq., with respect to purchases in Maryland.

       k.   Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts.

       l.   Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases in Maine.

       m.   Mich. Comp. Laws Ann. §§ 445.773, et seq., with respect to purchases in

            Michigan.

       n.   Minn. Stat. §§ 325D.52, et seq., and Minn. Stat. § 8.31, et seq., with respect to

            purchases in Minnesota.

       o.   Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases in Mississippi.

       p.   Mo. Rev. Stat. §§ 416.011, et seq., with respect to purchases in Missouri.

       q.   Neb. Code Ann. §§ 59-802, et seq., with respect to purchases in Nebraska.

       r.   Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases in

            Nevada.

       s.   N.H. Rev. Stat. Ann. §§ 356.11, with respect to purchases in New

            Hampshire.

       t.   N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases in New Mexico.

       u.   N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases in North

            Carolina.

       v.   N.D. Cent. Code §§ 51-08.1-03, et seq., with respect to purchases in North

            Dakota.

       w.   Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon.

       x.   10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

       y.   R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

       z.    S.D. Codified Laws §§ 37-1-3.2, et seq., with respect to purchases in South

            Dakota.
                           256
                     PUBLIC VERSION
      REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 261 of 385



                 aa.    Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases in

                        Tennessee.

                 bb.    Utah Code Ann. §§ 76-10-911, et seq., with respect to purchases in Utah.

                 cc.    Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont.

                 dd.    W.Va. Code §§ 47-18-4, et seq., with respect to purchases in West Virginia.

                 ee.    Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin.

                                           COUNT XLIII

          UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW
                              (DIVALPROEX)

                            (As to Dr. Reddy’s, Mylan, Par, and Zydus)

          1134. Humana incorporates by reference the preceding allegations.

          1135. Divalproex Defendants engaged in unfair competition or unfair, unconscionable,

deceptive, or fraudulent acts or practices in violation of the state consumer protection statutes listed

below. As a direct and proximate result of Divalproex Defendants’ anticompetitive, deceptive,

unfair, unconscionable, and fraudulent conduct, Humana was deprived of the opportunity to

purchase generic Divalproex at prices restrained by competition and forced to pay artificially inflated

prices.

          1136. There was and is a gross disparity between the price that Humana paid and continues

to pay for Divalproex, including by assignment from its subsidiaries, and the value received, given

that more cheaply priced Divalproex should have been available, and would have been available,

absent Divalproex Defendants’ illegal conduct.

          1137. By engaging in the foregoing conduct, Divalproex Defendants engaged in unfair

competition or deceptive acts and practices in violation of the following state laws:

                 a. Ark. Code §§ 4-88-101, et seq., with respect to purchases in Arkansas.

                                      257
                                PUBLIC VERSION
                 REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 262 of 385



       b. Ariz. Code §§ 44-1255, et seq., with respect to purchases in Arizona.

       c. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

       d. D.C. Code §§ 28-3901, et seq., with respect to the purchases in the District of

            Columbia.

       e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

       f. Kan. Stat. §§ 50-623, et seq., with respect to the purchases in Kansas.

       g. Idaho Code §§ 48-601, et seq., with respect to the purchases in Idaho.

       h. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

       i.   5 Me. Rev. Stat. §§ 207, et seq., with respect to the purchases in Maine.

       j.   Mass. Ann. Laws ch. 93A, et seq., with respect to purchases in Massachusetts.

       k. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

       l.   Minn. Stat. §§ 325F.68, et seq., and Minn. Stat. § 8.31, et seq., with respect to

            purchases in Minnesota.

       m. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

       n. Neb. Rev. Stat. §§ 59-1601, et seq., with respect to purchases in Nebraska.

       o. Nev. Rev. Stat. §§ 598.0903, et seq., with respect to purchases in Nevada.

       p. N.H. Rev. Stat. §§ 358-A: 1, et seq., with respect to purchases in New

            Hampshire.

       q. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

       r. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

       s. N.C. Gen. Stat. §§ 75-1.2, et seq., with respect to purchases in North Carolina.

       t.   Or. Rev. Stat. §§ 646.605, et seq., with respect to purchases in Oregon.

       u. 73 Pa. Stat. Ann. §§ 201-1, et seq., with respect to purchases in Pennsylvania.

       v. R.I. Gen. Laws §§ 6-13.1-1, et seq., with respect to purchases in Rhode Island.
                           258
                     PUBLIC VERSION
      REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 263 of 385



                w. S.D. Code Laws §§ 37-24-1, et seq., with respect to purchases in South Dakota.

                x. Tenn. Code §§ 47-18-101, et seq., with respect to purchases in Tennessee.

                y. Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

                z. Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

                aa. West Virginia Code §§ 46A-6-101, et seq., with respect to purchases in West

                    Virginia.

                                           COUNT XLIV

             UNJUST ENRICHMENT UNDER STATE LAW (DIVALPROEX)

                           (As to Dr. Reddy’s, Mylan, Par, and Zydus)

        1138. Humana incorporates by reference the preceding allegations.

        1139. Divalproex Defendants have benefitted from artificial prices in the sale of

Divalproex resulting from the unlawful and inequitable acts alleged in this Second Amended

Complaint.

        1140. Divalproex Defendants’ financial benefit resulting from their unlawful and

inequitable acts are traceable to overpayments for Divalproex by Humana.

        1141. Humana has conferred upon Divalproex Defendants an economic benefit, profits

from unlawful overcharges, to the economic detriment of Humana.

        1142. It would be futile for Humana to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of Divalproex.

        1143. It would be futile for Humana to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased Divalproex, as it is not liable and

would not compensate Humana for the impact of Divalproex Defendants’ unlawful conduct.




                                     259
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 264 of 385



       1144. The economic benefit of overcharges derived by Divalproex Defendants through

charging supracompetitive and artificially inflated prices for Divalproex is a direct and proximate

result of Divalproex Defendants’ unlawful conduct.

       1145. The economic benefits derived by Divalproex Defendants rightfully belong to

Humana, as it paid anticompetitive and monopolistic prices during the Divalproex Period, benefiting

Divalproex Defendants.

       1146. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Divalproex Defendants to be permitted to retain any of the overcharges for Divalproex

derived from Divalproex Defendants’ unfair and unconscionable methods, acts, and trade practices

alleged in this Second Amended Complaint.

       1147. Divalproex Defendants are aware of and appreciate the benefits bestowed upon

them by Humana.

       1148. Divalproex Defendants should be compelled to disgorge in a common fund for the

benefit of Humana all unlawful or inequitable proceeds they received.

       1149. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Divalproex Defendants traceable to Humana.

                                           COUNT XLV

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                        ACT (DIVALPROEX)

                           (As to Dr. Reddy’s, Mylan, Par, and Zydus)

       1150. Humana incorporates by reference the preceding allegations.




                                    260
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 265 of 385



          1151. Divalproex Defendants knowingly, intentionally, and cooperatively engaged in an

anticompetitive scheme designed to artificially inflate prices of Divalproex. Divalproex Defendants

injured Humana through this conduct.

          1152. But for Divalproex Defendants’ scheme to inflate the price of Divalproex, Humana

would have purchased lower-priced generic Divalproex.

          1153. Humana has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for Divalproex than it would have paid absent Divalproex Defendants’

continuing anticompetitive conduct.

          1154. Humana has purchased substantial amounts of Divalproex during the Divalproex

Period.

          1155. Humana seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Divalproex Defendants’ conduct violates Sections 1 and 2 of the

Sherman Act.

          1156. Humana seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Divalproex Defendants’ unlawful conduct, and other relief to assure that similar

anticompetitive conduct does not recur.

                                           COUNT XLVI

          VIOLATION OF SECTION 1 OF THE SHERMAN ACT (DOXYCYCLINE)

  (As to Actavis, Endo, Heritage, Lannett, Mayne, Mylan, Par, Sun, Teva, and West-Ward)

          1157. Humana incorporates by reference the preceding allegations.

          1158. Doxycycline Defendants knowingly, intentionally, and conspiratorially engaged in

anticompetitive agreements designed to drive up the cost of generic Doxycycline in the United

States, in violation of Section 1 of the Sherman Act. This conspiracy was per se unlawful price-fixing.
                                      261
                                PUBLIC VERSION
                 REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 266 of 385



        1159. Each of the Doxycycline Defendants has committed at least one overt act to further

the conspiracy alleged in this Second Amended Complaint. Doxycycline Defendants’

anticompetitive acts had a substantial and foreseeable effect on interstate commerce by raising and

fixing Doxycycline prices throughout the United States.

        1160. The conspiracy realized its intended effect; Doxycycline Defendants have benefited,

and continue to benefit, from their anticompetitive agreements which have artificially inflated the

prices of Doxycycline.

        1161. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for generic Doxycycline;

                b. Humana was deprived of the benefits of free and open competition in the sale of

                    Doxycycline in the United States market; and

                c. Competition in establishing the prices paid for Doxycycline was unlawfully

                    restrained, suppressed, or eliminated.

        1162. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for generic Doxycycline until the market achieves a steady state.

        1163. As a direct and proximate result of Doxycycline Defendants’ unlawful conduct,

Humana has been injured in its business and property in that it has paid more for Doxycycline than

it would have paid in the absence of Doxycycline Defendants’ unlawful conduct. The full amount of

such damages is presently unknown and will be determined after discovery and upon proof at trial.

        1164. Doxycycline Defendants are per se liable under Section 1 of the Sherman Act, 15

U.S.C. § 1, for the injuries and damages caused by their contract, combination, and conspiracy in

restraint of trade as alleged herein.
                                     262
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 267 of 385



        1165. There is no legitimate, non-pretextual, pro-competitive business justification for

Doxycycline Defendants’ conspiracy that outweighs its harmful effect. Even if there were some

conceivable justification, the conspiracy is broader than necessary to achieve such purpose.

        1166. Doxycycline Defendants’ unlawful conduct as alleged herein poses a significant and

continuing threat of antitrust injury.

        1167. Humana seeks treble damages under Section 4 of the Clayton Act, 15 U.S.C. § 15,

for HPI’s direct purchases of generic Doxycycline, or by assignment from its other subsidiaries that

directly purchased generic Doxycycline during the Doxycycline Period.

                                           COUNT XLVII

   FOR CONSPIRACY AND COMBINATION IN RESTRAINT OF TRADE UNDER
                    STATE LAWS (DOXYCYCLINE)

  (As to Actavis, Endo, Heritage, Lannett, Mayne, Mylan, Par, Sun, Teva, and West-Ward)

        1168. Humana incorporates by reference the preceding allegations.

        1169. Doxycycline Defendants knowingly, intentionally, and conspiratorially engaged in

anticompetitive agreements designed to drive up the cost of generic Doxycycline in the United

States. This conspiracy was per se unlawful price-fixing.

        1170. Each of the Doxycycline Defendants has committed at least one overt act to further

the conspiracy alleged in this Second Amended Complaint. Doxycycline Defendants’

anticompetitive acts had a substantial and foreseeable effect on commerce by raising and fixing

Doxycycline prices throughout the United States.

        1171. The conspiracy realized its intended effect; Doxycycline Defendants have benefited,

and continue to benefit, from their anticompetitive agreements which have artificially inflated the

prices of Doxycycline.




                                     263
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 268 of 385



        1172. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for generic Doxycycline;

                b. Humana was deprived of the benefits of free and open competition in the sale of

                    Doxycycline in the United States market; and

                c. Competition in establishing the prices paid for Doxycycline was unlawfully

                    restrained, suppressed, or eliminated.

        1173. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for generic Doxycycline until the market achieves a steady state.

        1174. As a direct and proximate result of Doxycycline Defendants’ unlawful conduct,

Humana has been injured in its business and property in that it has paid more for Doxycycline than

it would have paid in the absence of Doxycycline Defendants’ unlawful conduct. The full amount of

such damages is presently unknown and will be determined after discovery and upon proof at trial.

        1175. There is no legitimate, non-pretextual, pro-competitive business justification for

Doxycycline Defendants’ conspiracy that outweighs its harmful effect. Even if there were some

conceivable justification, the conspiracy is broader than necessary to achieve such purpose.

        1176. Doxycycline Defendants’ unlawful conduct as alleged herein poses a significant and

continuing threat of antitrust injury.

        1177. Doxycycline Defendants’ conduct violated the following state antitrust or

competition practices laws:

                a. Arizona Rev. Stat. §§ 44-1402, et seq., with respect to purchases in Arizona.

                b. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                c. Conn. Gen. Stat. §§ 35-24, et seq., with respect to purchases in Connecticut.
                                     264
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 269 of 385



       d. D.C. Code §§ 28-4503, et seq., with respect to purchases in the District of

            Columbia.

       e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

       f. Hawaii Code §§ 480, et seq., with respect to purchases in Hawaii.

       g. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

       h. Iowa Code §§ 553.5 et seq., with respect to purchases in Iowa.

       i.   Kansas Stat. Ann. §§ 50-101, et seq., with respect to purchases in Kansas.

       j.   Md. Comm. L. §§ 11-201, et seq., with respect to purchases in Maryland.

       k. Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts.

       l.   Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases in Maine.

       m. Mich. Comp. Laws Ann. §§ 445.773, et seq., with respect to purchases in

            Michigan.

       n. Minn. Stat. §§ 325D.52, et seq., and Minn. Stat. § 8.31, et seq., with respect to

            purchases in Minnesota.

       o. Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases in Mississippi.

       p. Mo. Rev. Stat. §§ 416.011, et seq., with respect to purchases in Missouri.

       q. Neb. Code Ann. §§ 59-802, et seq., with respect to purchases in Nebraska.

       r. Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases in Nevada.

       s. N.H. Rev. Stat. Ann. §§ 356.11, with respect to purchases in New Hampshire.

       t. N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases in New Mexico.

       u. N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases in North Carolina.

       v. N.D. Cent. Code §§ 51-08.1-03, et seq., with respect to purchases in North

            Dakota.

       w. Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon.
                           265
                     PUBLIC VERSION
      REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 270 of 385



                   x. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

                   y. R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

                   z.   S.D. Codified Laws §§ 37-1-3.2, et seq., with respect to purchases in South

                        Dakota.

                   aa. Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases in Tennessee.

                   bb. Utah Code Ann. §§ 76-10-911, et seq., with respect to purchases in Utah.

                   cc. Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont.

                   dd. W.Va. Code §§ 47-18-4, et seq., with respect to purchases in West Virginia.

                   ee. Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin.

                                             COUNT XLVIII

         UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW
                            (DOXYCYCLINE)

  (As to Actavis, Endo, Heritage, Lannett, Mayne, Mylan, Par, Sun, Teva, and West-Ward)

        1178. Humana incorporates by reference the preceding allegations.

        1179. Doxycycline Defendants engaged in unfair competition or unfair, unconscionable,

deceptive, or fraudulent acts or practices in violation of the state consumer protection statutes listed

below. As a direct and proximate result of Doxycycline Defendants’ anticompetitive, deceptive,

unfair, unconscionable, and fraudulent conduct, Humana was deprived of the opportunity to

purchase generic Doxycycline at prices restrained by competition and forced to pay artificially

inflated prices.

        1180. There was and is a gross disparity between the price that Humana paid and continues

to pay for Doxycycline, including by assignment from its subsidiaries, and the value received, given

that more cheaply priced Doxycycline should have been available, and would have been available,

absent Doxycycline Defendants’ illegal conduct.


                                        266
                                  PUBLIC VERSION
                   REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 271 of 385



       1181. By engaging in the foregoing conduct, Doxycycline Defendants engaged in unfair

competition or deceptive acts and practices in violation of the following state laws:

               a. Ark. Code §§ 4-88-101, et seq., with respect to purchases in Arkansas.

               b. Ariz. Code §§ 44-1255, et seq., with respect to purchases in Arizona.

               c. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

               d. D.C. Code §§ 28-3901, et seq., with respect to the purchases in the District of

                    Columbia.

               e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

               f. Kan. Stat. §§ 50-623, et seq., with respect to the purchases in Kansas.

               g. Idaho Code §§ 48-601, et seq., with respect to the purchases in Idaho.

               h. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

               i.   5 Me. Rev. Stat. §§ 207, et seq., with respect to the purchases in Maine.

               j.   Mass. Ann. Laws ch. 93A, et seq., with respect to purchases in Massachusetts.

               k. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

               l.   Minn. Stat. §§ 325F.68, et seq., and Minn. Stat. § 8.31, et seq., with respect to

                    purchases in Minnesota.

               m. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

               n. Neb. Rev. Stat. §§ 59-1601, et seq., with respect to purchases in Nebraska.

               o. Nev. Rev. Stat. §§ 598.0903, et seq., with respect to purchases in Nevada.

               p. N.H. Rev. Stat. §§ 358-A: 1, et seq., with respect to purchases in New

                    Hampshire.

               q. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

               r. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

               s. N.C. Gen. Stat. §§ 75-1.2, et seq., with respect to purchases in North Carolina.
                                    267
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 272 of 385



                t.   Or. Rev. Stat. §§ 646.605, et seq., with respect to purchases in Oregon.

                u. 73 Pa. Stat. Ann. §§ 201-1, et seq., with respect to purchases in Pennsylvania.

                v. R.I. Gen. Laws §§ 6-13.1-1, et seq., with respect to purchases in Rhode Island.

                w. S.D. Code Laws §§ 37-24-1, et seq., with respect to purchases in South Dakota.

                x. Tenn. Code §§ 47-18-101, et seq., with respect to purchases in Tennessee.

                y. Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

                z. Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

                aa. West Virginia Code §§ 46A-6-101, et seq., with respect to purchases in West

                     Virginia.

                                           COUNT XLIX

             UNJUST ENRICHMENT UNDER STATE LAW (DOXYCYCLINE)

  (As to Actavis, Endo, Heritage, Lannett, Mayne, Mylan, Par, Sun, Teva, and West-Ward)

        1182. Humana incorporates by reference the preceding allegations.

        1183. Doxycycline Defendants have benefitted from artificial prices in the sale of

Doxycycline resulting from the unlawful and inequitable acts alleged in this Second Amended

Complaint.

        1184. Doxycycline Defendants’ financial benefit resulting from their unlawful and

inequitable acts are traceable to overpayments for Doxycycline by Humana.

        1185. Humana has conferred upon Doxycycline Defendants an economic benefit, profits

from unlawful overcharges, to the economic detriment of Humana.

        1186. It would be futile for Humana to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of Doxycycline.




                                    268
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 273 of 385



       1187. It would be futile for Humana to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased Doxycycline, as it is not liable and

would not compensate Humana for the impact of Doxycycline Defendants’ unlawful conduct.

       1188. The economic benefit of overcharges derived by Doxycycline Defendants through

charging supracompetitive and artificially inflated prices for Doxycycline is a direct and proximate

result of Doxycycline Defendants’ unlawful conduct.

       1189. The economic benefits derived by Doxycycline Defendants rightfully belong to

Humana, as it paid anticompetitive and monopolistic prices during the Doxycycline Period,

benefiting Doxycycline Defendants.

       1190. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Doxycycline Defendants to be permitted to retain any of the overcharges for

Doxycycline derived from Doxycycline Defendants’ unfair and unconscionable methods, acts, and

trade practices alleged in this Second Amended Complaint.

       1191. Doxycycline Defendants are aware of and appreciate the benefits bestowed upon

them by Humana.

       1192. Doxycycline Defendants should be compelled to disgorge in a common fund for the

benefit of Humana all unlawful or inequitable proceeds they received.

       1193. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Doxycycline Defendants traceable to Humana.

                                             COUNT L

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                       ACT (DOXYCYCLINE)

  (As to Actavis, Endo, Heritage, Lannett, Mayne, Mylan, Par, Sun, Teva, and West-Ward)
                                    269
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 274 of 385




          1194. Humana incorporates by reference the preceding allegations.

          1195. Doxycycline Defendants knowingly, intentionally, and cooperatively engaged in an

anticompetitive scheme designed to artificially inflate prices of Doxycycline. Doxycycline

Defendants injured Humana through this conduct.

          1196. But for Doxycycline Defendants’ scheme to inflate the price of Doxycycline,

Humana would have purchased lower-priced generic Doxycycline.

          1197. Humana has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for Doxycycline than it would have paid absent Doxycycline Defendants’

continuing anticompetitive conduct.

          1198. Humana has purchased substantial amounts of Doxycycline during the Doxycycline

Period.

          1199. Humana seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Doxycycline Defendants’ conduct violates Sections 1 and 2 of the

Sherman Act.

          1200. Humana seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Doxycycline Defendants’ unlawful conduct, and other relief to assure that similar

anticompetitive conduct does not recur.

                                             COUNT LI

          VIOLATION OF SECTION 1 OF THE SHERMAN ACT (ECONAZOLE)

                       (As to Fougera, Perrigo, Sandoz, Taro, and Teligent)

          1201. Humana incorporates by reference the preceding allegations.




                                      270
                                PUBLIC VERSION
                 REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 275 of 385



       1202. Econazole Defendants knowingly, intentionally, and conspiratorially engaged in

anticompetitive agreements designed to drive up the cost of generic Econazole in the United States,

in violation of Section 1 of the Sherman Act. This conspiracy was per se unlawful price-fixing.

       1203. Each of the Econazole Defendants has committed at least one overt act to further

the conspiracy alleged in this Second Amended Complaint. Econazole Defendants’ anticompetitive

acts had a substantial and foreseeable effect on interstate commerce by raising and fixing Econazole

prices throughout the United States.

       1204. The conspiracy realized its intended effect; Econazole Defendants have benefited,

and continue to benefit, from their anticompetitive agreements which have artificially inflated the

prices of Econazole.

       1205. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

               a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                   stabilized prices at supracompetitive levels for generic Econazole;

               b. Humana was deprived of the benefits of free and open competition in the sale of

                   Econazole in the United States market; and

               c. Competition in establishing the prices paid for Econazole was unlawfully

                   restrained, suppressed, or eliminated.

       1206. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for generic Econazole until the market achieves a steady state.

       1207. As a direct and proximate result of Econazole Defendants’ unlawful conduct,

Humana has been injured in its business and property in that it has paid more for Econazole than it

would have paid in the absence of Econazole Defendants’ unlawful conduct. The full amount of

such damages is presently unknown and will be determined after discovery and upon proof at trial.
                                    271
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 276 of 385



        1208. Econazole Defendants are per se liable under Section 1 of the Sherman Act, 15 U.S.C.

§ 1, for the injuries and damages caused by their contract, combination, and conspiracy in restraint

of trade as alleged herein.

        1209. There is no legitimate, non-pretextual, pro-competitive business justification for

Econazole Defendants’ conspiracy that outweighs its harmful effect. Even if there were some

conceivable justification, the conspiracy is broader than necessary to achieve such purpose.

        1210. Econazole Defendants’ unlawful conduct as alleged herein poses a significant and

continuing threat of antitrust injury.

        1211. Humana seeks treble damages under Section 4 of the Clayton Act, 15 U.S.C. § 15,

for HPI’s direct purchases of generic Econazole, or by assignment from its other subsidiaries that

directly purchased generic Leflunomide during the Econazole Period.

                                            COUNT LII

   FOR CONSPIRACY AND COMBINATION IN RESTRAINT OF TRADE UNDER
                     STATE LAWS (ECONAZOLE)

                      (As to Fougera, Perrigo, Sandoz, Taro, and Teligent)

        1212. Humana incorporates by reference the preceding allegations.

        1213. Econazole Defendants knowingly, intentionally, and conspiratorially engaged in

anticompetitive agreements designed to drive up the cost of generic Econazole in the United States.

This conspiracy was per se unlawful price-fixing.

        1214. Each of the Econazole Defendants has committed at least one overt act to further

the conspiracy alleged in this Second Amended Complaint. Econazole Defendants’ anticompetitive

acts had a substantial and foreseeable effect on commerce by raising and fixing Econazole prices

throughout the United States.




                                     272
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 277 of 385



        1215. The conspiracy realized its intended effect; Econazole Defendants have benefited,

and continue to benefit, from their anticompetitive agreements which have artificially inflated the

prices of Econazole.

        1216. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                  a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                     stabilized prices at supracompetitive levels for generic Econazole;

                  b. Humana was deprived of the benefits of free and open competition in the sale of

                     Econazole in the United States market; and

                  c. Competition in establishing the prices paid for Econazole was unlawfully

                     restrained, suppressed, or eliminated.

        1217. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for generic Econazole until the market achieves a steady state.

        1218. As a direct and proximate result of Econazole Defendants’ unlawful conduct,

Humana has been injured in its business and property in that it has paid more for Econazole than it

would have paid in the absence of Econazole Defendants’ unlawful conduct. The full amount of

such damages is presently unknown and will be determined after discovery and upon proof at trial.

        1219. There is no legitimate, non-pretextual, pro-competitive business justification for

Econazole Defendants’ conspiracy that outweighs its harmful effect. Even if there were some

conceivable justification, the conspiracy is broader than necessary to achieve such purpose.

        1220. Econazole Defendants’ unlawful conduct as alleged herein poses a significant and

continuing threat of antitrust injury.

        1221. Econazole Defendants’ conduct violated the following state antitrust or competition

practices laws:
                                       273
                                 PUBLIC VERSION
                  REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 278 of 385



       a. Arizona Rev. Stat. §§ 44-1402, et seq., with respect to purchases in Arizona.

       b. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

       c. Conn. Gen. Stat. §§ 35-24, et seq., with respect to purchases in Connecticut.

       d. D.C. Code §§ 28-4503, et seq., with respect to purchases in the District of

            Columbia.

       e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

       f. Hawaii Code §§ 480, et seq., with respect to purchases in Hawaii.

       g. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

       h. Iowa Code §§ 553.5 et seq., with respect to purchases in Iowa.

       i.   Kansas Stat. Ann. §§ 50-101, et seq., with respect to purchases in Kansas.

       j.   Md. Comm. L. §§ 11-201, et seq., with respect to purchases in Maryland.

       k. Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts.

       l.   Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases in Maine.

       m. Mich. Comp. Laws Ann. §§ 445.773, et seq., with respect to purchases in

            Michigan.

       n. Minn. Stat. §§ 325D.52, et seq., and Minn. Stat. § 8.31, et seq., with respect to

            purchases in Minnesota.

       o. Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases in Mississippi.

       p. Mo. Rev. Stat. §§ 416.011, et seq., with respect to purchases in Missouri.

       q. Neb. Code Ann. §§ 59-802, et seq., with respect to purchases in Nebraska.

       r. Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases in Nevada.

       s. N.H. Rev. Stat. Ann. §§ 356.11, with respect to purchases in New Hampshire.

       t. N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases in New Mexico.

       u. N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases in North Carolina.
                           274
                     PUBLIC VERSION
      REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 279 of 385



                v. N.D. Cent. Code §§ 51-08.1-03, et seq., with respect to purchases in North

                     Dakota.

                w. Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon.

                x. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

                y. R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

                z.   S.D. Codified Laws §§ 37-1-3.2, et seq., with respect to purchases in South

                     Dakota.

                aa. Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases in Tennessee.

                bb. Utah Code Ann. §§ 76-10-911, et seq., with respect to purchases in Utah.

                cc. Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont.

                dd. W.Va. Code §§ 47-18-4, et seq., with respect to purchases in West Virginia.

                ee. Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin.


                                            COUNT LIII

        UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW
                            (ECONAZOLE)

                      (As to Fougera, Perrigo, Sandoz, Taro, and Teligent)

        1222. Humana incorporates by reference the preceding allegations.

        1223. Econazole Defendants engaged in unfair competition or unfair, unconscionable,

deceptive, or fraudulent acts or practices in violation of the state consumer protection statutes listed

below. As a direct and proximate result of Econazole Defendants’ anticompetitive, deceptive, unfair,

unconscionable, and fraudulent conduct, Humana was deprived of the opportunity to purchase

generic Econazole at prices restrained by competition and forced to pay artificially inflated prices.

        1224. There was and is a gross disparity between the price that Humana paid and continues

to pay for Econazole, including by assignment from its subsidiaries, and the value received, given
                                     275
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 280 of 385



that more cheaply priced Econazole should have been available, and would have been available,

absent Econazole Defendants’ illegal conduct.

       1225. By engaging in the foregoing conduct, Econazole Defendants engaged in unfair

competition or deceptive acts and practices in violation of the following state laws:

               a. Ark. Code §§ 4-88-101, et seq., with respect to purchases in Arkansas.

               b. Ariz. Code §§ 44-1255, et seq., with respect to purchases in Arizona.

               c. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

               d. D.C. Code §§ 28-3901, et seq., with respect to the purchases in the District of

                    Columbia.

               e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

               f. Kan. Stat. §§ 50-623, et seq., with respect to the purchases in Kansas.

               g. Idaho Code §§ 48-601, et seq., with respect to the purchases in Idaho.

               h. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

               i.   5 Me. Rev. Stat. §§ 207, et seq., with respect to the purchases in Maine.

               j.   Mass. Ann. Laws ch. 93A, et seq., with respect to purchases in Massachusetts.

               k. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

               l.   Minn. Stat. §§ 325F.68, et seq., and Minn. Stat. § 8.31, et seq., with respect to

                    purchases in Minnesota.

               m. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

               n. Neb. Rev. Stat. §§ 59-1601, et seq., with respect to purchases in Nebraska.

               o. Nev. Rev. Stat. §§ 598.0903, et seq., with respect to purchases in Nevada.

               p. N.H. Rev. Stat. §§ 358-A: 1, et seq., with respect to purchases in New

                    Hampshire.

               q. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.
                                    276
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 281 of 385



                r. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

                s. N.C. Gen. Stat. §§ 75-1.2, et seq., with respect to purchases in North Carolina.

                t.   Or. Rev. Stat. §§ 646.605, et seq., with respect to purchases in Oregon.

                u. 73 Pa. Stat. Ann. §§ 201-1, et seq., with respect to purchases in Pennsylvania.

                v. R.I. Gen. Laws §§ 6-13.1-1, et seq., with respect to purchases in Rhode Island.

                w. S.D. Code Laws §§ 37-24-1, et seq., with respect to purchases in South Dakota.

                x. Tenn. Code §§ 47-18-101, et seq., with respect to purchases in Tennessee.

                y. Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

                z. Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

                aa. West Virginia Code §§ 46A-6-101, et seq., with respect to purchases in West

                     Virginia.

                                            COUNT LIV

             UNJUST ENRICHMENT UNDER STATE LAW (ECONAZOLE)

                       (As to Fougera, Perrigo, Sandoz, Taro, and Teligent)

        1226. Humana incorporates by reference the preceding allegations.

        1227. Econazole Defendants have benefitted from artificial prices in the sale of Econazole

resulting from the unlawful and inequitable acts alleged in this Second Amended Complaint.

        1228. Econazole Defendants’ financial benefit resulting from their unlawful and

inequitable acts are traceable to overpayments for Econazole by Humana.

        1229. Humana has conferred upon Econazole Defendants an economic benefit, profits

from unlawful overcharges, to the economic detriment of Humana.

        1230. It would be futile for Humana to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of Econazole.



                                    277
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 282 of 385



       1231. It would be futile for Humana to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased Econazole, as it is not liable and

would not compensate Humana for the impact of Econazole Defendants’ unlawful conduct.

       1232. The economic benefit of overcharges derived by Econazole Defendants through

charging supracompetitive and artificially inflated prices for Econazole is a direct and proximate

result of Econazole Defendants’ unlawful conduct.

       1233. The economic benefits derived by Econazole Defendants rightfully belong to

Humana, as it paid anticompetitive and monopolistic prices during the Econazole Period, benefiting

Econazole Defendants.

       1234. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Econazole Defendants to be permitted to retain any of the overcharges for Econazole

derived from Leflunomide Defendants’ unfair and unconscionable methods, acts, and trade

practices alleged in this Second Amended Complaint.

       1235. Econazole Defendants are aware of and appreciate the benefits bestowed upon them

by Humana.

       1236. Econazole Defendants should be compelled to disgorge in a common fund for the

benefit of Humana all unlawful or inequitable proceeds they received.

       1237. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Econazole Defendants traceable to Humana.

                                            COUNT LV

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                        ACT (ECONAZOLE)

                      (As to Fougera, Perrigo, Sandoz, Taro, and Teligent)
                                    278
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 283 of 385




          1238. Humana incorporates by reference the preceding allegations.

          1239. Econazole Defendants knowingly, intentionally, and cooperatively engaged in an

anticompetitive scheme designed to artificially inflate prices of Econazole. Econazole Defendants

injured Humana through this conduct.

          1240. But for Econazole Defendants’ scheme to inflate the price of Econazole, Humana

would have purchased lower-priced generic Econazole.

          1241. Humana has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for Econazole than it would have paid absent Econazole Defendants’

continuing anticompetitive conduct.

          1242. Humana has purchased substantial amounts of Econazole during the Econazole

Period.

          1243. Humana seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Econazole Defendants’ conduct violates Sections 1 and 2 of the

Sherman Act.

          1244. Humana seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Econazole Defendants’ unlawful conduct, and other relief to assure that similar

anticompetitive conduct does not recur.

                                            COUNT LVI

      VIOLATION OF SECTION 1 OF THE SHERMAN ACT (FLUOCINONIDE)

                         (As to Actavis, Fougera, Sandoz, Taro, and Teva)

          1245. Humana incorporates by reference the preceding allegations.




                                      279
                                PUBLIC VERSION
                 REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 284 of 385



       1246. Fluocinonide Defendants knowingly, intentionally, and conspiratorially engaged in

anticompetitive agreements designed to drive up the cost of generic Fluocinonide in the United

States, in violation of Section 1 of the Sherman Act. This conspiracy was per se unlawful price-fixing.

       1247. Each of the Fluocinonide Defendants has committed at least one overt act to further

the conspiracy alleged in this Second Amended Complaint. Fluocinonide Defendants’

anticompetitive acts had a substantial and foreseeable effect on interstate commerce by raising and

fixing Fluocinonide prices throughout the United States.

       1248. The conspiracy realized its intended effect; Fluocinonide Defendants have benefited,

and continue to benefit, from their anticompetitive agreements which have artificially inflated the

prices of Fluocinonide.

       1249. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

               a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                   stabilized prices at supracompetitive levels for generic Fluocinonide;

               b. Humana was deprived of the benefits of free and open competition in the sale of

                   Fluocinonide in the United States market; and

               c. Competition in establishing the prices paid for Fluocinonide was unlawfully

                   restrained, suppressed, or eliminated.

       1250. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for generic Fluocinonide until the market achieves a steady state.

       1251. As a direct and proximate result of Fluocinonide Defendants’ unlawful conduct,

Humana has been injured in its business and property in that it has paid more for Fluocinonide than

it would have paid in the absence of Fluocinonide Defendants’ unlawful conduct. The full amount



                                    280
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
         Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 285 of 385



of such damages is presently unknown and will be determined after discovery and upon proof at

trial.

          1252. Fluocinonide Defendants are per se liable under Section 1 of the Sherman Act, 15

U.S.C. § 1, for the injuries and damages caused by their contract, combination, and conspiracy in

restraint of trade as alleged herein.

          1253. There is no legitimate, non-pretextual, pro-competitive business justification for

Fluocinonide Defendants’ conspiracy that outweighs its harmful effect. Even if there were some

conceivable justification, the conspiracy is broader than necessary to achieve such purpose.

          1254. Fluocinonide Defendants’ unlawful conduct as alleged herein poses a significant and

continuing threat of antitrust injury.

          1255. Humana seeks treble damages under Section 4 of the Clayton Act, 15 U.S.C. § 15,

for HPI’s direct purchases of generic Fluocinonide, or by assignment from its other subsidiaries that

directly purchased generic Fluocinonide during the Fluocinonide Period.

                                            COUNT LVII

    FOR CONSPIRACY AND COMBINATION IN RESTRAINT OF TRADE UNDER
                     STATE LAWS (FLUOCINONIDE)

                         (As to Actavis, Fougera, Sandoz, Taro, and Teva)

          1256. Humana incorporates by reference the preceding allegations.

          1257. Fluocinonide Defendants knowingly, intentionally, and conspiratorially engaged in

anticompetitive agreements designed to drive up the cost of generic Fluocinonide in the United

States. This conspiracy was per se unlawful price-fixing.

          1258. Each of the Fluocinonide Defendants has committed at least one overt act to further

the conspiracy alleged in this Second Amended Complaint. Fluocinonide Defendants’




                                      281
                                PUBLIC VERSION
                 REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
         Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 286 of 385



anticompetitive acts had a substantial and foreseeable effect on commerce by raising and fixing

Fluocinonide prices throughout the United States.

          1259. The conspiracy realized its intended effect; Fluocinonide Defendants have benefited,

and continue to benefit, from their anticompetitive agreements which have artificially inflated the

prices of Fluocinonide.

          1260. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                 a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                     stabilized prices at supracompetitive levels for generic Fluocinonide;

                 b. Humana was deprived of the benefits of free and open competition in the sale of

                     Fluocinonide in the United States market; and

                 c. Competition in establishing the prices paid for Fluocinonide was unlawfully

                     restrained, suppressed, or eliminated.

          1261. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for generic Fluocinonide until the market achieves a steady state.

          1262. As a direct and proximate result of Fluocinonide Defendants’ unlawful conduct,

Humana has been injured in its business and property in that it has paid more for Fluocinonide than

it would have paid in the absence of Fluocinonide Defendants’ unlawful conduct. The full amount

of such damages is presently unknown and will be determined after discovery and upon proof at

trial.

          1263. There is no legitimate, non-pretextual, pro-competitive business justification for

Fluocinonide Defendants’ conspiracy that outweighs its harmful effect. Even if there were some

conceivable justification, the conspiracy is broader than necessary to achieve such purpose.



                                      282
                                PUBLIC VERSION
                 REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 287 of 385



        1264. Fluocinonide Defendants’ unlawful conduct as alleged herein poses a significant and

continuing threat of antitrust injury.

        1265. Fluocinonide Defendants’ conduct violated the following state antitrust or

competition practices laws:

                a. Arizona Rev. Stat. §§ 44-1402, et seq., with respect to purchases in Arizona.

                b. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                c. Conn. Gen. Stat. §§ 35-24, et seq., with respect to purchases in Connecticut.

                d. D.C. Code §§ 28-4503, et seq., with respect to purchases in the District of

                     Columbia.

                e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                f. Hawaii Code §§ 480, et seq., with respect to purchases in Hawaii.

                g. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                h. Iowa Code §§ 553.5 et seq., with respect to purchases in Iowa.

                i.   Kansas Stat. Ann. §§ 50-101, et seq., with respect to purchases in Kansas.

                j.   Md. Comm. L. §§ 11-201, et seq., with respect to purchases in Maryland.

                k. Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts.

                l.   Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases in Maine.

                m. Mich. Comp. Laws Ann. §§ 445.773, et seq., with respect to purchases in

                     Michigan.

                n. Minn. Stat. §§ 325D.52, et seq., and Minn. Stat. § 8.31, et seq., with respect to

                     purchases in Minnesota.

                o. Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases in Mississippi.

                p. Mo. Rev. Stat. §§ 416.011, et seq., with respect to purchases in Missouri.

                q. Neb. Code Ann. §§ 59-802, et seq., with respect to purchases in Nebraska.
                                     283
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 288 of 385



                r. Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases in Nevada.

                s. N.H. Rev. Stat. Ann. §§ 356.11, with respect to purchases in New Hampshire.

                t. N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases in New Mexico.

                u. N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases in North Carolina.

                v. N.D. Cent. Code §§ 51-08.1-03, et seq., with respect to purchases in North

                     Dakota.

                w. Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon.

                x. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

                y. R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

                z.   S.D. Codified Laws §§ 37-1-3.2, et seq., with respect to purchases in South

                     Dakota.

                aa. Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases in Tennessee.

                bb. Utah Code Ann. §§ 76-10-911, et seq., with respect to purchases in Utah.

                cc. Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont.

                dd. W.Va. Code §§ 47-18-4, et seq., with respect to purchases in West Virginia.

                ee. Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin.


                                           COUNT LVIII

        UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW
                           (FLUOCINONIDE)

                        (As to Actavis, Fougera, Sandoz, Taro, and Teva)

        1266. Humana incorporates by reference the preceding allegations.

        1267. Fluocinonide Defendants engaged in unfair competition or unfair, unconscionable,

deceptive, or fraudulent acts or practices in violation of the state consumer protection statutes listed

below. As a direct and proximate result of Fluocinonide Defendants’ anticompetitive, deceptive,
                                     284
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 289 of 385



unfair, unconscionable, and fraudulent conduct, Humana was deprived of the opportunity to

purchase generic Fluocinonide at prices restrained by competition and forced to pay artificially

inflated prices.

        1268. There was and is a gross disparity between the price that Humana paid and continues

to pay for Fluocinonide, including by assignment from its subsidiaries, and the value received, given

that more cheaply priced Fluocinonide should have been available, and would have been available,

absent Fluocinonide Defendants’ illegal conduct.

        1269. By engaging in the foregoing conduct, Fluocinonide Defendants engaged in unfair

competition or deceptive acts and practices in violation of the following state laws:

                   a. Ark. Code §§ 4-88-101, et seq., with respect to purchases in Arkansas.

                   b. Ariz. Code §§ 44-1255, et seq., with respect to purchases in Arizona.

                   c. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                   d. D.C. Code §§ 28-3901, et seq., with respect to the purchases in the District of

                        Columbia.

                   e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                   f. Kan. Stat. §§ 50-623, et seq., with respect to the purchases in Kansas.

                   g. Idaho Code §§ 48-601, et seq., with respect to the purchases in Idaho.

                   h. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

                   i.   5 Me. Rev. Stat. §§ 207, et seq., with respect to the purchases in Maine.

                   j.   Mass. Ann. Laws ch. 93A, et seq., with respect to purchases in Massachusetts.

                   k. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

                   l.   Minn. Stat. §§ 325F.68, et seq., and Minn. Stat. § 8.31, et seq., with respect to

                        purchases in Minnesota.

                   m. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.
                                        285
                                  PUBLIC VERSION
                   REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
     Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 290 of 385



               n. Neb. Rev. Stat. §§ 59-1601, et seq., with respect to purchases in Nebraska.

               o. Nev. Rev. Stat. §§ 598.0903, et seq., with respect to purchases in Nevada.

               p. N.H. Rev. Stat. §§ 358-A: 1, et seq., with respect to purchases in New

                    Hampshire.

               q. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

               r. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

               s. N.C. Gen. Stat. §§ 75-1.2, et seq., with respect to purchases in North Carolina.

               t.   Or. Rev. Stat. §§ 646.605, et seq., with respect to purchases in Oregon.

               u. 73 Pa. Stat. Ann. §§ 201-1, et seq., with respect to purchases in Pennsylvania.

               v. R.I. Gen. Laws §§ 6-13.1-1, et seq., with respect to purchases in Rhode Island.

               w. S.D. Code Laws §§ 37-24-1, et seq., with respect to purchases in South Dakota.

               x. Tenn. Code §§ 47-18-101, et seq., with respect to purchases in Tennessee.

               y. Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

               z. Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

               aa. West Virginia Code §§ 46A-6-101, et seq., with respect to purchases in West

                    Virginia.

                                           COUNT LIX

          UNJUST ENRICHMENT UNDER STATE LAW (FLUOCINONIDE)

                        (As to Actavis, Fougera, Sandoz, Taro, and Teva)

       1270. Humana incorporates by reference the preceding allegations.

       1271. Fluocinonide Defendants have benefitted from artificial prices in the sale of

Fluocinonide resulting from the unlawful and inequitable acts alleged in this Second Amended

Complaint.



                                    286
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 291 of 385



        1272. Fluocinonide Defendants’ financial benefit resulting from their unlawful and

inequitable acts are traceable to overpayments for Fluocinonide by Humana.

        1273. Humana has conferred upon Fluocinonide Defendants an economic benefit, profits

from unlawful overcharges, to the economic detriment of Humana.

        1274. It would be futile for Humana to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of Fluocinonide.

        1275. It would be futile for Humana to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased Fluocinonide, as it is not liable and

would not compensate Humana for the impact of Fluocinonide Defendants’ unlawful conduct.

        1276. The economic benefit of overcharges derived Fluocinonide Defendants through

charging supracompetitive and artificially inflated prices for Fluocinonide is a direct and proximate

result of Fluocinonide Defendants’ unlawful conduct.

        1277. The economic benefits derived by Fluocinonide Defendants rightfully belong to

Humana, as it paid anticompetitive and monopolistic prices during the Fluocinonide Period,

benefiting Fluocinonide Defendants.

        1278. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Fluocinonide Defendants to be permitted to retain any of the overcharges for

Fluocinonide derived from Fluocinonide Defendants’ unfair and unconscionable methods, acts, and

trade practices alleged in this Second Amended Complaint.

        1279. Fluocinonide Defendants are aware of and appreciate the benefits bestowed upon

them by Humana.

        1280. Fluocinonide Defendants should be compelled to disgorge in a common fund for

the benefit of Humana all unlawful or inequitable proceeds they received.
                                    287
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 292 of 385



       1281. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Fluocinonide Defendants traceable to Humana.

                                            COUNT LX

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                       ACT (FLUOCINONIDE)

                        (As to Actavis, Fougera, Sandoz, Taro, and Teva)

       1282. Humana incorporates by reference the preceding allegations.

       1283. Fluocinonide Defendants knowingly, intentionally, and cooperatively engaged in an

anticompetitive scheme designed to artificially inflate prices of Fluocinonide. Fluocinonide

Defendants injured Humana through this conduct.

       1284. But for Fluocinonide Defendants’ scheme to inflate the price of Fluocinonide,

Humana would have purchased lower-priced generic Fluocinonide.

       1285. Humana has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for Fluocinonide than it would have paid absent Fluocinonide Defendants’

continuing anticompetitive conduct.

       1286. Humana has purchased substantial amounts of Fluocinonide during the

Fluocinonide Period.

       1287. Humana seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Fluocinonide Defendants’ conduct violates Sections 1 and 2 of the

Sherman Act.

       1288. Humana seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Fluocinonide Defendants’ unlawful conduct, and other relief to assure that similar

anticompetitive conduct does not recur.
                                    288
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 293 of 385



                                            COUNT LXI

       VIOLATION OF SECTION 1 OF THE SHERMAN ACT (LEFLUNOMIDE)

                                (As to Apotex, Heritage, and Teva)

       1289. Humana incorporates by reference the preceding allegations.

       1290. Leflunomide Defendants knowingly, intentionally, and conspiratorially engaged in

anticompetitive agreements designed to drive up the cost of generic Leflunomide in the United

States, in violation of Section 1 of the Sherman Act. This conspiracy was per se unlawful price-fixing.

       1291. Each of the Leflunomide Defendants has committed at least one overt act to further

the conspiracy alleged in this Second Amended Complaint. Leflunomide Defendants’

anticompetitive acts had a substantial and foreseeable effect on interstate commerce by raising and

fixing Leflunomide prices throughout the United States.

       1292. The conspiracy realized its intended effect; Leflunomide Defendants have benefited,

and continue to benefit, from their anticompetitive agreements which have artificially inflated the

prices of Leflunomide.

       1293. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

               a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                   stabilized prices at supracompetitive levels for generic Leflunomide;

               b. Humana was deprived of the benefits of free and open competition in the sale of

                   Leflunomide in the United States market; and

               c. Competition in establishing the prices paid for Leflunomide was unlawfully

                   restrained, suppressed, or eliminated.

       1294. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for generic Leflunomide until the market achieves a steady state.
                                    289
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 294 of 385



        1295. As a direct and proximate result of Leflunomide Defendants’ unlawful conduct,

Humana has been injured in its business and property in that it has paid more for Leflunomide than

it would have paid in the absence of Leflunomide Defendants’ unlawful conduct. The full amount of

such damages is presently unknown and will be determined after discovery and upon proof at trial.

        1296. Leflunomide Defendants are per se liable under Section 1 of the Sherman Act, 15

U.S.C. § 1, for the injuries and damages caused by their contract, combination, and conspiracy in

restraint of trade as alleged herein.

        1297. There is no legitimate, non-pretextual, pro-competitive business justification for

Leflunomide Defendants’ conspiracy that outweighs its harmful effect. Even if there were some

conceivable justification, the conspiracy is broader than necessary to achieve such purpose.

        1298. Leflunomide Defendants’ unlawful conduct as alleged herein poses a significant and

continuing threat of antitrust injury.

        1299. Humana seeks treble damages under Section 4 of the Clayton Act, 15 U.S.C. § 15,

for HPI’s direct purchases of generic Leflunomide, or by assignment from its other subsidiaries that

directly purchased generic Leflunomide during the Leflunomide Period.

                                            COUNT LXII

   FOR CONSPIRACY AND COMBINATION IN RESTRAINT OF TRADE UNDER
                    STATE LAWS (LEFLUNOMIDE)

                                 (As to Apotex, Heritage, and Teva)

        1300. Humana incorporates by reference the preceding allegations.

        1301. Leflunomide Defendants knowingly, intentionally, and conspiratorially engaged in

anticompetitive agreements designed to drive up the cost of generic Leflunomide in the United

States. This conspiracy was per se unlawful price-fixing.




                                     290
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 295 of 385



       1302. Each of the Leflunomide Defendants has committed at least one overt act to further

the conspiracy alleged in this Second Amended Complaint. Leflunomide Defendants’

anticompetitive acts had a substantial and foreseeable effect on commerce by raising and fixing

Leflunomide prices throughout the United States.

       1303. The conspiracy realized its intended effect; Leflunomide Defendants have benefited,

and continue to benefit, from their anticompetitive agreements which have artificially inflated the

prices of Leflunomide.

       1304. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

               a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                   stabilized prices at supracompetitive levels for generic Leflunomide;

               b. Humana was deprived of the benefits of free and open competition in the sale of

                   Leflunomide in the United States market; and

               c. Competition in establishing the prices paid for Leflunomide was unlawfully

                   restrained, suppressed, or eliminated.

       1305. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for generic Leflunomide until the market achieves a steady state.

       1306. As a direct and proximate result of Leflunomide Defendants’ unlawful conduct,

Humana has been injured in its business and property in that it has paid more for Leflunomide than

it would have paid in the absence of Leflunomide Defendants’ unlawful conduct. The full amount of

such damages is presently unknown and will be determined after discovery and upon proof at trial.

       1307. There is no legitimate, non-pretextual, pro-competitive business justification for

Leflunomide Defendants’ conspiracy that outweighs its harmful effect. Even if there were some

conceivable justification, the conspiracy is broader than necessary to achieve such purpose.
                                    291
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 296 of 385



        1308. Leflunomide Defendants’ unlawful conduct as alleged herein poses a significant and

continuing threat of antitrust injury.

        1309. Leflunomide Defendants’ conduct violated the following state antitrust or

competition practices laws:

                a. Arizona Rev. Stat. §§ 44-1402, et seq., with respect to purchases in Arizona.

                b. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                c. Conn. Gen. Stat. §§ 35-24, et seq., with respect to purchases in Connecticut.

                d. D.C. Code §§ 28-4503, et seq., with respect to purchases in the District of

                     Columbia.

                e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                f. Hawaii Code §§ 480, et seq., with respect to purchases in Hawaii.

                g. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                h. Iowa Code §§ 553.5 et seq., with respect to purchases in Iowa.

                i.   Kansas Stat. Ann. §§ 50-101, et seq., with respect to purchases in Kansas.

                j.   Md. Comm. L. §§ 11-201, et seq., with respect to purchases in Maryland.

                k. Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts.

                l.   Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases in Maine.

                m. Mich. Comp. Laws Ann. §§ 445.773, et seq., with respect to purchases in

                     Michigan.

                n. Minn. Stat. §§ 325D.52, et seq., and Minn. Stat. § 8.31, et seq., with respect to

                     purchases in Minnesota.

                o. Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases in Mississippi.

                p. Mo. Rev. Stat. §§ 416.011, et seq., with respect to purchases in Missouri.

                q. Neb. Code Ann. §§ 59-802, et seq., with respect to purchases in Nebraska.
                                     292
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 297 of 385



                r. Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases in Nevada.

                s. N.H. Rev. Stat. Ann. §§ 356.11, with respect to purchases in New Hampshire.

                t. N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases in New Mexico.

                u. N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases in North Carolina.

                v. N.D. Cent. Code §§ 51-08.1-03, et seq., with respect to purchases in North

                     Dakota.

                w. Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon.

                x. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

                y. R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

                z.   S.D. Codified Laws §§ 37-1-3.2, et seq., with respect to purchases in South

                     Dakota.

                aa. Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases in Tennessee.

                bb. Utah Code Ann. §§ 76-10-911, et seq., with respect to purchases in Utah.

                cc. Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont.

                dd. W.Va. Code §§ 47-18-4, et seq., with respect to purchases in West Virginia.

                ee. Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin.


                                           COUNT LXIII

        UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW
                           (LEFLUNOMIDE)

                                (As to Apotex, Heritage, and Teva)

        1310. Humana incorporates by reference the preceding allegations.

        1311. Leflunomide Defendants engaged in unfair competition or unfair, unconscionable,

deceptive, or fraudulent acts or practices in violation of the state consumer protection statutes listed

below. As a direct and proximate result of Leflunomide Defendants’ anticompetitive, deceptive,
                                     293
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 298 of 385



unfair, unconscionable, and fraudulent conduct, Humana was deprived of the opportunity to

purchase generic Leflunomide at prices restrained by competition and forced to pay artificially

inflated prices.

        1312. There was and is a gross disparity between the price that Humana paid and continues

to pay for Leflunomide, including by assignment from its subsidiaries, and the value received, given

that more cheaply priced Leflunomide should have been available, and would have been available,

absent Leflunomide Defendants’ illegal conduct.

        1313. By engaging in the foregoing conduct, Leflunomide Defendants engaged in unfair

competition or deceptive acts and practices in violation of the following state laws:

                   a. Ark. Code §§ 4-88-101, et seq., with respect to purchases in Arkansas.

                   b. Ariz. Code §§ 44-1255, et seq., with respect to purchases in Arizona.

                   c. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                   d. D.C. Code §§ 28-3901, et seq., with respect to the purchases in the District of

                        Columbia.

                   e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                   f. Kan. Stat. §§ 50-623, et seq., with respect to the purchases in Kansas.

                   g. Idaho Code §§ 48-601, et seq., with respect to the purchases in Idaho.

                   h. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

                   i.   5 Me. Rev. Stat. §§ 207, et seq., with respect to the purchases in Maine.

                   j.   Mass. Ann. Laws ch. 93A, et seq., with respect to purchases in Massachusetts.

                   k. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

                   l.   Minn. Stat. §§ 325F.68, et seq., and Minn. Stat. § 8.31, et seq., with respect to

                        purchases in Minnesota.

                   m. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.
                                        294
                                  PUBLIC VERSION
                   REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
     Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 299 of 385



               n. Neb. Rev. Stat. §§ 59-1601, et seq., with respect to purchases in Nebraska.

               o. Nev. Rev. Stat. §§ 598.0903, et seq., with respect to purchases in Nevada.

               p. N.H. Rev. Stat. §§ 358-A: 1, et seq., with respect to purchases in New

                    Hampshire.

               q. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

               r. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

               s. N.C. Gen. Stat. §§ 75-1.2, et seq., with respect to purchases in North Carolina.

               t.   Or. Rev. Stat. §§ 646.605, et seq., with respect to purchases in Oregon.

               u. 73 Pa. Stat. Ann. §§ 201-1, et seq., with respect to purchases in Pennsylvania.

               v. R.I. Gen. Laws §§ 6-13.1-1, et seq., with respect to purchases in Rhode Island.

               w. S.D. Code Laws §§ 37-24-1, et seq., with respect to purchases in South Dakota.

               x. Tenn. Code §§ 47-18-101, et seq., with respect to purchases in Tennessee.

               y. Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

               z. Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

               aa. West Virginia Code §§ 46A-6-101, et seq., with respect to purchases in West

                    Virginia.

                                          COUNT LXIV

             UNJUST ENRICHMENT UNDER STATE LAW (LEFLUNOMIDE)

                                 (As to Apotex, Heritage, and Teva)

       1314. Humana incorporates by reference the preceding allegations.

       1315. Leflunomide Defendants have benefitted from artificial prices in the sale of

Leflunomide resulting from the unlawful and inequitable acts alleged in this Second Amended

Complaint.



                                    295
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 300 of 385



       1316. Leflunomide Defendants’ financial benefit resulting from their unlawful and

inequitable acts are traceable to overpayments for Leflunomide by Humana.

       1317. Humana has conferred upon Leflunomide Defendants an economic benefit, profits

from unlawful overcharges, to the economic detriment of Humana.

       1318. It would be futile for Humana to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of Leflunomide.

       1319. It would be futile for Humana to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased Leflunomide, as it is not liable and

would not compensate Humana for the impact of Leflunomide Defendants’ unlawful conduct.

       1320. The economic benefit of overcharges derived by Leflunomide Defendants through

charging supracompetitive and artificially inflated prices for Leflunomide is a direct and proximate

result of Leflunomide Defendants’ unlawful conduct.

       1321. The economic benefits derived by Leflunomide Defendants rightfully belong to

Humana, as it paid anticompetitive and monopolistic prices during the Leflunomide Period,

benefiting Leflunomide Defendants.

       1322. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Leflunomide Defendants to be permitted to retain any of the overcharges for

Leflunomide derived from Leflunomide Defendants’ unfair and unconscionable methods, acts, and

trade practices alleged in this Second Amended Complaint.

       1323. Leflunomide Defendants are aware of and appreciate the benefits bestowed upon

them by Humana.

       1324. Leflunomide Defendants should be compelled to disgorge in a common fund for the

benefit of Humana all unlawful or inequitable proceeds they received.
                                    296
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 301 of 385



          1325. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Leflunomide Defendants traceable to Humana.

                                            COUNT LXV

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                       ACT (LEFLUNOMIDE)

                                 (As to Apotex, Heritage, and Teva)

          1326. Humana incorporates by reference the preceding allegations.

          1327. Leflunomide Defendants knowingly, intentionally, and cooperatively engaged in an

anticompetitive scheme designed to artificially inflate prices of Leflunomide. Leflunomide

Defendants injured Humana through this conduct.

          1328. But for Leflunomide Defendants’ scheme to inflate the price of Leflunomide,

Humana would have purchased lower-priced generic Leflunomide.

          1329. Humana has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for Leflunomide than it would have paid absent Leflunomide Defendants’

continuing anticompetitive conduct.

          1330. Humana has purchased substantial amounts of Leflunomide during the Leflunomide

Period.

          1331. Humana seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Leflunomide Defendants’ conduct violates Sections 1 and 2 of the

Sherman Act.

          1332. Humana seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Leflunomide Defendants’ unlawful conduct, and other relief to assure that similar

anticompetitive conduct does not recur.
                                      297
                                PUBLIC VERSION
                 REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 302 of 385



                                           COUNT LXVI

     VIOLATION OF SECTION 1 OF THE SHERMAN ACT (LEVOTHYORXINE)

                               (As to Lannett, Mylan, and Sandoz)

       1333. Humana incorporates by reference the preceding allegations.

       1334. Levothyroxine Defendants knowingly, intentionally, and conspiratorially engaged in

anticompetitive agreements designed to drive up the cost of generic Levothyroxine in the United

States, in violation of Section 1 of the Sherman Act. This conspiracy was per se unlawful price-fixing.

       1335. Each of the Levothyroxine Defendants has committed at least one overt act to

further the conspiracy alleged in this Second Amended Complaint. Levothyroxine Defendants’

anticompetitive acts had a substantial and foreseeable effect on interstate commerce by raising and

fixing Levothyroxine prices throughout the United States.

       1336. The conspiracy realized its intended effect; Levothyroxine Defendants have

benefited, and continue to benefit, from their anticompetitive agreements which have artificially

inflated the prices of Levothyroxine.

       1337. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

               a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                   stabilized prices at supracompetitive levels for generic Levothyroxine;

               b. Humana was deprived of the benefits of free and open competition in the sale of

                   Levothyroxine in the United States market; and

               c. Competition in establishing the prices paid for Levothyroxine was unlawfully

                   restrained, suppressed, or eliminated.

       1338. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for generic Levothyroxine until the market achieves a steady state.
                                    298
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 303 of 385



        1339. As a direct and proximate result of Levothyroxine Defendants’ unlawful conduct,

Humana has been injured in its business and property in that it has paid more for Levothyroxine

than it would have paid in the absence of Levothyroxine Defendants’ unlawful conduct. The full

amount of such damages is presently unknown and will be determined after discovery and upon

proof at trial.

        1340. Levothyroxine Defendants are per se liable under Section 1 of the Sherman Act, 15

U.S.C. § 1, for the injuries and damages caused by their contract, combination, and conspiracy in

restraint of trade as alleged herein.

        1341. There is no legitimate, non-pretextual, pro-competitive business justification for

Levothyroxine Defendants’ conspiracy that outweighs its harmful effect. Even if there were some

conceivable justification, the conspiracy is broader than necessary to achieve such purpose.

        1342. Levothyroxine Defendants’ unlawful conduct as alleged herein poses a significant

and continuing threat of antitrust injury.

        1343. Humana seeks treble damages under Section 4 of the Clayton Act, 15 U.S.C. § 15,

for HPI’s direct purchases of generic Levothyroxine, or by assignment from its other subsidiaries

that directly purchased generic Levothyroxine during the Levothyroxine Period.

                                             COUNT LXVII

   FOR CONSPIRACY AND COMBINATION IN RESTRAINT OF TRADE UNDER
                   STATE LAWS (LEVOTHYROXINE)

                                 (As to Lannett, Mylan, and Sandoz)

        1344. Humana incorporates by reference the preceding allegations.

        1345. Levothyroxine Defendants knowingly, intentionally, and conspiratorially engaged in

anticompetitive agreements designed to drive up the cost of generic Levothyroxine in the United

States. This conspiracy was per se unlawful price-fixing.


                                       299
                                 PUBLIC VERSION
                  REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 304 of 385



        1346. Each of the Levothyroxine Defendants has committed at least one overt act to

further the conspiracy alleged in this Second Amended Complaint. Levothyroxine Defendants’

anticompetitive acts had a substantial and foreseeable effect on commerce by raising and fixing

Levothyroxine prices throughout the United States.

        1347. The conspiracy realized its intended effect; Levothyroxine Defendants have

benefited, and continue to benefit, from their anticompetitive agreements which have artificially

inflated the prices of Levothyroxine.

        1348. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                  a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                     stabilized prices at supracompetitive levels for generic Levothyroxine;

                  b. Humana was deprived of the benefits of free and open competition in the sale of

                     Levothyroxine in the United States market; and

                  c. Competition in establishing the prices paid for Levothyroxine was unlawfully

                     restrained, suppressed, or eliminated.

        1349. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for generic Levothyroxine until the market achieves a steady state.

        1350. As a direct and proximate result of Levothyroxine Defendants’ unlawful conduct,

Humana has been injured in its business and property in that it has paid more for Levothyroxine

than it would have paid in the absence of Levothyroxine Defendants’ unlawful conduct. The full

amount of such damages is presently unknown and will be determined after discovery and upon

proof at trial.




                                       300
                                 PUBLIC VERSION
                  REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 305 of 385



        1351. There is no legitimate, non-pretextual, pro-competitive business justification for

Levothyroxine Defendants’ conspiracy that outweighs its harmful effect. Even if there were some

conceivable justification, the conspiracy is broader than necessary to achieve such purpose.

        1352. Levothyroxine Defendants’ unlawful conduct as alleged herein poses a significant

and continuing threat of antitrust injury.

        1353. Levothyroxine Defendants’ conduct violated the following state antitrust or

competition practices laws:

                a. Arizona Rev. Stat. §§ 44-1402, et seq., with respect to purchases in Arizona.

                b. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                c. Conn. Gen. Stat. §§ 35-24, et seq., with respect to purchases in Connecticut.

                d. D.C. Code §§ 28-4503, et seq., with respect to purchases in the District of

                     Columbia.

                e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                f. Hawaii Code §§ 480, et seq., with respect to purchases in Hawaii.

                g. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                h. Iowa Code §§ 553.5 et seq., with respect to purchases in Iowa.

                i.   Kansas Stat. Ann. §§ 50-101, et seq., with respect to purchases in Kansas.

                j.   Md. Comm. L. §§ 11-201, et seq., with respect to purchases in Maryland.

                k. Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts.

                l.   Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases in Maine.

                m. Mich. Comp. Laws Ann. §§ 445.773, et seq., with respect to purchases in

                     Michigan.

                n. Minn. Stat. §§ 325D.52, et seq., and Minn. Stat. § 8.31, et seq., with respect to

                     purchases in Minnesota.
                                     301
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 306 of 385



        o. Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases in Mississippi.

        p. Mo. Rev. Stat. §§ 416.011, et seq., with respect to purchases in Missouri.

        q. Neb. Code Ann. §§ 59-802, et seq., with respect to purchases in Nebraska.

        r. Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases in Nevada.

        s. N.H. Rev. Stat. Ann. §§ 356.11, with respect to purchases in New Hampshire.

        t. N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases in New Mexico.

        u. N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases in North Carolina.

        v. N.D. Cent. Code §§ 51-08.1-03, et seq., with respect to purchases in North

             Dakota.

        w. Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon.

        x. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

        y. R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

        z.   S.D. Codified Laws §§ 37-1-3.2, et seq., with respect to purchases in South

             Dakota.

        aa. Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases in Tennessee.

        bb. Utah Code Ann. §§ 76-10-911, et seq., with respect to purchases in Utah.

        cc. Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont.

        dd. W.Va. Code §§ 47-18-4, et seq., with respect to purchases in West Virginia.

        ee. Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin.

                                  COUNT LXVIII

 UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW
                   (LEVOTHYROXINE)

                        (As to Mylan, Lannett, and Sandoz)

 1354. Humana incorporates by reference the preceding allegations.


                             302
                       PUBLIC VERSION
        REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 307 of 385



        1355. Levothyroxine Defendants engaged in unfair competition or unfair, unconscionable,

deceptive, or fraudulent acts or practices in violation of the state consumer protection statutes listed

below. As a direct and proximate result of Levothyroxine Defendants’ anticompetitive, deceptive,

unfair, unconscionable, and fraudulent conduct, Humana was deprived of the opportunity to

purchase generic Levothyroxine at prices restrained by competition and forced to pay artificially

inflated prices.

        1356. There was and is a gross disparity between the price that Humana paid and continues

to pay for Levothyroxine, including by assignment from its subsidiaries, and the value received,

given that more cheaply priced Levothyroxine should have been available, and would have been

available, absent Levothyroxine Defendants’ illegal conduct.

        1357. By engaging in the foregoing conduct, Levothyroxine Defendants engaged in unfair

competition or deceptive acts and practices in violation of the following state laws:

                   a. Ark. Code §§ 4-88-101, et seq., with respect to purchases in Arkansas.

                   b. Ariz. Code §§ 44-1255, et seq., with respect to purchases in Arizona.

                   c. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                   d. D.C. Code §§ 28-3901, et seq., with respect to the purchases in the District of

                        Columbia.

                   e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                   f. Kan. Stat. §§ 50-623, et seq., with respect to the purchases in Kansas.

                   g. Idaho Code §§ 48-601, et seq., with respect to the purchases in Idaho.

                   h. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

                   i.   5 Me. Rev. Stat. §§ 207, et seq., with respect to the purchases in Maine.

                   j.   Mass. Ann. Laws ch. 93A, et seq., with respect to purchases in Massachusetts.

                   k. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.
                                        303
                                  PUBLIC VERSION
                   REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 308 of 385



        l.   Minn. Stat. §§ 325F.68, et seq., and Minn. Stat. § 8.31, et seq., with respect to

             purchases in Minnesota.

        m. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

        n. Neb. Rev. Stat. §§ 59-1601, et seq., with respect to purchases in Nebraska.

        o. Nev. Rev. Stat. §§ 598.0903, et seq., with respect to purchases in Nevada.

        p. N.H. Rev. Stat. §§ 358-A: 1, et seq., with respect to purchases in New

             Hampshire.

        q. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

        r. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

        s. N.C. Gen. Stat. §§ 75-1.2, et seq., with respect to purchases in North Carolina.

        t.   Or. Rev. Stat. §§ 646.605, et seq., with respect to purchases in Oregon.

        u. 73 Pa. Stat. Ann. §§ 201-1, et seq., with respect to purchases in Pennsylvania.

        v. R.I. Gen. Laws §§ 6-13.1-1, et seq., with respect to purchases in Rhode Island.

        w. S.D. Code Laws §§ 37-24-1, et seq., with respect to purchases in South Dakota.

        x. Tenn. Code §§ 47-18-101, et seq., with respect to purchases in Tennessee.

        y. Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

        z. Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

        aa. West Virginia Code §§ 46A-6-101, et seq., with respect to purchases in West

             Virginia.

                                    COUNT LXIX

  UNJUST ENRICHMENT UNDER STATE LAW (LEVOTHYROXINE)

                         (As to Lannett, Mylan, and Sandoz)

 1358. Humana incorporates by reference the preceding allegations.



                             304
                       PUBLIC VERSION
        REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 309 of 385



        1359. Levothyroxine Defendants have benefitted from artificial prices in the sale of

Levothyroxine resulting from the unlawful and inequitable acts alleged in this Second Amended

Complaint.

        1360. Levothyroxine Defendants’ financial benefit resulting from their unlawful and

inequitable acts are traceable to overpayments for Levothyroxine by Humana.

        1361. Humana has conferred upon Levothyroxine Defendants an economic benefit, profits

from unlawful overcharges, to the economic detriment of Humana.

        1362. It would be futile for Humana to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of Levothyroxine.

        1363. It would be futile for Humana to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased Levothyroxine, as it is not liable

and would not compensate Humana for the impact of Levothyroxine Defendants’ unlawful conduct.

        1364. The economic benefit of overcharges derived by Levothyroxine Defendants through

charging supracompetitive and artificially inflated prices for Levothyroxine is a direct and proximate

result of Levothyroxine Defendants’ unlawful conduct.

        1365. The economic benefits derived by Levothyroxine Defendants rightfully belong to

Humana, as it paid anticompetitive and monopolistic prices during the Levothyroxine Period,

benefiting Levothyroxine Defendants.

        1366. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Levothyroxine Defendants to be permitted to retain any of the overcharges for

Levothyroxine derived from Levothyroxine Defendants’ unfair and unconscionable methods, acts,

and trade practices alleged in this Second Amended Complaint.



                                    305
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 310 of 385



       1367. Levothyroxine Defendants are aware of and appreciate the benefits bestowed upon

them by Humana.

       1368. Levothyroxine Defendants should be compelled to disgorge in a common fund for

the benefit of Humana all unlawful or inequitable proceeds they received.

       1369. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Levothyroxine Defendants traceable to Humana.

                                          COUNT LXX

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                      ACT (LEVOTHYROXINE)

                               (As to Lannett, Mylan, and Sandoz)

       1370. Humana incorporates by reference the preceding allegations.

       1371. Levothyroxine Defendants knowingly, intentionally, and cooperatively engaged in an

anticompetitive scheme designed to artificially inflate prices of Levothyroxine. Levothyroxine

Defendants injured Humana through this conduct.

       1372. But for Levothyroxine Defendants’ scheme to inflate the price of Levothyroxine,

Humana would have purchased lower-priced generic Levothyroxine.

       1373. Humana has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for Levothyroxine than it would have paid absent Levothyroxine

Defendants’ continuing anticompetitive conduct.

       1374. Humana has purchased substantial amounts of Levothyroxine during the

Levothyroxine Period.

       1375. Humana seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Levothyroxine Defendants’ conduct violates Sections 1 and 2 of the

Sherman Act.

                                    306
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 311 of 385



       1376. Humana seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Levothyroxine Defendants’ unlawful conduct, and other relief to assure that similar

anticompetitive conduct does not recur.

                                           COUNT LXXI

         VIOLATION OF SECTION 1 OF THE SHERMAN ACT (LIDOCAINE)

                       (As to Akorn, Fougera, Hi-Tech, Impax, and Sandoz)

       1377. Humana incorporates by reference the preceding allegations.

       1378. Lidocaine Defendants knowingly, intentionally, and conspiratorially engaged in

anticompetitive agreements designed to drive up the cost of generic Lidocaine in the United States,

in violation of Section 1 of the Sherman Act. This conspiracy was per se unlawful price-fixing.

       1379. Each of the Lidocaine Defendants has committed at least one overt act to further

the conspiracy alleged in this Second Amended Complaint. Lidocaine Defendants’ anticompetitive

acts had a substantial and foreseeable effect on interstate commerce by raising and fixing Lidocaine

prices throughout the United States.

       1380. The conspiracy realized its intended effect; Lidocaine Defendants have benefited,

and continue to benefit, from their anticompetitive agreements which have artificially inflated the

prices of Lidocaine.

       1381. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

               a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                   stabilized prices at supracompetitive levels for generic Lidocaine;

               b. Humana was deprived of the benefits of free and open competition in the sale of

                   Lidocaine in the United States market; and
                                    307
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 312 of 385



                c. Competition in establishing the prices paid for Lidocaine was unlawfully

                    restrained, suppressed, or eliminated.

        1382. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for generic Lidocaine until the market achieves a steady state.

        1383. As a direct and proximate result of Lidocaine Defendants’ unlawful conduct,

Humana has been injured in its business and property in that it has paid more for Lidocaine than it

would have paid in the absence of Lidocaine Defendants’ unlawful conduct. The full amount of

such damages is presently unknown and will be determined after discovery and upon proof at trial.

        1384. Lidocaine Defendants are per se liable under Section 1 of the Sherman Act, 15 U.S.C.

§ 1, for the injuries and damages caused by their contract, combination, and conspiracy in restraint

of trade as alleged herein.

        1385. There is no legitimate, non-pretextual, pro-competitive business justification for

Lidocaine Defendants’ conspiracy that outweighs its harmful effect. Even if there were some

conceivable justification, the conspiracy is broader than necessary to achieve such purpose.

        1386. Lidocaine Defendants’ unlawful conduct as alleged herein poses a significant and

continuing threat of antitrust injury.

        1387. Humana seeks treble damages under Section 4 of the Clayton Act, 15 U.S.C. § 15,

for HPI’s direct purchases of generic Lidocaine, or by assignment from its other subsidiaries that

directly purchased generic Lidocaine during the Lidocaine Period.

                           COUNT LXXII
   FOR CONSPIRACY AND COMBINATION IN RESTRAINT OF TRADE UNDER
                      STATE LAWS (LIDOCAINE)

                      (As to Akorn, Fougera, Hi-Tech, Impax, and Sandoz)

        1388. Humana incorporates by reference the preceding allegations.



                                     308
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 313 of 385



        1389. Lidocaine Defendants knowingly, intentionally, and conspiratorially engaged in

anticompetitive agreements designed to drive up the cost of generic Lidocaine in the United States.

This conspiracy was per se unlawful price-fixing.

        1390. Each of the Lidocaine Defendants has committed at least one overt act to further

the conspiracy alleged in this Second Amended Complaint. Lidocaine Defendants’ anticompetitive

acts had a substantial and foreseeable effect on commerce by raising and fixing Lidocaine prices

throughout the United States.

        1391. The conspiracy realized its intended effect; Lidocaine Defendants have benefited,

and continue to benefit, from their anticompetitive agreements which have artificially inflated the

prices of Lidocaine.

        1392. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for generic Lidocaine;

                b. Humana was deprived of the benefits of free and open competition in the sale of

                    Lidocaine in the United States market; and

                c. Competition in establishing the prices paid for Lidocaine was unlawfully

                    restrained, suppressed, or eliminated.

        1393. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for generic Lidocaine until the market achieves a steady state.

        1394. As a direct and proximate result of Lidocaine Defendants’ unlawful conduct,

Humana has been injured in its business and property in that it has paid more for Lidocaine than it

would have paid in the absence of Lidocaine Defendants’ unlawful conduct. The full amount of

such damages is presently unknown and will be determined after discovery and upon proof at trial.
                                    309
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 314 of 385



        1395. There is no legitimate, non-pretextual, pro-competitive business justification for

Lidocaine Defendants’ conspiracy that outweighs its harmful effect. Even if there were some

conceivable justification, the conspiracy is broader than necessary to achieve such purpose.

        1396. Lidocaine Defendants’ unlawful conduct as alleged herein poses a significant and

continuing threat of antitrust injury.

        1397. Lidocaine Defendants’ conduct violated the following state antitrust or competition

practices laws:

                  a. Arizona Rev. Stat. §§ 44-1402, et seq., with respect to purchases in Arizona.

                  b. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                  c. Conn. Gen. Stat. §§ 35-24, et seq., with respect to purchases in Connecticut.

                  d. D.C. Code §§ 28-4503, et seq., with respect to purchases in the District of

                       Columbia.

                  e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                  f. Hawaii Code §§ 480, et seq., with respect to purchases in Hawaii.

                  g. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                  h. Iowa Code §§ 553.5 et seq., with respect to purchases in Iowa.

                  i.   Kansas Stat. Ann. §§ 50-101, et seq., with respect to purchases in Kansas.

                  j.   Md. Comm. L. §§ 11-201, et seq., with respect to purchases in Maryland.

                  k. Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts.

                  l.   Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases in Maine.

                  m. Mich. Comp. Laws Ann. §§ 445.773, et seq., with respect to purchases in

                       Michigan.

                  n. Minn. Stat. §§ 325D.52, et seq., and Minn. Stat. § 8.31, et seq., with respect to

                       purchases in Minnesota.
                                       310
                                 PUBLIC VERSION
                  REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 315 of 385



        o. Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases in Mississippi.

        p. Mo. Rev. Stat. §§ 416.011, et seq., with respect to purchases in Missouri.

        q. Neb. Code Ann. §§ 59-802, et seq., with respect to purchases in Nebraska.

        r. Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases in Nevada.

        s. N.H. Rev. Stat. Ann. §§ 356.11, with respect to purchases in New Hampshire.

        t. N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases in New Mexico.

        u. N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases in North Carolina.

        v. N.D. Cent. Code §§ 51-08.1-03, et seq., with respect to purchases in North

             Dakota.

        w. Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon.

        x. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

        y. R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

        z.   S.D. Codified Laws §§ 37-1-3.2, et seq., with respect to purchases in South

             Dakota.

        aa. Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases in Tennessee.

        bb. Utah Code Ann. §§ 76-10-911, et seq., with respect to purchases in Utah.

        cc. Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont.

        dd. W.Va. Code §§ 47-18-4, et seq., with respect to purchases in West Virginia.

        ee. Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin.

                                  COUNT LXXIII

 UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW
                      (LIDOCAINE)

              (As to Akorn, Fougera, Hi-Tech, Impax, and Sandoz)

 1398. Humana incorporates by reference the preceding allegations.


                             311
                       PUBLIC VERSION
        REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 316 of 385



        1399. Lidocaine Defendants engaged in unfair competition or unfair, unconscionable,

deceptive, or fraudulent acts or practices in violation of the state consumer protection statutes listed

below. As a direct and proximate result of Lidocaine Defendants’ anticompetitive, deceptive, unfair,

unconscionable, and fraudulent conduct, Humana was deprived of the opportunity to purchase

generic Lidocaine at prices restrained by competition and forced to pay artificially inflated prices.

        1400. There was and is a gross disparity between the price that Humana paid and continues

to pay for Lidocaine, including by assignment from its subsidiaries, and the value received, given that

more cheaply priced Lidocaine should have been available, and would have been available, absent

Lidocaine Defendants’ illegal conduct.

        1401. By engaging in the foregoing conduct, Lidocaine Defendants engaged in unfair

competition or deceptive acts and practices in violation of the following state laws:

                a. Ark. Code §§ 4-88-101, et seq., with respect to purchases in Arkansas.

                b. Ariz. Code §§ 44-1255, et seq., with respect to purchases in Arizona.

                c. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                d. D.C. Code §§ 28-3901, et seq., with respect to the purchases in the District of

                     Columbia.

                e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                f. Kan. Stat. §§ 50-623, et seq., with respect to the purchases in Kansas.

                g. Idaho Code §§ 48-601, et seq., with respect to the purchases in Idaho.

                h. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

                i.   5 Me. Rev. Stat. §§ 207, et seq., with respect to the purchases in Maine.

                j.   Mass. Ann. Laws ch. 93A, et seq., with respect to purchases in Massachusetts.

                k. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.



                                     312
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 317 of 385



        l.   Minn. Stat. §§ 325F.68, et seq., and Minn. Stat. § 8.31, et seq., with respect to

             purchases in Minnesota.

        m. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

        n. Neb. Rev. Stat. §§ 59-1601, et seq., with respect to purchases in Nebraska.

        o. Nev. Rev. Stat. §§ 598.0903, et seq., with respect to purchases in Nevada.

        p. N.H. Rev. Stat. §§ 358-A: 1, et seq., with respect to purchases in New

             Hampshire.

        q. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

        r. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

        s. N.C. Gen. Stat. §§ 75-1.2, et seq., with respect to purchases in North Carolina.

        t.   Or. Rev. Stat. §§ 646.605, et seq., with respect to purchases in Oregon.

        u. 73 Pa. Stat. Ann. §§ 201-1, et seq., with respect to purchases in Pennsylvania.

        v. R.I. Gen. Laws §§ 6-13.1-1, et seq., with respect to purchases in Rhode Island.

        w. S.D. Code Laws §§ 37-24-1, et seq., with respect to purchases in South Dakota.

        x. Tenn. Code §§ 47-18-101, et seq., with respect to purchases in Tennessee.

        y. Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

        z. Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

        aa. West Virginia Code §§ 46A-6-101, et seq., with respect to purchases in West

             Virginia.

                                    COUNT LXXIV

      UNJUST ENRICHMENT UNDER STATE LAW (LIDOCAINE)

              (As to Akorn, Fougera, Hi-Tech, Impax, and Sandoz)

 1402. Humana incorporates by reference the preceding allegations.



                             313
                       PUBLIC VERSION
        REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 318 of 385



        1403. Lidocaine Defendants have benefitted from artificial prices in the sale of Lidocaine

resulting from the unlawful and inequitable acts alleged in this Second Amended Complaint.

        1404. Lidocaine Defendants’ financial benefit resulting from their unlawful and inequitable

acts are traceable to overpayments for Lidocaine by Humana.

        1405. Humana has conferred upon Lidocaine Defendants an economic benefit, profits

from unlawful overcharges, to the economic detriment of Humana.

        1406. It would be futile for Humana to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of Lidocaine.

        1407. It would be futile for Humana to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased Lidocaine, as it is not liable and

would not compensate Humana for the impact of Lidocaine Defendants’ unlawful conduct.

        1408. The economic benefit of overcharges derived by Lidocaine Defendants through

charging supracompetitive and artificially inflated prices for Lidocaine is a direct and proximate

result of Lidocaine Defendants’ unlawful conduct.

        1409. The economic benefits derived by Lidocaine Defendants rightfully belong to

Humana, as it paid anticompetitive and monopolistic prices during the Lidocaine Period, benefiting

Lidocaine Defendants.

        1410. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Lidocaine Defendants to be permitted to retain any of the overcharges for Lidocaine

derived from Lidocaine Defendants’ unfair and unconscionable methods, acts, and trade practices

alleged in this Second Amended Complaint.

        1411. Lidocaine Defendants are aware of and appreciate the benefits bestowed upon them

by Humana.
                                     314
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 319 of 385



          1412. Lidocaine Defendants should be compelled to disgorge in a common fund for the

benefit of Humana all unlawful or inequitable proceeds they received.

          1413. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Lidocaine Defendants traceable to Humana.

                                           COUNT LXXV

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                         ACT (LIDOCAINE)

                       (As to Akorn, Fougera, Hi-Tech, Impax, and Sandoz)

          1414. Humana incorporates by reference the preceding allegations.

          1415. Lidocaine Defendants knowingly, intentionally, and cooperatively engaged in an

anticompetitive scheme designed to artificially inflate prices of Lidocaine. Lidocaine Defendants

injured Humana through this conduct.

          1416. But for Lidocaine Defendants’ scheme to inflate the price of Lidocaine, Humana

would have purchased lower-priced generic Lidocaine.

          1417. Humana has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for Lidocaine than it would have paid absent Lidocaine Defendants’

continuing anticompetitive conduct.

          1418. Humana has purchased substantial amounts of Lidocaine during the Lidocaine

Period.

          1419. Humana seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Lidocaine Defendants’ conduct violates Sections 1 and 2 of the

Sherman Act.

          1420. Humana seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects
                                      315
                                PUBLIC VERSION
                 REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 320 of 385



caused by Lidocaine Defendants’ unlawful conduct, and other relief to assure that similar

anticompetitive conduct does not recur.

                                           COUNT LXXVI

          VIOLATION OF SECTION 1 OF THE SHERMAN ACT (NYSTATIN)

               (As to Actavis, Heritage, Par, Perrigo, Sandoz, Sun, Taro, and Teva)

       1421. Humana incorporates by reference the preceding allegations.

       1422. Nystatin Defendants knowingly, intentionally, and conspiratorially engaged in

anticompetitive agreements designed to drive up the cost of generic Nystatin in the United States, in

violation of Section 1 of the Sherman Act. This conspiracy was per se unlawful price-fixing.

       1423. Each of the Nystatin Defendants has committed at least one overt act to further the

conspiracy alleged in this Second Amended Complaint. Nystatin Defendants’ anticompetitive acts

had a substantial and foreseeable effect on interstate commerce by raising and fixing Nystatin prices

throughout the United States.

       1424. The conspiracy realized its intended effect; Nystatin Defendants have benefited, and

continue to benefit, from their anticompetitive agreements which have artificially inflated the prices

of Nystatin.

       1425. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                 a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for generic Nystatin;

                 b. Humana was deprived of the benefits of free and open competition in the sale of

                    Nystatin in the United States market; and

                 c. Competition in establishing the prices paid for Nystatin was unlawfully

                    restrained, suppressed, or eliminated.
                                     316
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 321 of 385



        1426. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for generic Nystatin until the market achieves a steady state.

        1427. As a direct and proximate result of Nystatin Defendants’ unlawful conduct, Humana

has been injured in its business and property in that it has paid more for Nystatin than it would have

paid in the absence of Nystatin Defendants’ unlawful conduct. The full amount of such damages is

presently unknown and will be determined after discovery and upon proof at trial.

        1428. Nystatin Defendants are per se liable under Section 1 of the Sherman Act, 15 U.S.C.

§ 1, for the injuries and damages caused by their contract, combination, and conspiracy in restraint

of trade as alleged herein.

        1429. There is no legitimate, non-pretextual, pro-competitive business justification for

Nystatin Defendants’ conspiracy that outweighs its harmful effect. Even if there were some

conceivable justification, the conspiracy is broader than necessary to achieve such purpose.

        1430. Nystatin Defendants’ unlawful conduct as alleged herein poses a significant and

continuing threat of antitrust injury.

        1431. Humana seeks treble damages under Section 4 of the Clayton Act, 15 U.S.C. § 15,

for HPI’s direct purchases of generic Nystatin, or by assignment from its other subsidiaries that

directly purchased generic Nystatin during the Nystatin Period.

                                         COUNT LXXVII

   FOR CONSPIRACY AND COMBINATION IN RESTRAINT OF TRADE UNDER
                       STATE LAWS (NYSTATIN)

              (As to Actavis, Heritage, Par, Perrigo, Sandoz, Sun, Taro, and Teva)

        1432. Humana incorporates by reference the preceding allegations.




                                     317
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 322 of 385



        1433. Nystatin Defendants knowingly, intentionally, and conspiratorially engaged in

anticompetitive agreements designed to drive up the cost of generic Nystatin in the United States.

This conspiracy was per se unlawful price-fixing.

        1434. Each of the Nystatin Defendants has committed at least one overt act to further the

conspiracy alleged in this Second Amended Complaint. Nystatin Defendants’ anticompetitive acts

had a substantial and foreseeable effect on commerce by raising and fixing Nystatin prices

throughout the United States.

        1435. The conspiracy realized its intended effect; Nystatin Defendants have benefited, and

continue to benefit, from their anticompetitive agreements which have artificially inflated the prices

of Nystatin.

        1436. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for generic Nystatin;

                b. Humana was deprived of the benefits of free and open competition in the sale of

                    Nystatin in the United States market; and

                c. Competition in establishing the prices paid for Nystatin was unlawfully

                    restrained, suppressed, or eliminated.

        1437. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for generic Nystatin until the market achieves a steady state.

        1438. As a direct and proximate result of Nystatin Defendants’ unlawful conduct, Humana

has been injured in its business and property in that it has paid more for Nystatin than it would have

paid in the absence of Nystatin Defendants’ unlawful conduct. The full amount of such damages is

presently unknown and will be determined after discovery and upon proof at trial.
                                    318
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 323 of 385



        1439. There is no legitimate, non-pretextual, pro-competitive business justification for

Nystatin Defendants’ conspiracy that outweighs its harmful effect. Even if there were some

conceivable justification, the conspiracy is broader than necessary to achieve such purpose.

        1440. Nystatin Defendants’ unlawful conduct as alleged herein poses a significant and

continuing threat of antitrust injury.

        1441. Nystatin Defendants’ conduct violated the following state antitrust or competition

practices laws:

                  a. Arizona Rev. Stat. §§ 44-1402, et seq., with respect to purchases in Arizona.

                  b. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                  c. Conn. Gen. Stat. §§ 35-24, et seq., with respect to purchases in Connecticut.

                  d. D.C. Code §§ 28-4503, et seq., with respect to purchases in the District of

                       Columbia.

                  e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                  f. Hawaii Code §§ 480, et seq., with respect to purchases in Hawaii.

                  g. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                  h. Iowa Code §§ 553.5 et seq., with respect to purchases in Iowa.

                  i.   Kansas Stat. Ann. §§ 50-101, et seq., with respect to purchases in Kansas.

                  j.   Md. Comm. L. §§ 11-201, et seq., with respect to purchases in Maryland.

                  k. Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts.

                  l.   Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases in Maine.

                  m. Mich. Comp. Laws Ann. §§ 445.773, et seq., with respect to purchases in

                       Michigan.

                  n. Minn. Stat. §§ 325D.52, et seq., and Minn. Stat. § 8.31, et seq., with respect to

                       purchases in Minnesota.
                                       319
                                 PUBLIC VERSION
                  REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
   Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 324 of 385



           o. Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases in Mississippi.

           p. Mo. Rev. Stat. §§ 416.011, et seq., with respect to purchases in Missouri.

           q. Neb. Code Ann. §§ 59-802, et seq., with respect to purchases in Nebraska.

           r. Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases in Nevada.

           s. N.H. Rev. Stat. Ann. §§ 356.11, with respect to purchases in New Hampshire.

           t. N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases in New Mexico.

           u. N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases in North Carolina.

           v. N.D. Cent. Code §§ 51-08.1-03, et seq., with respect to purchases in North

                Dakota.

           w. Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon.

           x. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

           y. R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

           z.   S.D. Codified Laws §§ 37-1-3.2, et seq., with respect to purchases in South

                Dakota.

           aa. Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases in Tennessee.

           bb. Utah Code Ann. §§ 76-10-911, et seq., with respect to purchases in Utah.

           cc. Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont.

           dd. W.Va. Code §§ 47-18-4, et seq., with respect to purchases in West Virginia.

           ee. Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin.

                                    COUNT LVXXIII

UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW (NYSTATIN)

         (As to Actavis, Heritage, Par, Perrigo, Sandoz, Sun, Taro, and Teva)

    1442. Humana incorporates by reference the preceding allegations.



                                320
                          PUBLIC VERSION
           REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 325 of 385



        1443. Nystatin Defendants engaged in unfair competition or unfair, unconscionable,

deceptive, or fraudulent acts or practices in violation of the state consumer protection statutes listed

below. As a direct and proximate result of Nystatin Defendants’ anticompetitive, deceptive, unfair,

unconscionable, and fraudulent conduct, Humana was deprived of the opportunity to purchase

generic Nystatin at prices restrained by competition and forced to pay artificially inflated prices.

        1444. There was and is a gross disparity between the price that Humana paid and continues

to pay for Nystatin, including by assignment from its subsidiaries, and the value received, given that

more cheaply priced Nystatin should have been available, and would have been available, absent

Nystatin Defendants’ illegal conduct.

        1445. By engaging in the foregoing conduct, Nystatin Defendants engaged in unfair

competition or deceptive acts and practices in violation of the following state laws:

                a. Ark. Code §§ 4-88-101, et seq., with respect to purchases in Arkansas.

                b. Ariz. Code §§ 44-1255, et seq., with respect to purchases in Arizona.

                c. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                d. D.C. Code §§ 28-3901, et seq., with respect to the purchases in the District of

                     Columbia.

                e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                f. Kan. Stat. §§ 50-623, et seq., with respect to the purchases in Kansas.

                g. Idaho Code §§ 48-601, et seq., with respect to the purchases in Idaho.

                h. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

                i.   5 Me. Rev. Stat. §§ 207, et seq., with respect to the purchases in Maine.

                j.   Mass. Ann. Laws ch. 93A, et seq., with respect to purchases in Massachusetts.

                k. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.



                                     321
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 326 of 385



        l.     Minn. Stat. §§ 325F.68, et seq., and Minn. Stat. § 8.31, et seq., with respect to

               purchases in Minnesota.

        m. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

        n. Neb. Rev. Stat. §§ 59-1601, et seq., with respect to purchases in Nebraska.

        o. Nev. Rev. Stat. §§ 598.0903, et seq., with respect to purchases in Nevada.

        p. N.H. Rev. Stat. §§ 358-A: 1, et seq., with respect to purchases in New

               Hampshire.

        q. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

        r. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

        s. N.C. Gen. Stat. §§ 75-1.2, et seq., with respect to purchases in North Carolina.

        t.     Or. Rev. Stat. §§ 646.605, et seq., with respect to purchases in Oregon.

        u. 73 Pa. Stat. Ann. §§ 201-1, et seq., with respect to purchases in Pennsylvania.

        v. R.I. Gen. Laws §§ 6-13.1-1, et seq., with respect to purchases in Rhode Island.

        w. S.D. Code Laws §§ 37-24-1, et seq., with respect to purchases in South Dakota.

        x. Tenn. Code §§ 47-18-101, et seq., with respect to purchases in Tennessee.

        y. Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

        z. Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

        aa. West Virginia Code §§ 46A-6-101, et seq., with respect to purchases in West

               Virginia.

                                          COUNT LXXIX

              UNJUST ENRICHMENT UNDER STATE LAW (NYSTATIN)

             (As to Actavis, Heritage, Par, Perrigo, Sandoz, Sun, Taro, and Teva)

 1446. Humana incorporates by reference the preceding allegations.



                             322
                       PUBLIC VERSION
        REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 327 of 385



        1447. Nystatin Defendants have benefitted from artificial prices in the sale of Nystatin

resulting from the unlawful and inequitable acts alleged in this Second Amended Complaint.

        1448. Nystatin Defendants’ financial benefit resulting from their unlawful and inequitable

acts are traceable to overpayments for Nystatin by Humana.

        1449. Humana has conferred upon Nystatin Defendants an economic benefit, profits from

unlawful overcharges, to the economic detriment of Humana.

        1450. It would be futile for Humana to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of Nystatin.

        1451. It would be futile for Humana to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased Nystatin, as it is not liable and

would not compensate Humana for the impact of Nystatin Defendants’ unlawful conduct.

        1452. The economic benefit of overcharges derived by Nystatin Defendants through

charging supracompetitive and artificially inflated prices for Nystatin is a direct and proximate result

of Nystatin Defendants’ unlawful conduct.

        1453. The economic benefits derived by Nystatin Defendants rightfully belong to Humana,

as it paid anticompetitive and monopolistic prices during the Nystatin Period, benefiting Nystatin

Defendants.

        1454. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Nystatin Defendants to be permitted to retain any of the overcharges for Nystatin

derived from Nystatin Defendants’ unfair and unconscionable methods, acts, and trade practices

alleged in this Second Amended Complaint.

        1455. Nystatin Defendants are aware of and appreciate the benefits bestowed upon them

by Humana.
                                     323
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 328 of 385



       1456. Nystatin Defendants should be compelled to disgorge in a common fund for the

benefit of Humana all unlawful or inequitable proceeds they received.

       1457. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Nystatin Defendants traceable to Humana.

                                          COUNT LXXX

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                         ACT (NYSTATIN)

             (As to Actavis, Heritage, Par, Perrigo, Sandoz, Sun, Taro, and Teva)

       1458. Humana incorporates by reference the preceding allegations.

       1459. Nystatin Defendants knowingly, intentionally, and cooperatively engaged in an

anticompetitive scheme designed to artificially inflate prices of Nystatin. Nystatin Defendants

injured Humana through this conduct.

       1460. But for Nystatin Defendants’ scheme to inflate the price of Nystatin, Humana would

have purchased lower-priced generic Nystatin.

       1461. Humana has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for Nystatin than it would have paid absent Nystatin Defendants’ continuing

anticompetitive conduct.

       1462. Humana has purchased substantial amounts of Nystatin during the Nystatin Period.

       1463. Humana seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Nystatin Defendants’ conduct violates Sections 1 and 2 of the

Sherman Act.

       1464. Humana seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects



                                    324
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 329 of 385



caused by Nystatin Defendants’ unlawful conduct, and other relief to assure that similar

anticompetitive conduct does not recur.

                                          COUNT LXXXI

        VIOLATION OF SECTION 1 OF THE SHERMAN ACT (PRAVASTATIN)

      (As to Actavis, Apotex, Dr. Reddy’s, Glenmark, Lupin, Mylan, Teva, and Zydus)

        1465. Humana incorporates by reference the preceding allegations.

        1466. Pravastatin Defendants knowingly, intentionally, and conspiratorially engaged in

anticompetitive agreements designed to drive up the cost of generic Pravastatin in the United States,

in violation of Section 1 of the Sherman Act. This conspiracy was per se unlawful price-fixing.

        1467. Each of the Pravastatin Defendants has committed at least one overt act to further

the conspiracy alleged in this Second Amended Complaint. Pravastatin Defendants’ anticompetitive

acts had a substantial and foreseeable effect on interstate commerce by raising and fixing Pravastatin

prices throughout the United States.

        1468. The conspiracy realized its intended effect; Pravastatin Defendants have benefited,

and continue to benefit, from their anticompetitive agreements which have artificially inflated the

prices of Pravastatin.

        1469. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for generic Pravastatin;

                b. Humana was deprived of the benefits of free and open competition in the sale of

                    Pravastatin in the United States market; and

                c. Competition in establishing the prices paid for Pravastatin was unlawfully

                    restrained, suppressed, or eliminated.
                                     325
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 330 of 385



        1470. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for generic Pravastatin until the market achieves a steady state.

        1471. As a direct and proximate result of Pravastatin Defendants’ unlawful conduct,

Humana has been injured in its business and property in that it has paid more for Pravastatin than it

would have paid in the absence of Pravastatin Defendants’ unlawful conduct. The full amount of

such damages is presently unknown and will be determined after discovery and upon proof at trial.

        1472. Pravastatin Defendants are per se liable under Section 1 of the Sherman Act, 15

U.S.C. § 1, for the injuries and damages caused by their contract, combination, and conspiracy in

restraint of trade as alleged herein.

        1473. There is no legitimate, non-pretextual, pro-competitive business justification for

Pravastatin Defendants’ conspiracy that outweighs its harmful effect. Even if there were some

conceivable justification, the conspiracy is broader than necessary to achieve such purpose.

        1474. Pravastatin Defendants’ unlawful conduct as alleged herein poses a significant and

continuing threat of antitrust injury.

        1475. Humana seeks treble damages under Section 4 of the Clayton Act, 15 U.S.C. § 15,

for HPI’s direct purchases of generic Pravastatin, or by assignment from its other subsidiaries that

directly purchased generic Pravastatin during the Pravastatin Period.

                                         COUNT LXXXII

   FOR CONSPIRACY AND COMBINATION IN RESTRAINT OF TRADE UNDER
                     STATE LAWS (PRAVASTATIN)

       (As to Actavis, Apotex, Dr. Reddy’s, Glenmark, Lupin, Mylan, Teva, and Zydus)

        1476. Humana incorporates by reference the preceding allegations.




                                     326
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 331 of 385



        1477. Pravastatin Defendants knowingly, intentionally, and conspiratorially engaged in

anticompetitive agreements designed to drive up the cost of generic Pravastatin in the United States.

This conspiracy was per se unlawful price-fixing.

        1478. Each of the Pravastatin Defendants has committed at least one overt act to further

the conspiracy alleged in this Second Amended Complaint. Pravastatin Defendants’ anticompetitive

acts had a substantial and foreseeable effect on commerce by raising and fixing Pravastatin prices

throughout the United States.

        1479. The conspiracy realized its intended effect; Pravastatin Defendants have benefited,

and continue to benefit, from their anticompetitive agreements which have artificially inflated the

prices of Pravastatin.

        1480. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for generic Pravastatin;

                b. Humana was deprived of the benefits of free and open competition in the sale of

                    Pravastatin in the United States market; and

                c. Competition in establishing the prices paid for Pravastatin was unlawfully

                    restrained, suppressed, or eliminated.

        1481. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for generic Pravastatin until the market achieves a steady state.

        1482. As a direct and proximate result of Pravastatin Defendants’ unlawful conduct,

Humana has been injured in its business and property in that it has paid more for Pravastatin than it

would have paid in the absence of Pravastatin Defendants’ unlawful conduct. The full amount of

such damages is presently unknown and will be determined after discovery and upon proof at trial.
                                     327
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 332 of 385



        1483. There is no legitimate, non-pretextual, pro-competitive business justification for

Pravastatin Defendants’ conspiracy that outweighs its harmful effect. Even if there were some

conceivable justification, the conspiracy is broader than necessary to achieve such purpose.

        1484. Pravastatin Defendants’ unlawful conduct as alleged herein poses a significant and

continuing threat of antitrust injury.

        1485. Pravastatin Defendants’ conduct violated the following state antitrust or competition

practices laws:

                  a. Arizona Rev. Stat. §§ 44-1402, et seq., with respect to purchases in Arizona.

                  b. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                  c. Conn. Gen. Stat. §§ 35-24, et seq., with respect to purchases in Connecticut.

                  d. D.C. Code §§ 28-4503, et seq., with respect to purchases in the District of

                       Columbia.

                  e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                  f. Hawaii Code §§ 480, et seq., with respect to purchases in Hawaii.

                  g. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                  h. Iowa Code §§ 553.5 et seq., with respect to purchases in Iowa.

                  i.   Kansas Stat. Ann. §§ 50-101, et seq., with respect to purchases in Kansas.

                  j.   Md. Comm. L. §§ 11-201, et seq., with respect to purchases in Maryland.

                  k. Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts.

                  l.   Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases in Maine.

                  m. Mich. Comp. Laws Ann. §§ 445.773, et seq., with respect to purchases in

                       Michigan.

                  n. Minn. Stat. §§ 325D.52, et seq., and Minn. Stat. § 8.31, et seq., with respect to

                       purchases in Minnesota.
                                       328
                                 PUBLIC VERSION
                  REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 333 of 385



        o. Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases in Mississippi.

        p. Mo. Rev. Stat. §§ 416.011, et seq., with respect to purchases in Missouri.

        q. Neb. Code Ann. §§ 59-802, et seq., with respect to purchases in Nebraska.

        r. Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases in Nevada.

        s. N.H. Rev. Stat. Ann. §§ 356.11, with respect to purchases in New Hampshire.

        t. N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases in New Mexico.

        u. N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases in North Carolina.

        v. N.D. Cent. Code §§ 51-08.1-03, et seq., with respect to purchases in North

             Dakota.

        w. Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon.

        x. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

        y. R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

        z.   S.D. Codified Laws §§ 37-1-3.2, et seq., with respect to purchases in South

             Dakota.

        aa. Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases in Tennessee.

        bb. Utah Code Ann. §§ 76-10-911, et seq., with respect to purchases in Utah.

        cc. Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont.

        dd. W.Va. Code §§ 47-18-4, et seq., with respect to purchases in West Virginia.

        ee. Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin.

                                 COUNT LXXXIII

 UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW
                    (PRAVASTATIN)

(As to Actavis, Apotex, Dr. Reddy’s, Glenmark, Lupin, Mylan, Teva, and Zydus)

 1486. Humana incorporates by reference the preceding allegations.


                             329
                       PUBLIC VERSION
        REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 334 of 385



          1487. Pravastatin Defendants engaged in unfair competition or unfair, unconscionable,

deceptive, or fraudulent acts or practices in violation of the state consumer protection statutes listed

below. As a direct and proximate result of Pravastatin Defendants’ anticompetitive, deceptive,

unfair, unconscionable, and fraudulent conduct, Humana was deprived of the opportunity to

purchase generic Pravastatin at prices restrained by competition and forced to pay artificially inflated

prices.

          1488. There was and is a gross disparity between the price that Humana paid and continues

to pay for Pravastatin, including by assignment from its subsidiaries, and the value received, given

that more cheaply priced Pravastatin should have been available, and would have been available,

absent Pravastatin Defendants’ illegal conduct.

          1489. By engaging in the foregoing conduct, Pravastatin Defendants engaged in unfair

competition or deceptive acts and practices in violation of the following state laws:

                 a. Ark. Code §§ 4-88-101, et seq., with respect to purchases in Arkansas.

                 b. Ariz. Code §§ 44-1255, et seq., with respect to purchases in Arizona.

                 c. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                 d. D.C. Code §§ 28-3901, et seq., with respect to the purchases in the District of

                      Columbia.

                 e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                 f. Kan. Stat. §§ 50-623, et seq., with respect to the purchases in Kansas.

                 g. Idaho Code §§ 48-601, et seq., with respect to the purchases in Idaho.

                 h. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

                 i.   5 Me. Rev. Stat. §§ 207, et seq., with respect to the purchases in Maine.

                 j.   Mass. Ann. Laws ch. 93A, et seq., with respect to purchases in Massachusetts.

                 k. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.
                                      330
                                PUBLIC VERSION
                 REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 335 of 385



        l.   Minn. Stat. §§ 325F.68, et seq., and Minn. Stat. § 8.31, et seq., with respect to

             purchases in Minnesota.

        m. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

        n. Neb. Rev. Stat. §§ 59-1601, et seq., with respect to purchases in Nebraska.

        o. Nev. Rev. Stat. §§ 598.0903, et seq., with respect to purchases in Nevada.

        p. N.H. Rev. Stat. §§ 358-A: 1, et seq., with respect to purchases in New

             Hampshire.

        q. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

        r. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

        s. N.C. Gen. Stat. §§ 75-1.2, et seq., with respect to purchases in North Carolina.

        t.   Or. Rev. Stat. §§ 646.605, et seq., with respect to purchases in Oregon.

        u. 73 Pa. Stat. Ann. §§ 201-1, et seq., with respect to purchases in Pennsylvania.

        v. R.I. Gen. Laws §§ 6-13.1-1, et seq., with respect to purchases in Rhode Island.

        w. S.D. Code Laws §§ 37-24-1, et seq., with respect to purchases in South Dakota.

        x. Tenn. Code §§ 47-18-101, et seq., with respect to purchases in Tennessee.

        y. Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

        z. Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

        aa. West Virginia Code §§ 46A-6-101, et seq., with respect to purchases in West

             Virginia.

                                   COUNT LXXXIV

     UNJUST ENRICHMENT UNDER STATE LAW (PRAVASTATIN)

(As to Actavis, Apotex, Dr. Reddy’s, Glenmark, Lupin, Mylan, Teva, and Zydus)

 1490. Humana incorporates by reference the preceding allegations.



                             331
                       PUBLIC VERSION
        REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 336 of 385



        1491. Pravastatin Defendants have benefitted from artificial prices in the sale of

Pravastatin resulting from the unlawful and inequitable acts alleged in this Second Amended

Complaint.

        1492. Pravastatin Defendants’ financial benefit resulting from their unlawful and

inequitable acts are traceable to overpayments for Pravastatin by Humana.

        1493. Humana has conferred upon Pravastatin Defendants an economic benefit, profits

from unlawful overcharges, to the economic detriment of Humana.

        1494. It would be futile for Humana to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of Pravastatin.

        1495. It would be futile for Humana to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased Pravastatin, as it is not liable and

would not compensate Humana for the impact of Pravastatin Defendants’ unlawful conduct.

        1496. The economic benefit of overcharges derived by Pravastatin Defendants through

charging supracompetitive and artificially inflated prices for Pravastatin is a direct and proximate

result of Pravastatin Defendants’ unlawful conduct.

        1497. The economic benefits derived by Pravastatin Defendants rightfully belong to

Humana, as it paid anticompetitive and monopolistic prices during the Pravastatin Period, benefiting

Pravastatin Defendants.

        1498. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Pravastatin Defendants to be permitted to retain any of the overcharges for Pravastatin

derived from Pravastatin Defendants’ unfair and unconscionable methods, acts, and trade practices

alleged in this Second Amended Complaint.



                                     332
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 337 of 385



          1499. Pravastatin Defendants are aware of and appreciate the benefits bestowed upon

them by Humana.

          1500. Pravastatin Defendants should be compelled to disgorge in a common fund for the

benefit of Humana all unlawful or inequitable proceeds they received.

          1501. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Pravastatin Defendants traceable to Humana.

                                          COUNT LXXXV

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                        ACT (PRAVASTAIN)

      (As to Actavis, Apotex, Dr. Reddy’s, Glenmark, Lupin, Mylan, Teva, and Zydus)

          1502. Humana incorporates by reference the preceding allegations.

          1503.

          1504. Pravastatin Defendants knowingly, intentionally, and cooperatively engaged in an

anticompetitive scheme designed to artificially inflate prices of Pravastatin. Pravastatin Defendants

injured Humana through this conduct.

          1505. But for Pravastatin Defendants’ scheme to inflate the price of Pravastatin, Humana

would have purchased lower-priced generic Pravastatin.

          1506. Humana has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for Pravastatin than it would have paid absent Pravastatin Defendants’

continuing anticompetitive conduct.

          1507. Humana has purchased substantial amounts of Pravastatin during the Pravastatin

Period.




                                       333
                                 PUBLIC VERSION
                  REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 338 of 385



       1508. Humana seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Pravastatin Defendants’ conduct violates Sections 1 and 2 of the

Sherman Act.

       1509. Humana seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Pravastatin Defendants’ unlawful conduct, and other relief to assure that similar

anticompetitive conduct does not recur.

                                          COUNT LXXXVI

       VIOLATION OF SECTION 1 OF THE SHERMAN ACT (PROPRANOLOL)

 (As to Actavis, Breckenridge, Endo, Heritage, Mylan, Par, Teva, UDL, and Upsher-Smith)

       1510. Humana incorporates by reference the preceding allegations.

       1511. Propranolol Defendants knowingly, intentionally, and conspiratorially engaged in

anticompetitive agreements designed to drive up the cost of generic Propranolol in the United

States, in violation of Section 1 of the Sherman Act. This conspiracy was per se unlawful price-fixing.

       1512. Each of the Propranolol Defendants has committed at least one overt act to further

the conspiracy alleged in this Second Amended Complaint. Propranolol Defendants’ anticompetitive

acts had a substantial and foreseeable effect on interstate commerce by raising and fixing

Propranolol prices throughout the United States.

       1513. The conspiracy realized its intended effect; Propranolol Defendants have benefited,

and continue to benefit, from their anticompetitive agreements which have artificially inflated the

prices of Propranolol.

       1514. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:



                                    334
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 339 of 385



                a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for generic Propranolol;

                b. Humana was deprived of the benefits of free and open competition in the sale of

                    Propranolol in the United States market; and

                c. Competition in establishing the prices paid for Propranolol was unlawfully

                    restrained, suppressed, or eliminated.

        1515. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for generic Propranolol until the market achieves a steady state.

        1516. As a direct and proximate result of Propranolol Defendants’ unlawful conduct,

Humana has been injured in its business and property in that it has paid more for Propranolol than

it would have paid in the absence of Propranolol Defendants’ unlawful conduct. The full amount of

such damages is presently unknown and will be determined after discovery and upon proof at trial.

        1517. Propranolol Defendants are per se liable under Section 1 of the Sherman Act, 15

U.S.C. § 1, for the injuries and damages caused by their contract, combination, and conspiracy in

restraint of trade as alleged herein.

        1518. There is no legitimate, non-pretextual, pro-competitive business justification for

Propranolol Defendants’ conspiracy that outweighs its harmful effect. Even if there were some

conceivable justification, the conspiracy is broader than necessary to achieve such purpose.

        1519. Propranolol Defendants’ unlawful conduct as alleged herein poses a significant and

continuing threat of antitrust injury.

        1520. Humana seeks treble damages under Section 4 of the Clayton Act, 15 U.S.C. § 15,

for HPI’s direct purchases of generic Propranolol, or by assignment from its other subsidiaries that

directly purchased generic Propranolol during the Propranolol Period.



                                     335
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 340 of 385



                                         COUNT LXXXVII

   FOR CONSPIRACY AND COMBINATION IN RESTRAINT OF TRADE UNDER
                    STATE LAWS (PROPRANOLOL)

 (As to Actavis, Breckenridge, Endo, Heritage, Mylan, Par, Teva, UDL, and Upsher-Smith)

        1521. Humana incorporates by reference the preceding allegations.

        1522. Propranolol Defendants knowingly, intentionally, and conspiratorially engaged in

anticompetitive agreements designed to drive up the cost of generic Propranolol in the United

States. This conspiracy was per se unlawful price-fixing.

        1523. Each of the Propranolol Defendants has committed at least one overt act to further

the conspiracy alleged in this Second Amended Complaint. Propranolol Defendants’ anticompetitive

acts had a substantial and foreseeable effect on commerce by raising and fixing Propranolol prices

throughout the United States.

        1524. The conspiracy realized its intended effect; Propranolol Defendants have benefited,

and continue to benefit, from their anticompetitive agreements which have artificially inflated the

prices of Propranolol.

        1525. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for generic Propranolol;

                b. Humana was deprived of the benefits of free and open competition in the sale of

                    Propranolol in the United States market; and

                c. Competition in establishing the prices paid for Propranolol was unlawfully

                    restrained, suppressed, or eliminated.




                                     336
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 341 of 385



        1526. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for generic Propranolol until the market achieves a steady state.

        1527. As a direct and proximate result of Propranolol Defendants’ unlawful conduct,

Humana has been injured in its business and property in that it has paid more for Propranolol than

it would have paid in the absence of Propranolol Defendants’ unlawful conduct. The full amount of

such damages is presently unknown and will be determined after discovery and upon proof at trial.

        1528. There is no legitimate, non-pretextual, pro-competitive business justification for

Propranolol Defendants’ conspiracy that outweighs its harmful effect. Even if there were some

conceivable justification, the conspiracy is broader than necessary to achieve such purpose.

        1529. Propranolol Defendants’ unlawful conduct as alleged herein poses a significant and

continuing threat of antitrust injury.

        1530. Propranolol Defendants’ conduct violated the following state antitrust or

competition practices laws:

                a. Arizona Rev. Stat. §§ 44-1402, et seq., with respect to purchases in Arizona.

                b. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                c. Conn. Gen. Stat. §§ 35-24, et seq., with respect to purchases in Connecticut.

                d. D.C. Code §§ 28-4503, et seq., with respect to purchases in the District of

                     Columbia.

                e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                f. Hawaii Code §§ 480, et seq., with respect to purchases in Hawaii.

                g. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                h. Iowa Code §§ 553.5 et seq., with respect to purchases in Iowa.

                i.   Kansas Stat. Ann. §§ 50-101, et seq., with respect to purchases in Kansas.

                j.   Md. Comm. L. §§ 11-201, et seq., with respect to purchases in Maryland.
                                     337
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 342 of 385



       k. Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts.

       l.   Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases in Maine.

       m. Mich. Comp. Laws Ann. §§ 445.773, et seq., with respect to purchases in

            Michigan.

       n. Minn. Stat. §§ 325D.52, et seq., and Minn. Stat. § 8.31, et seq., with respect to

            purchases in Minnesota.

       o. Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases in Mississippi.

       p. Mo. Rev. Stat. §§ 416.011, et seq., with respect to purchases in Missouri.

       q. Neb. Code Ann. §§ 59-802, et seq., with respect to purchases in Nebraska.

       r. Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases in Nevada.

       s. N.H. Rev. Stat. Ann. §§ 356.11, with respect to purchases in New Hampshire.

       t. N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases in New Mexico.

       u. N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases in North Carolina.

       v. N.D. Cent. Code §§ 51-08.1-03, et seq., with respect to purchases in North

            Dakota.

       w. Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon.

       x. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

       y. R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

       z.   S.D. Codified Laws §§ 37-1-3.2, et seq., with respect to purchases in South

            Dakota.

       aa. Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases in Tennessee.

       bb. Utah Code Ann. §§ 76-10-911, et seq., with respect to purchases in Utah.

       cc. Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont.

       dd. W.Va. Code §§ 47-18-4, et seq., with respect to purchases in West Virginia.
                           338
                     PUBLIC VERSION
      REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 343 of 385



                   ee. Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin.

                                           COUNT LXXXVIII

         UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW
                            (PROPRANOLOL)

 (As to Actavis, Breckenridge, Endo, Heritage, Mylan, Par, Teva, UDL, and Upsher-Smith)

        1531. Humana incorporates by reference the preceding allegations.

        1532. Propranolol Defendants engaged in unfair competition or unfair, unconscionable,

deceptive, or fraudulent acts or practices in violation of the state consumer protection statutes listed

below. As a direct and proximate result of Propranolol Defendants’ anticompetitive, deceptive,

unfair, unconscionable, and fraudulent conduct, Humana was deprived of the opportunity to

purchase generic Propranolol at prices restrained by competition and forced to pay artificially

inflated prices.

        1533. There was and is a gross disparity between the price that Humana paid and continues

to pay for Propranolol, including by assignment from its subsidiaries, and the value received, given

that more cheaply priced Propranolol should have been available, and would have been available,

absent Propranolol Defendants’ illegal conduct.

        1534. By engaging in the foregoing conduct, Propranolol Defendants engaged in unfair

competition or deceptive acts and practices in violation of the following state laws:

                   a. Ark. Code §§ 4-88-101, et seq., with respect to purchases in Arkansas.

                   b. Ariz. Code §§ 44-1255, et seq., with respect to purchases in Arizona.

                   c. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                   d. D.C. Code §§ 28-3901, et seq., with respect to the purchases in the District of

                       Columbia.

                   e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.


                                        339
                                  PUBLIC VERSION
                   REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 344 of 385



       f. Kan. Stat. §§ 50-623, et seq., with respect to the purchases in Kansas.

       g. Idaho Code §§ 48-601, et seq., with respect to the purchases in Idaho.

       h. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

       i.   5 Me. Rev. Stat. §§ 207, et seq., with respect to the purchases in Maine.

       j.   Mass. Ann. Laws ch. 93A, et seq., with respect to purchases in Massachusetts.

       k. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

       l.   Minn. Stat. §§ 325F.68, et seq., and Minn. Stat. § 8.31, et seq., with respect to

            purchases in Minnesota.

       m. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

       n. Neb. Rev. Stat. §§ 59-1601, et seq., with respect to purchases in Nebraska.

       o. Nev. Rev. Stat. §§ 598.0903, et seq., with respect to purchases in Nevada.

       p. N.H. Rev. Stat. §§ 358-A: 1, et seq., with respect to purchases in New

            Hampshire.

       q. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

       r. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

       s. N.C. Gen. Stat. §§ 75-1.2, et seq., with respect to purchases in North Carolina.

       t.   Or. Rev. Stat. §§ 646.605, et seq., with respect to purchases in Oregon.

       u. 73 Pa. Stat. Ann. §§ 201-1, et seq., with respect to purchases in Pennsylvania.

       v. R.I. Gen. Laws §§ 6-13.1-1, et seq., with respect to purchases in Rhode Island.

       w. S.D. Code Laws §§ 37-24-1, et seq., with respect to purchases in South Dakota.

       x. Tenn. Code §§ 47-18-101, et seq., with respect to purchases in Tennessee.

       y. Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

       z. Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.



                           340
                     PUBLIC VERSION
      REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 345 of 385



                aa. West Virginia Code §§ 46A-6-101, et seq., with respect to purchases in West

                    Virginia.

                                          COUNT LXXXIX

             UNJUST ENRICHMENT UNDER STATE LAW (PROPRANOLOL)

 (As to Actavis, Breckenridge, Endo, Heritage, Mylan, Par, Teva, UDL, and Upsher-Smith)

        1535. Humana incorporates by reference the preceding allegations.

        1536. Propranolol Defendants have benefitted from artificial prices in the sale of

Propranolol resulting from the unlawful and inequitable acts alleged in this Second Amended

Complaint.

        1537. Propranolol Defendants’ financial benefit resulting from their unlawful and

inequitable acts are traceable to overpayments for Propranolol by Humana.

        1538. Humana has conferred upon Propranolol Defendants an economic benefit, profits

from unlawful overcharges, to the economic detriment of Humana.

        1539. It would be futile for Humana to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of Propranolol.

        1540. It would be futile for Humana to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased Propranolol, as it is not liable and

would not compensate Humana for the impact of Propranolol Defendants’ unlawful conduct.

        1541. The economic benefit of overcharges derived by Propranolol Defendants through

charging supracompetitive and artificially inflated prices for Propranolol is a direct and proximate

result of Propranolol Defendants’ unlawful conduct.

        1542. The economic benefits derived by Propranolol Defendants rightfully belong to

Humana, as it paid anticompetitive and monopolistic prices during the Propranolol Period,

benefiting Propranolol Defendants.
                                     341
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 346 of 385



       1543. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Propranolol Defendants to be permitted to retain any of the overcharges for

Propranolol derived from Propranolol Defendants’ unfair and unconscionable methods, acts, and

trade practices alleged in this Second Amended Complaint.

       1544. Propranolol Defendants are aware of and appreciate the benefits bestowed upon

them by Humana.

       1545. Propranolol Defendants should be compelled to disgorge in a common fund for the

benefit of Humana all unlawful or inequitable proceeds they received.

       1546. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Propranolol Defendants traceable to Humana.

                                            COUNT XC

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                       ACT (PROPRANOLOL)

(As to Actavis, Breckenridge, Endo, Heritage, Mylan, Par, Teva, UDL, and Upsher-Smith)

       1547. Humana incorporates by reference the preceding allegations.

       1548. Propranolol Defendants knowingly, intentionally, and cooperatively engaged in an

anticompetitive scheme designed to artificially inflate prices of Propranolol. Propranolol Defendants

injured Humana through this conduct.

       1549. But for Propranolol Defendants’ scheme to inflate the price of Propranolol, Humana

would have purchased lower-priced generic Propranolol.

       1550. Humana has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for Propranolol than it would have paid absent Propranolol Defendants’

continuing anticompetitive conduct.

                                    342
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 347 of 385



          1551. Humana has purchased substantial amounts of Propranolol during the Propranolol

Period.

          1552. Humana seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Propranolol Defendants’ conduct violates Sections 1 and 2 of the

Sherman Act.

          1553. Humana seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Propranolol Defendants’ unlawful conduct, and other relief to assure that similar

anticompetitive conduct does not recur.

                                            COUNT XCI

      VIOLATION OF SECTION 1 OF THE SHERMAN ACT (THEOPHYLLINE)

                                     (As to Heritage and Teva)

          1554. Humana incorporates by reference the preceding allegations.

          1555. Theophylline Defendants knowingly, intentionally, and conspiratorially engaged in

anticompetitive agreements designed to drive up the cost of generic Theophylline in the United

States, in violation of Section 1 of the Sherman Act. This conspiracy was per se unlawful price-fixing.

          1556. Each of the Theophylline Defendants has committed at least one overt act to further

the conspiracy alleged in this Second Amended Complaint. Theophylline Defendants’

anticompetitive acts had a substantial and foreseeable effect on interstate commerce by raising and

fixing Theophylline prices throughout the United States.

          1557. The conspiracy realized its intended effect; Theophylline Defendants have benefited,

and continue to benefit, from their anticompetitive agreements which have artificially inflated the

prices of Theophylline.



                                      343
                                PUBLIC VERSION
                 REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
         Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 348 of 385



          1558. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                 a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                     stabilized prices at supracompetitive levels for generic Theophylline;

                 b. Humana was deprived of the benefits of free and open competition in the sale of

                     Theophylline in the United States market; and

                 c. Competition in establishing the prices paid for Theophylline was unlawfully

                     restrained, suppressed, or eliminated.

          1559. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for generic Theophylline until the market achieves a steady state.

          1560. As a direct and proximate result of Theophylline Defendants’ unlawful conduct,

Humana has been injured in its business and property in that it has paid more for Theophylline han

it would have paid in the absence of Theophylline Defendants’ unlawful conduct. The full amount

of such damages is presently unknown and will be determined after discovery and upon proof at

trial.

          1561. Theophylline Defendants are per se liable under Section 1 of the Sherman Act, 15

U.S.C. § 1, for the injuries and damages caused by their contract, combination, and conspiracy in

restraint of trade as alleged herein.

          1562. There is no legitimate, non-pretextual, pro-competitive business justification for

Theophylline Defendants’ conspiracy that outweighs its harmful effect. Even if there were some

conceivable justification, the conspiracy is broader than necessary to achieve such purpose.

          1563. Theophylline Defendants’ unlawful conduct as alleged herein poses a significant and

continuing threat of antitrust injury.



                                      344
                                PUBLIC VERSION
                 REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 349 of 385



        1564. Humana seeks treble damages under Section 4 of the Clayton Act, 15 U.S.C. § 15,

for HPI’s direct purchases of generic Theophylline, or by assignment from its other subsidiaries that

directly purchased generic Theophylline during the Theophylline Period.

                                            COUNT XCII

   FOR CONSPIRACY AND COMBINATION IN RESTRAINT OF TRADE UNDER
                    STATE LAWS (THEOPHYLLINE)

                                     (As to Heritage and Teva)

        1565. Humana incorporates by reference the preceding allegations.

        1566. Theophylline Defendants knowingly, intentionally, and conspiratorially engaged in

anticompetitive agreements designed to drive up the cost of generic Theophylline in the United

States. This conspiracy was per se unlawful price-fixing.

        1567. Each of the Theophylline Defendants has committed at least one overt act to further

the conspiracy alleged in this Second Amended Complaint. Theophylline Defendants’

anticompetitive acts had a substantial and foreseeable effect on commerce by raising and fixing

Theophylline prices throughout the United States.

        1568. The conspiracy realized its intended effect; Theophylline Defendants have benefited,

and continue to benefit, from their anticompetitive agreements which have artificially inflated the

prices of Theophylline.

        1569. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for generic Theophylline;

                b. Humana was deprived of the benefits of free and open competition in the sale of

                    Theophylline in the United States market; and


                                     345
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
         Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 350 of 385



                 c. Competition in establishing the prices paid for Theophylline was unlawfully

                     restrained, suppressed, or eliminated.

          1570. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for generic Theophylline until the market achieves a steady state.

          1571. As a direct and proximate result of Theophylline Defendants’ unlawful conduct,

Humana has been injured in its business and property in that it has paid more for Theophylline than

it would have paid in the absence of Theophylline Defendants’ unlawful conduct. The full amount

of such damages is presently unknown and will be determined after discovery and upon proof at

trial.

          1572. There is no legitimate, non-pretextual, pro-competitive business justification for

Theophylline Defendants’ conspiracy that outweighs its harmful effect. Even if there were some

conceivable justification, the conspiracy is broader than necessary to achieve such purpose.

          1573. Theophylline Defendants’ unlawful conduct as alleged herein poses a significant and

continuing threat of antitrust injury.

          1574. Theophylline Defendants’ conduct violated the following state antitrust or

competition practices laws:

                 a. Arizona Rev. Stat. §§ 44-1402, et seq., with respect to purchases in Arizona.

                 b. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                 c. Conn. Gen. Stat. §§ 35-24, et seq., with respect to purchases in Connecticut.

                 d. D.C. Code §§ 28-4503, et seq., with respect to purchases in the District of

                     Columbia.

                 e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                 f. Hawaii Code §§ 480, et seq., with respect to purchases in Hawaii.

                 g. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.
                                      346
                                PUBLIC VERSION
                 REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 351 of 385



       h. Iowa Code §§ 553.5 et seq., with respect to purchases in Iowa.

       i.   Kansas Stat. Ann. §§ 50-101, et seq., with respect to purchases in Kansas.

       j.   Md. Comm. L. §§ 11-201, et seq., with respect to purchases in Maryland.

       k. Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts.

       l.   Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases in Maine.

       m. Mich. Comp. Laws Ann. §§ 445.773, et seq., with respect to purchases in

            Michigan.

       n. Minn. Stat. §§ 325D.52, et seq., and Minn. Stat. § 8.31, et seq., with respect to

            purchases in Minnesota.

       o. Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases in Mississippi.

       p. Mo. Rev. Stat. §§ 416.011, et seq., with respect to purchases in Missouri.

       q. Neb. Code Ann. §§ 59-802, et seq., with respect to purchases in Nebraska.

       r. Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases in Nevada.

       s. N.H. Rev. Stat. Ann. §§ 356.11, with respect to purchases in New Hampshire.

       t. N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases in New Mexico.

       u. N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases in North Carolina.

       v. N.D. Cent. Code §§ 51-08.1-03, et seq., with respect to purchases in North

            Dakota.

       w. Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon.

       x. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

       y. R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

       z.   S.D. Codified Laws §§ 37-1-3.2, et seq., with respect to purchases in South

            Dakota.

       aa. Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases in Tennessee.
                           347
                     PUBLIC VERSION
      REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 352 of 385



                   bb. Utah Code Ann. §§ 76-10-911, et seq., with respect to purchases in Utah.

                   cc. Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont.

                   dd. W.Va. Code §§ 47-18-4, et seq., with respect to purchases in West Virginia.

                   ee. Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin.

                                              COUNT XCIII

         UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW
                           (THEOPHYLLINE)

                                        (As to Heritage and Teva)

        1575. Humana incorporates by reference the preceding allegations.

        1576. Theophylline Defendants engaged in unfair competition or unfair, unconscionable,

deceptive, or fraudulent acts or practices in violation of the state consumer protection statutes listed

below. As a direct and proximate result of Theophylline Defendants’ anticompetitive, deceptive,

unfair, unconscionable, and fraudulent conduct, Humana was deprived of the opportunity to

purchase generic Theophylline at prices restrained by competition and forced to pay artificially

inflated prices.

        1577. There was and is a gross disparity between the price that Humana paid and continues

to pay for Theophylline, including by assignment from its subsidiaries, and the value received, given

that more cheaply priced Theophylline should have been available, and would have been available,

absent Theophylline Defendants’ illegal conduct.

        1578. By engaging in the foregoing conduct, Theophylline Defendants engaged in unfair

competition or deceptive acts and practices in violation of the following state laws:

                   a. Ark. Code §§ 4-88-101, et seq., with respect to purchases in Arkansas.

                   b. Ariz. Code §§ 44-1255, et seq., with respect to purchases in Arizona.

                   c. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.


                                        348
                                  PUBLIC VERSION
                   REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 353 of 385



       d. D.C. Code §§ 28-3901, et seq., with respect to the purchases in the District of

            Columbia.

       e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

       f. Kan. Stat. §§ 50-623, et seq., with respect to the purchases in Kansas.

       g. Idaho Code §§ 48-601, et seq., with respect to the purchases in Idaho.

       h. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

       i.   5 Me. Rev. Stat. §§ 207, et seq., with respect to the purchases in Maine.

       j.   Mass. Ann. Laws ch. 93A, et seq., with respect to purchases in Massachusetts.

       k. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

       l.   Minn. Stat. §§ 325F.68, et seq., and Minn. Stat. § 8.31, et seq., with respect to

            purchases in Minnesota.

       m. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

       n. Neb. Rev. Stat. §§ 59-1601, et seq., with respect to purchases in Nebraska.

       o. Nev. Rev. Stat. §§ 598.0903, et seq., with respect to purchases in Nevada.

       p. N.H. Rev. Stat. §§ 358-A: 1, et seq., with respect to purchases in New

            Hampshire.

       q. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

       r. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

       s. N.C. Gen. Stat. §§ 75-1.2, et seq., with respect to purchases in North Carolina.

       t.   Or. Rev. Stat. §§ 646.605, et seq., with respect to purchases in Oregon.

       u. 73 Pa. Stat. Ann. §§ 201-1, et seq., with respect to purchases in Pennsylvania.

       v. R.I. Gen. Laws §§ 6-13.1-1, et seq., with respect to purchases in Rhode Island.

       w. S.D. Code Laws §§ 37-24-1, et seq., with respect to purchases in South Dakota.

       x. Tenn. Code §§ 47-18-101, et seq., with respect to purchases in Tennessee.
                           349
                     PUBLIC VERSION
      REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 354 of 385



                y. Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

                z. Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

                aa. West Virginia Code §§ 46A-6-101, et seq., with respect to purchases in West

                    Virginia.

                                           COUNT XCIV

          UNJUST ENRICHMENT UNDER STATE LAW (THEOPHYLLINE)

                                     (As to Heritage and Teva)

        1579. Humana incorporates by reference the preceding allegations.

        1580. Theophylline Defendants have benefitted from artificial prices in the sale of

Theophylline resulting from the unlawful and inequitable acts alleged in this Second Amended

Complaint.

        1581. Theophylline Defendants’ financial benefit resulting from their unlawful and

inequitable acts are traceable to overpayments for Theophylline by Humana.

        1582. Humana has conferred upon Theophylline Defendants an economic benefit, profits

from unlawful overcharges, to the economic detriment of Humana.

        1583. It would be futile for Humana to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of Theophylline.

        1584. It would be futile for Humana to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased Theophylline, as it is not liable and

would not compensate Humana for the impact of Theophylline Defendants’ unlawful conduct.

        1585. The economic benefit of overcharges derived by Theophylline Defendants through

charging supracompetitive and artificially inflated prices for Theophylline is a direct and proximate

result of Theophylline Defendants’ unlawful conduct.



                                    350
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 355 of 385



       1586. The economic benefits derived by Theophylline Defendants rightfully belong to

Humana, as it paid anticompetitive and monopolistic prices during the Theophylline Period,

benefiting Theophylline Defendants.

       1587. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Theophylline Defendants to be permitted to retain any of the overcharges for

Theophylline derived from Theophylline Defendants’ unfair and unconscionable methods, acts, and

trade practices alleged in this Second Amended Complaint.

       1588. Theophylline Defendants are aware of and appreciate the benefits bestowed upon

them by Humana.

       1589. Theophylline Defendants should be compelled to disgorge in a common fund for

the benefit of Humana all unlawful or inequitable proceeds they received.

       1590. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Theophylline Defendants traceable to Humana.

                                           COUNT XCV

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                       ACT (THEOPHYLLINE)

                                    (As to Heritage and Teva)

       1591. Humana incorporates by reference the preceding allegations.

       1592. Theophylline Defendants knowingly, intentionally, and cooperatively engaged in an

anticompetitive scheme designed to artificially inflate prices of Theophylline. Theophylline

Defendants injured Humana through this conduct.

       1593. But for Theophylline Defendants’ scheme to inflate the price of Theophylline,

Humana would have purchased lower-priced generic Theophylline.

                                    351
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 356 of 385



       1594. Humana has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for Theophylline than it would have paid absent Theophylline Defendants’

continuing anticompetitive conduct.

       1595. Humana has purchased substantial amounts of Theophylline during the

Theophylline Period.

       1596. Humana seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Theophylline Defendants’ conduct violates Sections 1 and 2 of the

Sherman Act.

       1597. Humana seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Theophylline Defendants’ unlawful conduct, and other relief to assure that similar

anticompetitive conduct does not recur.

                                          COUNT XCVI

          VIOLATION OF SECTION 1 OF THE SHERMAN ACT (URSODIOL)

                                (As to Actavis, Epic, and Lannett)

       1598. Humana incorporates by reference the preceding allegations.

       1599. Ursodiol Defendants knowingly, intentionally, and conspiratorially engaged in

anticompetitive agreements designed to drive up the cost of generic Ursodiol in the United States, in

violation of Section 1 of the Sherman Act. This conspiracy was per se unlawful price-fixing.

       1600. Each of the Ursodiol Defendants has committed at least one overt act to further the

conspiracy alleged in this Second Amended Complaint. Ursodiol Defendants’ anticompetitive acts

had a substantial and foreseeable effect on interstate commerce by raising and fixing Ursodiol prices

throughout the United States.



                                    352
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 357 of 385



        1601. The conspiracy realized its intended effect; Ursodiol Defendants have benefited, and

continue to benefit, from their anticompetitive agreements which have artificially inflated the prices

of Ursodiol.

        1602. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for generic Ursodiol;

                b. Humana was deprived of the benefits of free and open competition in the sale of

                    Ursodiol in the United States market; and

                c. Competition in establishing the prices paid for Ursodiol was unlawfully

                    restrained, suppressed, or eliminated.

        1603. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for generic Ursodiol until the market achieves a steady state.

        1604. As a direct and proximate result of Ursodiol Defendants’ unlawful conduct, Humana

has been injured in its business and property in that it has paid more for Ursodiol than it would have

paid in the absence of Ursodiol Defendants’ unlawful conduct. The full amount of such damages is

presently unknown and will be determined after discovery and upon proof at trial.

        1605. Ursodiol Defendants are per se liable under Section 1 of the Sherman Act, 15 U.S.C.

§ 1, for the injuries and damages caused by their contract, combination, and conspiracy in restraint

of trade as alleged herein.

        1606. There is no legitimate, non-pretextual, pro-competitive business justification for

Ursodiol Defendants’ conspiracy that outweighs its harmful effect. Even if there were some

conceivable justification, the conspiracy is broader than necessary to achieve such purpose.



                                     353
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 358 of 385



        1607. Ursodiol Defendants’ unlawful conduct as alleged herein poses a significant and

continuing threat of antitrust injury.

        1608. Humana seeks treble damages under Section 4 of the Clayton Act, 15 U.S.C. § 15,

for HPI’s direct purchases of generic Ursodiol, or by assignment from its other subsidiaries that

directly purchased generic Ursodiol during the Ursodiol Period.

                                          COUNT XCVII

   FOR CONSPIRACY AND COMBINATION IN RESTRAINT OF TRADE UNDER
                      STATE LAWS (URSODIOL)

                                 (As to Actavis, Epic, and Lannett)

        1609. Humana incorporates by reference the preceding allegations.

        1610. Ursodiol Defendants knowingly, intentionally, and conspiratorially engaged in

anticompetitive agreements designed to drive up the cost of generic Ursodiol in the United States.

This conspiracy was per se unlawful price-fixing.

        1611. Each of the Ursodiol Defendants has committed at least one overt act to further the

conspiracy alleged in this Second Amended Complaint. Ursodiol Defendants’ anticompetitive acts

had a substantial and foreseeable effect on commerce by raising and fixing Ursodiol prices

throughout the United States.

        1612. The conspiracy realized its intended effect; Ursodiol Defendants have benefited, and

continue to benefit, from their anticompetitive agreements which have artificially inflated the prices

of Ursodiol.

        1613. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for generic Ursodiol;


                                     354
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 359 of 385



                  b. Humana was deprived of the benefits of free and open competition in the sale of

                      Ursodiol in the United States market; and

                  c. Competition in establishing the prices paid for Ursodiol was unlawfully

                      restrained, suppressed, or eliminated.

        1614. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for generic Ursodiol until the market achieves a steady state.

        1615. As a direct and proximate result of Ursodiol Defendants’ unlawful conduct, Humana

has been injured in its business and property in that it has paid more for Ursodiol than it would have

paid in the absence of Ursodiol Defendants’ unlawful conduct. The full amount of such damages is

presently unknown and will be determined after discovery and upon proof at trial.

        1616. There is no legitimate, non-pretextual, pro-competitive business justification for

Ursodiol Defendants’ conspiracy that outweighs its harmful effect. Even if there were some

conceivable justification, the conspiracy is broader than necessary to achieve such purpose.

        1617. Ursodiol Defendants’ unlawful conduct as alleged herein poses a significant and

continuing threat of antitrust injury.

        1618. Ursodiol Defendants’ conduct violated the following state antitrust or competition

practices laws:

                  a. Arizona Rev. Stat. §§ 44-1402, et seq., with respect to purchases in Arizona.

                  b. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                  c. Conn. Gen. Stat. §§ 35-24, et seq., with respect to purchases in Connecticut.

                  d. D.C. Code §§ 28-4503, et seq., with respect to purchases in the District of

                      Columbia.

                  e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                  f. Hawaii Code §§ 480, et seq., with respect to purchases in Hawaii.
                                       355
                                 PUBLIC VERSION
                  REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 360 of 385



       g. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

       h. Iowa Code §§ 553.5 et seq., with respect to purchases in Iowa.

       i.   Kansas Stat. Ann. §§ 50-101, et seq., with respect to purchases in Kansas.

       j.   Md. Comm. L. §§ 11-201, et seq., with respect to purchases in Maryland.

       k. Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts.

       l.   Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases in Maine.

       m. Mich. Comp. Laws Ann. §§ 445.773, et seq., with respect to purchases in

            Michigan.

       n. Minn. Stat. §§ 325D.52, et seq., and Minn. Stat. § 8.31, et seq., with respect to

            purchases in Minnesota.

       o. Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases in Mississippi.

       p. Mo. Rev. Stat. §§ 416.011, et seq., with respect to purchases in Missouri.

       q. Neb. Code Ann. §§ 59-802, et seq., with respect to purchases in Nebraska.

       r. Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases in Nevada.

       s. N.H. Rev. Stat. Ann. §§ 356.11, with respect to purchases in New Hampshire.

       t. N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases in New Mexico.

       u. N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases in North Carolina.

       v. N.D. Cent. Code §§ 51-08.1-03, et seq., with respect to purchases in North

            Dakota.

       w. Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon.

       x. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

       y. R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

       z.   S.D. Codified Laws §§ 37-1-3.2, et seq., with respect to purchases in South

            Dakota.
                           356
                     PUBLIC VERSION
      REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 361 of 385



                aa. Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases in Tennessee.

                bb. Utah Code Ann. §§ 76-10-911, et seq., with respect to purchases in Utah.

                cc. Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont.

                dd. W.Va. Code §§ 47-18-4, et seq., with respect to purchases in West Virginia.

                ee. Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin.

                                              COUNT XCVIII

             UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW
                                  (URSODIOL)

                                     (As to Actavis, Epic, and Lannett)

        1619. Humana incorporates by reference the preceding allegations.

        1620. Ursodiol Defendants engaged in unfair competition or unfair, unconscionable,

deceptive, or fraudulent acts or practices in violation of the state consumer protection statutes listed

below. As a direct and proximate result of Ursodiol Defendants’ anticompetitive, deceptive, unfair,

unconscionable, and fraudulent conduct, Humana was deprived of the opportunity to purchase

generic Ursodiol at prices restrained by competition and forced to pay artificially inflated prices.

        1621. There was and is a gross disparity between the price that Humana paid and continues

to pay for Ursodiol, including by assignment from its subsidiaries, and the value received, given that

more cheaply priced Ursodiol should have been available, and would have been available, absent

Ursodiol Defendants’ illegal conduct.

        1622. By engaging in the foregoing conduct, Ursodiol Defendants engaged in unfair

competition or deceptive acts and practices in violation of the following state laws:

                a. Ark. Code §§ 4-88-101, et seq., with respect to purchases in Arkansas.

                b. Ariz. Code §§ 44-1255, et seq., with respect to purchases in Arizona.

                c. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.


                                     357
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 362 of 385



       d. D.C. Code §§ 28-3901, et seq., with respect to the purchases in the District of

            Columbia.

       e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

       f. Kan. Stat. §§ 50-623, et seq., with respect to the purchases in Kansas.

       g. Idaho Code §§ 48-601, et seq., with respect to the purchases in Idaho.

       h. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

       i.   5 Me. Rev. Stat. §§ 207, et seq., with respect to the purchases in Maine.

       j.   Mass. Ann. Laws ch. 93A, et seq., with respect to purchases in Massachusetts.

       k. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

       l.   Minn. Stat. §§ 325F.68, et seq., and Minn. Stat. § 8.31, et seq., with respect to

            purchases in Minnesota.

       m. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

       n. Neb. Rev. Stat. §§ 59-1601, et seq., with respect to purchases in Nebraska.

       o. Nev. Rev. Stat. §§ 598.0903, et seq., with respect to purchases in Nevada.

       p. N.H. Rev. Stat. §§ 358-A: 1, et seq., with respect to purchases in New

            Hampshire.

       q. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

       r. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

       s. N.C. Gen. Stat. §§ 75-1.2, et seq., with respect to purchases in North Carolina.

       t.   Or. Rev. Stat. §§ 646.605, et seq., with respect to purchases in Oregon.

       u. 73 Pa. Stat. Ann. §§ 201-1, et seq., with respect to purchases in Pennsylvania.

       v. R.I. Gen. Laws §§ 6-13.1-1, et seq., with respect to purchases in Rhode Island.

       w. S.D. Code Laws §§ 37-24-1, et seq., with respect to purchases in South Dakota.

       x. Tenn. Code §§ 47-18-101, et seq., with respect to purchases in Tennessee.
                           358
                     PUBLIC VERSION
      REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 363 of 385



                y. Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

                z. Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

                aa. West Virginia Code §§ 46A-6-101, et seq., with respect to purchases in West

                    Virginia.

                                            COUNT XCIX

               UNJUST ENRICHMENT UNDER STATE LAW (URSODIOL)

                                 (As to Actavis, Epic, and Lannett)

        1623. Humana incorporates by reference the preceding allegations.

        1624. Ursodiol Defendants have benefitted from artificial prices in the sale of Ursodiol

resulting from the unlawful and inequitable acts alleged in this Second Amended Complaint.

        1625. Ursodiol Defendants’ financial benefit resulting from their unlawful and inequitable

acts are traceable to overpayments for Ursodiol by Humana.

        1626. Humana has conferred upon Ursodiol Defendants an economic benefit, profits from

unlawful overcharges, to the economic detriment of Humana.

        1627. It would be futile for Humana to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of Ursodiol.

        1628. It would be futile for Humana to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased Ursodiol, as it is not liable and

would not compensate Humana for the impact of Ursodiol Defendants’ unlawful conduct.

        1629. The economic benefit of overcharges derived by Ursodiol Defendants through

charging supracompetitive and artificially inflated prices for Ursodiol is a direct and proximate result

of Ursodiol Defendants’ unlawful conduct.




                                     359
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 364 of 385



       1630. The economic benefits derived by Ursodiol Defendants rightfully belong to

Humana, as it paid anticompetitive and monopolistic prices during the Ursodiol Period, benefiting

Ursodiol Defendants.

       1631. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Ursodiol Defendants to be permitted to retain any of the overcharges for Ursodiol

derived from Ursodiol Defendants’ unfair and unconscionable methods, acts, and trade practices

alleged in this Second Amended Complaint.

       1632. Ursodiol Defendants are aware of and appreciate the benefits bestowed upon them

by Humana.

       1633. Ursodiol Defendants should be compelled to disgorge in a common fund for the

benefit of Humana all unlawful or inequitable proceeds they received.

       1634. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Ursodiol Defendants traceable to Humana.

                                             COUNT C

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                         ACT (URSODIOL)

                                (As to Actavis, Epic, and Lannett)

       1635. Humana incorporates by reference the preceding allegations.

       1636. Ursodiol Defendants knowingly, intentionally, and cooperatively engaged in an

anticompetitive scheme designed to artificially inflate prices of Ursodiol. Ursodiol Defendants

injured Humana through this conduct.

       1637. But for Ursodiol Defendants’ scheme to inflate the price of Ursodiol, Humana

would have purchased lower-priced generic Ursodiol.

                                    360
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 365 of 385



       1638. Humana has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for Ursodiol than it would have paid absent Ursodiol Defendants’ continuing

anticompetitive conduct.

       1639. Humana has purchased substantial amounts of Ursodiol during the Ursodiol Period.

       1640. Humana seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Ursodiol Defendants’ conduct violates Sections 1 and 2 of the

Sherman Act.

       1641. Humana seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Ursodiol Defendants’ unlawful conduct, and other relief to assure that similar

anticompetitive conduct does not recur.

                                            COUNT CI

         VIOLATION OF SECTION 1 OF THE SHERMAN ACT (VERAPAMIL)

                               (As to Actavis, Heritage, and Mylan)

       1642. Humana incorporates by reference the preceding allegations.

       1643. Verapamil Defendants knowingly, intentionally, and conspiratorially engaged in

anticompetitive agreements designed to drive up the cost of generic Verapamil in the United States,

in violation of Section 1 of the Sherman Act. This conspiracy was per se unlawful price-fixing.

       1644. Each of the Verapamil Defendants has committed at least one overt act to further

the conspiracy alleged in this Second Amended Complaint. Verapamil Defendants’ anticompetitive

acts had a substantial and foreseeable effect on interstate commerce by raising and fixing Verapamil

prices throughout the United States.




                                    361
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 366 of 385



        1645. The conspiracy realized its intended effect; Verapamil Defendants have benefited,

and continue to benefit, from their anticompetitive agreements which have artificially inflated the

prices of Verapamil.

        1646. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for generic Verapamil;

                b. Humana was deprived of the benefits of free and open competition in the sale of

                    Verapamil in the United States market; and

                c. Competition in establishing the prices paid for Verapamil was unlawfully

                    restrained, suppressed, or eliminated.

        1647. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for generic Verapamil until the market achieves a steady state.

        1648. As a direct and proximate result of Verapamil Defendants’ unlawful conduct,

Humana has been injured in its business and property in that it has paid more for Verapamil than it

would have paid in the absence of Verapamil Defendants’ unlawful conduct. The full amount of

such damages is presently unknown and will be determined after discovery and upon proof at trial.

        1649. Verapamil Defendants are per se liable under Section 1 of the Sherman Act, 15 U.S.C.

§ 1, for the injuries and damages caused by their contract, combination, and conspiracy in restraint

of trade as alleged herein.

        1650. There is no legitimate, non-pretextual, pro-competitive business justification for

Verapamil Defendants’ conspiracy that outweighs its harmful effect. Even if there were some

conceivable justification, the conspiracy is broader than necessary to achieve such purpose.



                                     362
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 367 of 385



        1651. Verapamil Defendants’ unlawful conduct as alleged herein poses a significant and

continuing threat of antitrust injury.

        1652. Humana seeks treble damages under Section 4 of the Clayton Act, 15 U.S.C. § 15,

for HPI’s direct purchases of generic Verapamil, or by assignment from its other subsidiaries that

directly purchased generic Verapamil during the Verapamil Period.

                                            COUNT CII

   FOR CONSPIRACY AND COMBINATION IN RESTRAINT OF TRADE UNDER
                      STATE LAWS (VERAPAMIL)

                                (As to Actavis, Heritage, and Mylan)

        1653. Humana incorporates by reference the preceding allegations.

        1654. Verapamil Defendants knowingly, intentionally, and conspiratorially engaged in

anticompetitive agreements designed to drive up the cost of generic Verapamil in the United States.

This conspiracy was per se unlawful price-fixing.

        1655. Each of the Verapamil Defendants has committed at least one overt act to further

the conspiracy alleged in this Second Amended Complaint. Verapamil Defendants’ anticompetitive

acts had a substantial and foreseeable effect on commerce by raising and fixing Verapamil prices

throughout the United States.

        1656. The conspiracy realized its intended effect; Verapamil Defendants have benefited,

and continue to benefit, from their anticompetitive agreements which have artificially inflated the

prices of Verapamil.

        1657. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for generic Verapamil;


                                     363
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 368 of 385



                  b. Humana was deprived of the benefits of free and open competition in the sale of

                      Verapamil in the United States market; and

                  c. Competition in establishing the prices paid for Verapamil was unlawfully

                      restrained, suppressed, or eliminated.

        1658. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for generic Verapamil until the market achieves a steady state.

        1659. As a direct and proximate result of Verapamil Defendants’ unlawful conduct,

Humana has been injured in its business and property in that it has paid more for Verapamil than it

would have paid in the absence of Verapamil Defendants’ unlawful conduct. The full amount of

such damages is presently unknown and will be determined after discovery and upon proof at trial.

        1660. There is no legitimate, non-pretextual, pro-competitive business justification for

Verapamil Defendants’ conspiracy that outweighs its harmful effect. Even if there were some

conceivable justification, the conspiracy is broader than necessary to achieve such purpose.

        1661. Verapamil Defendants’ unlawful conduct as alleged herein poses a significant and

continuing threat of antitrust injury.

        1662. Verapamil Defendants’ conduct violated the following state antitrust or competition

practices laws:

                  a. Arizona Rev. Stat. §§ 44-1402, et seq., with respect to purchases in Arizona.

                  b. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                  c. Conn. Gen. Stat. §§ 35-24, et seq., with respect to purchases in Connecticut.

                  d. D.C. Code §§ 28-4503, et seq., with respect to purchases in the District of

                      Columbia.

                  e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                  f. Hawaii Code §§ 480, et seq., with respect to purchases in Hawaii.
                                       364
                                 PUBLIC VERSION
                  REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 369 of 385



       g. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

       h. Iowa Code §§ 553.5 et seq., with respect to purchases in Iowa.

       i.   Kansas Stat. Ann. §§ 50-101, et seq., with respect to purchases in Kansas.

       j.   Md. Comm. L. §§ 11-201, et seq., with respect to purchases in Maryland.

       k. Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts.

       l.   Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases in Maine.

       m. Mich. Comp. Laws Ann. §§ 445.773, et seq., with respect to purchases in

            Michigan.

       n. Minn. Stat. §§ 325D.52, et seq., and Minn. Stat. § 8.31, et seq., with respect to

            purchases in Minnesota.

       o. Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases in Mississippi.

       p. Mo. Rev. Stat. §§ 416.011, et seq., with respect to purchases in Missouri.

       q. Neb. Code Ann. §§ 59-802, et seq., with respect to purchases in Nebraska.

       r. Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases in Nevada.

       s. N.H. Rev. Stat. Ann. §§ 356.11, with respect to purchases in New Hampshire.

       t. N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases in New Mexico.

       u. N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases in North Carolina.

       v. N.D. Cent. Code §§ 51-08.1-03, et seq., with respect to purchases in North

            Dakota.

       w. Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon.

       x. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

       y. R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

       z.   S.D. Codified Laws §§ 37-1-3.2, et seq., with respect to purchases in South

            Dakota.
                           365
                     PUBLIC VERSION
      REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 370 of 385



                aa. Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases in Tennessee.

                bb. Utah Code Ann. §§ 76-10-911, et seq., with respect to purchases in Utah.

                cc. Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont.

                dd. W.Va. Code §§ 47-18-4, et seq., with respect to purchases in West Virginia.

                ee. Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin.

                                                COUNT CIII

            UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW
                                 (VERAPAMIL)

                                   (As to Actavis, Heritage, and Mylan)

        1663. Humana incorporates by reference the preceding allegations.

        1664. Verapamil Defendants engaged in unfair competition or unfair, unconscionable,

deceptive, or fraudulent acts or practices in violation of the state consumer protection statutes listed

below. As a direct and proximate result of Verapamil Defendants’ anticompetitive, deceptive, unfair,

unconscionable, and fraudulent conduct, Humana was deprived of the opportunity to purchase

generic Verapamil at prices restrained by competition and forced to pay artificially inflated prices.

        1665. There was and is a gross disparity between the price that Humana paid and continues

to pay for Verapamil, including by assignment from its subsidiaries, and the value received, given

that more cheaply priced Verapamil should have been available, and would have been available,

absent Verapamil Defendants’ illegal conduct.

        1666. By engaging in the foregoing conduct, Verapamil Defendants engaged in unfair

competition or deceptive acts and practices in violation of the following state laws:

                a. Ark. Code §§ 4-88-101, et seq., with respect to purchases in Arkansas.

                b. Ariz. Code §§ 44-1255, et seq., with respect to purchases in Arizona.

                c. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.


                                     366
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 371 of 385



       d. D.C. Code §§ 28-3901, et seq., with respect to the purchases in the District of

            Columbia.

       e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

       f. Kan. Stat. §§ 50-623, et seq., with respect to the purchases in Kansas.

       g. Idaho Code §§ 48-601, et seq., with respect to the purchases in Idaho.

       h. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

       i.   5 Me. Rev. Stat. §§ 207, et seq., with respect to the purchases in Maine.

       j.   Mass. Ann. Laws ch. 93A, et seq., with respect to purchases in Massachusetts.

       k. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

       l.   Minn. Stat. §§ 325F.68, et seq., and Minn. Stat. § 8.31, et seq., with respect to

            purchases in Minnesota.

       m. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

       n. Neb. Rev. Stat. §§ 59-1601, et seq., with respect to purchases in Nebraska.

       o. Nev. Rev. Stat. §§ 598.0903, et seq., with respect to purchases in Nevada.

       p. N.H. Rev. Stat. §§ 358-A: 1, et seq., with respect to purchases in New

            Hampshire.

       q. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

       r. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

       s. N.C. Gen. Stat. §§ 75-1.2, et seq., with respect to purchases in North Carolina.

       t.   Or. Rev. Stat. §§ 646.605, et seq., with respect to purchases in Oregon.

       u. 73 Pa. Stat. Ann. §§ 201-1, et seq., with respect to purchases in Pennsylvania.

       v. R.I. Gen. Laws §§ 6-13.1-1, et seq., with respect to purchases in Rhode Island.

       w. S.D. Code Laws §§ 37-24-1, et seq., with respect to purchases in South Dakota.

       x. Tenn. Code §§ 47-18-101, et seq., with respect to purchases in Tennessee.
                           367
                     PUBLIC VERSION
      REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 372 of 385



                y. Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

                z. Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

                aa. West Virginia Code §§ 46A-6-101, et seq., with respect to purchases in West

                    Virginia.

                                            COUNT CIV

              UNJUST ENRICHMENT UNDER STATE LAW (VERAPAMIL)

                                (As to Actavis, Heritage, and Mylan)

        1667. Humana incorporates by reference the preceding allegations.

        1668. Verapamil Defendants have benefitted from artificial prices in the sale of Verapamil

resulting from the unlawful and inequitable acts alleged in this Second Amended Complaint.

        1669. Verapamil Defendants’ financial benefit resulting from their unlawful and inequitable

acts are traceable to overpayments for Verapamil by Humana.

        1670. Humana has conferred upon Verapamil Defendants an economic benefit, profits

from unlawful overcharges, to the economic detriment of Humana.

        1671. It would be futile for Humana to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of Verapamil.

        1672. It would be futile for Humana to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased Verapamil, as it is not liable and

would not compensate Humana for the impact of Verapamil Defendants’ unlawful conduct.

        1673. The economic benefit of overcharges derived by Verapamil Defendants through

charging supracompetitive and artificially inflated prices for Verapamil is a direct and proximate

result of Verapamil Defendants’ unlawful conduct.




                                    368
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 373 of 385



       1674. The economic benefits derived by Verapamil Defendants rightfully belong to

Humana, as it paid anticompetitive and monopolistic prices during the Verapamil Period, benefiting

Verapamil Defendants.

       1675. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Verapamil Defendants to be permitted to retain any of the overcharges for Verapamil

derived from Verapamil Defendants’ unfair and unconscionable methods, acts, and trade practices

alleged in this Second Amended Complaint.

       1676. Verapamil Defendants are aware of and appreciate the benefits bestowed upon them

by Humana.

       1677. Verapamil Defendants should be compelled to disgorge in a common fund for the

benefit of Humana all unlawful or inequitable proceeds they received.

       1678. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Verapamil Defendants traceable to Humana.

                                            COUNT CV

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                         ACT (VERAPAMIL)

                               (As to Actavis, Heritage, and Mylan)

       1679. Humana incorporates by reference the preceding allegations.

       1680. Verapamil Defendants knowingly, intentionally, and cooperatively engaged in an

anticompetitive scheme designed to artificially inflate prices of Verapamil. Verapamil Defendants

injured Humana through this conduct.

       1681. But for Verapamil Defendants’ scheme to inflate the price of Verapamil, Humana

would have purchased lower-priced generic Verapamil.

                                    369
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 374 of 385



          1682. Humana has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for Verapamil than it would have paid absent Verapamil Defendants’

continuing anticompetitive conduct.

          1683. Humana has purchased substantial amounts of Verapamil during the Verapamil

Period.

          1684. Humana seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Verapamil Defendants’ conduct violates Sections 1 and 2 of the

Sherman Act.

          1685. Humana seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Verapamil Defendants’ unlawful conduct, and other relief to assure that similar

anticompetitive conduct does not recur.

                                            COUNT CVI

   VIOLATION OF SECTION 1 OF THE SHERMAN ACT (ALL SUBJECT DRUGS)

                                       (As to All Defendants)

          1686. Humana incorporates by reference the preceding allegations.

          1687. Defendants knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of the Subject Drugs in the United States, in violation of

Section 1 of the Sherman Act. This conspiracy was per se unlawful price-fixing.

          1688. Each of the Defendants has committed at least one overt act to further the

conspiracy alleged in this Second Amended Complaint. Defendants’ anticompetitive acts had a

substantial and foreseeable effect on interstate commerce by raising and fixing Subject Drug prices

throughout the United States.



                                      370
                                PUBLIC VERSION
                 REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 375 of 385



        1689. The conspiracy realized its intended effect; Defendants have benefited, and continue

to benefit, from their anticompetitive agreements which have artificially inflated the prices of the

Subject Drugs.

        1690. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                 a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                     stabilized prices at supracompetitive levels for the Subject Drugs;

                 b. Humana was deprived of the benefits of free and open competition in the sale of

                     the Subject Drugs in the United States market; and

                 c. Competition in establishing the prices paid for the Subject Drugs was unlawfully

                     restrained, suppressed, or eliminated.

        1691. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for the Subject Drugs until the market achieves a steady state.

        1692. As a direct and proximate result of Defendants’ unlawful conduct, Humana has been

injured in its business and property in that it has paid more for the Subject Drugs than it would have

paid in the absence of Defendants’ unlawful conduct. The full amount of such damages is presently

unknown and will be determined after discovery and upon proof at trial.

        1693. Defendants are per se liable under Section 1 of the Sherman Act, 15 U.S.C. § 1, for

the injuries and damages caused by their contract, combination, and conspiracy in restraint of trade

as alleged herein.

        1694. There is no legitimate, non-pretextual, pro-competitive business justification for

Defendants’ conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.



                                      371
                                PUBLIC VERSION
                 REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 376 of 385



        1695. Defendants’ unlawful conduct as alleged herein poses a significant and continuing

threat of antitrust injury.

        1696. Humana seeks treble damages under Section 4 of the Clayton Act, 15 U.S.C. § 15,

for HPI’s direct purchases of the Subject Drugs, or by assignment from its other subsidiaries that

directly purchased the Subject Drugs during the periods alleged above for each of the Subject Drugs.

                                            COUNT CVII

   FOR CONSPIRACY AND COMBINATION IN RESTRAINT OF TRADE UNDER
                   STATE LAWS (ALL SUBJECT DRUGS)

                                        (As to All Defendants)

        1697. Humana incorporates by reference the preceding allegations.

        1698. Defendants knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of the Subject Drugs in the United States. This conspiracy

was per se unlawful price-fixing.

        1699. Each of the Defendants has committed at least one overt act to further the

conspiracy alleged in this Second Amended Complaint. Defendants’ anticompetitive acts had a

substantial and foreseeable effect on commerce by raising and fixing Subject Drug prices throughout

the United States.

        1700. The conspiracy realized its intended effect; Defendants have benefited, and continue

to benefit, from their anticompetitive agreements which have artificially inflated the prices of the

Subject Drugs.

        1701. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                 a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                     stabilized prices at supracompetitive levels for the Subject Drugs;


                                      372
                                PUBLIC VERSION
                 REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
        Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 377 of 385



                 b. Humana was deprived of the benefits of free and open competition in the sale of

                     the Subject Drugs in the United States market; and

                 c. Competition in establishing the prices paid for the Subject Drugs was unlawfully

                     restrained, suppressed, or eliminated.

         1702. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for the Subject Drugs until the market achieves a steady state.

         1703. As a direct and proximate result of Defendants’ unlawful conduct, Humana has been

injured in its business and property in that it has paid more for the Subject Drugs than it would have

paid in the absence of Defendants’ unlawful conduct. The full amount of such damages is presently

unknown and will be determined after discovery and upon proof at trial.

         1704. There is no legitimate, non-pretextual, pro-competitive business justification for

Defendants’ conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

         1705. Defendants’ unlawful conduct as alleged herein poses a significant and continuing

threat of antitrust injury.

         1706. Defendants’ conduct violated the following state antitrust or competition practices

laws:

                 a. Arizona Rev. Stat. §§ 44-1402, et seq., with respect to purchases in Arizona.

                 b. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                 c. Conn. Gen. Stat. §§ 35-24, et seq., with respect to purchases in Connecticut.

                 d. D.C. Code §§ 28-4503, et seq., with respect to purchases in the District of

                     Columbia.

                 e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                 f. Hawaii Code §§ 480, et seq., with respect to purchases in Hawaii.
                                     373
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 378 of 385



       g. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

       h. Iowa Code §§ 553.5 et seq., with respect to purchases in Iowa.

       i.   Kansas Stat. Ann. §§ 50-101, et seq., with respect to purchases in Kansas.

       j.   Md. Comm. L. §§ 11-201, et seq., with respect to purchases in Maryland.

       k. Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts.

       l.   Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases in Maine.

       m. Mich. Comp. Laws Ann. §§ 445.773, et seq., with respect to purchases in

            Michigan.

       n. Minn. Stat. §§ 325D.52, et seq., and Minn. Stat. § 8.31, et seq., with respect to

            purchases in Minnesota.

       o. Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases in Mississippi.

       p. Mo. Rev. Stat. §§ 416.011, et seq., with respect to purchases in Missouri.

       q. Neb. Code Ann. §§ 59-802, et seq., with respect to purchases in Nebraska.

       r. Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases in Nevada.

       s. N.H. Rev. Stat. Ann. §§ 356.11, with respect to purchases in New Hampshire.

       t. N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases in New Mexico.

       u. N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases in North Carolina.

       v. N.D. Cent. Code §§ 51-08.1-03, et seq., with respect to purchases in North

            Dakota.

       w. Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon.

       x. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

       y. R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

       z.   S.D. Codified Laws §§ 37-1-3.2, et seq., with respect to purchases in South

            Dakota.
                           374
                     PUBLIC VERSION
      REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 379 of 385



                aa. Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases in Tennessee.

                bb. Utah Code Ann. §§ 76-10-911, et seq., with respect to purchases in Utah.

                cc. Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont.

                dd. W.Va. Code §§ 47-18-4, et seq., with respect to purchases in West Virginia.

                ee. Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin.

                                            COUNT CVIII

         UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW
                          (ALL SUBJECT DRUGS)

                                        (As to All Defendants)

        1707. Humana incorporates by reference the preceding allegations.

        1708. Defendants engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Defendants’ anticompetitive, deceptive, unfair, unconscionable, and

fraudulent conduct, Humana was deprived of the opportunity to purchase the Subject Drugs at

prices restrained by competition and forced to pay artificially inflated prices.

        1709. There was and is a gross disparity between the price that Humana paid and continues

to pay for the Subject Drugs, including by assignment from its subsidiaries, and the value received,

given that more cheaply priced generic drugs should have been available, and would have been

available, absent Defendants’ illegal conduct.

        1710. By engaging in the foregoing conduct, Defendants engaged in unfair competition or

deceptive acts and practices in violation of the following state laws:

                a. Ark. Code §§ 4-88-101, et seq., with respect to purchases in Arkansas.

                b. Ariz. Code §§ 44-1255, et seq., with respect to purchases in Arizona.

                c. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                                     375
                               PUBLIC VERSION
                REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 380 of 385



       d. D.C. Code §§ 28-3901, et seq., with respect to the purchases in the District of

            Columbia.

       e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

       f. Kan. Stat. §§ 50-623, et seq., with respect to the purchases in Kansas.

       g. Idaho Code §§ 48-601, et seq., with respect to the purchases in Idaho.

       h. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

       i.   5 Me. Rev. Stat. §§ 207, et seq., with respect to the purchases in Maine.

       j.   Mass. Ann. Laws ch. 93A, et seq., with respect to purchases in Massachusetts.

       k. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

       l.   Minn. Stat. §§ 325F.68, et seq., and Minn. Stat. § 8.31, et seq., with respect to

            purchases in Minnesota.

       m. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

       n. Neb. Rev. Stat. §§ 59-1601, et seq., with respect to purchases in Nebraska.

       o. Nev. Rev. Stat. §§ 598.0903, et seq., with respect to purchases in Nevada.

       p. N.H. Rev. Stat. §§ 358-A: 1, et seq., with respect to purchases in New

            Hampshire.

       q. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

       r. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

       s. N.C. Gen. Stat. §§ 75-1.2, et seq., with respect to purchases in North Carolina.

       t.   Or. Rev. Stat. §§ 646.605, et seq., with respect to purchases in Oregon.

       u. 73 Pa. Stat. Ann. §§ 201-1, et seq., with respect to purchases in Pennsylvania.

       v. R.I. Gen. Laws §§ 6-13.1-1, et seq., with respect to purchases in Rhode Island.

       w. S.D. Code Laws §§ 37-24-1, et seq., with respect to purchases in South Dakota.

       x. Tenn. Code §§ 47-18-101, et seq., with respect to purchases in Tennessee.
                           376
                     PUBLIC VERSION
      REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 381 of 385



                y. Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

                z. Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

                aa. West Virginia Code §§ 46A-6-101, et seq., with respect to purchases in West

                    Virginia.

                                            COUNT CIX

        UNJUST ENRICHMENT UNDER STATE LAW (ALL SUBJECT DRUGS)

                                       (As to All Defendants)

        1711. Humana incorporates by reference the preceding allegations.

        1712. Defendants have benefitted from artificial prices in the sale of the Subject Drugs

resulting from the unlawful and inequitable acts alleged in this Second Amended Complaint.

        1713. Defendants’ financial benefit resulting from their unlawful and inequitable acts are

traceable to overpayments for the Subject Drugs by Humana.

        1714. Humana has conferred upon Defendants an economic benefit, profits from unlawful

overcharges, to the economic detriment of Humana.

        1715. It would be futile for Humana to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Subject Drugs.

        1716. It would be futile for Humana to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Subject Drugs, as it is not

liable and would not compensate Humana for the impact of Defendants’ unlawful conduct.

        1717. The economic benefit of overcharges derived by Defendants through charging

supracompetitive and artificially inflated prices for the Subject Drugs is a direct and proximate result

of Defendants’ unlawful conduct.




                                    377
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
      Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 382 of 385



       1718. The economic benefits derived by Defendants rightfully belong to Humana, as it

paid anticompetitive and monopolistic prices during the periods alleged above for each of the

Subject Drugs, benefiting Defendants.

       1719. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Defendants to be permitted to retain any of the overcharges for the Subject Drugs

derived from Defendants’ unfair and unconscionable methods, acts, and trade practices alleged in

this Second Amended Complaint.

       1720. Defendants are aware of and appreciate the benefits bestowed upon them by

Humana.

       1721. Defendants should be compelled to disgorge in a common fund for the benefit of

Humana all unlawful or inequitable proceeds they received.

       1722. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Defendants traceable to Humana.

                                            COUNT CX

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                     ACT (ALL SUBJECT DRUGS)

                                       (As to All Defendants)

       1723. Humana incorporates by reference the preceding allegations.

       1724. Defendants knowingly, intentionally, and cooperatively engaged in an

anticompetitive scheme designed to artificially inflate prices of the Subject Drugs. Defendants

injured Humana through this conduct.

       1725. But for Defendants’ scheme to inflate the price of the Subject Drugs, Humana

would have purchased lower-priced Subject Drugs.

                                    378
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
       Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 383 of 385



        1726. Humana has suffered harm, and will continue to suffer harm in the future, as a result

 of paying higher prices for the Subject Drugs than it would have paid absent Defendants’ continuing

 anticompetitive conduct.

        1727. Humana has purchased substantial amounts of the Subject Drugs during the periods

 alleged above for each of the Subject Drugs.

        1728. Humana seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

 28 U.S.C. § 2201(a) ruling that Defendants’ conduct violates Sections 1 and 2 of the Sherman Act.

        1729. Humana seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

 Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

 caused by Defendants’ unlawful conduct, and other relief to assure that similar anticompetitive

 conduct does not recur.

XIX.    DEMAND FOR JUDGMENT

        WHEREFORE, Humana demands judgment against Defendants, as follows:

        A. Declaring the acts alleged herein to constitute unlawful restraints of trade in violation of

               the Sherman Act, 15 U.S.C. §§ 1-2;

        B. A judgment against Defendants, jointly and severally, for the damages sustained by

               Humana, and for awarding Humana actual, consequential, compensatory, treble,

               punitive, and/or other damages, in an amount to be proven at trial, including pre-

               judgment and post-judgment interest at the statutory rates;

        C. Awarding Humana its reasonable costs and expenses, including attorneys’ fees; and

        D. Awarding all other legal or equitable relief as the Court deems just and proper.

XX.     JURY TRIAL DEMANDED

        Humana demands a jury trial on all claims so triable under Federal Rule of Civil Procedure

 Rule 38(b).

                                       379
                                 PUBLIC VERSION
                  REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
     Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 384 of 385




Dated: April 1, 2019                    Respectfully submitted:

                                        LOWEY DANNENBERG, P.C.


                                        By:
                                        Peter D. St. Phillip, PA ID # 70027
                                        Jennifer Risener (admitted pro hac vice)
                                        Lee Yun Kim (admitted pro hac vice)
                                        44 South Broadway, Suite 1100
                                        White Plains, New York 10601
                                        Tel. 914-997-0500
                                        PStPhillip@lowey.com
                                        JRisener@lowey.com
                                        LKim@lowey.com

                                        LOWEY DANNEBERG, P.C.

                                        Laura K. Mummert, PA ID # 85964
                                        Julia Rebekah McGrath, PA ID #323771
                                        One Tower Bridge
                                        100 Front Street, Suite 520
                                        West Conshohocken, Pennsylvania 19428
                                        Tel: 215-399-4770
                                        LMummert@lowey.com
                                        JMcGrath@lowey.com

                                        SCHNEIDER WALLACE COTTRELL
                                        KONECKY WOTKYNS LLP

                                        Todd Schneider (admitted pro hac vice)
                                        Jason Kim (admitted pro hac vice)
                                        Kyle Bates (admitted pro hac vice)
                                        2000 Powell Street, Suite 1400
                                        Emeryville, California 94608
                                        Tel.: 415-421-7100
                                        tschneider@schneiderwallace.com
                                        jkim@schneiderwallace.com
                                        kbates@schneiderwallace.com

                                        Garrett W. Wotkyns (admitted pro hac vice)
                                        8501 North Scottsdale Road
                                        Suite 270
                                        Scottsdale, Arizona 85253
                                        Tel. : 480-428-0144
                                    380
                              PUBLIC VERSION
               REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
Case 2:18-cv-03299-CMR Document 109 Filed 04/01/19 Page 385 of 385



                                   GWotkyns@schneiderwallace.com

                                   HUMANA INC.

                                   Matthew R. Varzally
                                   Senior Counsel—Litigation & Investigations
                                   500 West Main Street
                                   Louisville, Kentucky 40202

                                   Counsel for Humana Inc.




                           381
                     PUBLIC VERSION
      REDACTED PURSUANT TO MDL 2724 PROTECTICE ORDER
